Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 1 of 212 PageID #:
                                   1868




                                      A-1
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 2 of 212 PageID #:
                                   1869




                                      A-2
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 3 of 212 PageID #:
                                   1870




                                      A-3
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 4 of 212 PageID #:
                                   1871




                                      A-4
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 5 of 212 PageID #:
                                   1872




                           EXHIBIT A




                                      A-5
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 6 of 212 PageID #:
                                   1873




    Transcript of Karen Rathburn
                               Date: August 11, 2020
Case: Bellon, et al. -v- The PPG Employee Life and Other Benefits Plan, et al.




      Planet Depos
      Phone: 888.433.3767
      Email:: transcripts@planetdepos.com
      www.planetdepos.com



               WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY


                                            A-6
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 7 of 212 PageID #:
                                   1874
                                                         Transcript of Karen Rathburn                                          1 (1 to 4)

                                                        Conducted on August 11, 2020
                                                                 1                                                                          3
 1            IN THE UNITED STATES DISTRICT COURT                          1              A P P E A R A N C E S
 2        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                       2    ON BEHALF OF PLAINTIFFS:
 3    -----------------------------x                                       3        JAMES T. CARNEY, ESQUIRE
 4    CHARLES W. BELLON, ROBERT       : Case No.                           4        jtcarney10@comcast.net
 5    E. EAKIN, JUDY GAY BURKE,       : 5:18-cv-00114                      5        845 Northridge Drive
 6    LOUISE NICHOLS, WILTON G.       :                                    6        Pittsburgh, Pennsylvania 15216
 7    WALLACE, BERNADOT F. VEILLON,:                                       7        (412) 561-0533
 8    BARBARA BROWN, and ROBERT E. :                                       8
 9     (Caption continued on next page.)                                   9        MAUREEN DAVIDSON-WELLING, ESQUIRE
 10                                                                        10       mdw@stembercohn.com
 11                 Deposition of KAREN RATHBURN                           11       STEMBER COHN & DAVIDSON-WELLING, LLC
 12                      Conducted Virtually                               12       The Hartley Rose Building
 13                   Tuesday, August 11, 2020                             13       425 First Avenue, 7th Floor
 14                         9:18 a.m. EST                                  14       Pittsburgh, Pennsylvania 15219
 15                                                                        15       (412) 338-1445
 16 Job No.: PB310128                                                      16
 17 Pages: 1 - 105                                                         17       MICHAEL A. ADAMS, ESQUIRE
 18 Reported by: Pamela L. Beck                                            18       michael.adams@lewisbrisbois.com
 19                                                                        19       LEWIS BRISBOIS BISGAARD & SMITH LLP
 20                                                                        20       3054 Pennsylvania Avenue
 21                                                                        21       Weirton, West Virginia 26062
 22                                                                        22       (304) 491-4728
 23                                                                        23
 24                                                                        24


                                                                 2                                                                          4
 1    (Caption continued from previous page.)                              1    A P P E A R A N C E S      C O N T I N U E D
 2    -----------------------------x                                       2    ON BEHALF OF DEFENDANTS:
 3    WILLIAMS, on behalf of          :                                    3        JOSEPH J. TORRES, ESQUIRE
 4    themselves and others           :                                    4        jtorres@jenner.com
 5    similarly situated,             :                                    5        JENNER & BLOCK
 6               Plaintiffs,          :                                    6        353 N. Clark Street
 7             v.                     :                                    7        Chicago, Illinois 60654-3456
 8    THE PPG EMPLOYEE LIFE AND       :                                    8        (312) 222-9350
 9    OTHER BENEFITS PLAN, PPG        :                                    9
 10 INDUSTRIES INC., and THE PPG :                                         10       LINDSAY GAINER, ESQUIRE
 11 PLAN ADMINISTRATOR,               :                                    11       LITTLER MENDELSON, P.C.
 12                  Defendants.      :                                    12       707 Virginia Street East
 13                                                                        13       Suite 1010
 14              Deposition of KAREN RATHBURN, Conducted                   14       Charleston, West Virginia 25301
 15 Virtually:                                                             15       (304) 599-4600
 16                                                                        16
 17                                                                        17 ALSO PRESENT:
 18                                                                        18       ENRIQUE CASAS, AV Technician
 19                                                                        19
 20              Pursuant to Notice, before Pamela L. Beck,                20
 21 Court Reporter and Notary Public in and for the                        21
 22 Commonwealth of Pennsylvania.                                          22
 23                                                                        23
 24                                                                        24



                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
                                                                     A-7
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 8 of 212 PageID #:
                                   1875
                                         Transcript of Karen Rathburn                              7 (25 to 28)

                                        Conducted on August 11, 2020
                                                    25                                                        27
 1 My question was: Does PPG have the right to change      1 for interpreting the plan, right?
 2 these benefits for people who retired prior to          2      A Correct.
 3 September 1, 1984?                                      3      Q I'm asking you for your interpretation as
 4            MR. TORRES: Same objection to the extent     4  the  plan administrator.
 5 it calls for a legal conclusion. Go ahead and           5           MR. TORRES: No, you're asking her to
 6 answer, Karen.                                          6 speculate. You're asking her hypotheticals. You're
 7      A Again, PPG made a decision to grandfather        7 not asking her facts, so it's an improper question.
 8 people that were retired prior to September 1st,        8 And it assumes facts regarding whether the plan
 9 1984.                                                   9 administrator has any role in applying reservation
 10     Q Given that PPG made that decision, did           10 of rights clause. But you can go ahead and answer
 11 PPG have the right to change their benefits?           11 the question if you can.
 12     A I'm sorry, I missed the beginning of the         12     A So, whether or not to change a benefit
 13 question.                                              13 plan, we don't always change benefit plans, and
 14     Q Granted that PPG make a decision to              14 we've made the decision over the years with respect
 15 grandfather these people, does PPG have the right to   15 to certain benefits not to change them. And that's
 16 change their benefits?                                 16 the decision that we've made with respect to people
 17           MR. TORRES: Same objection to the extent     17 who retired prior to September 1st, 1984.
 18 it calls for a legal conclusion. Go ahead and          18     Q Did PPG ever change benefits for
 19 answer, Karen.                                         19 insurance coverage for pre-September 1, 1984
 20     A Again, PPG made that decision to                 20 retirees?
 21 grandfather the benefits for those groups of           21     A You know, things can have changed over
 22 employees.                                             22 the years, and there are times when medical policies
 23     Q But my question is not whether PPG made          23 change and medical administration changes, and
 24 the decision to grandfather the people or not. My      24 there's been some subtle changes that have happened
                                                    26                                                        28
 1 question is: As plan administrator, does PPG have       1 over the years. For example, you know, when a lot
 2 the right to change their benefits?                     2 of the people retired, you know, MRIs didn't exist,
 3          MR. TORRES: Well, I'm going to object to       3 you know, certain things didn't exist. So, you
 4 the extent it calls for a legal conclusion, and to      4 know, things change in the plan because life goes on
 5 the extent it assumes facts regarding what              5 with respect to medical technology and those sorts
 6 obligations that the plan administrator has. But go     6 of things. So, yes, have there been changes to the
 7 ahead and answer if you can.                            7 plans over the years? Absolutely with respect --
 8      A Again, I stick with my original answer.          8     Q I'm not -- excuse me. My question was:
 9 We made that decision to grandfather those retirees     9 Has PPG changed the provision of the retiree life
 10 because they were retired at the time, and we made     10 insurance program for the pre-September 1, 1984
 11 that decision. Again, I'm not a lawyer, so I can't     11 retirees?
 12 speak to rights or not, but we made that decision,     12 A So, you're just speaking about life
 13 and we've basically stood by that.                     13 insurance?
 14     Q But you are the plan administrator,              14 Q Yes.
 15 right?                                                 15 A The answer is no, we have not.
 16         MR. TORRES: Object to the form of the          16 Q Now, in the context of the Axiall
 17 question as argumentative, and it assumes facts        17 transaction, did PPG say that it could not change
 18 regarding whether or not the plan administrator has    18 the benefits, retiree life insurance benefits for
 19 any obligation or rights to take any action with       19 people who retired prior to September 1, 1984?
 20 respect to the topics that you're asking her. But      20 A All we could have done was describe to
 21 go ahead and answer if you can.                        21 them how we administer the plan. We would never
 22     A Again, it goes back to a decision that           22 tell them -- it wasn't our job to tell them what
 23 PPG    made, and we've stayed with that decision.      23 they couldn't and could not do. That's for them to
 24     Q You are a plan administrator responsible         24 make that decision. We would have told them how we
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                                     A-8
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 9 of 212 PageID #:
                                   1876
                                        Transcript of Karen Rathburn                              12 (45 to 48)

                                       Conducted on August 11, 2020
                                                  45                                                         47
 1          AV TECHNICIAN: Got it. Stand by.              1     Q Did you read that letter?
 2          (Exhibit 5 was marked for                     2     A I'm reading it right now.
 3 identification.)                                       3     Q What did harmonize mean to you?
 4          MR. CARNEY: Would you scroll down that        4          MR. TORRES: Objection. The question
 5 document so Ms. Rathburn can read it.                  5 assumes facts. Go ahead and answer if you can.
 6          THE WITNESS: Okay.                            6     A I don't know except to say -- I don't
 7          MR. CARNEY: There are several pages, so       7  know.   But I know from my own experience that
 8 we have to scroll down all of the pages.               8 sometimes there's different carriers available.
 9          THE WITNESS: You can keep moving.             9 There's different plan designs.
 10         AV TECHNICIAN: Okay, just let me know,        10    Q Was a similar letter sent to retirees of
 11 Ms. Rathburn.                                         11 PPG?
 12         THE WITNESS: Okay, keep going. Okay.          12    A I don't know.
 13         MR. CARNEY: There's one more.                 13    Q Wouldn't you know if such a letter was
 14         THE WITNESS: Okay.                            14 sent?
 15 BY MR. CARNEY:                                        15         MR. TORRES: Objection to the form of the
 16    Q Now, do you recognize that document?             16 question as argumentative. Are you asking her what
 17    A Yes.                                             17 she knows today? Does she think she saw something
 18    Q Okay. What is it?                                18 back in 2012? Show her the document. Go ahead and
 19    A It's a communication that -- it's a draft        19 answer if you can, Karen.
 20 of a communication that would have gone to active     20    A There was a communication to retirees. I
 21 employees.                                            21 do not recall the contents.
 22    Q Was a letter ever sent to active                 22    Q And who sent the communication?
 23 employees?                                            23         MR. TORRES: Objection to the form of the
 24    A Yes.                                             24 question as vague. Go ahead and answer if you can.
                                                  46                                                         48
 1       Q Was it one of these letters?                   1      A The fulfillment house that is responsible
 2          MR. TORRES: Object to the form of the         2 for sending out mail.
 3  question  as vague. Go ahead and answer if you can.   3      Q You don't know who signed the
 4       A There was a formal letter, it may -- I         4 communication?
 5 don't know exactly if this was the exact letter that   5      A I don't recall.
 6 went to active employees.                              6          MR. CARNEY: Can we pull up 6094, Bates
 7       Q Now, did the active employees have a part      7 stamp 6094.
 8 of a benefit plan of retiree life and retiree          8          AV TECHNICIAN: Counsel, I don't see that
 9 medical?                                               9 number in what you sent me. Repeat that again.
 10      A Some did, some did not.                        10         MR. CARNEY: 6094.
 11      Q What about the salaried employees from         11         AV TECHNICIAN: I don't have anything
 12 commodity chemicals?                                  12 under that number.
 13      A Some did have post-retirement benefits         13         MR. CARNEY: Okay. We'll go on.
 14 and some did not.                                     14 BY MR. CARNEY:
 15      Q Do you remember what group from commodity      15     Q Ms. Rathburn, did you have a transition
 16 chemicals salaried employees did not have retiree     16 meeting with the Georgia Gulf representatives?
 17 life and retiree medical?                             17     A Yes.
 18      A Oh, people hired after a particular date       18     Q About how many did you have?
 19 don't have retiree medical.                           19     A I don't know.
 20      Q Did you note the words in the last             20     Q Any idea?
 21 sentence, for plan year 2014, we will harmonize       21         MR. TORRES: Objection, it's been asked
 22 benefits for the new company?                         22 and answered. Don't guess, Karen. Just testify to
 23      A That's the Georgia Gulf -- that was            23 the best of your recollection.
 24 Georgia Gulf writing, not --                          24     Q Do you have any idea?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                                    A-9
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 10 of 212 PageID #:
                                    1877
                                          Transcript of Karen Rathburn                                 13 (49 to 52)

                                         Conducted on August 11, 2020
                                                     49                                                           51
 1          MR. TORRES: Asked and answered. Go               1      Q And that was the reason for the proposal?
 2 ahead and answer the question, Karen.                     2           MR. TORRES: Objection, lack of
 3      A Twenty-five.                                       3 foundation. Go ahead and answer if you can.
 4      Q Now, did the subject of harmonization              4      A I'm sorry, I did not understand the
 5 ever come up in these meetings?                           5 question.
 6      A No.                                                6      Q Was that the reason in your mind for the
 7          MR. TORRES: Asked and answered.                  7  proposal   to transfer the retirees in the OPAC
 8          MR. CARNEY: She said no.                         8 liabilities?
 9      Q Just double checking your answer. You              9           MR. TORRES: Objection, lack of
 10 said no?                                                 10 foundation. Go ahead and answer if you can.
 11     A Correct, no.                                       11     A My experience is every deal is different.
 12     Q Now, did you ever ask any Georgia Gulf             12     Q Well, did anybody tell you that that was
 13 representative what they were going to do with the       13 the reasoning for the proposal?
 14 benefits for recurrent retirees?                         14          MR. TORRES: Objection to the form of the
 15     A No.                                                15 question as vague. Go ahead and answer if you can,
 16     Q Did anyone at PPG instruct you not to ask          16 Karen.
 17 that question?                                           17     A So, each deal is different, and there are
 18     A No.                                                18 buyers who are willing to take on liabilities, which
 19     Q Did anyone at PPG ever tell you that               19 in this particular case also included
 20 Georgia Gulf intended to harmonize benefits between      20 post-retirement benefit obligations, and they were
 21 the Axiall employees and retirees and PPG employees      21 willing to take that on.
 22 and retirees?                                            22          MR. CARNEY: Ms. Reporter, would you read
 23         MR. TORRES: Objection to the form of the         23 back the question.
 24 question. It's compound as phrased. Go ahead and         24          (The record was read back by the
                                                     50                                                           52
 1 answer if you can, Karen.                                 1 Reporter.)
 2      A So, the letter you show showed that they           2      A No.
 3  were   going to -- they mentioned what they were going   3      Q Was the reasoning for the transfer of the
 4 to harmonize benefits, and that was an active             4 liability the fact that this transaction was a
 5 employee letter. I don't have any insight or              5 Morris Trust, Reverse Morris Trust transaction?
 6 knowledge into retirees.                                  6            MR. TORRES: Objection, lack of
 7      Q So, no one at PPG told you anything about          7 foundation. Go ahead and answer if you can.
 8 their plans?                                              8      A Sorry, I did not understand the question.
 9           MR. TORRES: Objection. Go ahead and             9      Q Did anyone -- excuse me, I'll strike
 10 answer it again.                                         10 that. Was the reasoning for the transfer of the
 11     A No.                                                11 liability the fact that this transaction to perform
 12     Q Did PPG ever suggest to Axiall or Georgia          12 a Reverse Morris Trust transaction?
 13 Gulf  that it could reduce costs for a new company by    13           MR. TORRES: Same objection.
 14 reducing PPG level of benefits?                          14     A No.
 15     A No.                                                15     Q No?
 16     Q Now, why did PPG propose to transfer the           16     A No. It was a consequence of the Reverse
 17 OPAC liability for current retirees to Axiall?           17 Morris Trust.
 18          MR. TORRES: Objection, lack of                  18     Q But was it a necessary consequence of
 19 foundation. Go ahead and answer if you can.              19 using a Reverse Morris Trust?
 20     A So, when you're selling the business and           20           MR. TORRES: Objection, asked and
 21 you're selling the entire business, and you have a       21 answered again. Go ahead and answer the question,
 22 buyer who is willing to take on liabilities, that's      22 Karen.
 23 what this buyer was willing to do, was to take on        23     A No, it was a consequence of a Reverse
 24 liabilities.                                             24 Morris Trust.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                     A-10
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 11 of 212 PageID #:
                                    1878
                                           Transcript of Karen Rathburn                                   16 (61 to 64)

                                          Conducted on August 11, 2020
                                                        61                                                               63
 1 to be asking about an answer that was subsequently          1      Q Did anybody ever give you any reasoning,
 2 amended. But go ahead and answer if you can, Karen.         2 other than that, for the transfer of retirees?
 3      A I don't know the answer to that.                     3           MR. TORRES: Objection, it's vague as to
 4      Q You don't know whether you made any                  4  time,  and  it's also generally vague. But go ahead
 5 effort to check the accuracy or not?                        5 and answer if you can.
 6          MR. TORRES: Of the question? I'll                  6      Q At the time that the Axiall transaction
 7  object to the form of the question as vague.               7  was   taking place in 2012 and 2013, did anyone ever
 8      Q You may answer.                                      8 give you an explanation for any reason for the
 9          MR. TORRES: Can you answer the question            9 transfer other than what you've put down and
 10 as phrased, Karen?                                         10 testified in Answers to Interrogatories?
 11         THE WITNESS: I cannot.                             11     A No.
 12         MR. TORRES: Let's go off the record for            12     Q After that time, has anyone ever given
 13 a minute.                                                  13 you any other reason for the transfer of retirees
 14         (There was a recess in the proceedings             14 and OPAC liability?
 15 from 11:40 a.m. to 11:51 a.m.)                             15     A No.
 16         MR. CARNEY: Back on the record.                    16     Q Now, have you ever been involved in any
 17 BY  MR.   CARNEY:                                          17 other  sale of PPG units both before or after the
 18     Q Ms. Rathburn, you testified before that              18 actual transaction?
 19 there was a transition period when you were working        19          MR. TORRES: Did you say PPG units?
 20 with the Axiall people to transitioning benefits           20     Q Yeah, units of PPG, such as commodity
 21 over to them.                                              21 chemicals?
 22         Do you recall testifying to that?                  22     A Yes.
 23         MR. CARNEY: I missed -- Pam, can you               23     Q What transactions have you been involved
 24 read the question back. I missed the first part.           24 in?
                                                        62                                                               64
 1           (The record was read back by the                  1      A I've been involved in a variety of sales
 2 Reporter.)                                                  2 of businesses and acquisitions of businesses for
 3      A Yes.                                                 3 PPG.
 4      Q When was that transition period? When                4      Q In the sales of businesses, what units
 5 did it start and when did it end?                           5 were involved in the sales?
 6      A It started on the day of closing, and it             6      A Fiberglass, automotive glass and flat
 7 ended I believe on July 1st of that same year.              7 glass.
 8      Q 2013?                                                8      Q When were these transactions
 9      A Yes.                                                 9 accomplished?
 10     Q After that, did you have any expectation             10     A They ranged from 2008 to 2016.
 11 as to whether or not Axiall would continue to              11     Q Did PPG transfer retirees and OPAC
 12 provide indefinitely PPG retiree life and retiree          12 liability for current retirees from these units?
 13 medical?                                                   13     A No.
 14          MR. TORRES: Objection to the extent it            14     Q Did PPG make any proposal to transfer
 15 calls for speculation. Go ahead and answer if you          15 retirees from these units in these negotiations?
 16 can.                                                       16           MR. TORRES: Objection, lack of
 17     A No.                                                  17 foundation, but go ahead and answer if you can.
 18     Q You had no expectation?                              18     A I don't know.
 19     A I didn't -- no, I had no thought about               19     Q Did PPG have the financial wherewithal to
 20 it.                                                        20 pay for the OPAC liabilities that were transferred
 21     Q Now, you've testified that the transfer              21 to Axiall?
 22 of the retirees was the consequence of the                 22           MR. TORRES: Object to the form of the
 23 transaction, right?                                        23 question.    Go ahead and answer if you can.
 24     A Yes.                                                 24     A Yes.
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                        A-11
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 12 of 212 PageID #:
                                    1879
                                          Transcript of Karen Rathburn                               17 (65 to 68)

                                         Conducted on August 11, 2020
                                                     65                                                         67
 1      Q Would there have been any practical                1           MR. TORRES: Object to the form of the
 2 problem for PPG to continue the benefits for the PPG      2 question, assumes facts. Go ahead and answer if you
 3 retiree who were transferred to Axiall?                   3 can.
 4            MR. TORRES: Object to the form of the          4      A I don't know exactly.
 5 question, also lack of foundation. Go ahead and           5      Q Do you know generally, not exactly?
 6 answer if you can.                                        6           MR. TORRES: Same objection. Go ahead
 7      A No.                                                7  and  answer  if you can.
 8      Q By transferring the OPAC liability to              8      A I don't know with respect to retiree
 9 Axiall, was PPG able to take the value of these           9 life. With respect to pension, yes.
 10 liabilities off its books?                               10     Q What about retiree medical?
 11           MR. TORRES: Object to the form of the          11          MR. TORRES: Objection, just a general
 12 question. Go ahead and answer if you can.                12 objection. There's no issue in this lawsuit about
 13     A Yes.                                               13 retiree medical, but you keep asking about it. So,
 14     Q What was the value of the OPAC liability           14 I'm going to object to the extent it's not relevant
 15 when PPG transferred to Axiall?                          15 to the issues in the lawsuit. But go ahead and
 16           MR. TORRES: Objection, it's vague as to        16 answer if you can.
 17 time.    But go ahead and answer if you can.             17     A I don't know. We have actuaries who do
 18     A I don't recall the specific number.                18 that work. It's not my area of expertise.
 19     Q Would 190 million sound right?                     19     Q Did you find out at some point in time
 20     A I don't recall the specific number.                20 that Axiall had terminated retiree life for the PPG
 21     Q Now, how did PPG determine -- strike               21 retirees?
 22 that.                                                    22          MR. TORRES: Asked and answered. You can
 23           Did PPG determine at the time of the sale      23 go ahead and answer it again.
 24 the value of the liability that it was transferring?     24     A Yes.
                                                     66                                                         68
 1      A Did PPG value it?                                  1      Q When was that?
 2      Q Yes.                                               2           MR. TORRES: When did she learn or when
 3      A No.                                                3  did  they terminate them?
 4      Q Did PPG have someone value it?                     4      Q When did you learn?
 5      A Yes.                                               5           MR. TORRES: Asked and answered also, but
 6      Q Who?                                               6 go ahead and answer again.
 7      A Our actuary.                                       7      A I learned after Axiall had made the
 8      Q Mercer?                                            8 decision to terminate the benefits, and they
 9      A Yes.                                               9 notified participants, we heard from participants.
 10     Q Now, do you know in a general sense how            10          MR. CARNEY: Could we pull up document
 11 Mercer valued the liabilities?                           11 151.
 12     A Yes.                                               12          (Exhibit 8 was marked for
 13     Q Would you describe in a general sense how          13 identification.)
 14 Mercer would determine the liabilities or value the      14     Q Ms. Rathburn, these are a series of
 15 liabilities.                                             15 emails. Would you have the technician scroll
 16     A They look at the census information, they          16 through those so you can read them.
 17 look at the -- they are required to look at a            17          THE WITNESS: Okay. Okay. Okay.
 18 particular life expectancy table. They look at the       18          MR. TORRES: Can you go back up to the
 19 value, and they have some very complicated               19 first one, please. Scroll back down to the second
 20 accounting to then come up with the valuation of it.     20 one, please. Give me one second before you ask your
 21     Q Is a key number or factor in the                   21 question.
 22 valuation the discount rate?                             22          MR. CARNEY: I haven't asked a question
 23           MR. TORRES: Is a key factor?                   23 yet.
 24           MR. CARNEY: Key factor.                        24          MR. TORRES: Just hold on a second here.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-12
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 13 of 212 PageID #:
                                    1880
                                         Transcript of Karen Rathburn                              18 (69 to 72)

                                        Conducted on August 11, 2020
                                                    69                                                       71
 1           MR. CARNEY: Are you ready?                    1      A So, we -- you know, as part of the
 2           MR. TORRES: No, I'm not. I'll tell you        2 transaction, Axiall acquired the liabilities, which
 3 when I am.                                              3 included post-retirement liabilities, which then we
 4           MR. CARNEY: Okay.                             4 transferred retirees to Axiall.
 5           MR. TORRES: One more second. Sorry.           5      Q Did you transfer them to Axiall, or did
 6 All right, go on.                                       6 you transfer them to anybody else besides Axiall?
 7 BY MR. CARNEY:                                          7          MR. TORRES: Object to the form of the
 8      Q Now, do you recognize any of these               8 question as vague. Go ahead and answer if you can.
 9 emails?                                                 9 I would also object to the extent it calls for a
 10     A Yes.                                             10 legal conclusion. Sorry, go ahead.
 11     Q What are they?                                   11     A I don't know which entity that they were
 12     A They're an email from Michael McGarry to         12 transferred to, but Axiall took them on.
 13 me because he wanted to talk to me.                    13     Q What action did you take to transfer
 14     Q And what did you talk about?                     14 them?
 15     A I don't have the specifics on that               15     A So, we did transition of benefits for a
 16 meeting. I meet with him frequently.                   16 period of time, and then at some point Axiall took
 17     Q Would you have talked about the fact that        17 them on. So, we would have sent their information
 18 Axiall had terminated the retiree benefits and         18 to Axiall for them to ensure that it was on their
 19 retiree life benefits?                                 19 system.
 20     A I don't recall specifically.                     20     Q Did you remove them from the PPG plan?
 21     Q Do you recall asking for the number of           21     A Well, once the transition of services
 22 people who had SIB who were retirees transferred to    22 benefit was over, then we would have termed their
 23 Axiall?                                                23 coverage in our plan because they were going over to
 24     A I don't understand the question.                 24 Axiall.
                                                    70                                                       72
 1      Q Do you recall asking at this time for the        1      Q How did you term the coverage in your
 2 number of retirees who had transferred to Axiall and    2 plan under the PPG plan?
 3 who had elected SIB?                                    3      A Well, actually, just to clarify, once the
 4      A This is the general time frame when I            4 transaction closed, even though we were doing a
 5 believe that they canceled coverage, and we would       5 transition of benefits, we would have removed them
 6 have heard from retirees, so yes.                       6 from PPG's coverage and would have put them into
 7      Q Do you remember what you and Mr. McGarry         7 their separate group to do the transition. And then
 8 said in this meeting?                                   8 once the transition happened at the end when Axiall
 9          MR. TORRES: Asked and answered. Go             9 had taken them on to their own systems, then we
 10 ahead and answer it again.                             10 would have developed a services agreement at that
 11     A I don't recall the specifics of this             11 point.
 12 particular meeting.                                    12     Q What steps did you take to remove them
 13     Q Okay. Now, did you take any action --            13 from  the PPG plan?
 14         MR. CARNEY: Excuse me, you can take away       14     A The normal terminations process that we
 15 the exhibit.                                           15 do for everybody who terminates coverage.
 16     Q Now, did you take any action to remove           16     Q What is that process?
 17 commodity chemicals retiree from the PPG welfare       17     A Go into the system, and as of a
 18 plan applicable to them?                               18 particular date, you know, their coverage would be
 19         MR. TORRES: Pam, can you read that back.       19 terminated. And then that information then makes
 20 I missed about half of it.                             20 its way to the carrier.
 21         (The record was read back by the               21     Q You terminated each one individually and
 22 Reporter.)                                             22 sent that information to the carriers?
 23         MR. TORRES: Vague as to time. Go ahead         23     A That's right.
 24 and answer if again.                                   24     Q What authority did you have to take such
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                                    A-13
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 14 of 212 PageID #:
                                    1881
                                          Transcript of Karen Rathburn                                  19 (73 to 76)

                                         Conducted on August 11, 2020
                                                      73                                                               75
 1 action?                                                   1      Q Okay. Now, did you order somebody in
 2          MR. TORRES: Objection to the extent it           2 your group to do it?
 3 calls for a legal conclusion. And when you're             3      A Yes, as part of our actions, we would
 4 saying you, are you asking her individually, or are       4  have  had people in the team take the action to
 5 you asking her -- I think you need to clarify that.       5 terminate the coverage.
 6          MR. CARNEY: Well, in this deposition,            6      Q Were you acting in a fiduciary capacity
 7  I'm asking  her as an individual. Maureen will be        7  when   you gave instruction to the group to go ahead
 8 asking her questions about PPG's position.                8 and remove these people?
 9          MR. TORRES: That doesn't answer my               9          MR. TORRES: Objection, it calls for a
 10 objection, because you've been asking about stuff        10 legal conclusion. Go ahead and answer.
 11 that PPG did, you've been asking about stuff that        11     A No.
 12 she did. I'm simply asking you whether when you're       12     Q Pardon me, I didn't hear your answer.
 13 asking her this question, when you say you, are you      13         MR. TORRES: She said no three times.
 14 saying PPG or her individually? That's the --            14     A No.
 15 BY MR. CARNEY:                                           15     Q Were you changing the eligibility role
 16     Q What did you do individual?                        16 for the plan?
 17     A What did I do individually? Could you              17     A No.
 18 repeat the question, please.                             18     Q Were you keeping the eligibility role
 19     Q Yes.                                               19 part of your function as the plan administrator?
 20     A I'm sorry, could you repeat the question,          20     A The role didn't change.
 21 please.                                                  21     Q Isn't that a function of your duties as
 22     Q What action did you take as an individual          22 plan administrator?
 23 to remove these people from the PPG plan?                23         MR. TORRES: Objection, it's
 24         MR. TORRES: That's been asked and                24 argumentative, asked and answered. Go ahead and
                                                      74                                                               76
 1 answered. Go ahead and answer it again.                   1 answer it again.
 2      A I personally took no action.                       2      A No, that's not a plan administrator duty,
 3      Q What action did PPG take?                          3  because  the eligibility role did not change.
 4           MR. TORRES: Asked and answered. Go              4      Q Now, did anyone else besides your group
 5 ahead and answer it again, Karen.                         5 take any action to remove the commodity chemicals
 6      A So, the team would have gone through the           6 retirees from the PPG plan?
 7 process of taking the coverage and terminating it in      7          MR. TORRES: Objection, lack of
 8 our system and sending the information to Axiall,         8 foundation. Go ahead and answer if you can.
 9 and then making sure that our carriers were notified      9      A No.
 10 that the coverage had been terminated under PPG.         10     Q Now, what in the plan permitted such an
 11     Q Now, did PPG arrange for these retirees            11 action?
 12 to be transferred to a different PPG entity?             12         MR. TORRES: Objection, the question
 13          MR. TORRES: Objection to the extent it          13 assumes  facts, it also calls for a legal conclusion.
 14 calls for a legal conclusion. It's also vague as to      14 Go ahead and answer if you can.
 15 time. Go ahead and answer if you can.                    15     A Nothing in the plan prohibited the
 16     A No.                                                16 transfer of retirees.
 17     Q Is that a no?                                      17     Q Did anything in the plan permit it?
 18     A Correct.                                           18         MR. TORRES: Asked and answered. Go
 19     Q Now, was your action in removing the               19 ahead and answer it again.
 20 people from the -- was PPG's action -- strike that.      20     A Nothing in the plan prohibited the
 21          Now, you said you took no individual            21 transfer of the retirees.
 22 action to remove these people from the PPG plan,         22     Q But my question was, did anything permit
 23 correct?                                                 23 it?
 24     A Correct, me personally, I did not.                 24         MR. TORRES: Objection, asked and
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-14
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 15 of 212 PageID #:
                                    1882




                           EXHIBIT B




                                      A-15
    Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 16 of 212 PageID #:
                                        1883

    From: Microsoft Exchange on behalf of McGany, Michael H. Imcgany@ppg.com]
    Sent: Monday, May 14,20129:37 PM
    To: lhompsong@ggc.com; Joseph Breunig; JAMES WORRELL
    Subject: Benefits
    Attachments: Benefits (58.2 KB)

    Sender: mcgarry@ppg.com
    Subj eet: Benefits
    Message-Id <7F79321A2D84C1468D9103C7F931D95AOBID012A6B@SDRSMSXMBX03.nac.ppg.com<
    To: thompsong@1ggc.com
    To breunig.i@ggc.com
    To: WORRELLJ@ggc.com




                                                                                         Exhibit
                                                                                                       exhibitsticker.com




                                                                                       Rathburn 2
                                                                                         EC 8-11-20



Confidential Information                                                                              PPG009150
                                                                       A-16
    Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 17 of 212 PageID #:
                                        1884

    From: McGany, Michael H.
    Sent: Monday, May 14,20129:37 PM
    To: lhompsong@ggc.com; Joseph Breunig; JAMES WORRELL
    Subject: Benefits
    Attachments: 2012 Scarlet Retiree Benefits Information.docx; 2012 Scarlet Salaried Benefits Information.docx

    James -attached you will find a matrix of PPG benefits. Pis fill in the column labeled Grizzly benefits and also provide a summary of the Grizzly benefit
    overview for your retirees. We can discuss this in more depth tomorrow-thanks- Michael




Confidential Information                                                                                                                                    PPG009151
                                                                                 A-17
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 18 of 212 PageID #:
                                                               1885

                                                                         2012 Benefits Overview
                                                                         PPG Retired Employees

         Benefit                           Salaried                         Lake Charles Union                            Natrium Union
  Pre-Reservation and          Employees who retired prior to             Employees who retired prior to           Employees who retired prior to
  Post-Reservation Dates       9/1/ 1984 are considered to be 'pre-       5/15/1987 are considered to be 'pre-     3/1/1987 are considered to be 'pre-
                               reservation' retirees, which means         reservation' retirees, which means       reservation' retirees, which means
                               that the Company has made very few         that the Company has made very few       that the Company has made very few
                               changes to the retiree health care plan    changes to the retiree health care       changes to the retiree health care
                               and monthly contributions of these         plan, prescription drug plan and         plan, prescription drug plan and
                               retirees.                                  monthly contributions of these           monthly contributions of these
                                                                          retirees.                                retirees.

                               Employees who retired on or after          Employees who retired on or after        Employees who retired on or after
                               9/1/84 are considered to be 'post-         5/15/87 are considered to be 'post-      3/1/87 are 'post- reservation' retirees
                               reservation' retirees and PPG has          reservation' retirees and PPG has        and PPG has reserved the right to
                               reserved the right to amend, modify        reserved the right to amend, modify      amend, modify or terminate health
                               or terminate retiree health care           or terminate health care coverage.       care coverage. Health care plans and
                               coverage. Since 2001, the Company          Health care plans and monthly            monthly contributions for union
                               has made annual changes to the health      contributions for union retirees are     retirees are identical to the plans and
                               care and prescription drug plan            identical to the plans and               contributions of salaried retirees.
                               designs and/or changes to monthly          contributions of salaried retirees.      Since 200 l. the Company has made
                               contributions for this group of            Since 2001, the Company has made         annual changes to the health care and
                               retirees.                                  annual changes to the health care        prescription drug plan designs and/or
                                                                          and prescription drug plan designs       changes to monthly contributions for
                                                                          and/or changes to monthly                this group of retirees.
                                                                          contributions for this group of
                                                                          retirees.                                Please note that if an employee retires
                                                                                                                   and the contact under which he/she
                                                                          Please note that if an employee          retired has not yet expired, then that
                                                                          retires and the contact under which      person is considered to be a 'cmrent
                                                                          he/she retired has not yet expired,      contract' retiree and his/her retiree
                                                                          then that person is considered to be a   health care coverage remains tied to
                                                                          'current contract' retiree and his/her   the active plan until the contract
                                                                          retiree health care coverage remains     (under which they retired) expires.
                                                                          tied to the active plan until the
                                                                          contract (m1der which they retired)
                                                                          expires.




                                                                                          1



Confidential Information                                                                                                                                     PPG009152
                                                                                       A-18
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 19 of 212 PageID #:
                                                               1886

                                                                           2012 Benefits Overview
                                                                           PPG Retired Employees


         Benefit                            Salaried                          Lake Charles Union                             Natrium Union
  Post-Reservation: Pre-      Euroll in PPO and Prescription Drug           Once the contract under which employee    Once the contract under which employee
  Medicare Retirees           Plan Sponsored by PPG OR                      retires expires, then Lake Charles        retires expires, then Natrium retirees have
                                                                            retirees have the same plan options and   the same plan options and retiree
                              Euroll in a plan not sponsored by PPG         retiree contributions as salaried post-   contributions as salaried post-reservation
                                                                            reservation pre-Medicare retirees, as     pre-Medicare retirees, as described in the
                              and receive a monthly reimbursement
                                                                            described in the first column.            first column.
                              of up to $359 per month per participant
                              (less a $10 per participant per month
                              administrative contribution), up to a
                              maximum of two reimbursements

                              PPG Sponsored Plan Overview:
                              • $400 in-network annual
                                deductible/$800 Out-of-network
                                arn1ual deductible
                              • $L250 annual in-network out-of-
                                pocket maximum/$2,500 annual out-
                                of-network out-of-pocket maximum
                              • $30 office visit co-pay
                              • 80% coverage for most other in-
                                network services/60% out-of-network
                              •Prescription Drugs:
                                 $150 per participant annual
                                 prescription drug plan deductible
                                Retail: 30% co-insurance for generic
                                and preferred brand nan1e prescription
                                drugs, 50% co-insurance for non-
                                preferred brand name drugs, 35% co-
                                insurance biotech - $1,200 out-of-
                                pocket maximum, mandatory generic.
                                l'vfail (up to a 90 day supply): $20 co-
                                payment for generic prescriptions,
                                $70 co-payment for preferred brand
                                name prescriptions and $90 for non-
                                preferred brand name prescriptions.
                              •Monthly Contribution $162 per
                               participant, maximum two


                                                                                            2



Confidential Information                                                                                                                                            PPG009153
                                                                                          A-19
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 20 of 212 PageID #:
                                                               1887

                                                                              2012 Benefits Overview
                                                                              PPG Retired Employees
                               contributions
         Benefit                             Salaried                             Lake Charles Union                               Natrium Union
  Post-Reservation:           Enroll in Medicare Advantage PPO                 Once the contract under which employee       Once the contract under which employee
  Medicare Eligible           (FreedomBlue) and/or Prescription Drug           retires expires, then Lake Charles           retires expires, then Natrium retirees have
  Retirees                    (Caremark) Plan Sponsored by PPG OR              retirees have the san1e plan options and     the same plan options and retiree
                              Enroll in a plan not sponsored by PPG and        retiree contributions as salaried post-      contributions as salaried post-reservation
                              receive a monthly reimbursement of up to         reservation Medicare-eligible retirees, as   Medicare-eligible retirees, as described in
                              $100 per month per participant, up to a          described in the first column.               the first columu.
                              maximum of two reimbursements, with
                              supporting documentation.

                              PPG Sponsored Plan Overview:
                              • $175 in-network annual deductible/$250
                                Out-of-network annual deductible
                              • $1,150 annual in-network out-of-pocket
                                maximum/$2,100 annual out-of-network
                                out-of-pocket maximum
                              • $20 office visit PCP and $30 specialist co-
                                pay
                              • 90% coverage for most other in-network
                                services/80% out-of-netvvork
                              • Prescription Drugs:
                                $1 50 per participant annual prescription
                                drug plan deductible
                                Retail: 20% co-insurance for generic and
                                preferred brand name prescription drugs,
                                40% co-insurance for non-preferred brand
                                nan1e drugs, 35% co-insurance biotech -
                                $1,500 out-of-pocket maximum,
                                mandatory generic.
                                Mail (up to a 90 day supply): $20 co-
                                payment for generic prescriptions, $45 co-
                                payment for preferred brand name
                                prescriptions, $70 for non-preferred brand
                                name and $100 for biotech prescriptions.
                              • Monthly Contributions:
                                  ,/ FreedomBlue and Caremark:

                                      $131 per participant, maximum
                                      two contributions
                                  ,/ FreedomBlue Only: $63
                                  ,/ Caremark Only: $68

                                      Non-Sponsored:$5




                                                                                                3



Confidential Information                                                                                                                                                  PPG009154
                                                                                              A-20
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 21 of 212 PageID #:
                                                               1888

                                                        2012 Benefits Overview
                                                        PPG Retired Employees

          Benefit                      Salaried             Lake Charles Union                               Natrium Union
  Litigation                  None                      In2001, when PPG announced                 Same as Lake Charles column

                                                        changes to retiree health plans for
                                                        current and future retirees, a group of
                                                        unions, including the unions
                                                        representing employees at Lake
                                                        Charles and Natrium, filed a suit in
                                                        federal court in Pittsburgh (the
                                                        "Pennsylvania case") seeking to
                                                        compel arbitration of the retirees'
                                                        claim that the retiree health benefits
                                                        were vested lifetime benefits. The
                                                        district court dismissed the suit,
                                                        holding that the benefits in question
                                                        were not vested. The Third Circuit
                                                        affinned.
                                                        In 2005, while the Pennsylvania case
                                                        was pending, a putative class
                                                        consisting of PPG retirees who had
                                                        been represented by five different
                                                        unions, including the unions that had
                                                        filed the Pennsylvania case. filed a
                                                        class action in Ohio again alleging that
                                                        PPG could not change the Plaintiffs'
                                                        retiree health benefits because they
                                                        were vested lifetime benefits. The
                                                        district court dismissed the action with
                                                        respect only to those retirees who had
                                                        been represented by the unions
                                                        involved in the Pennsylvania case,
                                                        holding that they were bound by the
                                                        findings in that case. The Plaintiffs
                                                        appealed to the Sixth Circuit which
                                                        recently held oral argument. A
                                                        decision is expected in Summer 2012.




                                                                         4



Confidential Information                                                                                                         PPG009155
                                                                       A-21
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 22 of 212 PageID #:
                                                               1889

                                                                        2012 Benefits Overview
                                                                        PPG Retired Employees

         Benefit                           Salaried                          Lake Charles Union                                 Natrium Union
  Pre-Reservation Retiree     Retirees prior to 1/1/1984:               Lake Charles Over age 65 and retired           Natrium Over 65 and retired prior to 3/87
                                                                        between 5/84 - 5/87 (0052):                    Basic/Major Medical Plan
  Plans                       $100/$200 deductible
                                                                        Basic/Major Medical Plan
                              Co-insurance varies - 80% - 100%                                                         Major Medical Deductible: $100/$300, 80%
                                                                        Major Medical Deductible: $150/$450, co-
                                                                                                                       co-msurance
                              Stop Loss - When covered charges          insurance varies by service - 50% - 90%
                                                                                                                       Base: 100% co-insurance
                              exceed $7,000 individual, then 100%       Base: 100% co-insurance
                              for remainder of year and the following
                                                                        Lake Charles Under age 65 and retired Prior
                              calendar year.                            to 5/84 (0054):
                              Retirees between 1/1/1984 - 9/1/1984:     Basic/Major Medical Plan
                              $100/$200 deductible                      Major Medical Deductible: $100/$300, 80% co-
                                                                        msurance
                              Co-insurance varies - 80% - 100%
                                                                        Base: 100% co-insurance
                              Stop Loss - When covered charges
                              exceed $7,000 individual or $12,500       Lake Charles Over age 65 and retired Prior
                              family, then 100% for remainder of        to 5/84 (0057):
                              year,                                     Basic/Major Medical Plan
                                                                        Major Medical Deductible: $100/$300, 80% co-
                                                                        insurance
                                                                        Base: 100% co-insurance
  Retiree Life Insurance      Varies                                    Varies                                         Varies




                                                                                           5



Confidential Information                                                                                                                                           PPG009156
                                                                                         A-22
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 23 of 212 PageID #:
                                                               1890

                                                                   2012 Benefits Comparison
                                                           PPG Active Employee Salaried Benefit Plans

         Benefit                                     PPG Salaried                                       Grizzly
  PPO Health Care Plan        • $500/$1,000 in-network deductible
                              • $2,500/$5,000 annual Out-of-pocket maximum
                              • $20 PCP and $30 specialist co-pay per visit
                              • 80% coverage for most other in-network services/60% out-
                               of-network
                              •Prescription Drngs:
                               Retail: 30% co-insurance for generic and preferred brand
                               name prescription drngs and 50% co-insurance for non-
                               preferred brand name drngs, $1,000 out-of-pocket
                               maximum, mandatory generic.
                               l'vfail (up to a 90 day supply): $20 co-payment for generic
                               prescriptions, $70 co-payment for preferred brand name
                               prescriptions and $90 for non-preferred brand name
                               prescriptions.
                              •Examples of Monthly Contribution (other contributions may
                               apply depending upon level of coverage selected: Tobacco
                               -Free Employee/Employee Plus Spouse/Employee Plus
                                Spouse and 3 or more children $121/$284/$428

  HMO Plan                    •      $20 co-payment for PCP and $30 for Specialist
  (available to some          •     Hospital In-patient Co-payment of $250
  employees, based upon       •     Most other services covered at 100%.
  zip code)                   •     Prescription Dmgs
                                  v"'Retail (up to 30 days): $15 co-payment for generic
                                    prescriptions and $30 co-payment for preferred and $45
                                    for non-preferred brand name prescriptions when a generic
                                    is not available. Mandatory generic substitution required.
                                  v"'Mail Order (up to 90 days): $30 co-payment for generic
                                    prescriptions and $60 co-payment for preferred and $90
                                    co-payment for non-preferred brand name prescriptions
                                    when a generic is not available. l'vfandatory generic
                                    substitution required.




                                                                                            1



Confidential Information                                                                                          PPG009157
                                                                                          A-23
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 24 of 212 PageID #:
                                                               1891

                                                                2012 Benefits Comparison
                                                        PPG Active Employee Salaried Benefit Plans

         Benefit                                  PPG Salaried                                       Grizzly
  Aetna Health Fund           Aetna Health Fund 90:
  (Consumer Directed           • HealthFund: $500/$1,000 (maximum 3 times HealthFund)
  Health Plan)                 • Deductible: $1,000/$2,000
                               • In-Network Co-Insurance: 90%/10%
                               • Out-of-Pocket Maximum: $3,200/$6,400
                               • Prescription Drug: 30%/30%/50% Retail and $20/$70/$90
                                 Mail Order
                               • Examples of Monthly Contribution (other contributions
                                 may apply depending upon level of coverage selected:
                                 Tobacco -Free Employee/Employee Plus
                                 Spouse/Employee Plus Spouse and 3 or more children:
                                 $91/$214/$322

                              Aetna Health Fund 80:
                               • HealthFund: $300/$600 (maximum 3 times HealthFund)
                               • Deductible: $2,000/$4,000
                               • In-Network Co-Insurance: 80%/20%
                               • Out-of-Pocket Maximum: $4,000/$8,000
                               • Prescription Drug: 30%/30%/50% Retail and $20/$70/$90
                                 Mail Order
                              • Examples of Monthly Contribution (other contributions
                                 may apply depending upon level of coverage selected:
                                 Tobacco -Free Employee/Employee Plus
                                 Spouse/Employee Plus Spouse and 3 or more children
                                 $76/$179/$269

  Dental Plan                  • $75/$150 A1mual Deductible
                               • Annual Plan Maximum - $1,500
                               • Orthodontia Lifetime Maximum - $1,500
                               • Examples of Monthly Contribution (other contributions
                                 may apply depending upon level of coverage selected:
                                 Tobacco -Free Employee/Employee Plus
                                 Spouse/Employee Plus Spouse and 3 or more children
                                 $12/$28/$43
  Enrollment                  Employee is eligible immediately for coverage - 31 days to
                              elect coverage; same sex domestic partner coverage available


                                                                                        2



Confidential Information                                                                                       PPG009158
                                                                                      A-24
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 25 of 212 PageID #:
                                                               1892

                                                                 2012 Benefits Comparison
                                                         PPG Active Employee Salaried Benefit Plans

         Benefit                                   PPG Salaried                                       Grizzly
  Life Insurance              One times salary, up to $50,000


  Group Universal Life        Voluntary Employee Program
  Coverage
                              1-5 times annual base pay, up to a maximum of $4,000.000.
                              Coverage also available to spouse (maximum of $100,000)
                              and dependents (maximum of $10,000 per dependent).

                              Cost of coverage dependent upon age, level of coverage and
                              smoker status.

  Employee Assistance         Plan provided at no cost to employee; up to 8 sessions for
  Program                     participants for counseling and other services
  Accidental Death &          One times salary, up to $50,000
  Dismemberment (AD&D)
  Coverage
  Voluntary AD&D              Coverage up to 10 times base pay, up to a maximum of
  Coverage                    $400,000.

                              Cost of coverage: $0.23 per $10,000 of coverage and $0.30
                              per $10,000 for family coverage.

  Designer Full Voluntary     Employees can enroll in the Designer Full voluntary vision
  and Affinity Discount       plan which includes eye exams, contacts, glasses, etc. Cost of
  Vision Plans                coverage: $8.76/$15.76/$24.53

                              No cost (to employee) discount vision plan provided to those
                              who do not elect voluntary plan coverage

  Other Voluntary Plans       PPG offers several voluntary plans including: legal plan,
                              Auto/Home, pet insurance, etc.
  Flexible Spending           Employees can contribute pre-tax dollars as follows:
  Account (also known as      Health Care: Up to $5,000 annual
  the Benefit Account)        Dependent Care: Up to $5,000 aimually




                                                                                            3



Confidential Information                                                                                        PPG009159
                                                                                           A-25
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 26 of 212 PageID #:
                                                               1893

                                                                   2012 Benefits Comparison
                                                           PPG Active Employee Salaried Benefit Plans

         Benefit                                    PPG Salaried                                        Grizzly
  Short Term Disability       Provided by the Company

                              Salary - paid at 100% or 50% depending upon service, up to
                              180 days

  Long Term Disability        Provided at no cost to the employee.
                              50% of base pay at the time that the disability commenced.
                              (Employees can also purchase supplemental long term
                              disability coverage equal to 15% of base pay. Cost of the
                              coverage is dependent upon age and amount of coverage).

  Education Assistance        PPG covers 90% of the total cost of tuition, registration, etc.

  Death Benefit               Based on years of service, a benefit of either one-half or a full
                              month's base salary paid as a lump sum to surviving spouse or
                              other survivors.

  Vacation                    During the first calendar year of employment, if hired before
                              July 2, employees are entitled to one week of vacation after
                              four months of service. Employees hired on or after July 2
                              are entitled to 2 weeks of vacation after 6 months of service.
                              After first calendar year:
                              Continuous Service    Weeks of
                                                    Vacation
                              1 -4 years            2 weeks
                              5 - 11 years          3 weeks
                              12 -19 years          4 weeks
                              20 or more years      5 weeks

  Business Travel Accident    Provided if tl1e employee dies while traveling on PPG
  (no cost to employee)       business.

                              Benefit of 4 times the employee's base salary, up to $400,000

  Seat Belt Coverage (no      $10,000 lump-sum benefit in the event that the employee or
  cost to employee)           any dependent covered under the medical plan dies in an
                              automobile accident while wearing a properly fastened
                              seatbelt.


                                                                                            4



Confidential Information                                                                                          PPG009160
                                                                                          A-26
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 27 of 212 PageID #:
                                                               1894

                                                                  2012 Benefits Comparison
                                                          PPG Active Employee Salaried Benefit Plans

         Benefit                                   PPG Salaried                                        Grizzly
  Adoption Assistance         Up to $2,000 for eligible expenses

  Commuter Benefit            Eligible expenses incurred to and/or from their job at PPG can
                              be reimbursed on a pre-tax basis. Maximums Apply.

  Retirement Plan (Defined    Employees hired prior to 1/1/06 and who had 60 or more
  Benefit and Defined         points (combination of age and service) as of December 31,
  Contribution Plans)         2011 participate in a defined benefit plan.

                              Employees hired prior to 1/1/06 and who had fewer than 60
                              points (age and service) as of December 31, 2011 or who were
                              hired on or after 1/1/06 participate in a Defined Contribution
                              Retirement Plan. DC Plan design: PPG contributes between
                              2% and 5% of base salary based on age and service. with
                              three year vesting.

  Retiree Health Care         Employees hired prior to 10/1/04 are eligible for retiree health
  Coverage and Retiree        care if they meet the eligibility requirements. Employees hired
  Life Insurance              on or after I 0/1 /04 are not eligible for retiree health care
                              coverage.
                              Retiree life insurance equals Y2 of annual salary in force prior
                              to retirement, up to $50.000.




                                                                                           5



Confidential Information                                                                                         PPG009161
                                                                                         A-27
                           Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 28 of 212 PageID #:
                                                               1895

                                                                  2012 Benefits Comparison
                                                          PPG Active Employee Salaried Benefit Plans

         Benefit                                    PPG Salaried                                       Grizzly
  Savings Plan                The employee can elect to contribute from 1% to 50% of
                              eligible Plan compensation, subject to certain Plan and legal
                              limitations. Payroll-deducted contributions can be made on a
                              before-tax, after-tax, Roth 40 l(k) or on a combined basis.
                              Catch-up contributions are permitted for eligible employees
                              who are at least age 50 in the current year. All employee
                              contributions are immediately 100% vested.

                              Although participation in the Employee Savings Plan is
                              voluntary, new employees are subject to automatic enrollment
                              at a 4% before-tax contribution rate. The employee has the
                              ability to change the rate or opt out of contributing altogether,
                              if desired. In addition, there is an automatic rate escalation
                              feature (in at 4% before-tax and then increased by 2% until it
                              reaches 10%).
                              There are 9 investment funds available, including the PPG
                              Stock Fund. In addition, 9 targeted retirement funds are
                              available based on the employee's projected retirement date.
                              Fund transfers are permitted each day the New York Stock
                              Exchange is open.

                              Employees can borrow up to 50% of their vested account
                              balance by paying a $75 processing fee. Repayments are
                              payroll-deducted.

                              In 2012, PPG's matching contribution is: $0.75 for every $1
                              contributed by the employee, up to a maximum of 6%.




                                                                                            6



Confidential Information                                                                                         PPG009162
                                                                                          A-28
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 29 of 212 PageID #:
                                    1896




                           EXHIBIT C




                                      A-29
    Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 30 of 212 PageID #:
                                        1897

    From: Microsoft Exchange on behalf of Roe, Howard [roe@ppg.com 1
    Sent: Wednesday, March 28, 2012 7:54 AM
    To: Davies, Jeffrey C
    Subject: FW: Project Scarlet - OPEB/Pension
    Attachments: Pension (14.5 KB)

     Sender: roe(~ppg.com
    Subject: FW: Project Scarlet - OPEB/Pension
    Message-Id <6FC04F59A320D84D838DOFAD8887D56902BC4A902D@SGOFMSXlVlBX05.nac.ppg.com>
    To: jdavies(~ppg.com




                                                                                           Exhibit
                                                                                                          exhibitsticker.com




                                                                                         Rathburn 3
                                                                                           EC 8-11-20



Confidential Information                                                                                PPG007352
                                                                        A-30
    Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 31 of 212 PageID #:
                                        1898

    From: Roe, Howard
    Sent: Wednesday, March 28, 2012 7:54 AM
    To: Davies, Jeffrey C
    Subject: FW: Project Scarlet - OPEB/Pension

    Jeff,
    Piease see Karen's status report on OPEB/Pension. Before getting back to her, we shouid discuss how much effort should we place on this prior to getting a
    good fee! fm the scope of the deal. Apparently she does not have in her- work plan F1e issue of deaiing with the separ·atfon of active empioyees. We may be
    able to do that strictly thmugh a paymil sart but 1 will foilow-up with Biil Schaupp this mom ing.
    Howard
    From: Rathburn, Karen
    Sent: Wednesday, March 28, 2012 8:44 AM
    To: Roe, Howard
    Cc: Schaupp, William
    Subject: RE: Project Scarlet - OPEB/Pension
    Howard,
    As a foliow··Up to my email yesterday ···at our meeting last week, Bill had indicated that 1 only needed to obtain Monroevilie, G.O. and Lake Charies fm retirees,
    surviving spouses and terrninated vested employees.
    ! received the 1nfor-mat1on from !'v1erc:er --· buti :r1uch of it is scant ---for example, ther-e are no names assodated w1th any surviving spouses.
    1don't realiy have any idea how iong it wiil take --but, given that there are appmximateiy 2,300 narnes to go though and individuoliy research ---1 am estimating
    that it couid take 6 weeks to 8 weeks complete (and 1 reaily don't have any idea if that is even close to being correct). f'rankly, 1 do not know if this if this task is
    reaily even possible on an individual basis as 1 do not yet know if v-1e will be abie to ascertain if the person, upon terrnination from PPG, c1ad been in this speciflc
    SBU. There are lots of unknowns.
    IVly real question for you is: is it realisk to F1ink that Grizziy is really going to absorb these non-active people? lt would be my observation that if this is less than
    a 75%- 85'}() chance---then, we may want to wait to cmnrnence this work---after ail --·you can present the 'general numbers' to them so they have a feel fm the
    magnitude·-- the individual names are really of no value to them untii F1e ciosing. We sc1ouid reaily discuss F1is in greater- detail as 1 don·'t want to pull resources
    to complete a task that gets thmwn out because the buyer has no intei-est whatsoever in picking up this group of non-active individuals.
    Karen
    From: Roe, Howard
    Sent: Wednesday, March 28, 20128:17 AM
    To: Rathburn, Karen
    Subject: RE: Project Scarlet - OPEB/Pension
     Kan:i:\.
    How long do you think it wdl take you to develop F1e separation list we tali<ed about and have accurate nurnbers of assets/liabdities to pass foli<s toa New
    Grizzly? What resources wil! you need to accornplish the task"?
    Thanks!
    Howard
    From: Rathburn, Karen
    Sent: Tuesday, March 27, 2012 5: 11 PM
    To: Roe, Howard
    Subject: Re: Project Scarlet - OPEB/Pension
    1 gat the US locations - it's all of Beauharnois - so, don't think we need that detail.


    Sent from my iPhone

     On Mar 27, 2012, at 4:53 PM, "Roe, Howard" <r_o_e_@]J]lg,c_o_1T_1> wrote:

                Karen,
                Just checking in on how you have made out on the project we discussed last Thursday. 1 think you we re going back to Mercer to see if we could
                have them dump active and retirees from their data base to an Excel file for the following locations.

                Lake Charles
                Natrium
                La Porte
                Beauharnois (separate Canadian plan)
                Monroeville
                General Office, Sales Offices, Home Offices
                TCI (ifthere are any "PPG" employees)
                We feit that from the Mercer data it would not be toa difficult to separate out active employees that would be involved with the Scarlet scope. lt is
                the retirees that are likely to cause us heartburn, but 1 think we agreed we would get the data to see how difficult it is going to be to identify the
                retirees.
                We have a status meeting this Thursday morning, so 1would appreciate an update. Additionally, it would be helpful if you could approximate a
                third party cost to get this information.
                Thanks much,
                Howard




Confidential 1nformation                                                                                                                                           PPG007353
                                                                                       A-31
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 32 of 212 PageID #:
                                    1899




                           EXHIBIT D




                                      A-32
    Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 33 of 212 PageID #:
                                        1900

   From:              Rathburn, Karen [rathburn@ppg.com]
   Sent:              9/15/2012 11:49:29 AM
   To:                Jordan, Craig [craigjordan@ppg.com]
   Subject:           Cover letter for Annual Election for CA&D employees
   Attachments:       Georgia Gulf Original Communication.doc; Annual Election Cover letter - PPG and Georgia Gulf together.doc



   Craig,

   One of the things that we have been discussing with Georgia Gulf is the inclusion of a cover letter in the annual election
   packet of all employees (and also retirees) who are impacted by the CA&D announcement.

   lt was my opinion that we needed to explain to people why they were receiving an annual election packet, what it
   meant to them tor the 2013 benefits and what actions they needed to take. Georgia Gulf agreed with this approach.

   They crafted some language (which is attached) tor the active employees. 1 know from an email from Mike Smith at the
   end of the day yesterday that the attached is not the final version - apparently, their attorneys have adjusted the
   language (which 1 have not yet received).

   1 am presuming that you agree with the inclusion of a letter in the packet (but, teil me if 1 am wrong in that
   presumption).

   Based upon that, below are some questions tor you (1 want to ensure that 1understand your opinion before finalizing
   the communication and once 1 receive feedback from you, 1 will then ask the same of Michael McGarry):

       •    Since the information contained in the first attachment is from Georgia Gulf, it seems to me that the letter
            should be 'signed' by Georgia Gulf, but, 1 wonder if the best approach is to have a 'two-sided' letter where the
            'front' side is from PPG and the 'reverse' side is from Georgia Gulf. Please see the second attachment tor an
            example of that approach. Please provide me with your opinion on which approach you prefer.

       •    1 think
                  in either case the communication(s) should have a signature (recognizing feedback from Chuck). For the
            PPG communication, do you prefer yourself or Michael? 1 will ask GGC whom they prefer.

       •    Regarding distribution, since we all know that the benefit plans for the union employees will not change, the
            attached letter would not be correct - 1 am leaning towards no additional communication at all - but, please let
            me know your thoughts on this (for Lake Charles - it is really a non-event as they don't really have an annual
            election per se - it is really more of a required notification - so, 1 am really specifically referring to the inclusion
            of a letter in the Natrium packets). lnclude communication tor Natrium or not?

   Once 1 have your opinion, 1 will discuss with Michael, our attorneys, Dan Hubert as well as Georgia Gulf.

   lf you prefer to simply discuss this live - feel free to call me on my cell (412.302.3988). As an aside, we are trying to get
   everything to the printer by mid-next week - so, 1 appreciate your insight. Thanks.

   Karen




                                                                                                                  Exhibit
                                                                                                                                  exhibitsticker.com




                                                                                                              Rathburn 5
                                                                                                                  EC 8-11-20




Confidential 1nformation                                                                                                       PPG006488
                                                                   A-33
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 34 of 212 PageID #:
                                    1901




                                                    DRAFT




    Dear PPG Employee:




    As part of our effort to successfully integrate our organizations once the merger is complete, we at
    Georgia Gulf would like to give you some guidance on what to expect for your benefits in 2013.

    This fall, you will be going through Open Enrollment with PPG as usual and maintain the benefits you
    elect through 2013. The 401(k) Retirement Plan you will be offered through Georgia Gulf may be with a
    different provider but you will have the same match and defined contribution as you currently have with
    PPG. Investment options will be different but very similar to your current PPG options.

    We want to assure you that after the merger is completed, you will not experience any gaps in coverage
    or loss of benefits from what you select during Open Enrollment for 2013. For the plan year 2014 we
    will harmonize benefits for the new company. Further communications will be provided as needed. We
    look forward to working with you.




    Thank you,




                                                                                                              PPG006489
                                                      A-34
    Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 35 of 212 PageID #:
                                        1902




              VERSION 2 DRAFT - PPG AND GEORGIA GULF COMBINED COMMUNICATION

            PPG 'Front' Side:

            October 2012

            Dear PPG Employee,

            As you are aware, in July, it was announced that PPG will form a new company by separating its
            commodity chemicals business and will then immediately merge this business with Georgia Gulf or a
            subsidiary of Georgia Gulf. The closing is expected to occur in late 2012 or early 2013, subject to
            approval by Georgia Gulf stockholders, customary closing conditions, relevant tax authority rulings and
            regulatory approvals.

            Each October, you are advised of plan design changes and employee contributions for the upcoming
            year and have the opportunity to make your benefit elections for heath care, dental, benefit account,
            and various voluntary benefits, as well as complete your annual certifications for spousal/domestic
            partner and tobacco use during the open enrollment period.

            While at this point, the closing date has not yet been finalized, we have determined that it is appropriate
            to have an open enrollment period for employees impacted by the announcement. Georgia Gulf has
            advised us that it their intent to continue the benefits that you elect during the open enrollment period
            for all of 2013 (no matter when the closing occurs), with the same employee contributions. Please read
            the communication from Georgia Gulf found on the other side of this letter.

            As in the past, the information in the enclosed packet (which is applicable to all salaried employees of
            PPG) will describe the benefit plan options and employee contributions for 2013; please carefully read
            all the information contained in this packet and on the open enrollment website and complete your
            2013 annual election and required certification (if you cover a spouse or same-gender domestic partner)
                                                                  th
            no later than 11:59 p.m. Eastern time on October 17        .


            If you have questions, please feel free to contact the PPG HR Shared Services at 1.888.774.2626.

            Sincerely,




           J. Craig Jordan




Confidential Information                                                                                              PPG006490
                                                              A-35
    Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 36 of 212 PageID #:
                                        1903




            Georgia Gulf Side:




            Dear PPG Employee:

            As part of our effort to successfully integrate our organizations once the merger is complete, we at
            Georgia Gulf would like to give you some guidance on what to expect for your benefits in 2013.

           This fall, you will be going through Open Enrollment with PPG as usual and maintain the benefits you
            elect through 2013. The 401(k) Retirement Plan you will be offered through Georgia Gulf may be with a
            different provider but you will have the same match and defined contribution as you currently have with
            PPG. Investment options will be different but very similar to your current PPG options.

            We want to assure you that after the merger is completed, you will not experience any gaps in coverage
            or loss of benefits from what you select during Open Enrollment for 2013. For the plan year 2014 we
            will harmonize benefits for the new company. Further communications will be provided as needed. We
            look forward to working with you.




           Thank you,




Confidential Information                                                                                              PPG006491
                                                              A-36
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 37 of 212 PageID #:
                                    1904




                           EXHIBIT E




                                      A-37
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 38 of 212 PageID #:
                                    1905




              PPG INDUSTRIES, INC.
      MASTER WELFARE BENEFIT PLAN DOCUMENT
               (EFFECTIVE AS OF JANUARY 1, 2016)




                                                                 Exhibit
                                                                              exhibitsticker.com




                                                             Rathburn 11
                                                                 EC 8-11-20



                                                              PPG000305




                                      A-38
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 39 of 212 PageID #:
                                    1906

                                           PPG INDUSTRIES, INC.
                                  MASTER WELFARE BENEFIT PLAN DOCUMENT
                                     (EFFECTIVE AS OF JANUARY 1, 2016)


                                                          Table of Contents

                                                                                                                                            Page


                                                              ARTICLE I

                                                            DEFINITIONS

 1.1    Active Medical Plan .............................................................................................................2
 1.2    Beneficiary ...........................................................................................................................2
 1.3    Board of Directors................................................................................................................2
 1.4    Child.....................................................................................................................................2
 1.5    Claimant ...............................................................................................................................2
 1.6    Claims Administrator ...........................................................................................................2
 1.7    COBRA ................................................................................................................................3
 1.8    COBRA Continuation Coverage..........................................................................................3
 1.9    Code .....................................................................................................................................3
 1.10   Company ..............................................................................................................................3
 1.11   Component Plans .................................................................................................................3
 1.12   Dependent ............................................................................................................................4
 1.13   Domestic Partner ..................................................................................................................4
 1.14   Effective Date ......................................................................................................................4
 1.15   Eligible Employee ................................................................................................................4
 1.16   Employee .............................................................................................................................5
 1.17   Employer ..............................................................................................................................5
 1.18   ERISA ..................................................................................................................................5
 1.19   FMLA ..................................................................................................................................5
 1.20   HIPAA .................................................................................................................................5
 1.21   Incorporated Documents ......................................................................................................5
 1.22   Insurance Company or Insurer .............................................................................................6
 1.23   Insurance Contract ...............................................................................................................6
 1.24   Named Fiduciary..................................................................................................................6
 1.25   Participant ............................................................................................................................6
 1.26   Participating Employer ........................................................................................................6
 1.27   Plan ......................................................................................................................................6
 1.28   Plan Administrator ...............................................................................................................6
 1.29   Plan Year ..............................................................................................................................6
 1.30   Spouse ..................................................................................................................................6
 1.31   USERRA ..............................................................................................................................7




                                                                       i                                                       PPG000306



                                                                      A-39
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 40 of 212 PageID #:
                                    1907

                                                            ARTICLE II

                                                        PARTICIPATION

  2.1   Commencement of Participation..........................................................................................8
  2.2   Dual Coverage Rule .............................................................................................................8
  2.3   Cessation of Participant’s Participation ...............................................................................8
  2.4   Cessation of Dependent’s Participation ...............................................................................9
  2.5   COBRA Continuation Coverage..........................................................................................9
  2.6   Reinstatement of Former Participants ..................................................................................9
  2.7   Participation During Leaves of Absence under the FMLA .................................................9
  2.8   Participation During Periods of Qualified Military Service under USERRA ...................10

                                                           ARTICLE III

                                                  BENEFITS AVAILABLE

  3.1   Description of Benefits ......................................................................................................11
  3.2   Incorporated Documents ....................................................................................................11

                                                           ARTICLE IV

                                                 FUNDING OF BENEFITS

  4.1   Funding of Benefits............................................................................................................12
  4.2   Self-Insured Benefits Solely from General Assets ............................................................12
  4.3   Limitation of Company and Employer Liability ...............................................................12
  4.4   Participant Contributions ...................................................................................................12

                                                            ARTICLE V

                                         HIPAA PRIVACY AND SECURITY

  5.1   General HIPAA Provision .................................................................................................13
  5.2   HIPAA Privacy Provisions ................................................................................................13
  5.3   HIPAA Security Provisions ...............................................................................................16
  5.4   Interpretation and Limited Applicability ...........................................................................17
  5.5   Services Performed for the Employer: ...............................................................................17

                                                           ARTICLE VI

                                                     ADMINISTRATION

  6.1   Plan Administrator .............................................................................................................18
  6.3   Reliance by Plan Administrator .........................................................................................19
  6.4   Bonding ..............................................................................................................................19
  6.5   Named Fiduciaries .............................................................................................................20
  6.6   Allocation of Responsibilities ............................................................................................20


                                                                     ii                                                     PPG000307



                                                                    A-40
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 41 of 212 PageID #:
                                    1908

  6.7     Indemnification ..................................................................................................................20

                                                             ARTICLE VII

                                        CLAIMS AND REVIEW PROCEDURES

  7.1     General ...............................................................................................................................21
  7.2     Claims Procedures for Determinations of Disability .........................................................22
  7.3     Claims Procedures for Group Health Plans .......................................................................24
  7.4     Claims Procedures for Other Plans ....................................................................................31

                                                            ARTICLE VIII

                                    PARTICIPATION BY OTHER EMPLOYERS

  8.1     Adoption of Plan ................................................................................................................33
  8.2     Withdrawal from Participation ..........................................................................................33
  8.3     Company Authorized to Act for Employers ......................................................................33
  8.4     Employer Reimbursement .................................................................................................33
  8.5     Company’s Right to Terminate Adoption..........................................................................33

                                                              ARTICLE IX

                                           AMENDMENT OR TERMINATION

  9.1     Amendment ........................................................................................................................34
  9.2     Termination ........................................................................................................................34
  9.3     Determination of Effective Date of Amendment or Termination ......................................34

                                                              ARTICLE X

                                                        MISCELLANEOUS

  10.1    Limitation of Rights ...........................................................................................................35
  10.2    No Vested Rights ...............................................................................................................35
  10.3    Right of Recovery ..............................................................................................................35
  10.4    Subrogation and Reimbursement .......................................................................................35
  10.5    Incorrect Information, Fraud, Concealment, or Error ........................................................37
  10.6    Nonassignment of Rights ...................................................................................................37
  10.7    No Guarantee of Tax Consequences ..................................................................................38
  10.8    Withholding Taxes .............................................................................................................38
  10.9    Indemnification of Employer by Participants ....................................................................38
  10.10   Information to be Furnished...............................................................................................38
  10.11   Notices and Elections .........................................................................................................38
  10.12   Instructions .........................................................................................................................39
  10.13   Incapacity to Receive Payment ..........................................................................................39
  10.14   Failure to Cash Check ........................................................................................................39
  10.15   Payment of Expenses .........................................................................................................39


                                                                       iii                                                     PPG000308



                                                                      A-41
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 42 of 212 PageID #:
                                    1909

  10.16   Disclosures Via Other Media .............................................................................................39
  10.17   Section 105(h) of the Code ................................................................................................39
  10.18   Qualified Medical Child Support Orders ...........................................................................40
  10.19   Compliance with Federal and State Mandates ...................................................................40
  10.20   Construction .......................................................................................................................40
  10.21   Severability ........................................................................................................................40
  10.22   Governing Law ..................................................................................................................40

  Exhibit A – Plans and Component Plans




                                                                      iv                                                     PPG000309



                                                                     A-42
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 43 of 212 PageID #:
                                    1910

                   PPG INDUSTRIES, INC. MASTER WELFARE BENEFIT PLAN
                           (EFFECTIVE AS OF JANUARY 1, 2016)


                                         INTRODUCTION

 PPG Industries, Inc. (the “Company”) sponsors the welfare benefit plans (each, a “Plan”) set
 forth on Exhibit A attached hereto. This Master Welfare Plan Document (“Master Document”)
 constitutes a part of, and is incorporated into, each Plan.

 Each Plan is intended to comply with all relevant provisions of the Code and ERISA and must be
 interpreted in a manner consistent with the requirements of such laws. Each Plan consists of this
 Master Document and the Incorporated Documents with respect to such Plan, but each Plan is,
 and must be treated as, a single welfare benefit plan solely for purposes of annual Form 5500
 filings. For all other purposes under ERISA, the Code, COBRA, HIPAA, the Patient Protection
 and Affordable Care Act, the Health Care and Education Reconciliation Act of 2010 and any
 other applicable legal requirements, each Component Plan that is part of a Plan is, and must be
 treated as, a separate plan. Benefits under any Component Plan that provides dental benefits or
 vision benefits are “excepted benefits” as defined in Sections 732(c)(1) and 733(c)(2) of ERISA
 and Sections 9831(c)(1) and 9832(c)(2) of the Code.




                                                                                    PPG000310



                                                A-43
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 44 of 212 PageID #:
                                    1911



                                         DEFINITIONS

 The following terms when used in the Plans have the following meanings, unless otherwise
 defined in the Plan’s applicable Component Plan or a different meaning is plainly required by the
 context. Words with initial capital letters not defined herein have the meaning ascribed to them
 in the Plan’s applicable Component Plan.

 Active Medical Plan

 Any of the various medical plans sponsored by the Company for the benefit of active Eligible
 Employees, as amended from time to time. Such Active Medical Plans are the Component Plans
 that are designated on Exhibit A as Active Medical Plans.

 Beneficiary

 The individual or entity designated by a Participant or otherwise entitled pursuant to any
 Component Plan, as applicable, to receive benefits under the Component Plan attributable to the
 Participant after, or on account of, the Participant’s death. Unless otherwise provided in the
 applicable Component Plan, a Beneficiary designation, including a change in Beneficiary
 designation, is not effective unless made in the form and in accordance with the procedure
 prescribed for Beneficiary designation and properly filed.

 Board of Directors

 The Board of Directors of the Company or its delegate.

 Child

 A person who is the Participant’s child as defined in the applicable Component Plan. Subject to
 any additional requirements set forth in the applicable Component Plan, a person ceases to be a
 Child of a Participant on the first day on which the person no longer meets the requirements for
 Child status outlined in such Component Plan.

 Claimant

 An Employee, Dependent or Beneficiary who makes an eligibility or enrollment claim or a claim
 for benefits under a Component Plan.

 Claims Administrator

 A third-party administrator or Insurer designated by the Company to review and process claims
 for benefits under a Component Plan.




                                                2                                   PPG000311



                                                A-44
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 45 of 212 PageID #:
                                    1912
 COBRA

 The Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. References to
 COBRA include the valid and binding governmental regulations, court decisions and other
 regulatory and judicial authority issued or rendered thereunder.

 COBRA Continuation Coverage

 Continuation of coverage elected under COBRA.

 Code

 The Internal Revenue Code of 1986, as amended. References to the Code include the valid and
 binding governmental regulations, court decisions and other regulatory and judicial authority
 issued or rendered thereunder.

 Company

 PPG Industries, Inc., and/or any successor thereto.

 Component Plans

 The specific arrangements by which a Plan provides certain types of benefits. A Component
 Plan may be changed from time to time as specified in such Component Plan or by the Board of
 Directors. The Component Plans for each Plan are listed on Exhibit A.




                                                 3                               PPG000312



                                                 A-45
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 46 of 212 PageID #:
                                    1913
 Dependent

 Subject to any additional requirements set forth in the applicable Component Plan, or as set forth
 in this Section, a Participant’s (or deceased Participant’s) Spouse, Domestic Partner or Child
 who meets the eligibility requirements set forth in such Component Plan. The term “Dependent”
 for purposes of the Component Plans is limited to a person who is the Participant’s dependent for
 purposes of Sections 213(d) or 105(b) of the Code, as applicable, or, with respect to eligibility
 for health coverage under the Component Plans (except for eligibility for coverage of a Domestic
 Partner or a Domestic Partner’s child), meets the Code requirements for such coverage, and
 resulting benefits, to be received tax-free, under Sections 104, 105 and 106 of the Code,
 including references to a dependent under Section 152 of the Code.

 Domestic Partner

 A person who meets, and continues to meet, all of the requirements to be a Domestic Partner as
 set forth in a Component Plan providing for Domestic Partner benefits. Subject to any additional
 requirements, or survivor coverage provisions set forth in the applicable Component Plan, a
 person ceases to be a Domestic Partner of a Participant on the first day on which the person and
 the Participant no longer continuously meet the requirements for Domestic Partner status
 contained in such Component Plan.

 Effective Date

 The effective date of this Master Document is January 1, 2014, except that with respect to any
 Employer thereafter joining a Plan and any Component Plan(s) as a participating Employer with
 a later effective date, the Effective Date is the date on which the Employer joins such Plan and
 the Component Plan(s).

 Eligible Employee

 For the benefits coverage or benefits provided under a particular Component Plan, an active
 Employee who: (i) is eligible under the terms of the Component Plan to be covered under and/or
 to participate in such Component Plan, or a former such active Employee on an Employer-
 approved leave of absence or receiving installment severance payments, where the Component
 Plan permits coverage or other participation to be continued during such leave of absence or
 installment severance payment period, (ii) is properly enrolled under the Component Plan, if
 required, (iii) satisfies any contribution requirements for the Component Plan and (iv) meets all
 other requirements for participation in the Component Plan, is eligible to participate in the
 Component Plan, except that the following individuals are not Eligible Employees:

 any individual who is not eligible for coverage or participation under any of the Component
 Plans;

 any person classified by an Employer as a supplemental contract worker, leased employee,
 expatriate employee or other worker supplied by a third party personnel agency or professional
 employer organization, temporary employee, seasonal employee, independent contractor, agent
 or consultant, or any other person who is not identified as an Employee in the personnel records
 of any Employer, whether or not such classification by the Employer is upheld in any legal



                                                 4                                   PPG000313



                                                 A-46
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 47 of 212 PageID #:
                                    1914
 controversy concerning the person’s employment status; or has been reclassified by the
 Employer as an employee;

 any Employee whose terms and conditions of employment with the Employer expressly preclude
 such Employee’s participation in the Plan; or

 any Employee who is employed by a division or other business unit or operation of an Employer
 to which division, unit or operation the Plan has not been extended.

 For purposes of eligibility to participate in a Component Plan, an employee is considered to be
 employed only by the Employer identified as the employee’s employer in the Company’s payroll
 system.

 Employee

 Any person identified in and paid through the Company’s payroll system as a common law
 employee of an Employer.

 Employer

 The Company and any Participating Employer.

 ERISA

 The Employee Retirement Income Security Act of 1974, as amended. References to ERISA
 include the valid and binding governmental regulations, court decisions and other regulatory and
 judicial authority issued or rendered thereunder.

 FMLA

 The Family and Medical Leave Act of 1993, as amended. References to the FMLA include the
 valid and binding governmental regulations, court decisions and other regulatory and judicial
 authority issued or rendered thereunder.

 HIPAA

 The Health Insurance Portability and Accountability Act of 1996, as amended. References to
 HIPAA include valid and binding governmental regulations, court decisions and other regulatory
 or judicial authority issued or rendered thereunder.

 Incorporated Documents

 The plan documents/summary plan descriptions, Insurance Contracts or other documents under
 which health and welfare benefits are provided to Eligible Employees and which are described in
 Exhibit A, including any and all attachments, amendments and supplements thereto, as well as
 any documents incorporated by reference into such plan documents/summary plan descriptions,
 Insurance Contracts or other documents (such as the application and certificate of insurance
 booklet).




                                                5                                   PPG000314



                                                A-47
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 48 of 212 PageID #:
                                    1915
 Insurance Company or Insurer

 An Insurance Company that enters into an Insurance Contract with the Company (or any
 Employer authorized to do so) to provide benefits coverage or benefits under one or more of the
 Component Plans.

 Insurance Contract

 Each insurance policy, contract and/or other agreement issued by, or entered into with, an
 Insurance Company pursuant to which the Insurance Company accepts the risk and obligation to
 provide benefits coverage or benefits under any of the Component Plans, and all amendments
 and endorsements thereto.

 Named Fiduciary

 An individual or entity designated in Article VI to carry out fiduciary responsibilities under any
 of the Component Plans as set forth in any Plan.

 Participant

 Any Eligible Employee who has properly enrolled as such in a Component Plan, if required, and
 is paying any required contributions.

 Participating Employer

 An employer affiliated with the Company that:

 is treated as a single employer with the Company under Section 414(b), 414(c) or 414(m) of the
 Code; and

 adopts a Plan pursuant to the provisions of Section 0.

 Plan

 A welfare benefit plan set forth on Exhibit A, as amended from time to time.

 Plan Administrator

 The Company or a designated officer of the Company.

 Plan Year

 Except as a Component Plan may otherwise provide, the plan year for each of the Component
 Plans is the calendar year.

 Spouse

 The person to whom the Participant is legally married under applicable state law and for federal
 income tax purposes.



                                                 6                                   PPG000315



                                                 A-48
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 49 of 212 PageID #:
                                    1916
 Subject to any additional requirements, or survivor coverage provisions set forth in the
 applicable Component Plan, a person ceases to be the Spouse of a Participant as of the date their
 marriage is legally terminated by divorce or annulment or the date they become legally
 separated.

 USERRA

 The Uniformed Services Employment and Reemployment Rights Act of 1994, as amended.
 References to USERRA include valid and binding governmental regulations, court decisions and
 other regulatory or judicial authority issued or rendered thereunder.




                                                7                                   PPG000316



                                                 A-49
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 50 of 212 PageID #:
                                    1917



                                        PARTICIPATION

 Commencement of Participation

 Subject to any additional limitations set forth in the applicable Component Plan, each Eligible
 Employee becomes a Participant on the date such Eligible Employee becomes a participant in a
 Component Plan in accordance with the terms of the Component Plan.

 Dual Coverage Rule

 No individual may be a Dependent of more than one Employee for purposes of eligibility to
 participate in a Plan and the Component Plans.

 Cessation of Participant’s Participation

 A Participant’s participation and coverage (and that of the Participant’s eligible Dependents)
 with respect to a Plan cease as of the earliest of:

 the date on which such Plan is terminated;

 the date on which the Participant ceases to be an Eligible Employee under all Component Plans
 for such Plan and the Participant’s benefit coverage expires as set forth in such Component
 Plans;

 the end of the period for which the Participant made the last required contribution under all such
 Component Plans; and

 the date the Company informs the Claims Administrator that the Participant is canceling
 coverage under all such Component Plans.

 Notwithstanding any other provision of this Section, a Participant who is absent by reason of
 sickness, disability or other authorized leave of absence may continue as a Participant for so long
 as such authorized absence continues in accordance with the Plan Administrator’s rules and
 regulations. In addition, a Participant and the Participant’s qualified beneficiaries are entitled to
 enroll in COBRA Continuation Coverage under the Component Plans as described in Section 0.
 Notwithstanding any other provision of this Section, the cessation of a Participant’s participation
 and coverage (and that of the Participant’s eligible Dependents) under any Active Medical Plan
 will comply with the requirements of Section 2712 of the Public Health Service Act (regarding
 restrictions on rescissions), as incorporated by reference into Section 715 of ERISA and Section
 9815 of the Code (including the valid and binding governmental regulations, court decisions and
 other regulatory and judicial authority issued or rendered thereunder), in accordance with rules
 and procedures established by the Plan Administrator or its delegate.




                                                  8                                     PPG000317



                                                  A-50
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 51 of 212 PageID #:
                                    1918
 Cessation of Dependent’s Participation

 An eligible Dependent’s participation and coverage cease with respect to a Plan as of the earliest
 of:

 the date on which the Participant’s coverage ends;

 the date such Dependent ceases to be an eligible Dependent under all Component Plans for such
 Plan and the Dependent’s benefit coverage expires as set forth in such Component Plans;

 the end of the period for which the Participant made the last required contribution for the
 Dependent’s coverage under all such Component Plans; and

 the date on which the Participant cancels coverage for the Dependent under all such Component
 Plans.

 Notwithstanding any other provision of this Section, the cessation of a covered Dependent’s
 participation and coverage under any Active Medical Plan will comply with the requirements of
 Section 2712 of the Public Health Service Act (regarding restrictions on rescissions), as
 incorporated by reference into Section 715 of ERISA and Section 9815 of the Code (including
 the valid and binding governmental regulations, court decisions and other regulatory and judicial
 authority issued or rendered thereunder), in accordance with rules and procedures established by
 the Plan Administrator or its delegate.

 COBRA Continuation Coverage

 If, as a result of the occurrence of any “qualifying event” as defined in Section 4980B(f)(3) of
 the Code, an Eligible Employee (and/or any of such Employee’s Dependents) loses coverage
 under a Component Plan that is a “group health plan” under Section 4980B of the Code and
 Section 601 of ERISA, such affected Eligible Employee (and/or Dependents), as applicable, will
 be given the option of electing COBRA Continuation Coverage.

 Reinstatement of Former Participants

 A former Participant who is reemployed by the Employer as an Eligible Employee again
 becomes a Participant after meeting the requirements of Section 0.

 Participation During Leaves of Absence under the FMLA

 Notwithstanding any other provision of a Plan to the contrary, a Participant who is on an
 authorized leave of absence under the FMLA may continue participation in such Plan for up to
 12 weeks. Such participation is provided under the terms and conditions of such Plan and the
 Component Plans with respect to such Plan (including rate of contributions) that would have
 been provided if the Participant had continued employment and be subject to the terms and
 conditions of the Employer’s policies regarding paid and unpaid leaves of absence under the
 FMLA.




                                                 9                                   PPG000318



                                                 A-51
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 52 of 212 PageID #:
                                    1919




    Participation During Periods of Qualified Military Service under USERRA

    The Plan Administrator shall ensure that each Plan complies with the provisions of USERRA.




                                                 10                                 PPG000319


                                                A-52
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 53 of 212 PageID #:
                                    1920



                                    BENEFITS AVAILABLE

 Description of Benefits

 The benefits available under each Plan consist of the aggregate of the benefits available under
 each of that Plan’s Component Plan, including all limitations and exclusions with respect to each
 Component Plan’s benefits. Exhibit A contains, for each Plan, a brief description of the benefits
 provided by each of such Plan’s Component Plans. The availability of benefits under any
 Component Plan is subject to payment by the Participant of all applicable contributions
 thereunder, if any. The availability of benefits under certain Component Plans is subject to
 proper enrollment by the Participant in such Component Plan. Enrollment provisions for
 Component Plans offered through the Company’s Code § 125 cafeteria plan are found in Article
 V of the PPG Industries, Inc. Cafeteria Plan. Analogous provisions apply to any Component
 Plan in which Participants are required to enroll and for which any applicable Participant
 contributions are paid on an after-tax basis, and any Component Plan in which Eligible
 Employees on an unpaid leave of absence participate. Not in limitation but in amplification of
 the preceding sentence, such analogous provisions include Article V of the PPG Industries, Inc.
 Cafeteria Plan regarding limitations on a Participant’s ability to change coverage elections during
 a Plan Year.

 Incorporated Documents

 Each Plan incorporates by reference this Master Document and the Incorporated Documents for
 such Plan, which contain the substantive provisions governing benefits provided through such
 Plan. As the Incorporated Documents are amended or superseded, the amended or successor
 documents automatically become Incorporated Documents. Except as otherwise provided in this
 Section, if there is a conflict between the provisions of this Master Document and any of the
 Plan’s Incorporated Documents, the provisions of the Incorporated Documents govern. If there
 is no provision in an Incorporated Document corresponding to a provision of this Master
 Document, to the extent applicable, the Master Document provisions apply to the Incorporated
 Document. If a provision in an Incorporated Document is legally insufficient, the applicable
 provision of the this Master Document applies to the Incorporated Document to the extent
 deemed necessary by the Plan Administrator. In any event, Articles VI and IX of this Master
 Document override the corresponding provisions of any Incorporated Document.




                                                 11                                   PPG000320



                                                 A-53
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 54 of 212 PageID #:
                                    1921



                                    FUNDING OF BENEFITS

 Funding of Benefits

 Funding for each Plan consists of the combined funding for all of such Plan’s Component Plans.
 The Company has the right, in its sole discretion, to (a) pay benefits from its general assets, (b)
 insure any benefits under a Plan, and/or (c) establish any fund or trust for the holding of
 contributions or payment of benefits under a Plan, either as mandated by law or as the Company
 deems advisable.

 Self-Insured Benefits Solely from General Assets

 To the extent certain benefits or coverages under a Component Plan are self-insured by the
 Employer, the benefits or coverage provided under the Component Plans may be paid solely
 from the general assets of the Employer. Nothing herein may be construed to require the
 Employer or the Plan Administrator to maintain any fund or segregate any amount for the benefit
 of any Participant in a Plan or such Participant’s Dependents, and no Participant, Dependent or
 other person has any claim against, right to, or security or other interest in, any fund, account or
 asset of the Employers from which any self-insured benefit payment under a Plan may be made.

 Limitation of Company and Employer Liability

 To the extent certain benefits or coverages under a Component Plan are insured, liability for
 providing such benefits or coverages is solely that of the Insurer issuing the applicable Insurance
 Contract. The Employer has no liability for any benefits due, or alleged to be due, under any
 applicable Insurance Contract.

 Participant Contributions

 The Company determines, in its sole discretion, the amount, if any, of Participant contributions
 required for the various levels of coverage applicable under a Component Plan. The Company
 may initiate, or change the amount of, required Participant contributions for any coverage level
 under any Component Plan at any time and for any reason. Where applicable, required
 Participant contributions for coverage under a particular Component Plan must be paid by a
 Participant who is an Eligible Employee either through pay reduction pursuant to Section 125 of
 the Code or through pay deduction, whichever is specified for such coverage under the
 Component Plan by the Plan Administrator. If the Participant does not have, or is not reasonably
 expected to have, cash pay sufficient to support the payment of required Participant contributions
 through the method specified by the Plan Administrator, the Participant may pay such required
 Participant contributions through such other method, and in accordance with such rules and
 procedures, if any, as the Plan Administrator may authorize.




                                                 12                                    PPG000321



                                                  A-54
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 55 of 212 PageID #:
                                    1922



                              HIPAA PRIVACY AND SECURITY

 General HIPAA Provision

 Hybrid Entity Designation: The Company designates the Plan as a hybrid entity in accordance
 with 45 CFR §164.105 and only those Component Plans that would be a covered health plan
 under 45 CFR §160.103 constitute the health care components of the Plan. Any Component Plan
 that would not be a covered health plan under 45 CFR §160.103 if provided through a separate
 plan is a non-health care component of a hybrid entity and is not subject to 45 Code of Federal
 Regulations Part 160, Subparts A and E (the “Privacy Rule”) or 45 Code of Federal Regulations
 Part 160 and 164, Subparts A and C (the “Security Rule”). Component Plans that are subject to
 the Privacy Rule and/or the Security Rule are referred to as the “HIPAA Plans.” The Employer
 must comply with the requirements of the Privacy Rule and the Security Rule, as applicable,
 with respect to the HIPAA Plans.

 Organized Health Care Arrangement Designation: The Plan Administrator intends the Plan
 to form part of an Organized Health Care Arrangement along with any other benefit under a
 covered health plan (under 45 CFR §160.103) provided by the Employer.

 HIPAA Privacy Provisions

 Protected Health Information: The HIPAA Plans use and disclose Protected Health
 Information (referred to as “PHI”) as permitted or required by HIPAA. PHI generally means
 information that:

 is transmitted or maintained by the HIPAA Plans;

 relates to the past, present or future physical or mental health or condition of an individual, the
 provision of health care to an individual, or the past, present or future payment for the provision
 of health care to an individual; and

 identifies the individual or for which there is a reasonable basis to believe that the information
 could be used to identify the individual.

 Disclosures of PHI to Employer: The HIPAA Plans may disclose PHI to the Employer only as
 permitted below or as otherwise required or permitted by HIPAA or other applicable law.
 Notwithstanding any provision of the HIPAA Plans to the contrary, in no event is the Employer
 permitted to use or further disclose PHI in a manner that is inconsistent with 45 CFR
 §164.504(f).

 Participation Information: The HIPAA Plans may disclose to the Employer information
 regarding whether an individual is participating in a HIPAA Plan.

 Summary Health Information: The HIPAA Plans may disclose Summary Health Information
 to the Employer if the Employer requests the Summary Health Information for the purpose of
 modifying, amending or terminating a HIPAA Plan. “Summary Health Information” means



                                                 13                                   PPG000322



                                                  A-55
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 56 of 212 PageID #:
                                    1923
 information that (1) summarizes the claims history, claims expenses, or types of claims
 experienced by individuals for whom the Employer has provided health benefits under a HIPAA
 Plan; and (2) from which the information described at 45 CFR §164.514(b)(2)(i) has been
 deleted, except that the geographic information described in 45 CFR §164.514(b)(2)(i)(B) need
 only be aggregated to the level of a 5-digit zip code.

 Plan Administration Functions: Subject to the conditions of disclosure and written
 certification requirements described below, the HIPAA Plans may disclose PHI to the Employer
 to allow the Employer to perform plan administration functions on behalf of the HIPAA Plans.
 The Employer may access and use such PHI for plan administration functions that include claims
 processing, quality assurance, auditing, monitoring, and other activities that would constitute
 “payment” and “health care operations” as those terms are defined under HIPAA. Plan
 administration functions do not include any functions performed by the Employer in connection
 with any other benefit or employee benefit plan of the Employer or any employment-related
 functions performed by the Employer.

 Conditions of Disclosure for Plan Administration Functions: With respect to PHI disclosed
 to the Employer by the HIPAA Plans (other than participation information and Summary Health
 Information which may be used and disclosed as described above), the Employer agrees as
 follows:

 the Employer may not use or further disclose PHI other than as permitted or required by the
 HIPAA Plans or as required by law.

 the Employer must ensure that any agent, including a subcontractor, to whom it provides PHI
 received from the HIPAA Plans agrees to the same restrictions and conditions that apply to the
 Employer with respect to such PHI.

 the Employer may not use or disclose PHI for employment-related actions and decisions or in
 connection with any other benefits or employee benefit plan of the Employer, except to the
 extent a use or disclosure may otherwise be permitted by HIPAA or pursuant to an authorization
 that complies with 45 CFR §164.508.

 if the Employer becomes aware of any use or disclosure of PHI by the Employer that is
 inconsistent with the uses or disclosures permitted hereunder, the Employer must report such use
 or disclosure of PHI to the HIPAA Plans.

 the Employer must make PHI available to comply with an individual’s right to access the
 individual’s PHI in accordance with 45 CFR §164.524.

 the Employer must make PHI available for amendment and incorporate any amendments to PHI
 in accordance with 45 CFR §164.526.

 the Employer must make available the information required to provide an accounting of
 disclosures of PHI in accordance with 45 CFR §164.528.

 the Employer must make its internal practices, books and records relating to the use and
 disclosure of PHI received from the HIPAA Plans available to the Secretary of the Department



                                               14                                   PPG000323



                                                A-56
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 57 of 212 PageID #:
                                    1924
 of Health and Human Services for purposes of determining the HIPAA Plans’ compliance with
 45 CFR Part 164, Subpart E.

 when PHI that the Employer received from the HIPAA Plans is no longer needed for the purpose
 for which the disclosure was made, the Employer must, if feasible, return or destroy all such PHI
 that the Employer still maintains in any form and retain no copies of such information. If such
 return or destruction is not feasible, the Employer must limit further uses and disclosures to those
 purposes that make the return or destruction of PHI infeasible.

 the Employer must ensure adequate separation between the Employer and the HIPAA Plans as
 required by 45 CFR §164.504(f)(2)(iii).

 Adequate Separation Between HIPAA Plans and Employer: The Employer ensures adequate
 separation between the HIPAA Plans and the Employer as required by 45 CFR
 §164.604(f)(2)(iii) as follows: (1) the Employer causes the HIPAA Plans to adopt policies and
 procedures regarding permissible disclosures of PHI to the Employer for plan administration
 purposes or other lawful purposes; and (2) the Employer may allow only designated Employees
 to be given access to PHI. Such Employees may have access to and use PHI only to the extent
 necessary to conduct the plan administration functions that the Employer performs for the
 HIPAA Plans. Any such Employee who does not comply with this Section is subject to
 disciplinary action by the Employer based on the severity of the violation and in accordance with
 the Employer’s employee disciplinary policies. If the Employee’s noncompliance results in an
 unauthorized use or disclosure of PHI, the Employer must report the unauthorized use or
 disclosure to the HIPAA Plans. The Employer also must, to the extent practicable, take steps to
 mitigate any harmful effect known to the Employer that arises from such Employee’s
 noncompliance.

 Certification of the Employer: The HIPAA Plans may disclose PHI to the Employer only upon
 the receipt of a certification by the Employer that the applicable HIPAA Plan has been amended
 to incorporate the provisions of 45 CFR §164.504(f)(2)(ii), and that the Employer agrees to the
 conditions of disclosure set forth above.

 Privacy Official: The Plan must designate a Privacy Official, who is responsible for the HIPAA
 Plans’ compliance with the Privacy Rule. The Privacy Official may contract with or otherwise
 utilize the services of attorneys, accountants, brokers, consultants, or other third party experts as
 the Privacy Official deems necessary or advisable. In addition, and notwithstanding any
 provision of the HIPAA Plans to the contrary, the Privacy Official, or the Privacy Official’s
 designee, has the authority to and be responsible for:

 accepting and verifying the accuracy and completeness of any certification provided by the
 Employer under this Article;

 transmitting the certification to any third parties as may be necessary to permit them to disclose
 PHI to the Employer;

 establishing and implementing policies and procedures with respect to PHI that are designed to
 ensure compliance by the HIPAA Plans with the Privacy Rule;




                                                  15                                    PPG000324



                                                  A-57
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 58 of 212 PageID #:
                                    1925
 establishing and overseeing proper training of Employer personnel who have access to PHI; and

 any other duty or responsibility that the Privacy Official, in the Privacy Official’s sole capacity,
 deems necessary or appropriate to comply with the Privacy Rule.

 HIPAA Security Provisions

 Electronic PHI: Electronic PHI generally means PHI that is (A) maintained in electronic
 storage media including memory devices in computers (hard drives) and any
 removable/transportable digital memory medium, such as magnetic tape or disk, optical disk or
 digital memory card; or (B) transmitted by transmission media including the internet (wide
 open), extranet, leased lines, dial up lines, private networks and the physical movement of
 removable/transportable electronic storage media. Certain transmissions, including of paper, via
 facsimile and of voice via telephone are not considered to be transmissions via electronic media,
 because the PHI being exchanged did not exist in electronic form before the transmission.

 Conditions on Disclosure of Electronic PHI to Employer: With respect to Electronic PHI
 disclosed to the Employer by the HIPAA Plans (other than participation information and
 Summary Health Information as described above), the Employer agrees as follows:

 the Employer must implement administrative, physical and technical safeguards that reasonably
 and appropriately protect the confidentiality, integrity and availability of the Electronic PHI that
 it creates, receives, maintains, or transmits on behalf of the HIPAA Plans;

 the Employer must ensure that the adequate separation between the HIPAA Plans and the
 Employer as described above is supported by reasonable and appropriate administrative, physical
 and technical safeguards;

 the Employer must ensure that any agent, including a subcontractor, to whom it provides
 Electronic PHI agrees to implement reasonable and appropriate administrative, physical and
 technical safeguards to protect the Electronic PHI; and

 the Employer must report to the HIPAA Plans any Security Incident of which it becomes aware.
 A Security Incident is the attempted or successful unauthorized access, use, disclosure,
 modification or destruction of information or interference with system operations in an
 information system (an interconnected set of information resources under the same direct
 management control that shares common functionality that typically includes hardware,
 software, information, data, applications, communications and people).

 Security Official: The HIPAA Plans must designate a Security Official, who is responsible for
 the HIPAA Plans’ compliance with the Security Rule. The Security Official may contract with
 or otherwise utilize the services of attorneys, accountants, brokers, consultants, or other third
 party experts as the Security Official deems necessary or advisable. In addition, and
 notwithstanding any provision of the HIPAA Plans to the contrary, the Security Official, or the
 Security Official’s designee, has the authority to and be responsible for:

 accepting and verifying the accuracy and completeness of any certification provided by the
 Employer under this Article;



                                                 16                                    PPG000325



                                                  A-58
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 59 of 212 PageID #:
                                    1926
 transmitting the certification to any third parties as may be necessary to permit them to disclose
 electronic PHI to the Employer;

 establishing and implementing policies and procedures with respect to electronic PHI that are
 designed to ensure compliance by the HIPAA Plans with the Security Rule;

 establishing and overseeing proper training of Employer personnel who have access to electronic
 PHI; and

 any other duty or responsibility that the Security Official, in the Security Official’s sole capacity,
 deems necessary or appropriate to comply with the Security Rule.

 Interpretation and Limited Applicability

 This Article serves the sole purpose of complying with the requirements of HIPAA and must be
 interpreted and construed in a manner to effectuate this purpose. Neither this Article nor the
 duties, powers, responsibilities and obligations listed herein may be taken into account in
 determining the amount or nature of the benefits provided to any person covered under the
 HIPAA Plans, nor may they inure to the benefit of any third parties. To the extent that any of the
 provisions of this Article are no longer required by HIPAA, they are deemed deleted and have no
 further force or effect.

 Services Performed for the Employer:

 Notwithstanding any other provision of the HIPAA Plans to the contrary, all services performed
 by a business Employee of the HIPAA Plans in accordance with the applicable services
 agreement are deemed to be performed on behalf of the HIPAA Plans and subject to the Privacy
 Rule and the Security Rule, except services that relate to eligibility and enrollment in the HIPAA
 Plans. If a business Employee of the HIPAA Plans performs any services that relate to eligibility
 and enrollment in the HIPAA Plans, those services are deemed to be performed on behalf of the
 Employer in its capacity as Plan Sponsor and not on behalf of the HIPAA Plans.




                                                  17                                     PPG000326



                                                   A-59
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 60 of 212 PageID #:
                                    1927



                                       ADMINISTRATION

 Plan Administrator

 The Plan Administrator: The Plan Administrator is the general administrator of each Plan and
 has the discretionary responsibility for the operation and administration of each Plan, including
 those powers and duties set forth in Subsection 0 of this Section. The Plan Administrator may
 appoint such agents as it may deem necessary for the effective performance of its duties, and
 may delegate to such agents such powers and authority, whether ministerial or discretionary, as
 the Plan Administrator may deem expedient or appropriate. The compensation of such agents is
 fixed by the Plan Administrator within any limits set by the Board of Directors. Any document
 required to be filed with, or any notice required to be given to, the Plan Administrator is properly
 filed or given if mailed or delivered to the Secretary of the Board of Directors in care of the
 Employer.

 Powers of Plan Administrator: The Plan Administrator has responsibility for, and all powers
 necessary or desirable to control and manage the operation and administration of each Plan. The
 Plan Administrator has full discretionary power to administer each Plan in all of its details,
 subject to applicable requirements of law. To the extent the Plan Administrator delegates to one
 or more Claims Administrators authority to make claims determinations, such Claims
 Administrator has the same discretion. The Plan Administrator’s discretionary powers include,
 but are not limited to, the following discretionary authority, in addition to all other powers
 provided by the Plans:

 To make and enforce such rules and regulations as it deems necessary or proper for the efficient
 administration of the Plans, including the establishment of any claims procedures that may be
 required by applicable provisions of law;

 To construe and interpret the provisions of the Plans, including, without limitation, by supplying
 omissions from, correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
 language of the Plans;

 To decide all questions concerning the Plans, including, without limitation, factual questions, and
 the eligibility of any person to participate in the Plans;

 To decide disputes arising under the Plans and to make determinations and findings, including,
 without limitation, factual determinations;

 To compute the amount of benefits payable to any Participant, Dependent or other person in
 accordance with the provisions of the Plans, and to determine the person or persons to whom
 such benefits are paid;

 To authorize the payment of benefits;

 To prepare or cause to be prepared all forms necessary or appropriate for the administration of
 the Plans;



                                                 18                                    PPG000327



                                                  A-60
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 61 of 212 PageID #:
                                    1928
 To comply with all requirements of the law with respect to notice and disclosure and the
 preparation and filing of reports and forms;

 To constitute and appoint persons to serve on a claims committee, if desired;

 To make any equitable adjustments to correct any error or omission discovered in the
 administration of any Component Plan;

 To appoint such agents, counsel, accountants, consultants, actuaries and Claims Administrators
 as may be required to assist in administering the Plans; and

 To allocate among its members or Employees or delegate its responsibilities under the Plans and
 to designate other persons to carry out any of its responsibilities under the Plans, any such
 delegation or designation to be by written instrument and in accordance with Section 405 of
 ERISA. Any such allocation or delegation includes the discretionary power of the Plan
 Administrator as provided in this Section.

 Any determination by the Plan Administrator or its authorized delegate is final and binding in the
 absence of clear and convincing evidence that the Plan Administrator or delegate, as applicable,
 acted arbitrarily and capriciously.

 Expenses of Plan Administrator: The Plan Administrator shall be reimbursed by the
 Employer, or the Employer shall cause to be paid, all expenses incurred by the Plan
 Administrator in the performance of its duties under the Plans, including without limitation
 actuarial, legal, accounting, consulting and other administration expenses.

 Reliance by Plan Administrator

 Reliance on Tables, Etc.: In administering the Plans, the Plan Administrator is entitled to the
 extent permitted by law to rely conclusively on all tables, valuations, certificates, opinions and
 reports that are furnished by, or in accordance with the instructions or recommendations of, any
 delegee described in Section 0, or by any other experts employed or engaged by the Plan
 Administrator.

 Reliance on Participant’s Certifications: The Plan Administrator is entitled to rely
 conclusively on certifications and information provided by the Participant or the Participant’s
 Dependent, unless the Plan Administrator has reason to believe that the Participant’s or
 Dependent’s certification or other information provided is incorrect.

 Bonding

 Unless otherwise determined by the Employer, or unless required by any federal or state law, the
 Plan Administrator is not required to give bond or other security in any jurisdiction in connection
 with the administration of any Plan.




                                                 19                                   PPG000328



                                                 A-61
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 62 of 212 PageID #:
                                    1929
 Named Fiduciaries

 The Plan Administrator is a Named Fiduciary for purposes of Section 402(a)(1) of ERISA, with
 fiduciary responsibility for administration of the Component Plans and complying with all of the
 reporting and disclosure requirements of Part 1 of Subtitle B of Title I of ERISA, to the extent
 applicable. The Company or the Plan Administrator may designate one or more other Named
 Fiduciaries with responsibility for carrying out the duties of Employers under the Plans. Such
 individuals may change or designate additional Named Fiduciaries and allocate and reallocate
 fiduciary responsibilities. Any person may serve in more than one fiduciary capacity.

 Allocation of Responsibilities

 The Named Fiduciaries may designate other persons who are not Named Fiduciaries to carry out
 such fiduciary responsibilities. The responsibilities imposed by the Plan on each Named
 Fiduciary are not joint responsibilities with any other fiduciary unless specifically so designated
 therein. No fiduciary is responsible for the act, or failure to act, of any other fiduciary.

 Indemnification

 To the extent permitted under ERISA, each Plan indemnifies any member of the Board of
 Directors, any Employee acting as or on behalf of the Plan Administrator, any member of a
 claims committee, and any fiduciary who is a director, officer, or other Employee of an
 Employer (an “Indemnified Party”) against any cost or liability which they may incur in the
 course of administering such Plan, including any Component Plan, and executing the duties
 assigned pursuant to such Plan. The Employer indemnifies any Indemnified Party against any
 personal liability or cost not provided for in the preceding sentence which such Indemnified
 Party may incur as a result of any act or omission in relation to a Plan, or any Component Plan,
 or its Participants. The Employer may purchase fiduciary liability insurance to insure its
 obligation under this Section. Promptly after receipt by an Indemnified Party under this Section
 of notice of a claim subject to indemnity hereunder, such Indemnified Party must, if a claim in
 respect thereof is to be made against the Employer, notify the Employer of such claim. The
 Employer is entitled to participate at its own expense in the defense or to assume to defense, of
 any action brought against the Indemnified Party. In the event the Employer elects to assume the
 defense of any suit, the Employer may choose counsel which is reasonably satisfactory to the
 Indemnified Party to defend the action. The Indemnified Party must pay the fees and expenses
 of any additional counsel retained by such Indemnified Party.




                                                 20                                   PPG000329



                                                 A-62
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 63 of 212 PageID #:
                                    1930



                            CLAIMS AND REVIEW PROCEDURES

 General

 In accordance with Section 3.2, this Article VII applies with respect to any Plan, including any
 Component Plan with respect to such Plan, only to the extent not in conflict with the provisions
 of the Incorporated Documents for such Plan, including any Component Plan with respect to
 such Plan. To the extent any such Incorporated Documents address claims and appeals, the
 provisions of such Incorporated Documents shall govern.

 Authority of Claims Administrator: Except for issues of whether an individual is eligible to
 participate in, or obtain coverage under, or whether an eligible individual is enrolled for
 participation in, or coverage under, the respective Component Plan, or option under the
 Component Plan, the Claims Administrator has the discretionary authority to decide claims for
 benefits under the Component Plan, including denied claims on review, all in accordance with
 such claims procedure as it may from time to time determine. The Plan Administrator delegates
 to the Claims Administrator acting under this Article the authority of the Plan Administrator as
 provided under Sections 0 through (6). The Plan Administrator retains the discretion to engage
 another third party claims administrator to review appeals of adverse benefit determinations
 following the conclusion of the Claims Administrator’s internal claims and appeals process.

 Authority of Plan Administrator: Issues of whether an individual is eligible to participate in,
 or obtain coverage under, or whether an eligible individual is enrolled for participation in, or
 coverage under, the respective Component Plan, or option under the Component Plan, are
 determined by the Plan Administrator or its designee, or the Claims Administrator to whom the
 determination of such issues has been assigned, and review of denied determinations are
 determined by the same entity, as applicable, all in accordance with the claims procedure set
 forth in this Article. Claims under a Component Plan for which no claims procedure is
 established must also be submitted and reviewed in accordance with the terms of this Article.

 No Designation of Claims Administrator: If there has not been any designation of a Claims
 Administrator with respect to a Component Plan, all references to the Claims Administrator
 below are deemed references to the Plan Administrator.

 Legal Action: A Claimant may not bring a legal action against a Plan, any Component Plan, the
 Plan Administrator, any Claims Administrator, any claims committee or the Employer relating to
 a claim unless and until the Claimant has followed the applicable claims procedures and
 exhausted the administrative remedies available under such Plan and the applicable Component
 Plan. No legal action may be brought more than one year following the earlier of the date of a
 final decision on the claim under these claims procedures, the date additional information to
 perfect the claim was required to be provided by the Participant, or the date a notice of demand
 was due. This one-year statute of limitations on suits applies in any forum where a Claimant
 initiates such suit or legal action. If a civil action is not filed within this period, the Claimant’s
 claim will be deemed permanently waived and abandoned, and the Claimant will be precluded
 from reasserting it. A Claimant’s authorized representative may act on the Claimant’s behalf in




                                                  21                                     PPG000330



                                                   A-63
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 64 of 212 PageID #:
                                    1931
 pursuing a claim or appeal of an adverse benefit determination. This Section 7.1(d) shall apply
 to each Plan (and to each of such Plan’s Component Plans) notwithstanding any other provision
 of any Incorporated Document.

 Claims Procedures for Determinations of Disability

 Initial Claim

 Filing: A Claimant may make a claim under a Component Plan providing benefits upon a
 determination of disability by filing a written claim with the Claims Administrator using the
 forms available from the Claims Administrator.

 Notification of Claim Denial: If a claim for benefits is denied, in whole or in part, the Claimant
 will receive a written notice from the Claims Administrator within a reasonable period of time,
 but no later than 45 days after it receives the claim. Under special circumstances, the Claims
 Administrator may take up to an additional 30 days to review the claim if it determines that such
 an extension is necessary due to matters beyond its control. If an extension of time is required,
 the Claimant will be notified before the end of the initial 45-day period of the circumstances
 requiring the extension and the date by which the Claims Administrator expects to render a
 decision. If, prior to the end of the first 30-day extension period, the Claims Administrator
 determines that an additional extension is necessary due to matters beyond its control, the Claims
 Administrator may take up to an additional 30 days to review the claim. If an additional
 extension of time is required, the Claimant will be notified before the end of the initial 30-day
 extension period of the circumstances requiring the extension and the date by which the Claims
 Administrator expects to render a decision. If the Claims Administrator extends its period for
 reviewing a claim due to special circumstances, the notice of extension the Claimant receives
 will include an explanation of the standards on which entitlement to benefits is based, the
 unresolved issues that prevent a decision on the claim and any additional information needed to
 resolve these issues. The Claimant has at least 45 days to provide the specified information.

 Content of Notification of Denial: If the claim is denied, in whole or in part, the Claims
 Administrator will notify the Claimant in writing. The notice will include:

 the reason or reasons for the denial;

 specific references to the pertinent plan provisions on which denial is based;

 a description of any additional information or materials necessary to perfect the claim and an
 explanation of why such material or information is needed;

 an explanation of the claims review process and the time limits applicable to such process,
 including a statement of the Claimant’s right to bring a civil action under Section 502(a) of
 ERISA following an adverse benefits determination on review;

 a statement that a copy of any internal rule, guideline, protocol or other similar criteria relied
 upon in making the adverse determination is available free of charge upon request; and




                                                 22                                  PPG000331



                                                  A-64
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 65 of 212 PageID #:
                                    1932
 a statement that if denial of the claim is based on medical necessity or experimental treatment, or
 a similar exclusion or limitation, the Claims Administrator will, upon request, provide the
 Claimant, free of charge, an explanation of the scientific or clinical judgment, applying the terms
 of the plan to the Claimant’s medical circumstances.

 Appeals

 Appeal of Denied Claim: If the Claimant fails to file an appeal for review within 180 days of
 the denial notification, the claim will be deemed permanently waived and abandoned, and the
 Claimant will be precluded from reasserting it under these procedures or in a court or any other
 venue. If the Claimant wishes to appeal a denial of any part of the claim, the Claimant must
 appeal the denial to the Claims Administrator within 180 days after the Claimant receives notice
 of the denial. The request must be submitted in writing and must include:

 the reasons why the Claimant feels the claim is valid; and

 the reasons why the Claimant thinks the claim should not be denied.

 Documents, records, written comments, and other information in support of the appeal should
 accompany the request. This information will be considered by the Claims Administrator in
 reviewing the claim. The Claimant may request to examine and receive copies of all documents,
 records, and other information relevant to the claim. The Claims Administrator will review the
 claim without granting any deference to the initial decision regarding the claim. Also, no
 reviewer may be a person that was involved in making the initial decision regarding the claim, or
 subordinate to that person. In addition, if the claim was based in whole or in part on a medical
 judgment, the Claims Administrator will consult with a health care professional who has
 appropriate training and experience in the field of medicine involved in the medical judgment.
 This person will not be a person or a subordinate of a person consulted by the Claims
 Administrator in deciding the initial claim.

 Notification of Appeal Denial: The Claims Administrator will notify the Claimant of its
 decision on the appeal within 45 days after receipt of the appeal. Under special circumstances,
 the Claims Administrator may take up to an additional 45 days to review the claim if it
 determines that such an extension is necessary due to matters beyond its control. If an extension
 of time is required, the Claimant will be notified before the end of the initial 45-day period of the
 circumstances requiring the extension and the date by which the Claims Administrator expects to
 render a decision. If the Claims Administrator extends its period for reviewing a claim due to
 special circumstances, the notice of extension the Claimant receives will include an explanation
 of the standards on which entitlement to benefits is based, the unresolved issues that prevent a
 decision on the claim and any additional information needed to resolve these issues. The
 Claimant has at least 45 days to provide the specified information.

 Content of Notification of Appeal Denial: If the claim is denied on appeal, the Claims
 Administrator will notify the Claimant in writing. The notice will include:

 the reason or reasons for the denial;

 specific references to the pertinent plan provisions on which the denial is based;



                                                  23                                    PPG000332



                                                  A-65
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 66 of 212 PageID #:
                                    1933
 a statement that the Claimant is entitled to receive, upon request and free of charge, reasonable
 access to, and copies of, all documents, records, and other information relevant to the claim for
 benefits;

 a statement about the Claimant’s right to bring a civil action under Section 502(a) of ERISA;

 a statement that a copy of any internal rule, guideline, or protocol or other similar criteria relied
 upon in making the adverse determination is available free of charge upon request; and

 a statement that if denial of the claim is based on medical necessity or experimental treatment, or
 a similar exclusion or limit, the Claims Administrator will, upon request, provide the Claimant,
 free of charge, an explanation of the scientific or clinical judgment, applying the terms of the
 plan to the Claimant’s medical circumstances.

 Also, upon request, the Claims Administrator will provide the Claimant with a statement
 identifying those medical or vocational experts whose advice was obtained in connection with
 the appeal.

 Claims Procedures for Group Health Plans

 Initial Claim

 Urgent Care Claims

 Timing of Decision: In the case of a claim involving urgent care under a Component Plan
 providing group health benefits, the Claims Administrator will review the claim and inform the
 Claimant in writing of its decision (whether adverse or not) as soon as possible, taking into
 account the medical exigencies, but not later than 72 hours after it receives the claim.

 Additional Information: If the Claimant fails to provide sufficient information to determine
 whether, or to what extent, benefits are covered or payable under the Component Plan, the
 Claims Administrator will inform the Claimant as soon as possible, but no later than 24 hours
 after it receives the claim, of the specific information necessary to complete the claim. The
 Claimant will be afforded a reasonable amount of time, taking into account the circumstances,
 but no less than 48 hours, to provide the specified information. The Claims Administrator will
 notify the Claimant of its benefit determination as soon as possible, and no later than 48 hours
 after the earlier of:

 the Claims Administrator’s receipt of the specified information; and

 the end of the period afforded to the Claimant to provide the specified additional information.

 Urgent Care Claim Defined: For purposes of this Article, a “claim involving urgent care” is
 any claim for medical care or treatment with respect to which the application of time periods for
 making non-urgent care determinations:

 could seriously jeopardize the Claimant’s life or health or the Claimant’s ability to regain
 maximum function; or



                                                  24                                    PPG000333



                                                  A-66
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 67 of 212 PageID #:
                                    1934
 in the opinion of a physician with knowledge of the Claimant’s medical condition, would subject
 the Claimant to severe pain that could not be adequately managed without the care or treatment
 that is the subject of the claim.

 Pre-Service Claims

 Timing of Decision: In the case of a pre-service claim under a Component Plan providing group
 health benefits, the Claims Administrator will inform the Claimant of its decision (whether
 adverse or not) within a reasonable period of time appropriate to the medical condition, but not
 later than 15 days after it receives the claim. Under special circumstances, the Claims
 Administrator may take up to an additional 15 days to review the claim if it determines that such
 an extension is necessary due to matters beyond its control. If an extension of time is required,
 the Claimant will be notified before the end of the initial 15-day period of the circumstances
 requiring the extension and the date by which the Claims Administrator expects to render a
 decision.

 Additional Information: If additional information is needed because necessary information is
 missing from the request, the notice will specify what information is needed. The Claimant must
 provide the specified information to the Claims Administrator within 45 days after receiving the
 notice. The determination period will be suspended on the date the Claims Administrator sends a
 notice of missing information and the determination period will resume on the date the Claimant
 responds to the notice.

 Pre-Service Claim Defined: For purposes of this Article, “pre-service claim” means any claim
 for a benefit under the Component Plan with respect to which the terms of the Component Plan
 condition receipt of the benefit, in whole or in part, on approval of the benefit in advance of
 obtaining medical care.

 Post-Service Claims

 Timing of Decision: In the case of a post-service claim under a Component Plan providing
 group health benefits, the Claims Administrator will inform the Claimant of its decision within a
 reasonable period of time, but not later than 30 days after it receives the claim. Under special
 circumstances, the Claims Administrator may take up to an additional 15 days to review the
 claim if it determines that such an extension is necessary due to matters beyond its control. If an
 extension of time is required, the Claimant will be notified before the end of the initial 30-day
 period of the circumstances requiring the extension and the date by which the Claims
 Administrator expects to render a decision.

 Additional Information: If additional information is needed because necessary information is
 missing from the request, the notice will specify what information is needed. The Claimant must
 provide the specified information to the Claims Administrator within 45 days after receiving the
 notice. The determination period will be suspended on the date the Claims Administrator sends a
 notice of missing information and the determination period will resume on the date the Claimant
 responds to the notice.

 Post-Service Claim Defined: The term “post-service claim” means any claim for a benefit
 under a Component Plan that is not a pre-service claim or an urgent care claim.



                                                 25                                   PPG000334



                                                 A-67
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 68 of 212 PageID #:
                                    1935
 Concurrent Care Decisions

 Timing of Decision: If a Component Plan providing group health benefits has approved an
 ongoing course of treatment to be provided over a period of time or number of treatments, any
 reduction or termination by the Component Plan of the course of treatment (other than by plan
 amendment or termination) before the end of the previously approved period of time or number
 of treatments will constitute a claim denial. If this occurs, the Claims Administrator will notify
 the Claimant of its decision at a time sufficiently in advance of the reduction or termination to
 allow the Claimant to appeal and obtain a decision on appeal before the benefit is reduced or
 terminated.

 Special Rules for Urgent Care Claims: Any request by the Claimant to extend the course of
 treatment beyond the previously approved period of time or number of treatments that constitutes
 a claim involving urgent care will be decided as soon as possible, taking into account the medical
 exigencies, and the Claims Administrator will inform the Claimant of its decision (whether
 adverse or not) within 24 hours after it receives the claim, provided that the claim is made to the
 Claims Administrator at least 24 hours before the expiration of the prescribed period of time or
 number of treatments.

 Notice of Extension: If the Claims Administrator extends its period for reviewing a claim due
 to special circumstances as described above, the notice of extension that the Claimant receives
 will include:

 an explanation of the standards on which entitlement to benefits is based;

 the unresolved issues that prevent a decision on the claim; and

 any additional information needed to resolve those issues.

 Content of Notification of Denial: The Claimant will be notified in writing if any part of a
 claim for benefits under a Component Plan providing group health benefits is denied. This
 notice will include:

 the specific reason or reasons for the denial;

 specific references to the pertinent plan provisions on which the denial is based;

 a description of any additional information or materials necessary to process the claim properly
 and the reasons why the materials are needed;

 a description of the plan’s internal claims review process and the time limits applicable to such
 process, including a statement of the Claimant’s right to bring a civil action under Section 502(a)
 of ERISA following an adverse benefit determination on review;

 a statement that a copy of any internal rule, guideline, protocol or other similar criteria relied
 upon in making the adverse determination is available free of charge upon request;




                                                  26                                  PPG000335



                                                  A-68
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 69 of 212 PageID #:
                                    1936
 a statement that if a denial of the claim is based on medical necessity or experimental treatment,
 or a similar exclusion or limit, the Claims Administrator will, upon request, provide the
 Claimant, free of charge, an explanation of the scientific or clinical judgment, applying the terms
 of the plan to the Claimant’s medical circumstances;

 in the case of a denial concerning a claim involving urgent care, a description of the expedited
 review process applicable to such claims; and

 with respect only to an Active Medical Plan claim:

 information sufficient to identify the claim involved;

 notification of the opportunity to request the diagnosis and treatment codes associated with the
 claim involved, including their respective meanings, and to have such information provided upon
 request;

 a description of the Active Medical Plan’s external review procedures, the time limits applicable
 to such procedures and how to initiate an external appeal; and

 contact information for any applicable office of health insurance consumer assistance or
 ombudsman established to assist individuals with the internal claims and appeals process.

 In addition, any such denial notification will be provided in a culturally and linguistically
 appropriate manner as required by the Patient Protection and Affordable Care Act and in
 accordance with any applicable implementing regulations or other federal agency guidance.

 Appeals

 Appeal of Denied Claim: If the Claimant fails to file an appeal for review within 180 days of
 the denial notification, the claim will be deemed permanently waived and abandoned, and the
 Claimant will be precluded from reasserting it under these procedures or in a court or any other
 venue. If the Claimant wishes to appeal a denial of any part of a claim under a Component Plan
 providing group health benefits, the Claimant must appeal the denial to the Claims Administrator
 within 180 days after the Claimant receives notice of the denial. The request must be submitted
 in writing and must include:

 the reasons why the Claimant feels the claim is valid; and

 the reasons why the Claimant thinks the claim should not be denied.

 Documents, records, written comments, and other information in support of the appeal should
 accompany the request. This information will be considered by the Claims Administrator in
 reviewing the claim. The Claimant may request to examine and receive copies of all documents,
 records, and other information relevant to the claim. The Claims Administrator will review the
 claim without granting any deference to the initial decision regarding the claim. Also, no
 reviewer may be a person that was involved in making the initial decision regarding the claim, or
 a subordinate to that person. In addition, if the claim was based, in whole or in part, on a
 medical judgment in reviewing the claim, the Claims Administrator will consult with a health



                                                 27                                   PPG000336



                                                  A-69
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 70 of 212 PageID #:
                                    1937
 care professional who has appropriate training and experience in the field of medicine involved
 in the medical judgment in reviewing the claim. This person will not be a person or a
 subordinate of a person consulted by the Claims Administrator in deciding the initial claim.

 With respect to Active Medical Plan claims, the Claimant will be allowed to review the claim
 file and to provide evidence and testimony as part of the internal claims and appeals process.
 The applicable Active Medical Plan Claims Administrator will provide the Claimant, free of
 charge, with any new or additional evidence considered, relied upon or generated by the Active
 Medical Plan (or at the direction of the Active Medical Plan) in connection with the Claimant’s
 appeal as soon as possible and sufficiently in advance of the date on which it provides the
 Claimant with notice of its determination on appeal, so that the Claimant will have a reasonable
 opportunity to respond prior to that date. In addition, if the denial of the Claimant’s appeal is
 based on a new or additional rationale, the applicable Active Medical Plan Claims Administrator
 will provide the Claimant, free of charge, with the new or additional rationale as soon as possible
 and sufficiently in advance of the date on which it provides the Claimant with notice of its
 determination on appeal, so that the Claimant will have a reasonable opportunity to respond prior
 to that date.

 Notification of Appeal Denial

 Urgent Care Claims: In the case of a claim involving urgent care, the Claims Administrator
 will provide this notice as soon as possible, taking into account the medical exigencies, but not
 later than 72 hours after receipt of the request for review.

 Pre-Service Claims: In the case of a pre-service claim, the Claims Administrator will provide
 this notice within a reasonable amount of time appropriate to the medical circumstances but not
 later than 30 days after receipt of the request for review if the Component Plan provides for only
 one mandatory appeal of an adverse benefit determination or within 15 days for each appeal if
 the Component Plan provides for two mandatory appeals of an adverse determination.

 Post-Service Claims: In the case of a post-service claim, the Claims Administrator will provide
 this notice within a reasonable amount of time but not later than 60 days after receipt of the
 request for review if the Component Plan provides for only one mandatory appeal of an adverse
 benefit determination or within 30 days for each appeal if the Component Plan provides for two
 mandatory appeals of an adverse determination.

 Concurrent Care Claims: In the case of a concurrent care claim, the Claims Administrator will
 provide this notice within a reasonable amount of time appropriate to the medical circumstances
 but not later than 15 days after receipt of the request for review for each level of the Claimant’s
 appeal.

 Content of Appeal Denial: The notice provided for all appeal decisions under a Component
 Plan providing group health benefits will include:

 the specific reason or reasons for the denial;

 specific references to the pertinent plan provisions on which the denial is based;




                                                  28                                  PPG000337



                                                  A-70
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 71 of 212 PageID #:
                                    1938
 a statement that the Claimant is entitled to receive, upon request and free of charge, reasonable
 access to, and copies of, all documents, records, and other information relevant to the claim for
 benefits;

 a statement about the Claimant’s right to bring a civil action under Section 502(a) of ERISA
 following any final internal adverse benefit determination;

 a statement that a copy of any internal rule, guideline, protocol or other similar criteria relied
 upon in making the adverse determination is available free of charge upon request;

 a statement that if a denial of the claim is based on medical necessity or experimental treatment,
 or a similar exclusion or limit, the Claims Administrator will, upon request, provide the
 Claimant, free of charge, an explanation of the scientific or clinical judgment, applying the terms
 of the plan to the Claimant’s medical circumstances; and

 with respect only to an Active Medical Plan claim:

 information sufficient to identify the claim involved;

 notification of the opportunity to request the diagnosis and treatment codes associated with the
 claim involved, including their respective meanings, and to have such information provided upon
 request;

 a description of the Active Medical Plan’s external review procedures, the time limits applicable
 to such procedures and how to initiate an external appeal; and

 contact information for any applicable office of health insurance consumer assistance or
 ombudsman established to assist individuals with the internal claims and appeals and the external
 appeals process.



 In addition, any such appeal decision notification will be provided in a culturally and
 linguistically appropriate manner as required by the Patient Protection and Affordable Care Act
 and in accordance with any applicable implementing regulations or other federal agency
 guidance.

 Also, upon request, the Claims Administrator will provide the Claimant with a statement
 identifying those medical or vocational experts whose advice was obtained in connection with
 the appeal.

 Active Medical Plan External Review Process: External review is available only for certain
 types of adverse benefit determinations, as defined by federal regulations, and the provisions of
 this Paragraph apply only to those adverse benefit determinations. Each Active Medical Plan
 will comply with applicable federal regulations regarding external review. Not in limitation but
 in amplification of the preceding sentence, each fully-insured Active Medical Plan will comply
 with any applicable state external review process that meets, at a minimum, the consumer
 protections set forth in federal regulations. Each fully-insured Active Medical Plan not subject



                                                 29                                   PPG000338



                                                  A-71
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 72 of 212 PageID #:
                                    1939
 to such a state external review process and each self-insured Active Medical Plan will comply
 with the federal external review process outlined in federal regulations and other applicable
 guidance, and described in the remainder of this Paragraph.

 Eligibility for External Review: A Claimant who receives a notice of an adverse benefit
 determination and who exhausts an Active Medical Plan’s internal claims and appeals process
 within the meaning of applicable federal regulations may file an appeal with an independent
 review organization (IRO) that is accredited to conduct a review of the Claimant’s claim.

 Timing for Filing External Appeal: A Claimant must submit a request for external review to
 the applicable Claims Administrator within 4 months of the date of the Claimant’s receipt of the
 Claimant’s final internal adverse determination on appeal. If the Claimant fails to submit a
 request for external review by such deadline, the claim will be deemed permanently waived and
 abandoned, and the Claimant will be precluded from reasserting it under these procedures or in a
 court or any other venue.

 Notification of Eligibility of Appeal for External Review: The applicable Claims
 Administrator will determine if the Claimant’s appeal is eligible for the voluntary external
 review process and will provide the Claimant with a written notice of its determination. If the
 Claimant’s request is complete but not eligible for external review, the notice will include the
 reason or reasons for the denial and contact information for the Department of Labor Employee
 Benefits Security Administration. If the Claimant’s request for external review is not complete,
 the notice will describe the information or materials needed to make the request complete. The
 Claimant must provide the required information to the applicable Claim Administrator within the
 original 4-month filing period or within the 48-hour period following receipt of the notification,
 whichever is later. If the Claimant fails to provide the required information by the applicable
 deadline, the claim will be deemed permanently waived and abandoned, and the Claimant will be
 precluded from reasserting it under these procedures or in a court or any other venue.

 IRO Review of Claim: If the Claimant’s claim is eligible for external review, the applicable
 Claims Administrator will assign the claim to an IRO. The IRO will notify the Claimant of the
 acceptance of the claim for external review and the Claimant’s right to submit to the IRO in
 writing within 10 business days following receipt of the notice any additional information the
 IRO should consider in conducting the external review. The IRO will review all of the
 information and documents it receives in a timely manner as outlined in federal regulations and
 other applicable guidance.

 Notification of IRO Decision: The IRO will provide written notice to the Claimant and the
 applicable Active Medical Plan of the final external review decision within 45 days after the IRO
 receives the request for external review. The notice will include the following:

 a general description of the reason for the request for external review, including information
 sufficient to identify the claim;

 the date the IRO received the assignment to conduct the external review and the date of the IRO
 decision;




                                                30                                   PPG000339



                                                 A-72
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 73 of 212 PageID #:
                                    1940
 references to the evidence or documentation, including the specific coverage provisions and
 evidence-based standards, the IRO considered in reaching its decision;

 a discussion of the principal reason or reasons for the IRO’s decision, including the rationale for
 its decision and any evidence-based standards that were relied on in making the decision;

 a statement that the determination is binding except to the extent that other remedies may be
 available under State or Federal law to the Claimant or the applicable Active Medical Plan;

 a statement that judicial review may be available to the Claimant; and

 current contact information, including phone number, for any applicable office of health
 insurance consumer assistance or ombudsman.

 External Review of Urgent Care Claims: If the Claimant’s request for external review relates
 to an urgent care claim, the applicable Claims Administrator will determine if the appeal is
 eligible for the voluntary external review program and will provide the Claimant with written
 notice of its determination immediately. If the urgent care claim is eligible for external review,
 the Claims Administrator will assign the urgent care claim to an IRO as described in
 Subparagraph (C) of this Paragraph. The IRO will review all of the information and documents
 relevant to the appeal, to the extent the information and documents are available and the IRO
 considers them appropriate. The IRO will provide notice to the Claimant and the applicable
 Active Medical Plan of the final external review decision as soon as possible, but no more than
 72 hours after the IRO receives the request for an expedited external review. If the notice is not
 provided in writing, within 48 hours after the date of providing the notice, the IRO will provide
 the Claimant and the applicable Active Medical Plan with a written confirmation of its decision.

 Claims Procedures for Other Plans

 Initial Claim: To receive or apply for benefits under any Component Plan not specifically
 discussed in Section 0 or 0, the Claimant must submit initial claims and/or appeals, as applicable,
 in accordance with this Section.

 (1)     Notification of Claim Denial: If the claim for benefits is denied, in whole or in part, the
 Claimant will receive a written notice from the Claims Administrator within 90 days. Under
 special circumstances, the Claims Administrator may take up to an additional 90 days to review
 the claim if it determines that such an extension is necessary due to matters beyond its control. If
 an extension of time is required, the Claimant will be notified before the end of the initial 90-day
 period of the circumstances requiring the extension and the date by which the Claims
 Administrator expects to render a decision.

 (2)   Content of Notification of Denial: If the claim is denied, in whole or in part, the Claims
 Administrator will notify the Claimant in writing. The notice will include:

 the reason or reasons for the denial;

 specific references to the pertinent plan provisions on which the denial is based;




                                                 31                                    PPG000340



                                                  A-73
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 74 of 212 PageID #:
                                    1941
 a description of any additional information or materials necessary to perfect the claim and an
 explanation of why such material or information is needed; and

 an explanation of the claims review process and the time limits applicable to such process,
 including a statement of the Claimant’s right to bring a civil action under Section 502(a) of
 ERISA following adverse benefits determination on review.

 Appeals

 Appeal of Denied Claim: If the Claimant fails to file an appeal for review within 60 days of the
 denial notification, the claim will be deemed permanently waived and abandoned, and the
 Claimant will be precluded from reasserting it under these procedures or in a court or any other
 venue. If the Claimant wishes to appeal a denial of any part of a claim, the Claimant must appeal
 the denial to the Claims Administrator within 60 days after the Claimant receives notice of the
 denial. The request must be submitted in writing and must include:

 the reasons why the Claimant feels the claim is valid; and

 the reasons why the Claimant thinks the claim should not be denied.

 Documents, records, written comments, and other information in support of the appeal should
 accompany the request. This information will be considered by the Claims Administrator in
 reviewing the claim. The Claimant may request to examine and receive copies of all documents,
 records, and other information relevant to the claim.

 Notification of Appeal Denial: The Claims Administrator will review the appeal and inform the
 Claimant in writing of its decision within a reasonable period of time, but no later than 60 days
 after it receives the appeal. Under special circumstances, the Claims Administrator may take up
 to an additional 60 days to review the claim if it determines that such an extension is necessary
 due to matters beyond its control. If an extension of time is required, the Claimant will be
 notified before the end of the initial 60-day period of the circumstances requiring the extension
 and the date by which the Claims Administrator expects to render a decision.

 Contents of Notification of Appeal Denial: If the claim is denied on appeal, the Claimant will
 receive written notice of the denial. The notice will include:

 the reason or reasons for the denial;

 specific references to the pertinent plan provisions on which the denial is based;

 a statement that the Claimant is entitled to receive, upon request and free of charge, reasonable
 access to, and copies of, all documents, records, and other information relevant to the claim for
 benefits; and

 a statement about the Claimant’s right to bring a civil action under Section 502(a) of ERISA.




                                                 32                                   PPG000341



                                                  A-74
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 75 of 212 PageID #:
                                    1942



                       PARTICIPATION BY OTHER EMPLOYERS

 Adoption of Plan

 With the consent of the Company, any subsidiary or affiliate of the Company that is not a
 Participating Employer but that is treated as a single employer with the Company under Section
 414(b), 414(c), or 414(m) of the Code may become a Participating Employer under a Plan by
 taking such action, if any, as the Company requires to adopt scuh Plan. Such action by a
 Participating Employer is not required to be in writing.

 Withdrawal from Participation

 Any Employer that adopts a Plan may elect separately to withdraw from such Plan and such
 withdrawal constitutes a termination of such Plan as to such Employer. Any such withdrawal
 and termination must be expressed in an instrument executed by the terminating Employer and
 filed with the Company or its delegate, and, except as may otherwise be required by applicable
 law, becomes effective when so filed unless some other effective date is designated in such
 instrument and approved by the Company or its delegate.

 Unless waived by the Company, a Participating Employer is responsible for claims of its
 Participants and covered Dependents incurred but not presented for payment as of the date of
 withdrawal.

 Company Authorized to Act for Employers

 Each Employer which becomes a participating Employer pursuant to Section 0 is deemed to have
 appointed the Company to exercise on its behalf all the powers and authorities hereby conferred
 upon the Company by the terms of each Plan, including, but not limited to, the power to amend
 and terminate such Plan. The authority of the Company to act as such continues until such
 Employer withdraws from such Plan.

 Employer Reimbursement

 Each Employer must, upon demand from the Company, reimburse the Company for the
 Employer’s appropriate share of any expenses, insurance premiums or plan funding necessary to
 provide benefits under a Plan.

 Company’s Right to Terminate Adoption

 The Company has the right to terminate any Employer’s adoption of a Plan at any time and for
 any reason.




                                               33                                  PPG000342



                                               A-75
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 76 of 212 PageID #:
                                    1943



                             AMENDMENT OR TERMINATION

 Amendment

 Authority to Amend: The Company reserves without limitation the right to amend, modify or
 change any Plan and/or any Component Plan at any time and for any reason by action of its
 Board of Directors or its authorized delegate(s) or an officer of the Company, including
 amendments which are retroactive in effect, except that any amendment, modification or change
 relating to any Insurance Contract must be in accordance with the provisions of such Insurance
 Contract. All amendments must be made in writing. The amendment of a Plan may affect not
 only active Employees (and their Dependents), but also former active Employees who retired,
 became disabled, died or whose employment with the Employer has otherwise terminated (and
 their Dependents), and also any Participant (and such Participant’s Dependents) who began
 receiving benefit coverage or payments prior to the amendment. The Company reserves the right
 to amend, modify or change any retiree coverage offered under a Plan at any time and for any
 reason. Any amendment is deemed to be approved and adopted by any Participating Employer.

 Exhibits: From time to time, the Plan Administrator may update and revise the Exhibits
 attached hereto and any Incorporated Documents listed on such Exhibits. Any such update or
 revision of the Exhibits or any Incorporated Document is considered a duly authorized
 amendment of the applicable Plan, provided that it is in writing and filed with such Plan.

 Termination

 Right to Terminate: The Company has established each Plan with the bona fide intention and
 expectation that it will be continued indefinitely, but the Company has no obligation to maintain
 such Plan for any given length of time, and the Company reserves without limitation the right to
 terminate such Plan and/or any Component Plan, including any retiree coverage under such Plan
 or Component Plan, as applicable, at any time with or without reason by action of its Board of
 Directors or its authorized delegate(s). Such decision to terminate a Plan and/or any Component
 Plan must be made in writing. In the event an Employer for any reason ceases to exist, with
 respect to the Eligible Employees of such Employer, the Plans, unless continued by another
 employer, will terminate.

 Payment of Claims Upon Termination: If any Plan and/or any Component Plan is terminated,
 the Employer has no further liability to pay any benefits pursuant to such Plan or Component
 Plan, as applicable, with respect to any period after such termination. Such Plan and/or any
 Component Plan, as applicable, will continue until all proper pending claims for benefits
 outstanding as of the date of termination have been paid.

 Determination of Effective Date of Amendment or Termination

 Any such amendment, discontinuance or termination is effective as of such date as the Company
 determines.




                                                34                                   PPG000343



                                                A-76
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 77 of 212 PageID #:
                                    1944



                                       MISCELLANEOUS

 Limitation of Rights

 Neither the establishment of a Plan nor any provision thereof may be construed:

 to give any person any legal or equitable right against any Employer, its officers or Employees,
 or the Plan Administrator, except as expressly provided herein or by law; or

 to create a contract of employment with any Participant, to obligate the Employer to continue the
 service of any Eligible Employee or to affect or modify the Eligible Employee’s terms of
 employment in any way.

 No Vested Rights

 No Employee of an Employer, whether or not a Participant in, or eligible to participate in, a Plan
 has at any time any vested rights to benefits provided under such Plan or any Component Plan.
 Any and all benefits provided to retirees and anyone claiming benefits through retirees are not
 vested and are subject to amendment, modification, change and termination by the Company at
 any time with or without reason by action of its Board of Directors or its authorized
 representatives.

 Right of Recovery

 Each Plan has the right to recover any payment it made but should not have made or made to an
 individual or organization not entitled to payment, from the individual or organization or anyone
 else benefiting from the improper payment.

 Subrogation and Reimbursement

 No Plan provides primary coverage for expenses associated with an injury or illness caused or
 worsened by the action of any third party which gives rise to a claim against that party, nor does
 it provide primary coverage for such expenses to the extent that there is other applicable
 coverage from a source other than such Plan (including, but not limited to, medical benefits
 under an automobile insurance policy). In the event that an individual receiving benefits under a
 Plan (“covered individual”) sustains an injury or illness as a result of an action of a third party,
 and a Plan pays for costs associated with such injury or illness, such Plan has the following
 rights:

 to be subrogated to the covered individual’s rights against any third parties which arise from
 such injury or illness; and

 to be fully reimbursed (to the extent of benefits paid) by the covered individual if such covered
 individual obtains any financial recovery from any source, including such covered individual’s
 own insurance carrier or another welfare benefit plan (such as a disability plan, if any) sponsored
 by the Employer, whether by judgment, settlement, award, government or worker’s



                                                 35                                    PPG000344



                                                  A-77
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 78 of 212 PageID #:
                                    1945
 compensation benefits, or otherwise, on account of such injury or illness, and the Plan has a lien
 on any such recovery. Also, by accepting benefits under the Plan in connection with such an
 injury or illness, the covered individual assigns any recovery to the Plan and authorizes such
 covered individual’s attorney, personal representative or Insurance Company to reimburse the
 Plan. The Plan is entitled to full reimbursement:

 before the covered individual is entitled to retain any part of such financial recovery, regardless
 of the stated reason for the financial recovery or whether the covered individual has other costs
 or suffered other injuries not paid for or compensated by the Plan (notwithstanding any “Make
 Whole Doctrine”);

 without regard to any claim of fault on the part of the covered individual, whether under
 comparative negligence or otherwise;

 without reduction for attorneys’ fees and other costs incurred by the Participant or Dependent in
 making a recovery without the prior express written consent of the Plan (notwithstanding any
 “Fund Doctrine,” “Common Fund Doctrine,” or “Attorney’s Fund Doctrine”); and

 notwithstanding that the recovery to which the Plan is subrogated is paid to a decedent, a minor,
 a decedent’s estate, or an incompetent or disabled person.

 Notwithstanding any other provision of the Plan, the payment of benefits under the Plan on
 account of an injury or illness as a result of an action of a third party is contingent on the covered
 individual:

 informing the Plan Administrator of the action to be taken by the covered individual;

 agreeing (in such form and to such documents as the Plan may require) to the Plan being
 reimbursed from any recovery from a third party and subrogated to any right of recovery the
 covered individual has against a third party;

 refraining from action which would prejudice the Plan’s subrogation rights (including, but not
 limited to, making a settlement which specifically reduces or excludes, or attempts to reduce or
 exclude, the benefits provided by the Plan); and

 cooperating in doing what is reasonably necessary to assist the Plan in any recovery.

 If the covered individual should fail or refuse to comply with this Section, the covered individual
 is not entitled to benefits under the applicable Plan and must reimburse such Plan for any and all
 costs and expenses, including attorneys’ fees, incurred by such Plan in enforcing its rights
 hereunder. The Plan may determine not to exercise all of the above reimbursement and/or
 subrogation rights in certain types of cases, with respect to certain covered groups, or with
 respect to certain geographic areas, without waiving its right to enforce its rights in the future as
 to other groups or in other geographic areas.




                                                  36                                     PPG000345



                                                   A-78
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 79 of 212 PageID #:
                                    1946
 Incorrect Information, Fraud, Concealment, or Error

 Right to Recover Payments: Notwithstanding anything in a Plan to the contrary, the Plan
 Administrator shall be entitled to recover, in any manner the Plan Administrator in its sole
 discretion deems necessary or appropriate for such recovery, from a Participant, Dependent,
 Beneficiary or other individual any or all of any benefits paid or the amount of any liability
 incurred and any and all expenses incidental to or necessary for such recovery if, because of a
 human or systems error, or because of the provision of incorrect information or the failure to
 provide correct information, fraud, misrepresentation, or concealment of any relevant fact
 (determined in the sole discretion of the Plan Administrator) by the Participant, Dependent,
 Beneficiary, or other individual, such Plan:

 enrolls any individual in a Component Plan, provides COBRA Continuation Coverage to any
 individual pursuant to Section 2.5, or pays a benefit claim under such Plan or a Component Plan;

 incurs a liability for failure to so enroll, provide COBRA Continuation Coverage, or pay a
 benefit claim;

 incurs a liability for terminating enrollment or COBRA Continuation Coverage; or

 makes any payment, overpayment or erroneous payment to any individual or entity.

 Right to Terminate Participation or Take Other Appropriate Action: Notwithstanding
 anything in a Plan to the contrary, the Plan Administrator will be entitled to terminate, suspend
 or otherwise alter the participation of any Participant, Dependent or other individual in such Plan
 and/or any applicable Component Plan and to take other appropriate action as determined in its
 sole discretion, if any of the following events occurs:

 the Participant, Dependent or other individual omits, misrepresents, or provides materially false
 information to the Plan in connection with enrollment in or ongoing participation in the Plan or a
 Component Plan;

 the Participant, Dependent or other individual permits an individual who is not covered under a
 Component Plan to use a Component Plan’s ID card or to falsely obtain benefits under the Plan
 or a Component Plan; or

 the Participant, Dependent or other individual obtains or attempts to obtain benefits under the
 Plan or a Component Plan by means of false, misleading or fraudulent information, acts or
 omissions.

 Nonassignment of Rights

 A Participant’s or Dependent’s right to receive any reimbursement under a Component Plan is
 not alienable by the Participant or Dependent by assignment or any other method except as
 expressly permitted under the applicable Component Plan, and is not subject to be taken by the
 Participant’s or Dependent’s creditors by any process whatsoever, and any attempt to cause such
 right to be so subjected is not recognized, except to such extent as may be required by law.




                                                 37                                   PPG000346



                                                 A-79
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 80 of 212 PageID #:
                                    1947
 No Guarantee of Tax Consequences

 Neither the Plan Administrator nor the Employer makes any commitment or guarantee that any
 amounts deposited or credited on behalf of, paid to or on behalf of, or reimbursed to or on behalf
 of any Participant under a Plan are excludable from the Participant’s gross income for federal,
 state or local income tax purposes, or that any other federal, state or local tax treatment applies to
 or is available to any Participant. Each Participant is obligated to determine whether each
 payment under a Plan is excludable from the Participant’s gross income for federal, state and
 local income tax purposes, and to notify the Employer if the Participant has reason to believe that
 any such payment is not so excludable. If for any reason it is determined that any amount paid
 for the benefit of a Participant or the Participant’s Dependent are includable in a Participant’s
 gross income for federal, state or local income tax purposes, then under no circumstances does
 the recipient have any recourse against the Plan Administrator or the Employer with respect to
 any increased taxes or other losses or damages suffered by the Participant as a result thereof.

 Withholding Taxes

 To the extent that an Employer is required to withhold federal, state, local or foreign taxes in
 connection with any payment made to a Participant under a Component Plan, the Employer may
 withhold the amount so determined from the payment, or the Participant may pay the amount so
 determined in any other manner permitted by the Plan Administrator.

 Indemnification of Employer by Participants

 If a Participant receives benefits under a Plan that do not qualify for exclusion from income
 under Section 105 of the Code or any other relevant provision of the Code, and the receipt of
 such benefit was due to the negligent or intentional act or failure to act by the Participant or the
 Participant’s Dependent in applying for or obtaining such benefit, then the Participant must
 indemnify and reimburse the Employer for any taxes and other expenses incurred by the
 Employer due to that nonqualified benefit.

 Information to be Furnished

 Eligible Employees must provide the Plan Administrator, the Claims Administrator and any
 claims committee with such information and evidence, and must sign such documents, as may be
 requested by the Plan Administrator, the Claims Administrator and/or any claims committee
 from time to time for the purpose of administration of the Plans.

 Notices and Elections

 All notices and elections required to be given or made by a Participant, Dependent or Beneficiary
 (including requests, directions, consents, designations and applications) under any provision of
 any Component Plan, are invalid unless made in the form and in accordance with the procedure
 prescribed by the Plan Administrator and delivered in a timely and proper manner to the Plan
 Administrator.




                                                  38                                     PPG000347



                                                   A-80
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 81 of 212 PageID #:
                                    1948
 Instructions

 The Plan Administrator must issue written instructions to each Employer regarding cash
 payments to be made hereunder and the Employers must act in accordance with those
 instructions.

 Incapacity to Receive Payment

 In the event that the Plan Administrator or its delegate finds that any Participant or Dependent
 entitled to receive benefits hereunder is, at the time such benefits are payable, unable to care for
 the Participant’s or Dependent’s, as applicable, affairs because of a physical, mental, or legal
 incompetence, the Plan Administrator or its delegate may, in its sole discretion, cause any
 payment due the Participant or Dependent, as applicable, for which prior claim has not been
 made by a duly qualified guardian or other legal representative, to be paid to such one or more
 persons as may be chosen by the Plan Administrator or its delegate from among the following:
 the institution maintaining or responsible for the maintenance of such Participant or Dependent,
 the Participant’s Spouse, the Participant’s Children, or other relative by blood or marriage. Any
 payment made pursuant to this Section is a complete discharge of all liability under the Plans
 with respect of such payment.

 Failure to Cash Check

 With respect to any self-insured Component Plan, if payment for benefits is made to a claimant
 in the form of a check, and such check is not cashed within one year from its date of issuance,
 then such payment reverts to the Component Plan’s trust or, if none, to the Employer.

 Payment of Expenses

 The Employers may, but do not obligate themselves to, pay all or part of the expenses of
 administration of the Component Plans and the expenses of the Plan Administrator, and any
 other expenses incurred at the direction of the Plan Administrator.

 Disclosures Via Other Media

 The Plan Administrator, Claims Administrator and/or any claims committee may, in its sole
 discretion, use any electronic or other alternative media form that it deems necessary or
 appropriate to meet ERISA reporting and disclosure requirements applicable to a Plan in
 accordance with ERISA and any regulations thereunder then in effect.

 Section 105(h) of the Code

 For purposes of meeting the requirements of Section 105(h) of the Code to the extent applicable
 to any benefits under a Plan, benefit options provided through health maintenance organizations
 may be designated with any self-insured benefit option as a single plan intended to satisfy the
 requirements of Section 105(h)(2) of the Code. Any such designation must be made by the
 Company and remains in effect until modified by the Company.




                                                 39                                    PPG000348



                                                  A-81
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 82 of 212 PageID #:
                                    1949
 Qualified Medical Child Support Orders

 Medical benefits under a Plan must be administered in accordance with the provisions of any
 qualified medical child support order to which such Plan is subject, in accordance with Part 6 of
 Subtitle B of Title I of ERISA.

 Compliance with Federal and State Mandates

 It is intended that each Plan meet all applicable requirements of the Code, ERISA and all other
 applicable federal and state laws and of all regulations issued thereunder. Each Plan shall be
 construed, operated, and administered accordingly. In the event of any conflict between any
 provision of a Plan and the Code, ERISA, and/or any other applicable federal law, the provisions
 of the Code, ERISA and other applicable federal laws are deemed controlling, and any
 conflicting part, clause, or provision of such Plan is deemed superseded to the extent of the
 conflict.

 Construction

 Whenever used in this Master Document, unless the context clearly indicates otherwise, the
 singular includes the plural and the plural the singular. The conjunction “or” includes both the
 conjunctive and disjunctive and the adjective “any” means one or more or all. Article, section
 and other headings have been inserted for convenience of reference only and are to be ignored in
 any construction of the provisions of this Master Document. A reference in this Master
 Document to a “Section” or an “Article” means a Section or Article of this Master Document and
 not of another source unless another source is specified or clearly indicated.

 Severability

 If any provision of a Plan or the application thereof to any circumstance(s) or person(s) is
 invalidated by a court of competent jurisdiction, the remainder of such Plan and the application
 of such provision to other circumstances or persons is not affected thereby.

 Governing Law

 To the extent not preempted by ERISA or any other federal statutes or regulations, the Plan is
 governed by and construed, enforced and administered according to the laws of the
 Commonwealth of Pennsylvania.

 IN WITNESS WHEREOF, this instrument has been executed by the Company effective as of
 January 1, 2016.

 PPG INDUSTRIES, INC.

 By:

 Name:

 Title:



                                                40                                  PPG000349



                                                A-82
                 Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 83 of 212 PageID #:
                                                     1950

                                                               EXHIBIT A

                                                      Plans and Component Plans

                                     PPG Industries, Inc. Severance Plan—Mt. Zion, IL, Plan Number 508
                                                           Insurer or
       Component Plan              Funding                                            Incorporated Documents                     Benefit
                                                         Administrator
Severance Pay Plan #3         Self-Insured         PPG Industries, Inc.      Severance Pay Plan Policy                 Severance
                                     PPG Industries, Inc. Severance Plan—Fresno, CA, Plan Number 510
                                                           Insurer or
       Component Plan              Funding                                            Incorporated Documents                     Benefit
                                                         Administrator
Severance Pay Plan #8         Self-Insured         PPG Industries, Inc.      Severance Pay Plan Policy                 Severance
                                PPG Industries, Inc. Group Benefits Plan—Crystal City, MO, Plan Number 516
                                                           Insurer or
       Component Plan              Funding                                            Incorporated Documents                     Benefit
                                                         Administrator
Indemnity Plan                Self-Insured         Highmark Blue Cross       Group Benefits Plan booklet for Hourly    Medical
                                                   Blue Shield               Employees of PPG Industries, Inc.
                                                                             (Crystal City, MO)
                                PPG Industries, Inc. Group Benefits Plan—Mt. Vernon, OH, Plan Number 517
                                                           Insurer or
       Component Plan              Funding                                            Incorporated Documents                     Benefit
                                                         Administrator
Indemnity Plan                Self-Insured         Highmark Blue Cross       Group Benefits Plan booklet for Hourly    Medical
                                                   Blue Shield               Employees of PPG Industries, Inc. (Mt.
                                                                             Vernon, OH)
                                 PPG Industries, Inc. Group Benefits Plan—Creighton, PA, Plan Number 518
                                                           Insurer or
       Component Plan              Funding                                            Incorporated Documents                     Benefit
                                                         Administrator
Indemnity Plan                Self-Insured         Highmark Blue Cross       Group Benefits Plan booklet for Hourly    Medical
                                                   Blue Shield               Employees of PPG Industries, Inc.
                                                                             (Creighton, PA)
                                  PPG Industries, Inc. Group Benefits Plan—Ford City, PA, Plan Number 519
                                                           Insurer or
       Component Plan              Funding                                            Incorporated Documents                     Benefit
                                                         Administrator
Indemnity Plan                Self-Insured         Highmark Blue Cross       Group Benefits Plan booklet for Hourly    Medical
                                                   Blue Shield               Employees of PPG Industries, Inc. (Ford
                                                                             City, PA)
                               PPG Industries, Inc. Group Benefits Plan—Cumberland, MD, Plan Number 520
       Component Plan              Funding                 Insurer or                 Incorporated Documents                     Benefit



                                                                    41
                                                                                                                                 PPG000350



                                                                  A-83
                 Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 84 of 212 PageID #:
                                                     1951

                                                          Administrator
Indemnity Plan                    Self-Insured       Highmark Blue Cross         Group Benefits Plan booklet for Hourly   Medical
                                                     Blue Shield                 Employees of PPG Industries, Inc.
                                                                                 (Cumberland, MD)
                                    PPG Industries, Inc. Group Benefits Plan—Greensburg, PA, Plan Number 521
                                                              Insurer or
        Component Plan                 Funding                                           Incorporated Documents                     Benefit
                                                             Administrator
Indemnity Plan                    Self-Insured        Highmark Blue Cross        Group Benefits Plan booklet for Hourly   Medical
                                                      Blue Shield                Employees of PPG Industries, Inc.
                                                                                 (Greensburg, PA)
                                       PPG Industries, Inc. Group Benefits Plan—Fresno, CA, Plan Number 522
                                                              Insurer or
        Component Plan                 Funding                                           Incorporated Documents                     Benefit
                                                             Administrator
Preferred Provider Organization   Self-Insured        Highmark Blue Cross        Group Benefits Plan booklet for Hourly   Medical
Plan                                                  Blue Shield                Employees of PPG Industries, Inc.
                                                                                 (Fresno, CA)
HealthFund                        Self-Insured        Aetna                      Group Benefits Plan for Hourly           Medical
                                                                                 Employees of PPG Industries, Inc.
                                                                                 (Fresno, CA) SPD

                                                                                PPG Industries, Inc. Aetna HealthFund
                                                                                SPD
Health Maintenance Organization   Fully-Insured      Kaiser of Northern CA      Group Benefits Plan for Hourly            Medical/Prescription
                                                     United Healthcare          Employees of PPG Industries, Inc.         Drug
                                                     (Group 28998)              (Fresno, CA) SPD

                                                                                HMO Group Policy/Agreement
Dental Plan                       Self-Insured       Metropolitan               Group Benefits Plan for Hourly            Dental
                                                                                Employees of PPG Industries, Inc.
                                                                                (Fresno, CA) SPD
Prescription Drug Plan            Self-Insured       Caremark, Inc.             Group Benefits Plan for Hourly            Prescription Drug
                                                                                Employees of PPG Industries, Inc.
                                                                                (Fresno, CA) SPD
Health Care and Dependent Care    Self-Insured       WageWorks                  Group Benefits Plan for Hourly            Flexible Spending
Flexible Spending Account                                                       Employees of PPG Industries, Inc.
                                                                                (Fresno, CA) SPD

                                                                                Articles V, VI and VII of the PPG
                                                                                Industries, Inc. Cafeteria Plan



                                                                        42
                                                                                                                                    PPG000351



                                                                      A-84
                 Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 85 of 212 PageID #:
                                                     1952

Accident and Sickness Benefit     Self-Insured       PPG Industries, Inc.        Group Benefits Plan for Hourly             Accident and Sickness
Plan                                                                             Employees of PPG Industries, Inc.
                                                                                 (Fresno, CA) SPD
Seat Belt Insurance Plan          Fully Insured      The Hartford                Group Benefits Plan for Hourly             Accident Insurance
                                                     (Policy S06751)             Employees of PPG Industries, Inc.
                                                                                 (Fresno, CA) SPD

                                                                                 Certificate of Coverage




                                     PPG Industries, Inc. Group Benefits Plan—Creighton, PA, Plan Number 525
                                                              Insurer or
        Component Plan                 Funding                                            Incorporated Documents                      Benefit
                                                             Administrator
Indemnity Plan                    Self-Insured         Highmark Blue Cross       Group Benefits Plan booklet for Hourly     Medical
                                                       Blue Shield               Employees of PPG Industries, Inc.
                                                                                 (Creighton Salaried Union)
                                      PPG Industries, Inc. Group Benefits Plan—Ford City, PA, Plan Number 526
                                                              Insurer or
        Component Plan                 Funding                                            Incorporated Documents                      Benefit
                                                             Administrator
Indemnity Plan                    Self-Insured         Highmark Blue Cross       Group Benefits Plan booklet for Hourly     Medical
                                                       Blue Shield               Employees of PPG Industries, Inc. (Ford
                                                                                 City Salaried Union)
                                     PPG Industries, Inc. Group Benefits Plan—Lexington, NC, Plan Number 531
                                                              Insurer or
        Component Plan                 Funding                                            Incorporated Documents                      Benefit
                                                             Administrator
Preferred Provider Organization   Self-Insured         Highmark                  Group Benefits Plan booklet for Hourly     Medical
                                                                                 Employees of PPG Industries, Inc. (Fiber
                                                                                 Glass)
HealthFund                        Self-Insured         Aetna                     Group Benefits Plan booklet for Hourly     Medical
                                                                                 Employees of PPG Industries, Inc. (Fiber
                                                                                 Glass)
                                                                                 PPG Industries, Inc. Aetna HealthFund
                                                                                 SPD
Prescription Drug Plan            Self-Insured         Caremark, Inc.            Group Benefits Plan booklet for Hourly     Prescription Drug


                                                                        43
                                                                                                                                      PPG000352



                                                                       A-85
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 86 of 212 PageID #:
                                                    1953

                                                                          Employees of PPG Industries, Inc. (Fiber
                                                                          Glass)
Dental Plan                      Self-Insured    Metropolitan Life        Group Benefits Plan booklet for Hourly     Dental
                                                 Insurance Company        Employees of PPG Industries, Inc. (Fiber
                                                                          Glass)
Voluntary Accidental Death and   Fully Insured   Hartford Life Group      Group Benefits Plan booklet for Hourly     Accident Insurance
Dismemberment Plan                               Insurance Company        Employees of PPG Industries, Inc. (Fiber
                                                 (Policy #SR-68050215)    Glass)

                                                                          Hartford Certificate of Coverage
Seatbelt Wearer’s Accidental     Fully Insured   Hartford Life Group      Group Benefits Plan booklet for Hourly     Accident Insurance
Death Insurance Plan                             Insurance Company        Employees of PPG Industries, Inc. (Fiber
                                                 (Policy #SR-83074553)    Glass)

                                                                          Hartford Certificate of Coverage
Business Travel Accident         Fully Insured   Hartford Life Group      Group Benefits Plan booklet for Hourly     Accident Insurance
Insurance Plan                                   Insurance Company        Employees of PPG Industries, Inc. (Fiber
                                                 (Policy #SR-83091376)    Glass)

                                                                          Hartford Certificate of Coverage
Accident and Sickness Plan       Fully Insured   The Hartford             Group Benefits Plan booklet for Hourly     Disability Income
                                                 (Policy 83174145)        Employees of PPG Industries, Inc. (Fiber   (Short-Term)
                                                                          Glass)
Basic Long Term Disability       Fully Insured   The Hartford             Group Benefits Plan booklet for Hourly     Disability Income
Insurance Plan                                   (Policy #83175016)       Employees of PPG Industries, Inc. (Fiber   (Long-Term)
                                                                          Glass)

                                                                          Hartford Certificate of Coverage
Supplemental Long Term           Fully Insured   The Hartford             Group Benefits Plan booklet for Hourly     Disability Income
Disability Insurance Plan                        (Policy #83178160)       Employees of PPG Industries, Inc. (Fiber   (Long-Term)
                                                                          Glass)

                                                                          Hartford Certificate of Coverage
Employee Education Assistance    Self-Insured    PPG Industries, Inc.     Group Benefits Plan booklet for Hourly     Education Assistance
Plan                                                                      Employees of PPG Industries, Inc. (Fiber
                                                                          Glass)
Adoption Assistance              Self-Insured    PPG Industries, Inc.     Group Benefits Plan booklet for Hourly     Adoption Assistance
                                                                          Employees of PPG Industries, Inc. (Fiber
                                                                          Glass)



                                                                     44
                                                                                                                              PPG000353



                                                                  A-86
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 87 of 212 PageID #:
                                                    1954

Vision Care Benefits Plan         Fully Insured      Davis Vision                Group Benefits Plan booklet for Hourly     Vision
                                                     (Groups 0153801 and         Employees of PPG Industries, Inc. (Fiber
                                                     0153802)                    Glass)

                                                                                 Certificate of Coverage
Health Care and Dependent Care    Self-Insured       WageWorks                   Group Benefits Plan for Hourly             Flexible Spending
Flexible Spending Account                                                        Employees of PPG Industries, Inc. (Fiber
                                                                                 Glass)

                                                                                 Articles V, VI and VII of the PPG
                                                                                 Industries, Inc. Cafeteria Plan
                                       PPG Industries, Inc. Group Benefits Plan—Shelby, NC, Plan Number 532
                                                              Insurer or
        Component Plan                 Funding                                            Incorporated Documents                      Benefit
                                                             Administrator
Preferred Provider Organization   Self-Insured        Highmark                   Group Benefits Plan booklet for Hourly     Medical
                                                                                 Employees of PPG Industries, Inc. (Fiber
                                                                                 Glass)
HealthFund                        Self-Insured        Aetna                      Group Benefits Plan booklet for Hourly     Medical
                                                                                 Employees of PPG Industries, Inc. (Fiber
                                                                                 Glass)
                                                                                 PPG Industries, Inc. Aetna HealthFund
                                                                                 SPD
Prescription Drug Plan            Self-Insured        Caremark, Inc.             Group Benefits Plan booklet for Hourly     Prescription Drug
                                                                                 Employees of PPG Industries, Inc. (Fiber
                                                                                 Glass)
Dental Plan                       Self-Insured        Metropolitan Life          Group Benefits Plan booklet for Hourly     Dental
                                                      Insurance Company          Employees of PPG Industries, Inc. (Fiber
                                                                                 Glass)
Voluntary Accidental Death and    Fully Insured       Hartford Life Group        Group Benefits Plan booklet for Hourly     Accident Insurance
Dismemberment Plan                                    Insurance Company          Employees of PPG Industries, Inc. (Fiber
                                                      (Policy #SR-68050215)      Glass)

                                                                                 Hartford Certificate of Coverage
Seatbelt Wearer’s Accidental      Fully Insured      Hartford Life Group         Group Benefits Plan booklet for Hourly     Accident Insurance
Death Insurance Plan                                 Insurance Company           Employees of PPG Industries, Inc. (Fiber
                                                     (Policy #SR-83074553)       Glass)

                                                                                 Hartford Certificate of Coverage
Business Travel Accident          Fully Insured      Hartford Life Group         Group Benefits Plan booklet for Hourly     Accident Insurance



                                                                        45
                                                                                                                                      PPG000354



                                                                       A-87
                 Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 88 of 212 PageID #:
                                                     1955

Insurance Plan                                       Insurance Company          Employees of PPG Industries, Inc. (Fiber
                                                     (Policy #SR-83091376)      Glass)

                                                                                Hartford Certificate of Coverage
Accident and Sickness Plan        Fully Insured      The Hartford               Group Benefits Plan booklet for Hourly     Disability Income
                                                     (Policy 83174145)          Employees of PPG Industries, Inc. (Fiber   (Short-Term)
                                                                                Glass)
Basic Long Term Disability        Fully Insured      Hartford Life Group        Group Benefits Plan booklet for Hourly     Disability Income
Insurance Plan                                       Insurance Company          Employees of PPG Industries, Inc. (Fiber   (Long-Term)
                                                     (Policy #83175016)         Glass)

                                                                                Hartford Certificate of Coverage
Supplemental Long Term            Fully Insured      Harford Group Life         Group Benefits Plan booklet for Hourly     Disability Income
Disability Insurance Plan                            Insurance Company          Employees of PPG Industries, Inc. (Fiber   (Long-Term)
                                                     (Policy #83178160)         Glass)

                                                                                Hartford Certificate of Coverage
Employee Education Assistance     Self-Insured       PPG Industries, Inc.       Group Benefits Plan booklet for Hourly     Education Assistance
Plan                                                                            Employees of PPG Industries, Inc. (Fiber
                                                                                Glass)
Adoption Assistance               Self-Insured       PPG Industries, Inc.       Group Benefits Plan booklet for Hourly     Adoption Assistance
                                                                                Employees of PPG Industries, Inc. (Fiber
                                                                                Glass)
Vision Care Benefits Plan         Fully Insured      Davis Vision               Group Benefits Plan booklet for Hourly     Vision
                                                     (Groups 0153801 and        Employees of PPG Industries, Inc. (Fiber
                                                     0153802)                   Glass)

                                                                                Certificate of Coverage
Health Care and Dependent Care    Self-Insured       WageWorks                  Group Benefits Plan for Hourly             Flexible Spending
Flexible Spending Account                                                       Employees of PPG Industries, Inc. (Fiber
                                                                                Glass)

                                                                                Articles V, VI and VII of the PPG
                                                                                Industries, Inc. Cafeteria Plan
                                     PPG Industries, Inc. Group Benefits Plan—Barberton, OH, Plan Number 533
                                                              Insurer or
        Component Plan                 Funding                                           Incorporated Documents                      Benefit
                                                            Administrator
Preferred Provider Organization   Self-Insured         Highmark Blue Cross      Group Benefits Plan booklet for Hourly     Medical
Plan                                                   Blue Shield              Employees of PPG Industries, Inc.



                                                                         46
                                                                                                                                     PPG000355



                                                                      A-88
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 89 of 212 PageID #:
                                                    1956

                                                                            (Barberton, OH)
HealthFund                         Self-Insured    Aetna                    Group Benefits Plan for Hourly           Medical
                                                                            Employees of PPG Industries, Inc.
                                                                            (Barberton, OH) SPD

                                                                            PPG Industries, Inc. Aetna HealthFund
                                                                            SPD

Health Maintenance Organization    Fully-Insured   HealthSpan of Ohio       Group Benefits Plan for Hourly           Medical/Prescription
                                                   (Group 2864)             Employees of PPG Industries, Inc.        Drug
                                                                            (Barberton, OH) SPD

                                                                            HMO Group Policy/Agreement
Dental Plan                        Self-Insured    Metropolitan             Group Benefits Plan for Hourly           Dental
                                                                            Employees of PPG Industries, Inc.
                                                                            (Barberton, OH) SPD
Prescription Drug Plan             Self-Insured    Caremark, Inc.           Group Benefits Plan for Hourly           Prescription Drug
                                                                            Employees of PPG Industries, Inc.
                                                                            (Barberton, OH) SPD
Health Care and Dependent Care     Self-Insured    WageWorks                PPG Industries, Inc. Health Care Plans   Flexible Spending
Flexible Spending Account                                                   SPD (Salaried Employees)

                                                                            Articles V, VI and VII of the PPG
                                                                            Industries, Inc. Cafeteria Plan
Accident and Sickness Benefit      Self-Insured    PPG Industries, Inc.     Group Benefits Plan for Hourly           Disability Income
Plan                                                                        Employees of PPG Industries, Inc.        (Short-Term)
                                                                            (Barberton, OH) SPD
Basic Long Term Disability         Fully Insured   Hartford Life Group      Group Benefits Plan booklet for Hourly   Disability Income
Insurance Plan                                     Insurance Company        Employees of PPG Industries, Inc.        (Long-Term)
(for employees hired o/a 3/3/08)                   (Policy #83175016)       (Barberton, OH)

                                                                            Hartford Certificate of Coverage
Emergency Squad Accidental         Fully Insured   The Hartford             Group Benefits Plan for Hourly           Accident Insurance
Death and Dismemberment                            (Policy ETB-200939)      Employees of PPG Industries, Inc.
Insurance                                                                   (Barberton, OH) SPD

                                                                            Certificate of Coverage
Seat Belt Insurance Plan           Fully Insured   The Hartford             Group Benefits Plan for Hourly           Accident Insurance
                                                   (Policy S06751)          Employees of PPG Industries, Inc.



                                                                      47
                                                                                                                               PPG000356



                                                                     A-89
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 90 of 212 PageID #:
                                                    1957

                                                                                 (Barberton, OH) SPD

                                                                                 Certificate of Coverage
Adoption Assistance                Self-Insured       PPG Industries, Inc.       Group Benefits Plan for Hourly            Adoption Assistance
                                                                                 Employees of PPG Industries, Inc.
                                                                                 (Barberton, OH) SPD
                                       PPG Industries, Inc. Group Benefits Plan—Lake Charles, Plan Number 536
                                                               Insurer or
        Component Plan                  Funding                                           Incorporated Documents                     Benefit
                                                              Administrator
Preferred Provider Organization    Self-Insured         Highmark Blue Cross      Group Benefits Plan booklet for Hourly    Medical
Plan                                                    Blue Shield              Employees of PPG Industries, Inc. (Lake
                                                                                 Charles, LA)
HealthFund                         Self-Insured         Aetna                    Group Benefits Plan for Hourly            Medical
                                                                                 Employees of PPG Industries, Inc. (Lake
                                                                                 Charles, LA) SPD

                                                                                 PPG Industries, Inc. Aetna HealthFund
                                                                                 SPD
Retiree Health Reimbursement       Self-Insured       WageWorks, Inc.            Group Benefits Plan for Hourly            Medical
Account                                                                          Employees of PPG Industries, Inc. (Lake
(for employees hired o/a 9/1/06)                                                 Charles, LA) SPD
Dental Plan                        Self-Insured       Metropolitan               Group Benefits Plan for Hourly            Dental
                                                                                 Employees of PPG Industries, Inc. (Lake
                                                                                 Charles, LA) SPD
Prescription Drug Plan             Self-Insured       Caremark, Inc.             Group Benefits Plan for Hourly            Prescription Drug
                                                                                 Employees of PPG Industries, Inc. (Lake
                                                                                 Charles, LA) SPD
Accident and Sickness Benefit      Fully Insured      The Hartford               Group Benefits Plan for Hourly            Disability Income
Plan                                                  (Policy 83174145)          Employees of PPG Industries, Inc. (Lake   (Short-Term)
                                                                                 Charles, LA) SPD
Basic Long Term Disability         Fully Insured      Hartford Life Group        Group Benefits Plan booklet for Hourly    Disability Income
Insurance Plan                                        Insurance Company          Employees of PPG Industries, Inc. (Lake   (Long-Term)
(for employees hired o/a 9/1/06)                      (Policy #83175016)         Charles, LA)

                                                                                 Hartford Certificate of Coverage
Emergency Squad Accidental         Fully Insured      The Hartford               Group Benefits Plan for Hourly            Accident Insurance
Death and Dismemberment                               (Policy ETB-200939)        Employees of PPG Industries, Inc. (Lake
Insurance                                                                        Charles, LA) SPD




                                                                          48
                                                                                                                                     PPG000357



                                                                        A-90
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 91 of 212 PageID #:
                                                    1958

                                                                                Certificate of Coverage
Seat Belt Insurance Plan          Fully Insured      The Hartford               Group Benefits Plan for Hourly            Accident Insurance
                                                     (Policy S06751)            Employees of PPG Industries, Inc. (Lake
                                                                                Charles, LA) SPD

                                                                                Certificate of Coverage
Vision Care Benefits Plan         Fully Insured      Davis Vision               Group Benefits Plan booklet for Hourly    Vision
                                                     (Groups 0153801 and        Employees of PPG Industries, Inc. (Lake
                                                     0153802)                   Charles, LA)

                                                                                Certificate of Coverage
Health Care and Dependent Care    Self-Insured       WageWorks                  PPG Industries, Inc. Health Care Plans    Flexible Spending
Flexible Spending Account                                                       SPD (Salaried Employees)

                                                                                Articles V, VI and VII of the PPG
                                                                                Industries, Inc. Cafeteria Plan
                                     PPG Industries, Inc. Group Benefits Plan—Cleveland, OH, Plan Number 540
                                                              Insurer or
        Component Plan                 Funding                                           Incorporated Documents                     Benefit
                                                            Administrator
Preferred Provider Organization   Self-Insured        Highmark                  Group Benefits Plan booklet for Hourly    Medical
                                                                                Employees of PPG Industries, Inc.
                                                                                (Cleveland)
HealthFund                        Self-Insured        Aetna                     Group Benefits Plan booklet for Hourly    Medical
                                                                                Employees of PPG Industries, Inc.
                                                                                (Cleveland)

                                                                                PPG Industries, Inc. Aetna HealthFund
                                                                                SPD

Health Maintenance Organization   Fully-Insured      HealthSpan of Ohio         Group Benefits Plan booklet for Hourly    Medical/Prescription
                                                     (Group 2864)               Employees of PPG Industries, Inc.         Drug
                                                                                (Cleveland)

                                                                                HMO Group Policy/Agreement
Prescription Drug Plan            Self-Insured       Caremark, Inc.             Group Benefits Plan booklet for Hourly    Prescription Drug
                                                                                Employees of PPG Industries, Inc.
                                                                                (Cleveland)
Dental Plan                       Self-Insured       Metropolitan Life          Group Benefits Plan booklet for Hourly    Dental
                                                     Insurance Company          Employees of PPG Industries, Inc.



                                                                       49
                                                                                                                                    PPG000358



                                                                       A-91
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 92 of 212 PageID #:
                                                    1959

                                                                           (Cleveland)
Voluntary Accidental Death and     Fully Insured   Hartford Life Group     Group Benefits Plan booklet for Hourly   Accident Insurance
Dismemberment Plan                                 Insurance Company       Employees of PPG Industries, Inc.
                                                   (Policy #SR-68050215)   (Cleveland)

                                                                           Hartford Certificate of Coverage
Seatbelt Wearer’s Accidental       Fully Insured   Hartford Life Group     Group Benefits Plan booklet for Hourly   Accident Insurance
Death Insurance Plan                               Insurance Company       Employees of PPG Industries, Inc.
                                                   (Policy #SR-83074553)   (Cleveland)

                                                                           Hartford Certificate of Coverage
Business Travel Accident           Fully Insured   Hartford Life Group     Group Benefits Plan booklet for Hourly   Accident Insurance
Insurance Plan                                     Insurance Company       Employees of PPG Industries, Inc.
                                                   (Policy #SR-83091376)   (Cleveland)

                                                                           Hartford Certificate of Coverage
Wage Continuance                   Self-Insured    PPG Industries, Inc.    Group Benefits Plan booklet for Hourly   Disability Income
                                                                           Employees of PPG Industries, Inc.        (Short-Term)
                                                                           (Cleveland)
Basic Long Term Disability         Fully Insured   Hartford Life Group     Group Benefits Plan booklet for Hourly   Disability Income
Insurance Plan                                     Insurance Company       Employees of PPG Industries, Inc.        (Long-Term)
(for employees hired o/a 1/1/06)                   (Policy #83178159)      (Cleveland)

                                                                           Hartford Certificate of Coverage
Supplemental Long Term             Fully Insured   Harford Group Life      Group Benefits Plan booklet for Hourly   Disability Income
Disability Insurance Plan                          Insurance Company       Employees of PPG Industries, Inc.        (Long-Term)
(for employees hired o/a 1/1/06)                   (Policy #83178159)      (Cleveland)

                                                                           Hartford Certificate of Coverage
Employee Education Assistance      Self-Insured    PPG Industries, Inc.    Group Benefits Plan booklet for Hourly   Education Assistance
Plan                                                                       Employees of PPG Industries, Inc.
                                                                           (Cleveland)
Adoption Assistance                Self-Insured    PPG Industries, Inc.    Group Benefits Plan booklet for Hourly   Adoption Assistance
                                                                           Employees of PPG Industries, Inc.
                                                                           (Cleveland)
Vision Care Benefits Plan          Fully Insured   Davis Vision            Group Benefits Plan booklet for Hourly   Vision
                                                   (Groups 0153801 and     Employees of PPG Industries, Inc.
                                                   0153802)                (Cleveland)




                                                                      50
                                                                                                                             PPG000359



                                                                    A-92
                  Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 93 of 212 PageID #:
                                                      1960

                                                                                  Certificate of Coverage
Health Care and Dependent Care      Self-Insured       WageWorks                  Group Benefits Plan booklet for Hourly   Flexible Spending
Flexible Spending Account                                                         Employees of PPG Industries, Inc.
                                                                                  (Cleveland)

                                                                                  Articles V, VI and VII of the PPG
                                                                                  Industries, Inc. Cafeteria Plan
                                       PPG Industries, Inc. Group Benefits Plan—Delaware, OH, Plan Number 541
                                                                Insurer or
         Component Plan                  Funding                                           Incorporated Documents                    Benefit
                                                              Administrator
Preferred Provider Organization     Self-Insured        Highmark Blue Cross       Group Benefits Plan booklet for Hourly   Medical
Plan                                                    Blue Shield               Employees of PPG Industries, Inc.
                                                                                  (Delaware, OH)

Retiree Health Reimbursement        Self-Insured       WageWorks, Inc.            Group Benefits Plan for Hourly           Medical
Account                                                                           Employees of PPG Industries, Inc.
(for employees hired o/a 2/25/07)                                                 (Delaware, OH) SPD
Dental Plan                         Self-Insured       Metropolitan               Group Benefits Plan for Hourly           Dental
                                                                                  Employees of PPG Industries, Inc.
                                                                                  (Delaware, OH) SPD
Prescription Drug Plan              Self-Insured       Caremark, Inc.             Group Benefits Plan for Hourly           Prescription Drug
                                                                                  Employees of PPG Industries, Inc.
                                                                                  (Delaware, OH) SPD
Health Care and Dependent Care      Self-Insured       WageWorks                  Group Benefits Plan booklet for Hourly   Flexible Spending
Flexible Spending Account                                                         Employees of PPG Industries, Inc.
                                                                                  (Delaware, OH)

                                                                                  Articles V, VI and VII of the PPG
                                                                                  Industries, Inc. Cafeteria Plan
Accident and Sickness Benefit       Self-Insured       PPG Industries, Inc.       Group Benefits Plan for Hourly           Disability Income
Plan                                                                              Employees of PPG Industries, Inc.        (Short-Term)
                                                                                  (Delaware, OH) SPD
Emergency Squad Accidental          Fully Insured      The Hartford               Group Benefits Plan for Hourly           Accident Insurance
Death and Dismemberment                                (Policy ETB-200939)        Employees of PPG Industries, Inc.
Insurance                                                                         (Delaware, OH) SPD

                                                                                  Certificate of Coverage
Seat Belt Insurance Plan            Fully Insured      The Hartford               Group Benefits Plan for Hourly           Accident Insurance
                                                       (Policy S06751)            Employees of PPG Industries, Inc.



                                                                          51
                                                                                                                                     PPG000360



                                                                         A-93
                  Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 94 of 212 PageID #:
                                                      1961

                                                                                  (Delaware, OH) SPD

                                                                                  Certificate of Coverage
Adoption Assistance                 Self-Insured       PPG Industries, Inc.       Group Benefits Plan for Hourly           Adoption Assistance
                                                                                  Employees of PPG Industries, Inc.
                                                                                  (Delaware, OH) SPD
                                       PPG Industries, Inc. Group Benefits Plan—Springdale PA, Plan Number 542
                                                                Insurer or
         Component Plan                  Funding                                           Incorporated Documents                    Benefit
                                                              Administrator
Preferred Provider Organization     Self-Insured        Highmark Blue Cross       Group Benefits Plan booklet for Hourly   Medical
Plan                                                    Blue Shield               Employees of PPG Industries, Inc.
                                                                                  (Springdale, PA)
HealthFund                          Self-Insured        Aetna                     Group Benefits Plan booklet for Hourly   Medical
                                                                                  Employees of PPG Industries, Inc.
                                                                                  (Springdale, PA)

                                                                                  PPG Industries, Inc. Aetna HealthFund
                                                                                  SPD
Health Maintenance Organization     Self-Insured       HealthAmerica of           Group Benefits Plan booklet for Hourly   Medical/Prescription
                                                       Western PA                 Employees of PPG Industries, Inc.        Drugs
                                                                                  (Springdale, PA)

                                                                                  PPG Industries, Inc. HMO Plan SPD
Retiree Health Reimbursement        Self-Insured       WageWorks, Inc.            Group Benefits Plan booklet for Hourly   Medical
Account                                                                           Employees of PPG Industries, Inc.
(for employees hired o/a 6/30/08)                                                 (Springdale, PA)
Dental Plan                         Self-Insured       Metropolitan               Group Benefits Plan booklet for Hourly   Dental
                                                                                  Employees of PPG Industries, Inc.
                                                                                  (Springdale, PA)
Prescription Drug Plan              Self-Insured       Caremark, Inc.             Group Benefits Plan booklet for Hourly   Prescription Drug
                                                                                  Employees of PPG Industries, Inc.
                                                                                  (Springdale, PA)
Health Care and Dependent Care      Self-Insured       WageWorks                  Group Benefits Plan booklet for Hourly   Flexible Spending
Flexible Spending Account                                                         Employees of PPG Industries, Inc.
                                                                                  (Springdale, PA)

                                                                                  Articles V, VI and VII of the PPG
                                                                                  Industries, Inc. Cafeteria Plan
Accident and Sickness Benefit       Self-Insured       PPG Industries, Inc.       Group Benefits Plan booklet for Hourly   Disability Income



                                                                          52
                                                                                                                                     PPG000361



                                                                         A-94
                  Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 95 of 212 PageID #:
                                                      1962

Plan                                                                              Employees of PPG Industries, Inc.         (Short-Term)
                                                                                  (Springdale, PA)
Basic Long Term Disability          Fully Insured      Hartford Life Group        Group Benefits Plan booklet for Hourly    Disability Income
Insurance Plan                                         Insurance Company          Employees of PPG Industries, Inc.         (Long-Term)
(for employees hired o/a 6/30/08)                      (Policy #83175016)         (Barberton, OH)

                                                                                  Hartford Certificate of Coverage
Emergency Squad Accidental          Fully Insured      The Hartford               Group Benefits Plan booklet for Hourly    Accident Insurance
Death and Dismemberment                                (Policy ETB-200939)        Employees of PPG Industries, Inc.
Insurance                                                                         (Springdale, PA)

                                                                                  Certificate of Coverage
Seat Belt Insurance Plan            Fully Insured      The Hartford               Group Benefits Plan booklet for Hourly    Accident Insurance
                                                       (Policy S06751)            Employees of PPG Industries, Inc.
                                                                                  (Springdale, PA)

                                                                                   Certificate of Coverage
                                       PPG Industries, Inc. Group Benefits Plan—Circleville, OH, Plan Number 543
                                                                Insurer or
         Component Plan                  Funding                                            Incorporated Documents                    Benefit
                                                              Administrator
Preferred Provider Organization     Self-Insured        Highmark Blue Cross        Group Benefits Plan booklet for Hourly   Medical
Plan                                                    Blue Shield                Employees of PPG Industries, Inc.
                                                                                   (Circleville, OH)
HealthFund                          Self-Insured        Aetna                      Group Benefits Plan booklet for Hourly   Medical
                                                                                   Employees of PPG Industries, Inc.
                                                                                   (Circleville, OH)

                                                                                  PPG Industries, Inc. Aetna HealthFund
                                                                                  SPD

Retiree Health Reimbursement        Self-Insured       WageWorks, Inc.            Group Benefits Plan for Hourly            Medical
Account                                                                           Employees of PPG Industries, Inc.
(for employees hired o/a 11/1/04)                                                 (Circleville, Ohio) SPD
Dental Plan                         Self-Insured       Metropolitan               Group Benefits Plan for Hourly            Dental
                                                                                  Employees of PPG Industries, Inc.
                                                                                  (Circleville, Ohio) SPD
Prescription Drug Plan              Self-Insured       Caremark, Inc.             Group Benefits Plan for Hourly            Prescription Drug
                                                                                  Employees of PPG Industries, Inc.
                                                                                  (Circleville, Ohio) SPD



                                                                          53
                                                                                                                                      PPG000362



                                                                         A-95
                  Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 96 of 212 PageID #:
                                                      1963

Accident and Sickness Benefit        Self-Insured       PPG Industries, Inc.       Group Benefits Plan for Hourly           Accident and Sickness
Plan                                                                               Employees of PPG Industries, Inc.
                                                                                   (Circleville, Ohio) SPD
Emergency Squad Accidental           Fully Insured      The Hartford               Group Benefits Plan for Hourly           Accident Insurance
Death and Dismemberment                                 (Policy ETB-200939)        Employees of PPG Industries, Inc.
Insurance                                                                          (Circleville, Ohio) SPD

                                                                                   Certificate of Coverage
Adoption Assistance                  Self-Insured       PPG Industries, Inc.       Group Benefits Plan for Hourly           Adoption Assistance
                                                                                   Employees of PPG Industries, Inc.
                                                                                   (Circleville, Ohio) SPD
Seat Belt Insurance Plan             Fully Insured      The Hartford               Group Benefits Plan for Hourly           Accident Insurance
                                                        (Policy S06751)            Employees of PPG Industries, Inc.
                                                                                   (Circleville, Ohio) SPD

                                                                                   Certificate of Coverage
                                        PPG Industries, Inc. Group Benefits Plan—Oak Creek, WI, Plan Number 544
                                                                 Insurer or
         Component Plan                   Funding                                           Incorporated Documents                    Benefit
                                                               Administrator
Preferred Provider Organization      Self-Insured        Highmark Blue Cross       Group Benefits Plan booklet for Hourly
Plan                                                     Blue Shield               Employees of PPG Industries, Inc. (Oak
                                                                                   Creek, WI)
HealthFund                           Self-Insured        Aetna                     Group Benefits Plan booklet for Hourly   Medical
                                                                                   Employees of PPG Industries, Inc.
                                                                                   (Circleville, OH)

                                                                                   PPG Industries, Inc. Aetna HealthFund
                                                                                   SPD
Retiree Health Reimbursement         Self-Insured       WageWorks, Inc.            Group Benefits Plan for Hourly           Medical
Account                                                                            Employees of PPG Industries, Inc. (Oak
(for employees hired o/a 10/22/07)                                                 Creek, WI) SPD
Dental Plan                          Self-Insured       Metropolitan               Group Benefits Plan for Hourly           Dental
                                                                                   Employees of PPG Industries, Inc. (Oak
                                                                                   Creek, WI) SPD
Prescription Drug Plan               Self-Insured       Caremark, Inc.             Group Benefits Plan for Hourly           Prescription Drug
                                                                                   Employees of PPG Industries, Inc. (Oak
                                                                                   Creek, WI) SPD
Accident and Sickness Benefit        Self-Insured       PPG Industries, Inc.       Group Benefits Plan for Hourly           Disability Income
Plan                                                                               Employees of PPG Industries, Inc. (Oak   (Short-Term)



                                                                           54
                                                                                                                                      PPG000363



                                                                          A-96
                  Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 97 of 212 PageID #:
                                                      1964

                                                                                   Creek, WI) SPD
Basic Long Term Disability           Fully Insured      Hartford Life Group        Group Benefits Plan booklet for Hourly    Disability Income
Insurance Plan                                          Insurance Company          Employees of PPG Industries, Inc.         (Long-Term)
(for employees hired o/a 10/22/07)                      (Policy #83175016)         (Barberton, OH)

                                                                                   Hartford Certificate of Coverage
Emergency Squad Accidental           Fully Insured      The Hartford               Group Benefits Plan for Hourly            Accident Insurance
Death and Dismemberment                                 (Policy ETB-200939)        Employees of PPG Industries, Inc. (Oak
Insurance                                                                          Creek, WI) SPD

                                                                                   Certificate of Coverage
Adoption Assistance                  Self-Insured       PPG Industries, Inc.       Group Benefits Plan for Hourly            Adoption Assistance
                                                                                   Employees of PPG Industries, Inc. (Oak
                                                                                   Creek, WI) SPD
Seat Belt Insurance Plan             Fully Insured      The Hartford               Group Benefits Plan for Hourly            Accident Insurance
                                                        (Policy S06751)            Employees of PPG Industries, Inc. (Oak
                                                                                   Creek, WI) SPD

                                                                                   Certificate of Coverage
                                        PPG Industries, Inc. Group Benefits Plan—East Point, GA, Plan Number 545
                                                                 Insurer or
         Component Plan                   Funding                                           Incorporated Documents                     Benefit
                                                               Administrator
Preferred Provider Organization      Self-Insured        Highmark Blue Cross       Group Benefits Plan booklet for Hourly    Medical
Plan                                                     Blue Shield               Employees of PPG Industries, Inc. (East
                                                                                   Point, GA)
HealthFund                           Self-Insured        Aetna                     Group Benefits Plan booklet for Hourly    Medical
                                                                                   Employees of PPG Industries, Inc. (East
                                                                                   Point, GA)

                                                                                   PPG Industries, Inc. Aetna HealthFund
                                                                                   SPD

Retiree Health Reimbursement         Self-Insured       WageWorks, Inc.            Group Benefits Plan for Hourly            Medical
Account                                                                            Employees of PPG Industries, Inc. (East
(for employees hired o/a 12/1/07)                                                  Point, GA) SPD
Dental Plan                          Self-Insured       Metropolitan               Group Benefits Plan for Hourly            Dental
                                                                                   Employees of PPG Industries, Inc. (East
                                                                                   Point, GA) SPD
Prescription Drug Plan               Self-Insured       Caremark, Inc.             Group Benefits Plan for Hourly            Prescription Drug



                                                                           55
                                                                                                                                       PPG000364



                                                                          A-97
                  Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 98 of 212 PageID #:
                                                      1965

                                                                                   Employees of PPG Industries, Inc. (East
                                                                                   Point, GA) SPD
Accident and Sickness Benefit        Fully Insured      Life Insurance Company     Group Benefits Plan for Hourly              Disability Income
Plan                                                    of NA                      Employees of PPG Industries, Inc. (East     (Short-Term)
                                                        (Policy LK-100004)         Point, GA) SPD
Basic Long Term Disability           Fully Insured      Hartford Life Group        Group Benefits Plan booklet for Hourly      Disability Income
Insurance Plan                                          Insurance Company          Employees of PPG Industries, Inc. (East     (Long-Term)
(for employees hired o/a 12/1/07)                       (Policy #83175016)         Point, GA)

                                                                                   Hartford Certificate of Coverage
Emergency Squad Accidental           Fully Insured      The Hartford               Group Benefits Plan for Hourly              Accident Insurance
Death and Dismemberment                                 (Policy ETB-200939)        Employees of PPG Industries, Inc. (East
Insurance                                                                          Point, GA) SPD

                                                                                   Certificate of Coverage
Seat Belt Insurance Plan             Fully Insured      The Hartford               Group Benefits Plan for Hourly              Accident Insurance
                                                        (Policy S06751)            Employees of PPG Industries, Inc. (East
                                                                                   Point, GA) SPD

                                                                                   Certificate of Coverage
Vision Care Benefits Plan            Fully Insured      Davis Vision               Group Benefits Plan booklet for Hourly      Vision
                                                        (Groups 0153801 and        Employees of PPG Industries, Inc. (East
                                                        0153802)                   Point, GA)

                                                                                   Certificate of Coverage
Health Care and Dependent Care       Self-Insured       WageWorks                  Group Benefits Plan booklet for Hourly      Flexible Spending
Flexible Spending Account                                                          Employees of PPG Industries, Inc. (East
                                                                                   Point, GA)

                                                                                     Articles V, VI and VII of the PPG
                                                                                     Industries, Inc. Cafeteria Plan
                                                PPG Industries, Inc. Group Benefits Plan, Plan Number 546
                                                                 Insurer or
         Component Plan                   Funding                                             Incorporated Documents                     Benefit
                                                               Administrator
Preferred Provider Organization      Self-Insured         Highmark Blue Cross        Group Benefits Plan booklet for Hourly    Medical
Plan                                                      Blue Shield                Employees of PPG Industries, Inc. (BDNA
                                                                                     Non-Union Hourly)
                                    PPG Industries, Inc. Employee Welfare Plan--Salaried Employees, Plan Number 547
         Component Plan                   Funding                Insurer or                   Incorporated Documents                     Benefit



                                                                           56
                                                                                                                                         PPG000365



                                                                          A-98
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 99 of 212 PageID #:
                                                    1966

                                                      Administrator
Preferred Provider Organization   Self-Insured    Highmark                 PPG Industries, Inc. Benefit Plan SPD      Medical
(PPO) – U.S. except Hawaii                                                 applicable to employees in the CORE,
                                                                           Matrix, and Foundation benefit plans
                                                                           employees
Preferred Provider Organization   Self-Insured    CIGNA                    PPG Industries, Inc. Benefit Plan SPD      Medical
(PPO) – Hawaii                                                             applicable to employees in the CORE,
                                                                           Matrix, and Foundation benefit plans
Preferred Provider Organization   Self-Insured    Aetna International      PPG Industries, Inc. Benefit Plan SPD      Medical/Prescription
(PPO) – Int’l.                                                             applicable to employees in the CORE        Drug
                                                                           benefit plan
                                                                           PPG Industries, Inc. Aetna International
                                                                           SPD
HealthFund                        Self-Insured    Aetna                    PPG Industries, Inc. Benefit Plan SPD      Medical
                                                                           applicable to employees in the CORE,
                                                                           Matrix, Foundation and Zenith benefit
                                                                           plans

Health Maintenance Organization   Self-Insured    HealthAmerica of         PPG Industries, Inc. Benefit Plan SPD      Medical
                                                  Western PA               applicable to employees in the CORE
                                                                           benefit plan                               (Prescription drug for
                                                                           PPG Industries, Inc. HMO Plan SPD          HealthAmerica and
                                                                                                                      Keystone)

Health Maintenance Organization   Fully-Insured   Blue Choice HMO          PPG Industries, Inc. Benefit Plan SPD      Medical/Prescription
                                                  (GA6656)                 applicable to employees in the CORE        Drug
                                                  Kaiser of Northern CA    benefit plan
                                                  (28998)                  HMO Group Policy/Agreement
                                                  Kaiser of Southern CA
                                                  (228221)
                                                  HealthSpan of Ohio
                                                  (2864)
                                                  Triple S (SP0000534)

Prescription Drug Plan            Self-Insured    Caremark, Inc.           PPG Industries, Inc. Benefit Plan SPD      Prescription Drug
                                                                           applicable to employees in the CORE,
                                                                           Matrix, Foundation and Zenith benefit
                                                                           plans
Dental Plan                       Self-Insured    Metropolitan Life        PPG Industries, Inc. Benefit Plan SPD      Dental



                                                                      57
                                                                                                                                PPG000366



                                                                   A-99
               Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 100 of 212 PageID #:
                                                    1967

                                                     Insurance Company        applicable to employees in the CORE,
                                                                              Matrix, Foundation and Zenith benefit
                                                                              plans
Health Care and Dependent Care   Self-Insured        WageWorks                PPG Industries, Inc. Benefit Plan SPD     Flexible Spending
Flexible Spending Account                                                     applicable to employees in the CORE,
                                                                              Matrix, Foundation and Zenith benefit
                                                                              plans
                                                                              Articles V, VI and VII of the PPG
                                                                              Industries, Inc. Cafeteria Plan
Voluntary Accidental Death and   Fully Insured       Hartford Life Group      PPG Industries, Inc. Benefit Plan SPD     Accident Insurance
Dismemberment Plan                                   Insurance Company        applicable to employees in the CORE,
                                                     (Policy #SR-68050215)    Matrix, Foundation and Zenith benefit
                                                                              plans
                                                                              Hartford Certificate of Coverage
Seatbelt Wearer’s Accidental     Fully Insured       Hartford Life Group      PPG Industries, Inc. Benefit Plan SPD     Accident Insurance
Death Insurance Plan                                 Insurance Company        applicable to employees in the CORE,
                                                     (Policy #SR-83074553)    Matrix, Foundation and Zenith benefit
                                                                              plans
                                                                              Hartford Certificate of Coverage
Business Travel Accident         Fully Insured       Hartford Life Group      PPG Industries, Inc. Benefit Plan SPD     Accident Insurance
Insurance Plan                                       Insurance Company        applicable to employees in the CORE,
                                                     (Policy #SR-83091376)    Matrix, Foundation and Zenith benefit
                                                                              plans
                                                                              Hartford Certificate of Coverage
Company Death Benefit Plan       Self-Insured        PPG Industries, Inc.     PPG Industries, Inc. Benefit Plan SPD     Death Benefit
                                                                              applicable to employees in the CORE and
                                                                              Matrix benefit plans
Salary Continuance Plan          Self-Insured        PPG Industries, Inc.     PPG Industries, Inc. Benefit Plan SPD     Disability Income
                                                                              applicable to employees in the CORE,      (Short-Term)
                                                                              Matrix, Foundation and Zenith benefit
                                                                              plans
Basic Long Term Disability       Partially           Hartford Life Group      PPG Industries, Inc. Benefit Plan SPD     Disability Income
Insurance Plan                   Insured/Partially   Insurance Company        applicable to employees in the CORE,      (Long-Term)
                                 Self-Insured        (Policy #SR-83086892)    Matrix, and Zenith benefit plans
                                                                              Hartford Certificate of Coverage
Supplemental Long Term           Fully Insured       Harford Group Life       PPG Industries, Inc. Benefit Plan SPD     Disability Income
Disability Insurance Plan                            Insurance Company        applicable to employees in the CORE,      (Long-Term)
                                                     (Policy #SR-83089646)    Matrix, and Zenith benefit plans
                                                                              Hartford Certificate of Coverage



                                                                        58
                                                                                                                                 PPG000367



                                                                      A-100
                 Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 101 of 212 PageID #:
                                                      1968

Employee Education Assistance     Self-Insured       PPG Industries, Inc.       PPG Industries, Inc. Benefit Plan SPD    Education Assistance
Plan                                                                            applicable to employees in the CORE,
                                                                                Matrix, Foundation and Zenith benefit
                                                                                plans
Employee Assistance Plan          Fully Insured      Magellan and some          PPG Industries, Inc. Benefit Plan SPD    Employee Assistance
                                                     regional EAPs              applicable to employees in the CORE,
                                                                                Matrix, Foundation and Zenith benefit
                                                                                plans
Salaried Severance Plan           Self-Insured       PPG Industries, Inc.       PPG Industries, Inc. Benefit Plan SPD    Severance
                                                                                applicable to employees in the CORE,
                                                                                Matrix, and Foundation benefit plans
Vision Care Benefits Plan         Fully Insured      Davis Vision               PPG Industries, Inc. Benefit Plan SPD    Vision
                                                     (Groups 0153801 and        applicable to employees in the CORE,
                                                     0153802)                   Matrix, Foundation and Zenith benefit
                                                                                plans
                                                                                Davis Vision Certificate of Coverage

                                     PPG Industries, Inc. Group Benefits Plan—Henryetta, OK, Plan Number 552
                                                              Insurer or
        Component Plan                 Funding                                           Incorporated Documents                    Benefit
                                                            Administrator
Indemnity Plan                    Self-Insured        Highmark Blue Cross       Group Benefits Plan booklet for Hourly   Medical
                                                      Blue Shield               Employees of PPG Industries, Inc.
                                                                                (Henryetta, OK)
                                    PPG Industries, Inc. Group Benefits Plan—Clarksburg, WV, Plan Number 553
                                                              Insurer or
        Component Plan                 Funding                                           Incorporated Documents                    Benefit
                                                            Administrator
Indemnity Plan                    Self-Insured        Highmark Blue Cross       Group Benefits Plan booklet for Hourly   Medical
                                                      Blue Shield               Employees of PPG Industries, Inc.
                                                                                (Clarksburg, WV)
                                    PPG Industries, Inc. Severance Pay Plan—Lake Charles, LA, Plan Number 560
                                                              Insurer or
        Component Plan                 Funding                                           Incorporated Documents                    Benefit
                                                            Administrator
Severance Pay Plan #16            Self-Insured        Highmark Blue Cross       Severance Pay Plan Policy                Severance Plan
                                                      Blue Shield
                                     PPG Industries, Inc. Group Benefits Plan—Louisville, KY, Plan Number 563
                                                              Insurer or
        Component Plan                 Funding                                           Incorporated Documents                    Benefit
                                                            Administrator
Preferred Provider Organization   Self-Insured        Highmark Blue Cross       Group Benefits Plan booklet for Hourly   Medical
Plan                                                  Blue Shield               Employees of PPG Industries, Inc.


                                                                        59
                                                                                                                                   PPG000368



                                                                      A-101
                 Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 102 of 212 PageID #:
                                                      1969

                                                                                 (Louisville, KY)
HealthFund                          Self-Insured       Aetna                     Group Benefits Plan booklet for Hourly   Medical
                                                                                 Employees of PPG Industries, Inc.
                                                                                 (Louisville, KY)

                                                                                 PPG Industries, Inc. Aetna HealthFund
                                                                                 SPD
Dental Plan                         Self-Insured       Metropolitan              Group Benefits Plan for Hourly           Dental
                                                                                 Employees of PPG Industries, Inc.
                                                                                 (Louisville, KY) SPD
Prescription Drug Plan              Self-Insured       Caremark, Inc.            Group Benefits Plan for Hourly           Prescription Drug
                                                                                 Employees of PPG Industries, Inc.
                                                                                 (Louisville, KY) SPD
Health Care and Dependent Care      Self-Insured       WageWorks                 Group Benefits Plan for Hourly           Flexible Spending
Flexible Spending Account                                                        Employees of PPG Industries, Inc.
                                                                                 (Louisville, KY) SPD

                                                                                 Articles V, VI and VII of the PPG
                                                                                 Industries, Inc. Cafeteria Plan
Accident and Sickness Benefit       Fully Insured      Life Insurance Company    Group Benefits Plan for Hourly           Disability Income
Plan                                                   of NA                     Employees of PPG Industries, Inc.        (Short-Term)
                                                       (Policy LK-100004)        (Louisville, KY) SPD
Basic Long Term Disability          Fully Insured      Hartford Life Group       Group Benefits Plan booklet for Hourly   Disability Income
Insurance Plan                                         Insurance Company         Employees of PPG Industries, Inc.        (Long-Term)
(for employees hired o/a 10/8/06)                      (Policy #83175016)        (Louisville, KY)

                                                                                 Hartford Certificate of Coverage
Emergency Squad Accidental          Fully Insured      The Hartford              Group Benefits Plan for Hourly           Accident Insurance
Death and Dismemberment                                (Policy ETB-200939)       Employees of PPG Industries, Inc.
Insurance                                                                        (Louisville, KY) SPD

                                                                                 Certificate of Coverage
Seat Belt Insurance Plan            Fully Insured      The Hartford              Group Benefits Plan for Hourly           Accident Insurance
                                                       (Policy S06751)           Employees of PPG Industries, Inc.
                                                                                 (Louisville, KY) SPD

                                                                                  Certificate of Coverage
                                        PPG Industries, Inc. Group Benefits Plan—Chester, SC, Plan Number 571
         Component Plan                 Funding                 Insurer or                 Incorporated Documents                   Benefit



                                                                          60
                                                                                                                                    PPG000369



                                                                         A-102
               Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 103 of 212 PageID #:
                                                    1970

                                                      Administrator
Preferred Provider Organization   Self-Insured    Highmark                 Group Benefits Plan booklet for Hourly     Medical
                                                                           Employees of PPG Industries, Inc. (Fiber
                                                                           Glass)
HealthFund                        Self-Insured    Aetna                    Group Benefits Plan booklet for Hourly     Medical
                                                                           Employees of PPG Industries, Inc. (Fiber
                                                                           Glass)
                                                                           PPG Industries, Inc. Aetna HealthFund
                                                                           SPD
Prescription Drug Plan            Self-Insured    Caremark, Inc.           Group Benefits Plan booklet for Hourly     Prescription Drug
                                                                           Employees of PPG Industries, Inc. (Fiber
                                                                           Glass)
Dental Plan                       Self-Insured    Metropolitan Life        Group Benefits Plan booklet for Hourly     Dental
                                                  Insurance Company        Employees of PPG Industries, Inc. (Fiber
                                                                           Glass)
Voluntary Accidental Death and    Fully Insured   Hartford Life Group      Group Benefits Plan booklet for Hourly     Accident Insurance
Dismemberment Plan                                Insurance Company        Employees of PPG Industries, Inc. (Fiber
                                                  (Policy #SR-68050215)    Glass)

                                                                           Hartford Certificate of Coverage
Seatbelt Wearer’s Accidental      Fully Insured   Hartford Life Group      Group Benefits Plan booklet for Hourly     Accident Insurance
Death Insurance Plan                              Insurance Company        Employees of PPG Industries, Inc. (Fiber
                                                  (Policy #SR-83074553)    Glass)

                                                                           Hartford Certificate of Coverage
Business Travel Accident          Fully Insured   Hartford Life Group      Group Benefits Plan booklet for Hourly     Accident Insurance
Insurance Plan                                    Insurance Company        Employees of PPG Industries, Inc. (Fiber
                                                  (Policy #SR-83091376)    Glass)

                                                                           Hartford Certificate of Coverage
Accident and Sickness Plan        Fully Insured   The Hartford             Group Benefits Plan booklet for Hourly     Disability Income
                                                  (Policy 83174145)        Employees of PPG Industries, Inc. (Fiber   (Short-Term)
                                                                           Glass)
Basic Long Term Disability        Fully Insured   Hartford Life Group      Group Benefits Plan booklet for Hourly     Disability Income
Insurance Plan                                    Insurance Company        Employees of PPG Industries, Inc. (Fiber   (Long-Term)
                                                  (Policy #83175016)       Glass)

                                                                           Hartford Certificate of Coverage
Supplemental Long Term            Fully Insured   Harford Group Life       Group Benefits Plan booklet for Hourly     Disability Income



                                                                      61
                                                                                                                                PPG000370



                                                                   A-103
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 104 of 212 PageID #:
                                                     1971

Disability Insurance Plan                             Insurance Company           Employees of PPG Industries, Inc. (Fiber    (Long-Term)
                                                      (Policy #83178160)          Glass)

                                                                                  Hartford Certificate of Coverage
Employee Education Assistance     Self-Insured        PPG Industries, Inc.        Group Benefits Plan booklet for Hourly      Education Assistance
Plan                                                                              Employees of PPG Industries, Inc. (Fiber
                                                                                  Glass)
Adoption Assistance               Self-Insured        PPG Industries, Inc.        Group Benefits Plan booklet for Hourly      Adoption Assistance
                                                                                  Employees of PPG Industries, Inc. (Fiber
                                                                                  Glass)
Vision Care Benefits Plan         Fully Insured       Davis Vision                Group Benefits Plan booklet for Hourly      Vision
                                                      (Groups 0153801 and         Employees of PPG Industries, Inc. (Fiber
                                                      0153802)                    Glass)

                                                                                  Certificate of Coverage
Health Care and Dependent Care    Self-Insured        WageWorks                   Group Benefits Plan for Hourly              Flexible Spending
Flexible Spending Account                                                         Employees of PPG Industries, Inc. (Fiber
                                                                                  Glass)

                                                                                   Articles V, VI and VII of the PPG
                                                                                   Industries, Inc. Cafeteria Plan
                                             PPG Industries, Inc. Retiree Medical Plan, Plan Number 576
                                                              Insurer or
        Component Plan                 Funding                                              Incorporated Documents                      Benefit
                                                           Administrator
Preferred Provider Organization   Self-Insured       Highmark Blue Cross           PPG Industries, Inc. Retiree Health Care   Medical
Plan for Non-Medicare eligible                       Blue Shield                   Plan SPD
participants                                         (Group #15340)
FreedomBlue Preferred Provider    Fully Insured      Highmark Blue Cross           PPG Industries, Inc. Retiree Health Care   Medical
Organization for Medicare-                           Blue Shield                   Plan SPD
eligible participants                                (Group #178385)
                                                                                   FreedomBlue Evidence of Coverage

Non-Sponsored Medical             Self-Insured        N/A                         PPG Industries, Inc. Retiree Health Care    Medical
Reimbursement Plan                                                                Plan SPD
Prescription Drug Plan for Non-   Self-Insured        CVS Caremark                PPG Industries, Inc. Retiree Health Care    Prescription Drug
Medicare eligible participants                                                    Plan SPD
Prescription Drug Plan for        Partially           SilverScript                PPG Industries, Inc. Retiree Health Care    Prescription Drug
Medicare-eligible participants    Insured/Partially                               Plan SPD
                                  Self-Insured



                                                                         62
                                                                                                                                        PPG000371



                                                                       A-104
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 105 of 212 PageID #:
                                                     1972

                                                                                  SilverScript Evidence of Coverage
                                    PPG Industries, Inc. Employee Life and Other Benefits Plan, Plan Number 579
                                                              Insurer or
        Component Plan                 Funding                                             Incorporated Documents                     Benefit
                                                            Administrator
Basic Life Insurance Plan         Fully Insured       Life Insurance Company PPG Industries, Inc. Benefit Plan SPD          Life Insurance
                                                      of North America            LINA Certificate of Coverage
                                                      (Policy #980019)
Basic Accidental Death and        Fully Insured       Life Insurance Company PPG Industries, Inc. Benefit Plan SPD          Accident Insurance
Dismemberment Plan                                    of North America            applicable to employees in the CORE,
                                                      (Policy #OK980046)          Matrix, Foundation and Zenith benefit
                                                                                  plans
                                                                                  LINA Certificate of Coverage
                                     PPG Industries, Inc. Group Universal Life Insurance Plan, Plan Number 580
                                                              Insurer or
        Component Plan                 Funding                                             Incorporated Documents                     Benefit
                                                            Administrator
Group Universal Life Insurance    Fully Insured       Metropolitan Life           PPG Industries, Inc. Benefit Plan SPD     Life Insurance
Plan                                                  Insurance Company           applicable to CORE, Matrix, Foundation,
                                                      (Insurer)                   Zenith, Fiber Glass and Cleveland
                                                      (Contract Number            Employees
                                                      92281-g)                    Metropolitan Certificate of Coverage
                                                      Mercer (Administrator)
                                   PPG Industries, Inc. Group Benefits Plan—Lake Charles, LA, Plan Number 586
                                                              Insurer or
        Component Plan                 Funding                                             Incorporated Documents                     Benefit
                                                            Administrator
Lake Charles Medical Clinic       Self-Insured        Highmark Blue Cross         Medical Clinic SPD                        Medical
                                                      Blue Shield

                                                                                                                                      Benefit
                                                                                                                            Medical
                                       PPG Industries, Inc. Severance Pay Plan—Chicago, IL, Plan Number 588
                                                              Insurer or
        Component Plan                 Funding                                          Incorporated Documents                        Benefit
                                                             Administrator
Preferred Provider Organization   Self-Insured        Highmark Blue Cross       Group Benefits Plan booklet for Hourly      Medical
                                                      Blue Shield               Employees of PPG Industries, Inc.
                                                                                (Chicago, IL)
HealthFund                        Self-Insured        Aetna                     Group Benefits Plan booklet for Hourly      Medical
                                                                                Employees of PPG Industries, Inc.
                                                                                (Chicago, IL)



                                                                        63
                                                                                                                                      PPG000372



                                                                      A-105
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 106 of 212 PageID #:
                                                     1973

                                                                                PPG Industries, Inc. Aetna HealthFund
                                                                                SPD
Dental Plan                       Self-Insured       Metropolitan               Group Benefits Plan for Hourly            Dental
                                                                                Employees of PPG Industries, Inc.
                                                                                (Chicago, IL) SPD
Prescription Drug Plan            Self-Insured       Caremark, Inc.             Group Benefits Plan for Hourly            Prescription Drug
                                                                                Employees of PPG Industries, Inc.
                                                                                (Chicago, IL) SPD
Health Care and Dependent Care    Self-Insured       WageWorks                  Group Benefits Plan for Hourly            Flexible Spending
Flexible Spending Account                                                       Employees of PPG Industries, Inc.
                                                                                (Chicago, IL) SPD

                                                                                Articles V, VI and VII of the PPG
                                                                                Industries, Inc. Cafeteria Plan
Seat Belt Insurance Plan          Fully Insured      The Hartford               Group Benefits Plan for Hourly            Accident Insurance
                                                     (Policy S06751)            Employees of PPG Industries, Inc.
                                                                                (Chicago, IL) SPD

                                                                                Certificate of Coverage
Vision Care Benefits Plan         Fully Insured      Davis Vision               Group Benefits Plan for Hourly            Vision
                                                     (Groups 0153801 and        Employees of PPG Industries, Inc.
                                                     0153802)                   (Chicago, IL) SPD

                                                                                Davis Vision Certificate of Coverage

                                       PPG Industries, Inc. Group Benefits Plan—Reading, PA Plan Number 589
                                                               Insurer or
        Component Plan                 Funding                                           Incorporated Documents                     Benefit
                                                             Administrator
Preferred Provider Organization   Self-Insured         Highmark Blue Cross       Group Benefits Plan booklet for Hourly   Medical
Plan                                                   Blue Shield               Employees of PPG Industries, Inc.
                                                                                 (Reading, PA)
Dental Plan                       Self-Insured         Metropolitan              Group Benefits Plan for Hourly           Dental
                                                                                 Employees of PPG Industries, Inc.
                                                                                 (Reading, PA) SPD
Prescription Drug Plan            Self-Insured         Caremark, Inc.            Group Benefits Plan for Hourly           Prescription Drug
                                                                                 Employees of PPG Industries, Inc.
                                                                                 (Reading, PA) SPD
Health Care and Dependent Care    Self-Insured         WageWorks                 Group Benefits Plan for Hourly           Flexible Spending
Flexible Spending Account                                                        Employees of PPG Industries, Inc.



                                                                        64
                                                                                                                                    PPG000373



                                                                       A-106
                Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 107 of 212 PageID #:
                                                     1974

                                                                                (Reading, PA) SPD

                                                                                Articles V, VI and VII of the PPG
                                                                                Industries, Inc. Cafeteria Plan
Accident and Sickness Benefit     Fully Insured      Life Insurance Company     Group Benefits Plan for Hourly         Disability Income
Plan                                                 of NA                      Employees of PPG Industries, Inc.      (Short-Term)
                                                     (Policy LK-100004)         (Reading, PA) SPD
Seat Belt Insurance Plan          Fully Insured      The Hartford               Group Benefits Plan for Hourly         Accident Insurance
                                                     (Policy S06751)            Employees of PPG Industries, Inc.
                                                                                (Reading, PA) SPD

                                                                                Certificate of Coverage
Vision Care Benefits Plan         Fully Insured      Davis Vision               Group Benefits Plan for Hourly         Vision
                                                     (Groups 0153801 and        Employees of PPG Industries, Inc.
                                                     0153802)                   (Reading, PA) SPD

                                                                                Davis Vision Certificate of Coverage
                                      PPG Industries, Inc. Group Benefits Plan—Southern CA, Plan Number 590
                                                              Insurer or
        Component Plan                 Funding                                          Incorporated Documents                  Benefit
                                                            Administrator
Health Maintenance Organization   Fully-Insured        Kaiser of Southern CA    Group Benefits Plan for Hourly         Medical/Prescription
                                                       (Group 228221)           Employees of PPG Industries, Inc.      Drug
                                                                                (Branch Store Bargaining) SPD

                                                                                HMO Group Policy/Agreement
Dental Plan                       Self-Insured       Metropolitan               Group Benefits Plan for Hourly         Dental
                                                                                Employees of PPG Industries, Inc.
                                                                                (Branch Store Bargaining) SPD
Seat Belt Insurance Plan          Fully Insured      The Hartford               Group Benefits Plan for Hourly         Accident Insurance
                                                     (Policy S06751)            Employees of PPG Industries, Inc.
                                                                                (Branch Store Bargaining) SPD

                                                                                Certificate of Coverage
Vision Care Benefits Plan         Fully Insured      Davis Vision               Group Benefits Plan for Hourly         Vision
                                                     (Groups 0153801 and        Employees of PPG Industries, Inc.
                                                     0153802)                   (Branch Store Bargaining) SPD

                                                                                Davis Vision Certificate of Coverage




                                                                        65
                                                                                                                                PPG000374



                                                                       A-107
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 108 of 212 PageID #:
                                     1975




                            EXHIBIT F




                                      A-108
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 109 of 212 PageID #:
                                     1976




    Transcript of Karen Rathburn,
        Corporate Designee
                                Date: August 11, 2020
 Case: Bellon, et al. -v- The PPG Employee Life and Other Benefits Plan, et al.




       Planet Depos
       Phone: 888.433.3767
       Email:: transcripts@planetdepos.com
       www.planetdepos.com



                WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY


                                             A-109
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 110 of 212 PageID #:
                                     1977
                                             Transcript of Karen Rathburn, Corporate Designee                           1 (1 to 4)

                                                      Conducted on August 11, 2020
                                                                1                                                                    3
  1           IN THE UNITED STATES DISTRICT COURT                    1              A P P E A R A N C E S
  2        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                2        MAUREEN DAVIDSON-WELLING, ESQUIRE
  3    -----------------------------x                                3        mdw@stembercohn.com
  4    CHARLES W. BELLON, ROBERT       : Case No.                    4        STEMBER COHN & DAVIDSON-WELLING, LLC
  5    E. EAKIN, JUDY GAY BURKE,       : 5:18-cv-00114               5        The Hartley Rose Building
  6    LOUISE NICHOLS, WILTON G.       :                             6        425 First Avenue, 7th Floor
  7    WALLACE, BERNADOT F. VEILLON,:                                7        Pittsburgh, Pennsylvania 15219
  8    BARBARA BROWN, and ROBERT E. :                                8        (412) 338-1445
  9     (Caption continued on next page.)                            9
  10                                                                 10       MICHAEL A. ADAMS, ESQUIRE
  11     Deposition of PPG INDUSTRIES, INC., by and through          11       michael.adams@lewisbrisbois.com
  12           its corporate designee, KAREN RATHBURN                12       LEWIS BRISBOIS BISGAARD & SMITH LLP
  13                     Conducted Virtually                         13       3054 Pennsylvania Avenue
  14                  Tuesday, August 11, 2020                       14       Weirton, West Virginia 26062
  15                         1:51 p.m. EST                           15       (304) 491-4728
  16                                                                 16
  17                                                                 17 ON BEHALF OF DEFENDANTS:
  18 Job No.: PB310128A                                              18       JOSEPH J. TORRES, ESQUIRE
  19 Pages: 1 - 113                                                  19       jtorres@jenner.com
  20 Reported by: Pamela L. Beck                                     20       JENNER & BLOCK
  21                                                                 21       353 N. Clark Street
  22                                                                 22       Chicago, Illinois 60654-3456
  23                                                                 23       (312) 222-9350
  24                                                                 24


                                                                2                                                                    4
  1    (Caption continued from previous page.)                       1    A P P E A R A N C E S     C O N T I N U E D
  2    -----------------------------x                                2      ON BEHALF OF DEFENDANTS:
  3    WILLIAMS, on behalf of          :                             3          LINDSAY GAINER, ESQUIRE
  4    themselves and others           :                             4          LITTLER MENDELSON, P.C.
  5    similarly situated,             :                             5          707 Virginia Street East
  6              Plaintiffs,           :                             6          Suite 1010
  7             v.                     :                             7          Charleston, West Virginia 25301
  8    THE PPG EMPLOYEE LIFE AND       :                             8          (304) 599-4600
  9    OTHER BENEFITS PLAN, PPG        :                             9
  10 INDUSTRIES INC., and THE PPG :                                  10     ALSO PRESENT:
  11 PLAN ADMINISTRATOR,               :                             11         ENRIQUE CASAS, AV Technician
  12                 Defendants.       :                             12
  13                                                                 13
  14                                                                 14
  15             Deposition of PPG INDUSTRIES, INC., by and          15
  16 through its corporate designee, KAREN RATHBURN,                 16
  17 Conducted Virtually:                                            17
  18                                                                 18
  19                                                                 19
  20                                                                 20
  21             Pursuant to Notice, before Pamela L. Beck,          21
  22 Court Reporter and Notary Public in and for the                 22
  23 Commonwealth of Pennsylvania.                                   23
  24                                                                 24



                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
                                                               A-110
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 111 of 212 PageID #:
                                     1978
                                           Transcript of Karen Rathburn, Corporate Designee                   2 (5 to 8)

                                                    Conducted on August 11, 2020
                                                              5                                                             7
  1                      C O N T E N T S                           1      A Karen P. Rathburn.
  2    EXAMINATION OF KAREN RATHBURN                   PAGE        2      Q And who is your current employer?
  3         By Ms. Davidson-Welling                     6          3      A PPG Industries.
  4                                                                       Q Now, if I refer to PPG Industries,
                                                                   4
  5                      E X H I B I T S
                                                                   5 Incorporated in this deposition as PPG, is that
  6                  (Attached to transcript)
                                                                   6 okay?
  7    K. RATHBURN    DEPOSITION EXHIBIT               PAGE
                                                                   7      A Yes.
  8    Exhibit 1      Plaintiff's Amended Notice        10
                                                                   8      Q If I refer to the PPG Employee Life and
  9                   of Deposition
                                                                   9 Other Benefits Plan, Plan No. 579 and its
  10 Exhibit 2        Sal Ret Life Insurance Amounts    19
                                                                   10 predecessor plans and providing retiree life
  11 Exhibit 3        First Amendment to the            24
  12                  Employee Matters Agreement
                                                                   11 insurance to salaried PPG employees and former
  13 Exhibit 4        Bates PPG005248 - 250             25
                                                                   12 employees as the PPG Plan, is that okay?
  14 Exhibit 5        Employee Matters Agreement        84
                                                                   13     A Yes.
  15                                                               14     Q If I refer to PPG's sale of the commodity
  16                                                               15 chemicals operations to Georgia Gulf Corporation as
  17                                                               16 the Axiall transaction, is that okay?
  18                                                               17     A Yes.
  19                                                               18     Q Are you presently the plan administrator
  20                                                               19 for the PPG Plan?
  21                                                               20     A Yes.
  22                                                               21     Q And how long have you served as plan
  23                                                               22 administrator?
  24                                                               23     A Since 2011.
                                                                   24     Q Ms. Rathburn, I know you went through a
                                                              6                                                             8
  1              PROCEEDINGS                                       1 deposition this morning, so I will try to keep this
  2          REPORTER: Will counsel please stipulate               2 brief, but I'm just going to go through a few more
  3 that in lieu of formally swearing in the witness,              3 sort of rules of the road kinds of questions very
  4 the reporter will instead ask the witness to                   4 quickly. Okay?
  5 acknowledge that their testimony will be true under            5      A Okay.
  6 the penalties of perjury, that counsel will not                6      Q Will you tell me if you don't understand
  7 object to the admissibility of the transcript based            7 my question?
  8 on proceeding in this way, and that the witness has            8      A Yes.
  9 verified that she is, in fact, KAREN RATHBURN.                 9      Q Will you tell me if you find my question
  10          ALL COUNSEL: I agree.                                10 to be confusing? Did you hear my question?
  11          THE WITNESS: I agree.                                11     A Yes. I responded yes.
  12          REPORTER: Ms. Rathburn, do you hereby                12     Q Oh, okay. I did not hear that. Thank
  13 acknowledge    that your testimony will be true under         13 you  for answering again. Will you tell me if I have
  14 the penalties of perjury?                                     14 assumed an incorrect fact in a question?
  15          THE WITNESS: I do.                                   15     A Yes.
  16                KAREN RATHBURN,                                16     Q Will you tell me if you don't know the
  17         the witness herein, was examined and                  17 answer to a question?
  18 testified under penalty of perjury as follows:                18     A Yes.
  19                EXAMINATION                                    19     Q Are you aware that your testimony today
  20 BY MS. DAVIDSON-WELLING:                                      20 is about a lawsuit involving a PPG Plan?
  21     Q Good afternoon, Ms. Rathburn.                           21     A Yes.
  22     A Good afternoon.                                         22     Q Do you understand that the answers that
  23     Q Ms. Rathburn, would you please state your               23 you  provide today to questions may be used in court?
  24 full name for the record.                                     24     A Yes.
                                                           PLANET DEPOS
                                              888.433.3767 | WWW.PLANETDEPOS.COM
                                                              A-111
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 112 of 212 PageID #:
                                     1979
                              Transcript of Karen Rathburn, Corporate Designee                       5 (17 to 20)

                                       Conducted on August 11, 2020
                                                    17                                                           19
  1      A Yes.                                             1           AV TECHNICIAN: Okay, 30(b)(6), I have
  2      Q Do you have any personal experience that         2 Exhibit 2, I have it here. Is that correct?
  3 provides the basis for you to testify here today        3           MS. DAVIDSON-WELLING: I think so. It
  4 with respect to that topic?                             4  begins  PPG2420    is the first Bates stamp.
  5          MR. TORRES: Hold on a second. If you're        5 BY MS. DAVIDSON-WELLING:
  6 going to start asking her about her personal            6     Q Ms. Rathburn, would you please take a
  7 involvement, then I'm going to object as it's beyond    7  look at the exhibit that's just been put in front of
  8 the scope of this, and you had a full morning to ask    8 you, which I would ask to have marked as 30(b)(6)
  9 her questions about her personal involvement.           9 Exhibit 2.
  10         So, we're not going to sort of reopen          10          AV TECHNICIAN: Got it.
  11 this whole personal deposition through some backdoor   11          (Exhibit 2 was marked for
  12 attempt. So, with that said, go ahead and answer       12 identification.)
  13 the question, Karen.                                   13    Q And if you would like Mr. Casas to scroll
  14     A So, we came up with a list of individuals        14 down, let him know.
  15 in March of 2012 originally, and then we refined the   15          THE WITNESS: Okay, go ahead, Mr. Casas.
  16 listing throughout the time frame through July of      16 Okay.
  17 2012. After that, we had additional discussions        17    Q Have you had a chance to review the
  18 between PPG and Georgia Gulf, which then led up to     18 document that's in front of you?
  19 the January amendment that we made to the EMA in       19    A Yes.
  20 January of 2013.                                       20    Q Do you recognize the document that's in
  21         And then discussions continued about           21 30(b)(6) Exhibit 2?
  22 people that should be included or not included, and    22    A Yes.
  23 then we got to a final listing in August of 2013.      23    Q Okay. And what is this exhibit?
  24     Q How many PPG retirees were transferred           24    A It's an exhibit of retirees with life
                                                    18                                                           20
  1 from PPG's Welfare Plan, or from the PPG Plan to        1 insurance amounts, and whether or not they would
  2 Axiall Corporation's benefit plans as part of the       2 have had -- and whether they were salaried or
  3 Axiall transaction?                                     3 hourly, and whether or not they had an SIB election
  4     A I don't know the exact number, but we did         4 or not.
  5 provide that.                                           5       Q Is this a list of the nonunion salaried
  6     Q Do you have a -- I'm sorry, I cut you             6 retirees who were transferred from the PPG Plan to
  7 off.                                                    7 the Axiall Benefit Plan?
  8     A I'm sorry, I don't know the exact number.         8       A Yes, and surviving spouses.
  9     Q Do you have a ballpark?                           9       Q And surviving spouses, okay. Were you
  10    A No -- ballpark, about 1200.                       10 involved in the preparation of this list?
  11    Q Of those who were transferred,                    11      A Yes.
  12 approximately how many were retired from salaried      12      Q I think you mentioned the list reflects
  13 employees?                                             13 the  amount of life insurance that each nonunion
  14    A Again, I don't know that information off          14 retired salaried employee was eligible for when
  15 the top of my head.                                    15 covered by the PPG Plan, is that right?
  16    Q Do you have a ballpark number for that?           16      A Yes.
  17    A I don't.                                          17      Q I noticed that there are, as you
  18         MR. TORRES: I'm going to object, just          18 mentioned, surviving spouses who are also on the
  19 because I think it's beyond the scope of your          19 list, correct?
  20 notice. But go ahead and answer, Karen.                20      A Yes.
  21    A I don't.                                          21      Q Why does the spreadsheet list N/A next to
  22         MS. DAVIDSON-WELLING: Mr. Casas, would         22 the surviving spouses who were transferred in the
  23 you  please bring up -- I think this would be the      23 basic life coverage amount?
  24 30(b)(6) Exhibit 2. It starts with PPG2420.            24      A Because they've already been paid their
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                    A-112
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 113 of 212 PageID #:
                                     1980
                              Transcript of Karen Rathburn, Corporate Designee                     7 (25 to 28)

                                       Conducted on August 11, 2020
                                                    25                                                        27
  1          THE WITNESS: Okay, go ahead.                 1 especially when we had a different system, it might
  2     Q Ms. Rathburn, do you recognize the email        2 have been more difficult. But we did our best to
  3 chain that is in this exhibit?                        3 identify people that were associated with the
  4     A Yes.                                            4 business.
  5          MS. DAVIDSON-WELLING: Mr. Casas, I would     5      Q What steps did PPG take to try to
  6 like to have this deposition marked as 30(b)(6)       6 identify and select the retirees to be transferred
  7 Exhibit 4.                                            7 to Axiall?
  8          AV TECHNICIAN: Got it.                       8      A We looked at records, payroll records, we
  9          (Exhibit 4 was marked for                    9 looked at the H&R system, we talked to people. If
  10 identification.)                                     10 it was unclear on a particular person, we looked at
  11 BY MS. DAVIDSON-WELLING:                             11 our health and welfare system. We also looked at
  12 Q Did you receive a copy of the email chain          12 records that would have shown, you know, the
  13 that's in 30(b)(6) Exhibit 4?                        13 location that the person worked at. So, any and all
  14 A Is that a question to me?                          14 records were looked at for individuals.
  15 Q Yes, it is.                                        15     Q Is it fair to say that there was no
  16 A Did I receive a copy of this?                      16 single set of records that answered the question
  17 Q Yes.                                               17 whether a retiree was associated with the commodity
  18 A Of this email chain?                               18 chemicals business?
  19 Q Yes.                                               19     A Correct.
  20 A Yes.                                               20     Q Were there some spouses of retirees
  21 Q And this email chain is from August 2013,          21 associated with the commodity chemicals business who
  22 correct?                                             22 were not transferred to Axiall?
  23 A Yes.                                               23     A Our goal was to try to identify everybody
  24 Q Now, why were there additional changes to          24 that had worked in the business, and if it was a
                                                    26                                                        28
  1 the list of individuals being transferred from PPG    1 surviving spouse, to move that person over. Again,
  2 to Axiall in August of 2013?                          2 we had records to support those things, and
  3      A We were trying to identify everybody that      3 sometimes the records didn't have enough
  4 was associated with the business, and so we were      4 information.
  5 working individually to identify people that should   5      Q I think I'm asking a slightly different
  6 belong and people that should not belong.             6 question, which is: At the end of the day after the
  7      Q And who was in charge of that effort to        7 list was final, was it still the case that there
  8 identify individuals to be transferred?               8 were some spouses of retirees associated with the
  9          MR. TORRES: Object to the form of the        9 commodity chemicals business who were not
  10 question. Go ahead and answer if you can.            10 transferred to Axiall?
  11     A We as a benefits team worked together on       11     A Not to our knowledge.
  12 it.                                                  12     Q If you scroll up in this email, the
  13     Q Is that the benefits team that you             13 second  page -- do you see there's an email on the
  14 managed?                                             14 second page of this 30(b)(6) Exhibit 4 to you? Do
  15     A Yes.                                           15 you see that email?
  16     Q Did PPG have difficulties in identifying       16     A I do.
  17 individuals who were associated with the commodity   17     Q It's written by a gentleman named Michael
  18 chemicals business?                                  18 Smith. Do you see that?
  19         MR. TORRES: Object to the form of the        19     A Yes.
  20 question. Go ahead and answer if you can.            20     Q Do you see that Mr. Smith wrote to you
  21     A So, for some people it was obvious, and        21 about deferred surviving spouses who were not listed
  22 maybe they retired more recently, so their           22 on Exhibit B?
  23 information was known. For others that maybe had     23     A I see that.
  24 retired or left the company in earlier days and      24     Q Was he asking for confirmation from you
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                                    A-113
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 114 of 212 PageID #:
                                     1981
                               Transcript of Karen Rathburn, Corporate Designee                       9 (33 to 36)

                                        Conducted on August 11, 2020
                                                      33                                                         35
  1 quite irrelevant whether she has any personal            1      Q With respect to the Axiall transaction,
  2 knowledge, unless you're trying to ask her questions     2 was PPG required to transfer retirees to satisfy
  3 that should have been asked in the morning.              3 Reverse Morris Trust requirements?
  4 BY MS. DAVIDSON-WELLING:                                 4      A No.
  5      Q You can answer.                                   5      Q Was PPG required to transfer OPAC
  6           MR. TORRES: I'll let her answer this           6 liabilities for the transaction to satisfy Reverse
  7  time,  but at some point we're going to get away from   7 Morris Trust requirements?
  8 this, what her personal knowledge is, because she's      8      A It wasn't a requirement, but it was a
  9 not appearing in her capacity as personal knowledge.     9 consequence, because of the fact that Axiall took on
  10 So, unless you can explain to me the relevance of       10 the liabilities of the business, which included OPAC
  11 whether she has personal knowledge, we're not going     11 liabilities.
  12 to go through 20 more topics and cover this topic       12     Q PPG could have accomplished the sale of
  13 every time.                                             13 the commodity chemicals business through a Reverse
  14          MS. DAVIDSON-WELLING: We're entitled to        14 Morris Trust without transferring retirees and OPAC
  15 find out what the foundation of the testimony is.       15 liabilities, correct?
  16 So, that is all that this is intended to do, and we     16     A The Reverse Morris Trust, because they
  17 are perfectly within our rights to do that.             17 were    taking on the liabilities of the business, it
  18          MR. TORRES: Well, you're actually not.         18 included the liabilities that were associated with
  19 I can bring someone off the street and prepare them     19 OPAC. So, those were liabilities that they were
  20 to answer your questions, it doesn't matter whether     20 picking up because they were picking up liabilities
  21 their knowledge is personal or otherwise.               21 of the business.
  22          MS. DAVIDSON-WELLING: I don't think            22     Q I think you answered a different question
  23 that's the issue, but the question is whether they      23 than I asked. PPG could have accomplished the sale
  24 have foundation of knowledge.                           24 of the commodity chemicals business through a
                                                      34                                                         36
  1           MR. TORRES: It doesn't matter whether          1 Reverse Morris Trust without transferring OPAC
  2 they have a foundation. As long as they're prepared      2 liabilities, correct?
  3 to testify, it doesn't matter how they got the           3           MR. TORRES: It's hypothetical, but go
  4 information. So, we're not going to do this for          4 ahead and answer if you can. Do you understand the
  5 every one of these. We're just wasting time. But         5 question, Karen?
  6 go ahead and answer the question if you can, Karen.      6           THE WITNESS: I do.
  7      A So, while a transfer of retirees wasn't           7      A Well, could you repeat the question,
  8 required under the Reverse Morris Trust, it was a        8 please, if you would.
  9 consequence because Axiall took on the liabilities       9      Q PPG could have sold the commodity
  10 of the business. So, you know, originally we had an     10 chemicals business and satisfied the requirements of
  11 original response, but we were advised that that        11 a Reverse Morris Trust transaction without
  12 statement was incorrect, so we amended it and           12 transferring the liabilities, correct?
  13 modified our response.                                  13     A The answer is yes, they could have, but
  14     Q Let me ask a different question. What             14 that's not what the parties agreed to. The parties
  15 have you done to make sure that you're able to          15 agreed that they would take on the liabilities of
  16 testify all of the information known to PPG about       16 the business, which included OPAC liabilities.
  17 topic 5?                                                17          MR. TORRES: Maureen, you're starting to
  18     A We had conversations to discuss the               18 break up again when you're asking your questions.
  19 question and to ensure that I was prepared to be        19          MS. DAVIDSON-WELLING: Well, that's not
  20 able to respond to it.                                  20 good. Okay, I will try to stay a little bit closer
  21     Q Did you have discussions with anyone              21 to the microphone, which will hopefully solve this
  22 other than Mr. Adams, Mr. Jett or Mr. Torres about      22 problem. If it doesn't, please let me know.
  23 that?                                                   23          MR. TORRES: I'm also going to need to
  24     A No.                                               24 break in a couple of minutes to return a call.
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                     A-114
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 115 of 212 PageID #:
                                     1982
                               Transcript of Karen Rathburn, Corporate Designee                     11 (41 to 44)

                                        Conducted on August 11, 2020
                                                      41                                                       43
  1     Q But sitting here today, it sounds like            1         MR. TORRES: It's been asked and
  2 you don't recall which ones you looked at               2 answered. But go ahead and answer it again.
  3 specifically?                                           3     A So, retirees and active employees are
  4     A The ones that are going to be most                4 aware that PPG had reserved the right to amend,
  5 relevant are going to be the ones that are closest      5 modify or terminate the Plan. It's in all of our
  6 to the time frame in which the Axiall deal was          6 summary plan descriptions since we inserted that
  7 concluded, so that would have been the one that I       7 language. And it was also conveyed to employees and
  8 would have looked at.                                   8 retirees throughout the years on various occasions.
  9     Q And which one would that have been, what          9     Q At any time prior to the Axiall
  10 year?                                                  10 transaction, did the PPG Plan expressly state that
  11    A 2011.                                             11 eligible PPG retirees could be transferred to
  12    Q So, you looked at the 2011 SPD?                   12 another company?
  13    A If that's the specific date on that, yes.         13        MR. TORRES: It's been asked and
  14    Q When you testified that you spoke with            14 answered.   Go ahead and answer it again.
  15 various individuals to prepare to give testimony on    15 A Again, PPG reserves the right to amend,
  16 topic 12, did you speak with anyone other than         16 modify or terminate the Plans as they see fit.
  17 Mr. Torres, Mr. Jett and Mr. Adams?                    17 Q Does the PPG Plan ever -- did it ever,
  18    A I would not have spoken with Mr. Jett             18 prior to the Axiall transaction, make reference to
  19 about this topic.                                      19 transferring employees or retirees?
  20    Q Okay. So, you didn't speak with Mr. Jett          20        MR. TORRES: Same objection, it's been
  21 about this?                                            21 asked and answered. Go ahead and answer it again.
  22    A I did not speak with Mr. Jett.                    22 A Again, we reserve the right to modify,
  23    Q Other than looking at the 2011 SPDs and           23 amend, terminate the Plan, so that was always --
  24 speaking with Mr. Adams and Mr. Torres, did you do     24 that language has been present in summary plan
                                                      42                                                       44
  1 anything else to prepare to give testimony on topic     1 descriptions for many, many years.
  2 12?                                                     2      Q At the time of the Axiall transaction,
  3      A No.                                              3  did  the PPG Plan provide that PPG would provide
  4      Q What is PPG's position on whether the PPG        4 eligible retirees with their benefits?
  5 Plan authorized removal and transfer of groups of       5            MR. TORRES: I'm sorry, can you read that
  6 retirees out of the PPG Plan in January of 2013?        6 back or restate it.
  7      A So, the Plan didn't -- there was no              7      Q Sure. At the time of the Axiall
  8 requirement for any authorization, because the Plan     8 transaction, did the PPG Plan provide that PPG would
  9 did not prohibit or limit in any way PPG's actions      9 provide eligible retirees with their benefits?
  10 with respect to transferring these obligations. So,    10     A About which population are we speaking?
  11 we weren't subject to any restrictions.                11     Q Salaried retirees in the PPG Plan.
  12     Q At any time prior to the Axiall                  12     A Salaried retirees of PPG who were
  13 transaction, did the PPG Plan expressly provide that   13 remaining     with PPG or who were transferring to
  14 groups of PPG retirees could be removed from the PPG   14 Axiall?
  15 Plan?                                                  15     Q The question was about what the PPG Plan
  16     A PPG reserved the right to amend, modify          16 stated.
  17 or terminate the Plan in any way, shape or form        17           MR. TORRES: Well, it's vague as to time,
  18 after particular dates, which we had discussed         18 then.
  19 previously.                                            19     Q At the time of the Axiall transaction,
  20     Q I think I'm asking a slightly different          20 did the PPG Plan provide that PPG would provide
  21 question. At any time prior to the Axiall              21 eligible retirees with their benefits?
  22 transaction, did the PPG Plan expressly provide that   22           MR. TORRES: It's still vague as to time.
  23 groups of PPG retirees could be removed from the PPG   23 As  the  time  of the transaction could encompass a
  24 Plan?                                                  24 fairly large period of time, including after the
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-115
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 116 of 212 PageID #:
                                     1983
                               Transcript of Karen Rathburn, Corporate Designee                       12 (45 to 48)

                                        Conducted on August 11, 2020
                                                      45                                                          47
  1 transaction. So, I think that's the problem with       1 when the Axiall transaction took place, correct?
  2 the question. But go ahead and answer if you can.      2      A That's correct.
  3      A I'm not certain who we're referring to,         3      Q Let me ask you about a different topic.
  4 if we're referring to those who were transferring to   4  You've   been designated with respect to topic No. 13
  5 Axiall. Could you help me understand the population    5 concerning PPG's position as to whether the SIB is a
  6 that we're discussing, please.                         6 pension benefit plan, is that correct?
  7      Q At the time of the Axiall transaction,          7      A Yes.
  8 did the PPG Plan provide with respect to life          8      Q What have you done to make sure that
  9 insurance, retiree life insurance that PPG would       9 you're able to testify to all of the information
  10 provide eligible retirees with their benefits?        10 known to PPG concerning topic 13?
  11         MR. TORRES: It's the same -- it's vague       11     A Again, prepared with the legal team.
  12 as to time. I don't mean to keep saying that, but     12     Q Did you review any documents as part of
  13 at the time of the transaction is vague. Go ahead     13 that preparation to testify on topic 13?
  14 and answer if you can.                                14     A No.
  15 A Again, I'm not clear based upon your                15     Q Other than Mr. Adams, Mr. Jett and
  16 question if we were referring to those who are        16 Mr. Torres, did you speak to anybody else?
  17 transferring to the Georgia Gulf entity. Could you    17     A Not Mr. Jett.
  18 help me to define the -- to which set of retirees     18     Q Sorry?
  19 are we referring?                                     19     A Not Mr. Jett.
  20 Q It's not a question about the retirees.             20         MR. TORRES: Just so we're clear, I think
  21 It's just a question about what the Plan stated.      21 she testified some time ago that the only topics she
  22         MR. TORRES: Again, your question is           22 conferred with Mr. Jett on is topic 5, or take
  23 vague as to time. What the Plan said before the       23 information from, it's just topic 5.
  24 transaction and after the transaction are two         24         MS. DAVIDSON-WELLING: Okay.
                                                      46                                                          48
  1 different things. So, I think it's fair to clarify     1      Q What does SIB stand for?
  2 what point in time as opposed to at the time of the    2      A Survivor income benefit.
  3 transaction, which could be before or after the        3      Q Is that SIB benefit also referred to as
  4 transaction was consummated.                           4 the RAL/SSB?
  5          MS. DAVIDSON-WELLING: Okay.                   5      A Yes.
  6 BY MS. DAVIDSON-WELLING:                               6      Q And what does RAL/SSB stand for?
  7      Q So, the Axiall transaction, would you           7      A The RAL is escaping me at this moment in
  8 agree that -- the Axiall transaction, when did that    8 time. The SSB is surviving spouse benefit. The RAL
  9 take place?                                            9 is just escaping me right at this moment. I can't
  10     A The closing was in January 2013.                10 think of what it is.
  11     Q Prior to that, in 2013, during that             11     Q Does retired employee life insurance
  12 period, did the PPG Plan provide that PPG would       12 sound right?
  13 provide eligible retirees with their benefits?        13     A There you go.
  14     A For those retirees who were participants        14     Q Are you familiar with the SIB benefits?
  15 in the PPG Plan and who had eligibility for retiree   15     A Yes.
  16 life insurance, PPG provided benefits to them up      16     Q What is the RAL/SSB retiree life
  17 until the date of closing, at which time those who    17 insurance benefit offered by the PPG Plan?
  18 were transferred to the Axiall business, their        18     A It's a death benefit, which by definition
  19 responsibility, the liabilities transferred to        19 makes it a welfare plan benefit that was provided to
  20 Axiall at which time they became responsible for      20 a group of salaried people prior to a certain date
  21 providing the benefit, we helped them                 21 that provided that they would have a combination of
  22 transitionally, but at that point, that's when it     22 a life insurance benefit after their passing, a
  23 changed over.                                         23 partial lump sum, and then an ongoing benefit for
  24     Q The terms of the PPG Plan did not change        24 the surviving spouse.
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                     A-116
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 117 of 212 PageID #:
                                     1984
                               Transcript of Karen Rathburn, Corporate Designee                        13 (49 to 52)

                                        Conducted on August 11, 2020
                                                       49                                                         51
  1      Q Does the RAL/SSB provide retirement              1       Q What is the factual basis for PPG's
  2 income to surviving spouses of deceased retired         2 position that SIB is not a pension benefit plan?
  3 former employees of PPG?                                3           MR. TORRES: I'm going to object because
  4      A To some.                                         4  it's asked and answered. She's not able to
  5      Q To those who were eligible and elected           5 testify -- I'm sorry, to the extent it calls for a
  6 that benefit at retirement?                             6 legal conclusion, I object to the question. To the
  7      A That's correct.                                  7 extent you're asking her about facts, it's been
  8      Q Does the RAL/SSB provide a set monthly           8 asked and answered. But go ahead and answer it
  9 payment to surviving spouses?                           9 again.
  10     A Yes.                                             10      A So, by definition, a death benefit is a
  11     Q And that set monthly payment is                  11 welfare plan benefit, and that's what it is. And
  12 calculated based on the monthly pension benefit?       12 because it is a death benefit, when we file our
  13     A Yes, the development of the formula,             13 5500s, we do it with respect to the fact that it's a
  14 which calculated this welfare plan benefit, was        14 welfare plan benefit.
  15 aligned with a pension, the amount of the pension.     15      Q Any other factual bases for PPG's
  16     Q The RAL/SSB you said is a percentage of          16 position?
  17 the pension benefit, correct?                          17      A No.
  18         MR. TORRES: Could you read that back,          18          MR. TORRES: Off the record for a second.
  19 Pam. I lost track of that.                             19          MS. DAVIDSON-WELLING: Sure.
  20         (The record was read back by the               20          (There was a discussion off the record.)
  21 Reporter.)                                             21      Q Ms. Rathburn, before the break, I was
  22     A That's correct.                                  22 asking you about the RAL/SSB or SIB benefits. Do
  23     Q You mentioned that the RAL/SSB is a death        23 you recall that?
  24 benefit?                                               24      A Yes.
                                                       50                                                         52
  1       A Yes.                                            1      Q When did the PPG Plan begin offering the
  2       Q Well, let me ask you -- strike that.            2 SIB benefits as part of its life insurance program?
  3           What is PPG's position as to whether the      3      A I don't know the actual date.
  4 RAL/SSB, otherwise known as the SIB, is a pension       4      Q Do you know what decade?
  5 benefit plan as defined by ERISA?                       5      A No.
  6           MR. TORRES: It's asked and answered, but      6      Q Do you know if it was before 1978?
  7 go ahead and answer it again.                           7      A No.
  8       A It is not a pension benefit. It is a            8      Q No, it was not, or no, you don't know?
  9 welfare plan benefit because it's a death benefit,      9      A No, I do not know.
  10 which by definition falls under a welfare plan         10     Q Turning to topics 14, Ms. Rathburn. You
  11 benefit.                                               11 were also designated by PPG to testify as to the
  12      Q What do you understand a death benefit to       12 value of the OPAC liabilities transferred to Georgia
  13 be?                                                    13 Gulf Corporation and Axiall through the Axiall
  14          MR. TORRES: I'm going to just object to       14 transaction, and the amount of such liabilities
  15 the extent it calls for a legal conclusion, but        15 resulting from provision of retiree life insurance,
  16 obviously go ahead and answer if you can.              16 is that correct?
  17      A It was a benefit that was paid upon the         17     A That's correct.
  18 death of the retiree because it was a life             18     Q What have you done to make sure that
  19 insurance.                                             19 you're able to testify regarding the information
  20      Q Any other reasons why you think it was a        20 known to PPG on this topic?
  21 death benefit, or any other things that are part of    21     A I looked at some information with regard
  22 your understanding of a death benefit?                 22 to what Mercer had provided.
  23      A Well, because you have to be dead to get        23     Q Anything else?
  24 it, to receive your benefits.                          24     A Spoke with counsel.
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-117
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 118 of 212 PageID #:
                                     1985
                               Transcript of Karen Rathburn, Corporate Designee                      16 (61 to 64)

                                        Conducted on August 11, 2020
                                                      61                                                        63
  1 communicate regarding whether OPAC liabilities were     1 that would have ever happened, so yes.
  2 vested because both entities understood that welfare    2      Q When you say you were present at the vast
  3 benefits could not be vested, is that right?            3 majority of meetings that ever happened, what time
  4     A I can tell you that I know that welfare           4 period are you referring to?
  5 plan benefits are not vested benefits. It was not a     5      A It would have been sometime in that time
  6 topic of discussion that we had with them. I cannot     6 frame. My recollection is it started somewhere
  7 get into their mind. I do not know what their           7 after announcement and ended long after closing.
  8 thoughts would be, but it was not a topic of            8      Q So, sometime around July of 2012 until
  9 discussion.                                             9 after -- until at least mid-2013, is that fair?
  10 Q Did PPG tell Georgia Gulf that the OPAC              10     A At least, and it was probably longer than
  11 liabilities could be reduced or eliminated             11 that as well, because we had other projects that we
  12 post-transfer?                                         12 were still working on with them.
  13 A No, we never made any representations to             13     Q Other than -- did you speak to anyone
  14 them about anything. What we discussed with them is    14 else in preparation for giving testimony on topic
  15 how we administered the Plan and what our Plan         15 16?
  16 provisions were. And that was up to them to make       16     A Yes, I spoke with counsel.
  17 any decisions that they were going to make.            17     Q Other than speaking with counsel, did you
  18 Q Did PPG tell Georgia Gulf that it would              18 do anything else to prepare to give testimony on
  19 be up to them whether to keep the benefits going       19 topic 16?
  20 forward?                                               20     A No.
  21 A We explained how we administered the                 21     Q Were the counsel that you spoke with
  22 Plan, and, you know, they had our summary plan         22 Mr. Torres and Mr. Adams?
  23 descriptions, they could look at our summary plan      23     A That's correct.
  24 descriptions. We provided all that to them. So,        24     Q And no other counsel, correct?
                                                      62                                                        64
  1 again, that was their decision to make, and we          1      A Correct.
  2 wouldn't have weighed in on that, because we knew       2      Q Did counsel provide you with any facts as
  3 that that was their business and not ours.              3  part of that preparation to give testimony on topic
  4      Q Did PPG tell Georgia Gulf that PPG               4 16?
  5 believed that the decision was up to Georgia Gulf       5           MR. TORRES: Just to be clear, Karen,
  6 whether to keep the benefits post-transfer?             6 it's okay to discuss a topic that was identified
  7      A It wasn't a topic of discussion.                 7 without getting into what specifically was discussed
  8      Q You've also been designated with respect         8 with counsel, if that helps.
  9 to topic 16 in the 30(b)(6) Deposition Notice, which    9      A We would have talked about the -- we
  10 is on representations made by Georgia Gulf             10 would have talked about the knowledge with respect
  11 Corporation to PPG concerning the ability to pay       11 to this particular point, 16.
  12 retiree benefits, or continuation of retiree benefit   12     Q Did counsel provide you with any facts to
  13 plans post-transfer, including after any agreed-upon   13 use  as part of your testimony on topic 16?
  14 transition period, is that correct?                    14     A There aren't -- I mean, there are no
  15     A That's correct.                                  15 facts, there are no facts with respect to
  16     Q What have you done to make sure that you         16 representations.
  17 are able to testify as to all of the information       17     Q So, counsel did not provide you with any
  18 known to PPG regarding topic 16 in the Deposition      18 facts as part of the preparations to give testimony
  19 Notice?                                                19 on topic 16, correct?
  20     A I was part of the transition as we're            20          MR. TORRES: Your question misstates her
  21 talking about our roles and how we administer the      21 prior testimony. But go ahead and answer if you
  22 plans. I was part of that team that worked with the    22 can, Karen.
  23 Georgia Gulf team to discuss a variety of topics.      23     A I mean, I had personal knowledge.
  24 So, I was present at the vast majority of meetings     24     Q Let me ask it this way: Ms. Rathburn,
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                     A-118
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 119 of 212 PageID #:
                                     1986
                               Transcript of Karen Rathburn, Corporate Designee                         18 (69 to 72)

                                        Conducted on August 11, 2020
                                                       69                                                          71
  1 prior to that date.                                         1 also, you know, obviously items had to be gathered
  2        Q And I think you had mentioned some                 2 when putting together discovery.
  3 language and suggested it would be helpful to               3     Q So, it sounds to me like you're saying
  4  actually   look at  the Employee Matters  Agreement,       4  that your earlier testimony was not clear, and that
  5 right?                                                      5 part of your testimony was based on a review of
  6        A With respect to -- I mean, if you wanted           6 documents, is that right?
  7  to   look  at the  specific language, yes.                 7     A Well, or the lack of documents. So, in
  8            MS. DAVIDSON-WELLING: Mr. Casas, have 8 the discovery, as you know, we provided documents in
  9 you received a copy of the Employee Matters                 9 discovery for this particular case. We looked to
  10 Agreement? Do you have that exhibit that you could         10 see and gather documents and searched through email
  11 pull up?                                                   11 and all of the discoverable items as we were -- as
  12           AV TECHNICIAN: I do have it, counsel,            12 we should have and did, and didn't come up with
  13 yes, the First Amendment Employee Matters Agreement. 13 anything that showed any representations. So,
  14           MS. DAVIDSON-WELLING: No, it's not the           14 there's the absence of them because they didn't --
  15 First Amendment. It was one that was just sent to          15 none were discovered, none were found to have
  16 you I think.                                               16 existed.
  17           AV  TECHNICIAN:       Okay,  give me one second, 17 Q Before you go any further, let me ask
  18 please.                                                    18 you: Which topics does what you're talking about
  19 BY MS. DAVIDSON-WELLING:                                   19 apply to? Are you saying that there was an absence
  20       Q Ms. Rathburn, rather than have you sit,            20 of documents with respect to -- to which topic are
  21 we can move on, and we'll come back to that in a           21 you referring to?
  22 little bit. Does that work for you?                        22 A So, I'm talking about representations --
  23       A Sure.                                              23 when you were talking about the items that talk
  24       Q So, with respect to topic 17, you have             24 about representations, both in 15 and 16. And
                                                       70                                                          72
  1 also been designated on behalf of PPG to testify         1 obviously the other part too is that when we would
  2 concerning any agreements between Georgia Gulf and       2 have been starting the transition, we would have
  3 PPG related to the continuation and/or termination       3 been made aware if there had been any
  4 of retiree life and retiree medical benefit plans or     4 representations or any agreements as we were working
  5 OPAC liabilities, correct?                               5 through that.
  6     A That's correct.                                    6         And we were never advised that there were
  7     Q What have you done to make sure that you           7  representations    and never advised that there were
  8 are able to testify as to all of the information         8 any agreements between PPG and Georgia Gulf with
  9 known to PPG on topic 17?                                9 respect to retiree benefits.
  10    A And I should have been more clear, and I           10 Q Are there protocols that PPG has on
  11 apologize that I wasn't on the other parts of this,     11 what -- written protocols on what information is
  12 that, you know, when we prepare, not only -- you        12 passed along after a merger is signed?
  13 know, we obviously provided discovery documents to      13        MR. TORRES: Did you say protocols?
  14 you all in response to questions. So, we prepare        14        MS. DAVIDSON-WELLING: Yeah.
  15 with the lawyers, but there were discovery documents    15 A I don't understand your question.
  16 or things that we were looking for and did not find     16 Q I think you just testified that you
  17 with any of the topics we've been talking about with    17 believe that if there had been some sort of
  18 respect to representations, anything in the             18 agreements on -- well, I'm not exactly sure which
  19 discovery that would have shown any representations     19 topic you're referring to, that that information
  20 by Georgia Gulf or by PPG with respect to retiree       20 would have been provided to you.
  21 benefits.                                               21        And I'm asking you, is there -- you know,
  22         So, I just wanted to make sure that I --        22 what is the basis for that? Is there something in
  23 I apologize,   I wasn't really as clear as I could      23 writing that would support that?
  24 have been on that. So, we talked to counsel, but        24 A There was nothing in writing that talked
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-119
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 120 of 212 PageID #:
                                     1987
                                Transcript of Karen Rathburn, Corporate Designee                      26 (101 to 104)

                                         Conducted on August 11, 2020
                                                        101                                                     103
  1 negotiating team as part of preparing to testify on       1         MR. TORRES: Topic 22 you said?
  2 topic 19?                                                 2         MS. DAVIDSON-WELLING: Topic 22.
  3            MR. TORRES: I'm going to object to the         3     Q Ms. Rathburn, you were designated to
  4  form   of the question, because it assumes facts as to   4 testify on behalf of PPG for topic 22 concerning
  5 what she is or isn't required to do with respect to       5 post-transaction communications between Georgia Gulf
  6 this, and it also misstates her prior testimony.          6 Corporation, Axiall and PPG specifically with
  7 But go ahead and answer it again.                         7 respect to Axiall's termination of retiree life
  8      A So, again, in preparation for this, I met          8 insurance and changes in retiree medical benefits,
  9 with counsel, we talked about documents that were         9 correct?
  10 provided with respect to the discovery. And there        10 A Correct.
  11 were no documents that talked about any                  11 Q Okay. What did you do to make sure that
  12 representations with respect to question 19.             12 you had all of the information to testify on this
  13     Q Is that a no, you didn't speak to anyone           13 topic?
  14 on the negotiating team?                                 14 A Again, spoke with counsel, Mr. Adams,
  15           MR. TORRES: Same objection to the              15 Mr. Torres, and also, again, there was a discussion
  16 question, it's also argumentative. Go ahead and          16 about documents that were provided in discovery that
  17 answer it again.                                         17 would have come about in discovery. And there were
  18     A No.                                                18 none, documents to be found, because there was no
  19     Q Did PPG represent to Georgia Gulf                  19 communication between PG and Georgia Gulf, Axiall at
  20 Corporation that the entire PPG Plan was a welfare       20 that point in time regarding the termination of
  21 plan within the meaning of ERISA?                        21 retiree life insurance.
  22           MR. TORRES: Objection to the extent it         22        We learned about it after Axiall had made
  23 calls for a legal conclusion. Go ahead and answer        23 its decision to terminate the benefits, and we were
  24 if you can.                                              24 notified by participants.
                                                        102                                                     104
  1      A Which entire PPG Plan?                             1       Q So, PPG at some point became aware that
  2      Q The life insurance plan that we defined            2 Axiall had made changes to the retiree medical
  3 as the PPG Plan at the beginning of this deposition.      3 benefits for PPG retirees, correct?
  4          MR. TORRES: You just said plans,                 4       A Are we talking about retiree life?
  5 multiple, not singular.                                   5       Q First we're talking about retiree
  6          MS. DAVIDSON-WELLING: My apologies. Let          6 medical.
  7  me   reask  it then.                                     7           MR. TORRES: Hold on, I'm going to object
  8      Q Did PPG represent to Georgia Gulf                  8 because it's beyond the scope of the dep notice.
  9 Corporation that the entire PPG Plan was a welfare        9 You can answer in your individual capacity.
  10 plan within the meaning of ERISA?                        10      A Again, we were not made aware until after
  11 A We never made any representations on the               11 they made the decision to terminate the benefits for
  12 topic.                                                   12 the retirees, and we were notified by some of the
  13 Q PPG never told Georgia Gulf that its life              13 impacted retirees.
  14 insurance plan was a welfare plan?                       14      Q And PPG also learned after the fact that
  15         MR. TORRES: She just answered your               15 Axiall had announced that it was eliminating retiree
  16 question, Maureen. I mean, really, this is getting       16 life insurance coverage for transferred PPG
  17 a little bit abusive. Okay? You're asking the same       17 retirees, correct?
  18 questions to have her say the same thing over and        18      A Again, Axiall made the decision, we
  19 over and over again. Go ahead and answer it again,       19 learned about it after retirees were communicated
  20 Karen.                                                   20 with. And we were advised by some of those retirees
  21 A We never made any representations on the               21 that Axiall had made that decision, that they had
  22 topic.                                                   22 taken that action.
  23 Q Let me take you to -- turn to topic 22.                23      Q Were there any communications between PPG
  24 Ms. Rathburn, you were --                                24 and Axiall concerning the changes to the PPG
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
                                                        A-120
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 121 of 212 PageID #:
                                     1988
                               Transcript of Karen Rathburn, Corporate Designee                    27 (105 to 108)

                                        Conducted on August 11, 2020
                                                      105                                                    107
  1 retiree's medical coverage after that change was        1 in 2014?
  2 announced?                                              2           MR. TORRES: Objection. This lawsuit is
  3         MR. TORRES: You're asking about retiree         3 not about retiree medical coverage, so I'm objecting
  4 medical?                                                4 to this as being beyond the scope of what's
  5         MS. DAVIDSON-WELLING: Yes.                      5 reasonable here. But go ahead and answer it again
  6     A What time frame are you talking about?            6 so we can waste some more time on some extraneous
  7     Q Probably in 2014.                                 7 topics, Karen.
  8     A Well, at some point --                            8       A I don't know.
  9         MR. TORRES: Hold on. Just so we're all          9       Q Did PPG contact Axiall after Axiall
  10 on the same page here, the time reference that --      10 announced that it was going to eliminate the retiree
  11 are you asking at any time or after it was             11 life insurance benefits?
  12 announced? I just want to make clear we're on the      12      A I don't know.
  13 same time period, because I think that's what's        13          MS. DAVIDSON-WELLING: Let's take a short
  14 causing some of the confusion here.                    14 break. We're getting close to the end of --
  15 Q I'm just trying to find out if after it              15          THE WITNESS: Can we just finish, please.
  16 was announced, there were communications between PPG   16          MS. DAVIDSON-WELLING: I think we need at
  17 and Axiall about the change?                           17 least  two minutes. You can stay right there. It
  18        MR. TORRES: Go ahead and answer if you          18 won't take long.
  19 can, Karen.                                            19          MR. TORRES: Let's take two minutes as
  20 A I can't speak to a specific time frame,              20 opposed to the last few breaks so she can get on
  21 but eventually we had discussions with them on         21 with her day.
  22 retiree medical because of the union involvement       22          MS. DAVIDSON-WELLING: We're going off
  23 with that.                                             23 the record.
  24 Q Do you recall whether those discussions              24          (There was a recess in the proceedings
                                                      106                                                    108
  1 were before or after Axiall announced that it was       1 from 5:09 p.m. to 5:11 p.m.)
  2 eliminating retiree life insurance?                     2 BY MS. DAVIDSON-WELLING:
  3      A It was after. There were documents that          3      Q Ms. Rathburn, what is the basis for PPG's
  4 we would have reviewed that we would have been made     4 position that it had the right to transfer retirees
  5 aware of. The retirees had sent us a copy of the        5 and OPAC liabilities to Axiall?
  6 communication, so there were documents that we          6           MR. TORRES: Hold on a second. So, what
  7 reviewed from that, their announcement of that,         7 topic does this relate to?
  8 which my recollection is, is it included both a         8           MS. DAVIDSON-WELLING: It would relate to
  9 discussion about retiree life and retiree medical,      9 a couple of them I think.
  10 but I'm not 100 percent certain of that.               10          MR. TORRES: Not by my reading.
  11 Q Did Axiall provide to PPG a copy of its              11          MS. DAVIDSON-WELLING: I think both topic
  12 communications to participants notifying them that     12 12 and also topic 11, to the extent that it's based
  13 it was eliminating the benefits?                       13 on the Plan documents.
  14 A No.                                                  14          MR. TORRES: So, you want to cover topics
  15 Q With respect to both the medical coverage            15 you've already explored with this woman over the
  16 and the life insurance coverage, did PPG find out      16 last several hours again? Is that what you're
  17 that Axiall had announced that it was going to make    17 saying?
  18 changes from participants?                             18          MS. DAVIDSON-WELLING: We're trying to do
  19 A Yes, because the participants notified               19 this last little bit, and then we're very close to
  20 us. That's how we first became aware of the            20 being done.
  21 situation, that PPG was -- that Axiall was taking      21          MR. TORRES: My question was: You're
  22 action with respect to its post-retirement benefits.   22 covering topics you already covered extensively with
  23 Q And did PPG contact Axiall after Axiall              23 this witness, is that correct?
  24 announced that it was reducing the medical coverage    24          MS. DAVIDSON-WELLING: We are asking a
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
                                                      A-121
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 122 of 212 PageID #:
                                     1989




                            EXHIBIT G




                                      A-122
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 123 of 212 PageID #:
                                     1990

                                                                                    Execution Version



                FIRST AMENDMENT TO THE EMPLOYEE MATTERS AGREEMENT

                       THIS FIRST AMENDMENT (this "First Amendment") to the Employee
                       TillS
        Matters Agreement (the "Agreement"), dated as of July 18, 2012, by and among PPG Industries,
        Inc. ("Burgundy"), Eagle Spinco Inc.
                                         Inc. ("Spineo")
                                              ("Spinco"),, and Georgia Gulf Corporation ("Grizzly") , is
        entered into on January 25, 2013. Capitalized terms used but not otherwise defined in this First
        Amendment shall have the meanings ascribed to them in the Agreement.

                                               BACKGROUND

                      WHEREAS, the Parties wish to amend the Agreement as set forth below.
                                                                                    below.

                      NOW THEREFORE, in consideration of the mutual agreements, provisions, and
        covenants contained in this Amendment, the Parties hereby agree as follows
                                                                           follows::

                                                AMENDMENT

               1.     Section 1.13 of the Agreement is amended and restated as set forth below:
                                                                                         below:

                              1.13 "Current Spinco
                                              Spineo Employee" means any individual
                      listed on Exhibit A to this Agreement, which Exhibit A may be
                      updated by Burgundy on or prior to February 20, 2013 to reflect
                      new hires and terminations that occur prior to the Effective Time
                      in the ordinary course of business consistent with past practice.
                                                                              practice.

               2.     Section 1.17 of the Agreement is amended and restated as set forth below:

                               1.17 "Former Spinco
                                                Spineo Employee" means any individual
                       listed on Exhibit B to this Agreement, which Exhibit B may be
                      updated by Burgundy on or prior to February 20, 2013 to reflect
                       (a) any individual who is listed on Exhibit A as a Current Spinco
                      Employee and who ceases to be employed by Burgundy or one of
                       its Subsidiaries prior to the Effective Time, and (b) any individual
                      who, after December 31, 2010,20 l 0, (i) became an inactive employee
                      and was engaged in the Eagle Business prior to becoming an
                      inactive employee or (ii) became a surviving spouse of an inactive
                      employee who was engaged in the Eagle Business prior to
                      becoming an inactive employee; provided, however, that Grizzly
                      shall have the right, prior to May 1, 2013, to confirm that each of
                      the individuals proposed to be listed on the final Exhibit B to this
                      Agreement was engaged in the Eagle Business (or the surviving
                      spouse of such an individual) and if Grizzly reasonably
                      demonstrates to Burgundy, in Burgundy's reasonable, good faith
                      judgment, that such individual was not engaged in the Eagle
                      Business (or the surviving spouse of such an individual), such
                      individual shall not be included on the final version of Exhibit B to
                      this Agreement. Subject to applicable Law, Burgundy shall provide


                                                                                    Exhibit
                                                                                                  exhibitsticker.com




                                                                                                                       W/2055721v5

                                                                               Rathburn 30b6- 3
                                                                                     EC 8-11-20

                                                                                                                         PPG103064
                                                    A-123
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 124 of 212 PageID #:
                                     1991




                      to Grizzly all information reasonably available to Burgundy that is
                      reasonably requested by Grizzly in order for Grizzly to conduct the
                      confirmation described in the proviso to the immediately preceding
                      sentence.

               3.      The Parties agree that Exhibit A attached to this First Amendment constitutes
        Exhibit A to the Agreement as of the Closing Date and replaces and supersedes Exhibit A to the
        Agreement that was delivered concurrently with the Agreement on July 18,2012.
                                                                                 18, 2012.

               4.      The Parties agree that Exhibit B attached to this First Amendment constitutes
        Exhibit B to the Agreement as of the Closing Date and replaces and supersedes Exhibit B to the
        Agreement that was delivered concurrently with the Agreement on July 18, 2012.

              5.     The second sentence of Section 6.2(b) of the Employee Matters Agreement is
        amended and restated in its entirety as set forth below:

                      Mercer LLC (the "Actuary") shall deliver to the Parties an initial
                      estimate of the US DB Transfer Value (the "Estimated US DB
                      Transfer Value") on the first
                                                fIrst business day following the date on
                      which the Effective Time occurs, and the Parties shall cause the
                      transfer of Assets from the Burgundy US DB Trust to the Spinco
                      US DB Trust equal to 90 percent of the Estimated US DB Transfer
                      Value (the "Initial US DB Transfer Amount"
                                                              Amount')) as promptly as
                      practicable (and in no event more than 5 days) after the date on
                      which the Actuary has delivered to the Parties the Estimated US
                      DB Transfer Value (such transfer, the "Initial US DB Transfer").

               6.     Sections 6.5(b) and (c) are amended and restated as set forth below:

                              (b)    As of the Effective Time, Spinco shall establish a
                      defelTed compensation plan (the "Spinco DCP r)
                      deferred                                               I") which is
                      substantially identical to the cOlTesponding
                                                      corresponding Burgundy DefelTed
                                                                                 Deferred
                      Compensation Plan, as amended July 14, 2004 then in effect
                      ("Burgundy DCP I").r). Notwithstanding the foregoing, the deemed
                      investment opportunities provided under the Spinco DCP I will be
                      the same as offered by Grizzly in its cOlTesponding
                                                             corresponding plan. For the
                      avoidance of doubt, and consistent with the terms of the Burgundy
                      DCP I (including Burgundy's authority to amend the Burgundy
                               Grizzly'S authority to select deemed investment funds for
                      DCP I), Grizzly's
                      the Spinco DCP I includes the following:
                                                      following : (i) Grizzly may offer or
                      not offer the same or similar investment funds as are offered by
                      Burgundy as of the Closing for any period detennined to be
                      appropriate, and/or (ii) Grizzly may offer or not offer company
                      stock as a deemed investment fund alternative, and/or (iii) (A)
                      Grizzly may transfer the account balance of any Spinco Employee
                      required to be held in the company stock fund to any other
                      investment fund alternative then offered under the Spinco DCP I,


                                                       2




                                                                                                         PPG103065
                                                   A-124
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 125 of 212 PageID #:
                                     1992




                  and (B) such Spinco Employee may thereafter re-direct the
                  investment of such transferred amount to any other deemed
                  investment fund then offered under the Spinco DCP I. From and
                  after the Effective Time, (x) Spinco shall assume the Liabilities for
                  all benefits under the Burgundy DCP I with respect to Spinco
                  Employees who were participants in the Burgundy DCP I as of
                  immediately prior to the Effective Time, (y) Spinco shall pay all
                  such benefits under the Spinco DCP I in accordance with its terms
                  and (z) Spinco shall indemnify Burgundy for all such Liabilities
                  described in the immediately preceding clauses (x) and (y).      (y).
                  Notwithstanding anything to the contrary contained in this Section
                  6.S(b),
                  6.5(b ), following the one-year anniversary of the Effective Time,
                  Spinco shall have no obligation to provide for additional deferrals
                  of compensation pursuant to the Spinco DCP I.

                          ((c)
                            c)    As of the Effective Time, Spinco shall establish a
                  deferred compensation plan (the "Spinco DCP II")        IF') which is
                  substantially identical to the corresponding Burgundy Deferred
                  Compensation Plan, as amended September 24, 2008 then in effect
                  ("Burgundy DCP IF').II") . Notwithstanding the foregoing, the deemed
                  investment opportunities provided under the Spinco DCP II will be
                  the same as offered by Grizzly in its corresponding plan. For the
                  avoidance of doubt, and consistent with the terms of the Burgundy
                  DCP II (including Burgundy's authority to amend the Burgundy
                  DCP II), Grizzly ' s authority to select deemed investment funds for
                  the Spinco DCP II includes the following
                                                    following:: (i) Grizzly may offer or
                  not offer the same or similar investment funds as are offered by
                  Burgundy as of the Closing for any period detennined to be
                  appropriate, and/or (ii) Grizzly may offer or not offer company
                  stock as a deemed investment fund alternative, and/or (iii) (A)
                  Grizzly may transfer the account balance of any Spinco Employee
                  required to be held in the company stock fund to any other
                  investment fund alternative then offered under the Spinco DCP II,
                  and (B) such Spinco Employee may thereafter re-direct the
                  investment of such transferred amount to any other deemed
                  investment fund then offered under the Spinco DCP II. From and
                  after the Effective Time, (x) Spinco shall assume the Liabilities for
                  all benefits under the Burgundy DCP II with respect to Spinco
                  Employees who were participants in the Burgundy DCP II as of
                  immediately prior to the Effective Time, (y) Spinco shall pay all
                  such benefits under the Spinco DCP II in accordance with its terms
                  and (z) Spinco shall indemnify Burgundy for all such Liabilities
                  described in the immediately preceding clauses (x) and (y).
                  Notwithstanding anything to the contrary contained in this Section
                  6.5(c), following the one-year anniversary of the Effective Time,
                  6.S(c),
                  Spinco shall have no obligation to provide for additional deferrals
                  of compensation pursuant to the Spinco DCP II.   II.


                                                    3




                                                                                           PPG103066
                                                A-125
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 126 of 212 PageID #:
                                     1993




               7.     The following new Section 99.3
                                                  .3 is added to the Agreement:

                      9.3     Compensation Reimbursement Arrangement.

                             (a)     Consistent with the terms of the Agreement,
                       Burgundy will continue to pay on behalf of Grizzly and Spinco
                       the total cost of compensation, benefits and related taxes for
                       Spinco Current Employees ("Spinco Current Employee
                       Expenses") for the period beginning on January 28, 2013
                                                                           2013,, and
                                          31 , 2013 (such period, the "Reimbursement
                       ending on January 31,
                       Period'').
                       Period").

                              (b)    Promptly, but in no event later than ten calendar
                       days following the conclusion of the Reimbursement Period,
                       Burgundy shall deliver to Grizzly an itemized invoice (the
                       "Invoice") stating the amount of Spinco Current Employee
                       Expenses in respect of the Reimbursement Period (the "Invoiced
                       Amounf').
                       Amount"). Promptly, but in no event later than ten calendar days
                       following receipt by Grizzly of the Invoice, Grizzly shall pay the
                       Invoiced Amount to Burgundy by wire transfer of immediately
                       available funds to an account designated by Burgundy.

              8.     Except as otherwise expressly provided herein, the tenns
                                                                        terms and conditions of the
        Agreement shall remain in full force and effect.

                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                      4




                                                                                                      PPG103067
                                                   A-126
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 127 of 212 PageID #:
                                     1994




                       IN WITE
                          WIT E     W"HEREOF,
                                    WHEREOF, the Parties have caused this FirstFir l Amendm n lo       lO the
          Employee Matter Agreement to be duly executed as of the day and year first above
                                                                                     abo e 'Nritten
                                                                                           ....'fitten .


                                                       PPG ; D TR~ . fNC.~
                                                                                   T~.AAH
                                                       PPG

                                                       By:)?;~~
                                                            I -~'-
                                                                 ' ' ' ' ' '-----
                                                             D
                                                          =____
                                                       By: _'-
                                                             b_-c7
                                                                 .L--. . .
                                                           ame: __~
                                                           rune:  M
                                                                  M~i~ch
                                                                    ich~a~e~
                                                                         ae l
                                                                            l~H~.~M~c~G~·a~r~ryL_
                                                                              K.  McGarry _____________

                                                       Title: __-.:=;Ex~e::..:c~u:.!:t:=_=ic!.v.:::.e
                                                                    Executive _V=-,i                  Vice                P-r !esidcnt
                                                                                                       ::.,::c:..:;:e:...-=-
                                                                                                                          P.!!,.t'    ...-,i~dO.!lc;,tjn~
                                                                                                                                  e::JS                 t ___   .




                                                       EAGLE PIN~OU
                                                       EAGLE PfNC,O~
                                                                   .· . . .
                                                       By:                  Xn
                                                                            Xn~
                                                       Name:                  Mich ae ._ H.
                                                                              Michae     H . McGarry
                                                                                             McGarr y


                                                       Title:                  President
                                                                               Presiden t




                                                        GEORGIA GULP CORPORATION
                                                        By: _________________________________

                                                        Nwne: ____________~__~______________

                                                               _ __ _ __ _ _ __ _
                                                        Title: ___________________




                      [[Signat-urc
                         ignarurc Page to First Amendment to
                                                          t.o the Employee Matters Agreementl
                                                                                   Agreement j




                                                                                                                                                                    PPG103068
                                                       A-127
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 128 of 212 PageID #:
                                     1995




                      IN WI NES SS WHE
                                    WHEI OF, the   he Parties have caused this First Amendment to the
          Employee Matter Agreement to be duly executed as of the day and year first
                                                                               fi t above \J\ ritten.


                                                    PPO fNDU TRJE I, INC.
                                                    PPG TNDUSTRIE    fNC.

                                                    By:_ _
                                                    By:  ____
                                                            ____
                                                               _______
                                                                     ____
                                                                        _____
                                                    Name: _ _ _ _ _ _ __ _ _ _ _ _ __
                                                    Name: -------~~------
                                                   Title: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                   Tille:



                                                   EAGLE PIN 0 INC.

                                                   By: _ _ __ _ _ _ _ _ _ _ _ _ __
                                                       -------------------
                                                     arne: _ _ _ _ _ __ _ _ _ __ _ _ __
                                                     ame: - - - - - - - - - - - - - - --
                                                     itle:
                                                     itle: _ _ _ _ __ _ _ _ _ _ __ _ __
                                                         -----~------~---




                                                  ~
                                                  ~BY~--------------------
                                                   Name:
                                                    ame: Timothy Mann, Jr.

                                                   ~, itle: Executive Vice President, General Counsel
                                                   Title:
                                                            and Corporate Secretary




                   [Signature Page to First Amendment to th
                                                         thee Employee Matters Agreement}
                                                                               Agreement]




                                                                                                        PPG103069
                                                    A-128
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 129 of 212 PageID #:
                                     1996



                                                                                                         Exhibit A


                                               Current Spinco Employees

                                                        United States

                      Full Name               PPGID                                  Full Name          PPGID
           Abalo,, Komlan
           Abalo                              198359                     Andrepont, Rod F               124063
           Abbas , Sid Ali Malek (Malek)      142294                     Ange, Henry JR
                                                                         Ange,                          124070
           Acheson , William K                123857                     Angelini
                                                                         Angelini,, Theresa G (Terri)   100104
           Adams, Calvin                      123867                     Arabie, Scott Lane             124089
           Adams , Cornelius III
                             Ill              253196                     Arabie , Terrell G             124090
           Adams, Dwayne A                    199763                     Arabie, Yvonne R               106271
           Adams, Jerome                      173101                     Arbour, Lucious Y              124092
           Adams, Larry M                     106244                     Archer, Nile A                 156313
           Adams,
           Adams , Steven T                   235420                     Ardoin , Andre' J              124099
           Adkins , Dwane F
           Adkins,                            106248                     Ardoin , Carroll K (Keith)     100120
           Adkins , Jerry D                   106249                     Ardoin , Daniel K (Kent)       124100
           Albritton , Claude F               123932                     Ardoin , David L               124101
           Alexander, Jason G                 168068                     Ardoin , Mark A                124103
           Aliff, James F Jr                  153318                     Ardoin , Marvin L              124104
           Alleman , Paul N                   123967                     Ardoin , Mychelle C (Cheri)    124105
           Allen , Ernie L                    100050                     Arendt, Christopher G          181126
           Allen,, Jess N
           Allen                              100052                     Armelin , Jeffrey Lyn Jr       253928
           Allen , Michael T                  106263                     Arrant, Chad S                 161612
           Allison , Quincy J                 261045                     Arredondo, Trinidad            169388
           Alston , Crystal L                 167969                     Arsement, Leonard P            100128
           Amy, Aubrey A                      106266                     Art, William E                 181292
           Andenora , Carolyn S               111421
                                              111421                     Ash , Gary L                   124146
           Andenora , James A                 109076                     Ash , Jeffrey A                124147
           Andersen , Richard P               100076                     Ashby, Wayne                   260202
           Anderson , Charles E               124032                     Ashworth , Paulette M
                                                                         Ashworth,                      153851
           Anderson , David J                 143703
                                              14370 3                    Aubry, Michael K               106278
           Anderson , Don G                   124038                     Aucoin , Bobby W               159591
           Anderson , Jacqueline T (Jackie)   100080                     Aucoin , Harold A (Harry)      124169
           Anderson , Larry A                 124043                     Axtle , J Brian                107483
           Anderson , Matthew S               124045                     Ayala , Samuel JR              189882
           Anderson , Megan E                 197272                     Ayers , Kevin K                107484
           Anderson , Nathan B                256760                     Aymond , Daniel J              179101
           Anderson , Ryan M                  234608                     Babaz, Michael                 144844
           Anderson , Sherry D                106268                     Babe , Eric B                  124197
           Andrepont, Anthony J               107467                     Babineaux, Neil T              230718
           Andrepont, Garrett W               252513                     Babineaux, Roy D               176113



                                                        Page A-1 of 22




                                                                                                                     PPG103070
                                                          A-129
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 130 of 212 PageID #:
                                     1997




                      Full Name
                      FuJI               PPGID
                                         PPG ID                               Full
                                                                              FuJI Name         PPGID
           Badeaux, Richard Aaron (Aa-   167532                    Bellon , Danny L            124522
           ron)                                                                                110510
                                                                   Bellon , David J
                                                                   Bellon,
           Bailey, Dennis M
           Bailey,                       100170
                                                                   Bellon
                                                                   Bellon,, Paul Lee           124523
           Baker,
           Baker, Dean R                 110470
                                                                   Bellon,, Shelley R
                                                                   Bellon                      176185
           Baker, Douglas D              106287
                                                                   Bellow, Farrah N            193684
           Baker, Julie S                257068
                                                                   Beltz, Joshua W             234609
           Baker, Lisa K                 110474
                                                                   Benglis , David M           124535
           Baker, Mark S                 124240
                                                                   Bennett, Byron K            124538
           Baker-Deshotel, Kimberly L    107195
                                                                   Bennett, Charles R          124539
           Balcerek,
           Balcerek, Joshua J            177050
                                                                   Bennett, Michael D          145171
           Baldauff, Erika A
           Baldauff,                     100190
                                                                   Bennett,
                                                                   Bennett, Pamela S           106319
           Baldauff,
           Baldauff, Joseph F Jr         100191
                                                                   Benoit, Curtis P Jr         124545
           Baldridge, Nina L             109111
                                                                   Benoit,
                                                                   Benoit, Jammie S            234906
           Balusek, August A JR          167697
                                                                   Benoit, Michael A           124548
           Barbee , Mlinda A
           Barbee,                       168518
                                                                   Benoit, Tommy J             124550
           Barber,
           Barber, Joseph                197912
                                                                   Benoit, William Jude        257181
           Barker, Dwight E Sr           124327
                                                                   Bensinger, John A           176394
           Barker,
           Barker, Jeffrey M             100223
                                                                   Benton , Larry J            100330
           Barlow, Vance C               257184
                                                                   Benton , Lawrence B II      228141
           Barnaba , Peter C JR          124337
                                                                   Berardinelli , Joseph E
                                                                   Berardinelli,               100334
           Barnett, Richard G (Rick)     181291
                                                                   Berardinelli , Rita M       124559
           Barrett, Beverly F            106298
                                                                   Berger, Carl R              106324
           Barrow,
           Barrow, Brandon C (Chad)      142349
                                                                   Bergstrom , Larry R         100339
           Barrow,
           Barrow, Lucas W               124381
           Barrow,
           Barrow, Wylie A               226495
                                                                   Berkey,
                                                                   Berkey, Paul E              124567
                                                                   Berletch , Richard A        153315
           Barry, Debra A                100241
           Bart, Julie T                 100242
                                                                   Bern , Kurtis A             234601

           Bascle,, Joey J
           Bascle                        260409                    Bernard , Denys S (Scott)   107514

           Batiste,
           Batiste, Anthony D            124410
                                                                   Bernas, AG
                                                                           AG                  106325
                                                                   Berry , Randy               144257
           Batiste, Gerald M JR          252874
           Baty, Barbara J               124415
                                                                   Berry, Robert K             124583
           Bauer, Kelly L                160083                    Bertrand , Darren T         141248
           Baxter, Dendalee D            186475                    Bertrand , Deanna J         168568
           Beadle, Clifford R
           Beadle,                       100270                    Bertrand , Derek T          178621
           Beard , Arvin W               106304                    Bertrand , Lonnie E         143642
           Beasley, Kevin M              140771                    Bertrand , Michael L
                                                                   Bertrand,                   124589
           Beaty, Eli B (Ben)            142341                    Bertrand , Ronald           100352
           Beaver, Jerald S              124465                    Berwick, Cory A             256858
                                                                   Berzas , Paul R (Randy)     236594
           Bechman,, Randy D
           Bechman                       200994
           Beisel, Steven C              175794                    Beshore, Diana L            172632




                                                  Page A-2 of 22




                                                                                                        PPG103071
                                                    A-130
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 131 of 212 PageID #:
                                     1998




                      Full Name            PPGID
                                           PPG ID                                Full Name        PPGID
           Beveridge , Charles E JR
           Beveridge,                      106331                    Bourgeois, Kenneth J        124838
           Biagas
           Biagas,, Hyland J JR            124609                    Bourgoyne, Christopher W    256940
           Bias, Calvin J                  107516                    Bourne , Kenneth D          142347
           Bienvenu , James M              229051                    Boutte , John H (Herman )   100486
           Biessenberger, Lawrence C       124623                    Bowen
                                                                     Bowen,, Vicki L             106365
           Bishop , Anthony R              234610                    Bowers, April M             230063
           Bishop, Ronnie E                124647                    Boxie,, Roxanne G
                                                                     Boxie                       100497
           Bitner, Bert D                  142225                    Boyett, Bryan T             124896
           Blain , Jeremy W                142499                    Boyette , David W           100507
           Blair, Amber L                  129599                    Boyette , James K (Kevin)   100509
           Blalock, Brandon A              252450                    Bradford , Lauren M         259542
           Blanchard , Gary W              227737                    Brady, Roger A              124921
           Blanco, Frank                   110530                    Brame,
                                                                     Brame , John T              124926
           Blanco, Frank Thomas            229661                    Brashear, Thomas N JR       124935
           Bland , Anthony M               256927                    Brasher, Robert E           100532
           Bland , Barry E                 259636                    Brassieur, Derrick D        160392
           Bland , Bernard E               124700                    Brassieur, Lynda D          109197
           Blatt, Ronald J                 124724                    Bray, Dedrick S             257073
           Blevins , Paul J                124725                    Brazitis , Carey R          100539
           Boatner, Dwight James           232655                    Breaux, Katrina Diana       252865
           Bodkins,
           Bodkins , Robert A              100433                    Breaux, Teddie J            124950
           Bohrer, Sarah A                 182757                    Breen,, William Michael
                                                                     Breen                       257070
           Bokanovich , Dawn E             124765                    Breski , Peter J            100549
           Bond , Matthew S                154363                    Brewer, Jeren J             257885
           Bondy, Albert R                 141404                    Bridgeman , John B          100554
           Bonin , Myra J                  107523                    Bridges , Ravone Dale       124984
           Bonsall , Jr, Walter L          192434                    Brignac, Paul               124999
           Booher, John L                  106356                    Brill
                                                                     Brill,, David C             125000
           Book, Barney Carroll Jr         124796                    Brinkmeier, Brian D         143700
           Boone, Brittany B               256246                    Briscoe, Carlton L          253808
           Boos, Kevin A                   124806                    Briscoe, Jerry D            125010
           Bordelon , Stephen P            142340                    Brittain , Robert W         172752
           Borel , Preston Reese (Reese)   144811                    Brock , Brandon T           261044
           Boretzky, Patricia A            106359                    Brock, Garlon T (Trevor)    144846
           Borrowdale , Tracie B
           Borrowdale,                     253550                    Brock, Robert S             106376
           Boudreaux, Levin Todd           124831                    Brookover, Ricky L          125031
           Boudreaux, Mark E               124832                    Brookover, S L              106378
           Boughner, John D                106362                    Brooks , James P            260558
           Bourgeois, Jenni R              255667                    Brooks , Philip A           231229




                                                    Page A-3 of 22




                                                                                                          PPG103072
                                                      A-131
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 132 of 212 PageID #:
                                     1999




                        Full Name          PPGID
                                           PPG ID                                Full Name              PPGID
           Brooks,
           Brooks , Robert E              100577                     Burkett, Jackie L                  125213
           Brossett, Hyun J               100581                     Burkhart, Todd J                   100650
           Broughman , Nelson E           259637                     Burleson , Telisa R                128051
           Broussard , Arthwayne          125054                     Burney , Ryan K                    235867
           Broussard , Bradley R (Brad)   125056                     Burns , Benjamin D (Ben )          144538
           Broussard , Damon Lewis        235053                                Ph illip II (Phillip)
                                                                     Burr, Jake Phillip                 145170
           Broussard,, Dustin C
           Broussard                      253554                     Burt, Bobby R (Rusty)              141251
           Broussard , James Edward       252076                     Burton , Dwayne D                  125258
           Broussard , Mark A             125057                     Burton , John M                    197495
           Broussard , Rapheal            252075                     Busby, Virginia
                                                                            Virg inia M (Ginger)        100666
           Brown , Andrew M               257881                     Bush , David R                     100668
           Brown , Craig W                125071                     Bushnell , Bryan K                 256245
           Brown , Debra K                107551                     Bushnell , Travis J                200423
           Brown , Gregory R              100589                     Butler, Alex                       100678
           Brown , Johnnie R              125083                     Buxton , Eugene V Jr               158804
           Brown , Jon E                  261078                     Byrd , Robert E                    229543
           Brown , Larry K                100593                     Cain , Austin P                    236244
           Brown , Peggy V                106386                     Cain , Brenda E
                                                                     Cain,                              125329
           Brown , Russell D              182528                     Cain , Donald P                    125330
           Browning , Donald B            156164                     Cain, Joseph P                     125331
           Brugger, Michael R
           Brugger,                       107556                     Calbert, Vaughn                    230600
           Brunet, Ana G (Grizelle)       100612                     Calcote
                                                                     Calcote,, Jeffrey M                153314
           Bruno, Marguerite (Dodi)       107557                     Calcote
                                                                     Calcote,, Lloyd L JR               100701
           Brunson , Timothy L            255598                     Callaway, Ronnie M                 106409
           Buchanan , Bryan H             125147                     Camara , Stephen D                 228494
           Buchanan , Floyd               125150                     Camerlin , V P                     109233
           Buck, Paul M                   106392                     Campana , Guillermo                100718
           Bucki , Renee M                105875                     Campbell , Bruce L                 110606
           Budge, Casey A                 176875                     Campbell
                                                                     Campbe ll , Harold A               176680
           Buford , Ralph D (David)       100627                     Campbell , Jason W                 100721
           Bugler, Dennis L               100628                     Campbell , Jonita L                125402
           Bulian , Lee A                 106393                     Campbell , Melvel L                261447
           Buller, Brandon W              125172                     Campbell , Timothy M               167156
           Buller, Kent W                 256920                     Cantrell , Justin W                182188
           Bunch , Gregory E              125181                     Cantu , Juan R                     259468
           Bunch , Lisa M                 231676                     Captain , Gregory W                168263
           Burdette,
           Burdette , Gregory A           100642                     Captain , Ray C Jr                 229758
           Burgin , Billy J               125206                     Carlisle, Erika E                  167087
           Burke , Sharon J               106396                     Carnahan , Bryan S                 125464




                                                    Page A-4 of 22




                                                                                                                 PPG103073
                                                      A-132
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 133 of 212 PageID #:
                                     2000




                       Full Name          PPGID                                Full Name         PPGID
           Carpenter, Brian D            106424                    Ciotti , Judith A            107594
           Carpenter, David J            257541                    Cisar, Aaron D               142828
           Carpenter, Duane D            100757                    Clanton , Michael R          228446
           Carrier, Jermaine J           231081                    Clapp , Jed Q                197761
           Carson , Douglas R Jr         256764                                       (Reed )
                                                                   Clapp , Mitchell R (Reed)    100852
           Casey, Jessie B               100783                    Clark, Kathy D               110648
           Castellanos, Maria Elena      234585                    Clark, Robert K              125727
           Castille
           Castille,, Linda K            106442                    Clark, Stephen M             100869
           Castille , Vince J            125536                    Clark, Vernon W              125731
           Castleberry, Robert L (Bob)   100792                    Clarke
                                                                   Clarke,, Keith J             125734
                         III
           Castro, Joe A Ill             100793                    Clausen , Jon C              125738
           Ceasar, Rodney K              125569                    Clavier, Donald R            201107
           Cecil , Matthew S             125573                    Clegg , William R            125747
           Cecil , Robert W              125574                    Clemons, Gaynell V           100881
           Celestine, Tasheena R         233075                    Clifton , Douglas C          182531
           Chafin , Cory P               257882                    Cline, Bryon                 261079
           Chamberlain , Harry           125588                    Cline, Franklin D            110654
           Chambers , Frank E
           Chambers,                     228754                    Cobaugh , Tim
                                                                             T im R             100890
           Chaney, Theresa Joy           252174                    Cobb , Thelma A
                                                                   Cobb,                        106448
           Chapa , Robert L              230178                    Cochran , James A            106450
           Chapman , Darren K            177726                    Cochran , Leroy J            125782
           Chapman , Nelson              125622                    Colbert, Donald P            100903
           Chapman , Stephen J           100811                    Cole , Randy                 161369
           Charles, Calvin Jr.           235954                    Coleman , Alecia A           100912
           Charles, Dallas G             259713                    Collins, Bobby R             125824
           Charles, Derrick W            125626                    Collins , Karen S
                                                                   Collins,                     125831
           Charles, Norris L             125628                    Collins , Robert Q           125835
           Chattick, Brent E             234597                    Collor, Marvis Y             232911
           Chaumont, Andre L             125636                    Combs , Robert A
                                                                   Combs,                       125850
           Chavanne , Robert J           125637                    Comeaux, Brian K             100935
           Chavis , Justin L             261444                    Comeaux, Daren P             201379
           Chenevert, William W          176820                    Comeaux, Eric                252449
           Chenier, Michael W Jr         200422                    Compton , Gregory A          106456
           Cheramie , Tina
           Cheramie,                     182778                    Coniglio,
                                                                   Coniglio , Roy C             100940
           Chesson , Kasi C              252875                    Conley, Charles 0            252509
           Childers , Jack A             234611                    Conner, Kevin A              125873
           Chretien , Bobby Joseph       125672                    Conner, Thomas A             100946
           Chretien , Jeffery J          125673                    Conner, Troy A               125875
           Christen , Robert N           106440                    Conners , Gregory J          259638




                                                  Page A-5 of 22




                                                                                                         PPG103074
                                                    A-133
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 134 of 212 PageID #:
                                     2001




                      Full Name               PPGID
                                              PPG ID                                Full Name            PPGID
           Conrad , Evan J                   228570                     Daniel , Darnell D              126202
           Conrad , Sara S                   100952                     Daniels, George R               126208
           Conroy , Sean M
           Conroy,                           229293                     Danielson , Eric 0              143701
           Contreras, Maureen R              180470                     Danielson , Jesse D             101109
           Cook, Christopher W               106464                     Dansby , Arthur JR              126212
           Cooley , Joshua K                 233803                     Dargin , Carmen D               186053
           Cooley, Wiley L                   125912                     Dartez,
                                                                        Dartez, John W Ill
                                                                                     Will               158805
           Cooley , William E                152446                     Darwiche, Mary P                101113
           Cooper, Douglas 0                 125921                     Daugherty , Charles A           110728
           Cooper, Stephen A                 125930                     Daugherty, John T               126230
           Copper, Chad J                    125943                     Daugherty,
                                                                        Daugherty , William J           106496
           Corbello , Frances A (Anne)       107621                     Davault, Morgan LeFaye (Faye)   175849
           Cormier, Alphonse Larry (Larry)   100980                     David
                                                                        David,, John E                  101121
           Cormier, Roger D                  143351                     David , Rafe N                  126240
           Cormier, Timothy L                228973                     Davies-Newman , Theresa A
                                                                        Davies-Newman,                  101122
           Cornman , Greg A                  199232                     Davis, Ermon B JR               126264
           Corpus , Arturo                   106470                     Davis , Gary E.                 153115
           Correll, Jeffrey A                153316                     Davis , Linard Craig (Craig)    101135
           Cosper, David A                   125981                     Davis , Tina M                  200062
           Courvelle , Donald                126003                     Davis , Ulric J                 256933
           Courvelle , Lottie R              107618                     Davis,, William JR
                                                                        Davis                           107650
           Courville , Steven G              126004                     Dawson , Michael C              126311
           Couvillon , Colleen B             197496                     De Michele, Teri                101149
           Couvillon , David R               154301                     Deal, Janelle L                 144693
           Cradeur, Douglas J                126038                     Dearien , David E               126334
           Craig , Rebecca S                 101018                     Deboest, Milton M               110745
           Crall , Michael D                 101021                     DeBoest, Troy A                 126340
           Crippen , John N                  196493                     Deere , Daryl P                 257544
           Cropley, Terry L                  101049                     Defelice , Matthew G            101180
           Croxdale , Pat D                  126112                     Dejean , Fredrick               126358
           Croxdale , Shane H                126113                     Delafosse , Jeremy C            182530
           Crutcher, Justin D                197569                     DeLeo , Aaron P
                                                                        Deleo                           257886
           Cubbage, Charles J                258153                     Delgado, Edna I                 200280
           Cubero-Ponce, Lynnette M          234389                     Demeritt, Earl                  101194
           Cumpston , Barbara E              101067                     Dempsey , Lester R (Butch)      101197
           Curtis, Luke A                    234612                     Dennis, David G                 126392
           Curtis , Tony E                   106488                     Dennis, Stanley E               126395
           Daigle, Craig F                   253809                     Dent, Garry L Jr                252508
           Daigre , Chad J                   126182                     Derby, Sandra D                 126403




                                                       Page A-6 of 22




                                                                                                                 PPG103075
                                                         A-134
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 135 of 212 PageID #:
                                     2002




                      Full Name       PPGID                                Full Name              PPGID
           Derks , Genee' L
           Derks,                    154981                    Drozda , Enoch C                  153259
           DeRoche , Rocky L         101212                    Drozda , Tanya J                  126595
           Derouen , Troy K          126406                    Duckworth , Christopher S         234613
           Derrick,
           Derrick, Jason F          126408                    Duckworth , Melinda               234590
           Desadier, Ron T           126410                    Duff, Randall A                   261080
           Deshotel , Gilbert R      101221                    Dufford , Richard E               126610
           Deters , Ellen R          155345                    Duhon,
                                                               Duhon , Carl E                    126614
           Deutsch , Thomas E        101227                    Duhon , Harold                    126616
           Diamond , Michael T       185944                    Duhon , Shawn M                   183580
           Dickens, Robert J         261237                    Duhon , Travis K                  141770
           Dickerson , Brandon P     159590                    Duke , William E                  106537
           Diethorn , David W        101243                                  0
                                                               Duncan , Luke D                   176064
           Dietrich , David          142762                    Duncan , Mark D                   126626
           Dinnell, Gregory A        257883                    Duncan , Thomas M IV (Mac)        101339
           Dishong , David E         101251                                  0
                                                               Dunham , Mark D                   193680
           Dixon , Deshon J.         235813                    Dunham , Randal J                 126628
           Doak, Brian K             106523                    Dunnehoo , Evon M                 106539
           Dobbs, Larry S            106524                    Duplechain , Darrin J             126637
           Dobbs, Michael R          106525                                         (Kendall)
                                                               Duplechain , James K (Kenda ll)   143150
           Dobrasko, Michael P       101262                    Duplechain , Robert W             110795
           Dobson , Joseph A         168386                    Duplechan , Glenn T               126639
           Doherty, Sandra L         261118                    Dupuis , Richard K                126645
           Domaingue , Robert L      126513                    Durio, Richard J                  126655
           Domingue, Christopher C   184299                    Durkin , Janet A                  101349
           Domingue,
           Domingue, Kenny L Sr      161611                    Dye, Deborah K                    126661
           Dore', Scott M            143645                    Dyer, Michael E                   107682
           Doshier, Eric A           109384                    Dyer, Robert C                    153253
           Dotson , Napoleon J JR    177049                    Eaglin , Brian K                  184297
           Doty,, Dennis M
           Doty                      171110                    Earl , John D
                                                               Earl,       0 (Dewaine)
                                                                             (Oewaine)           126677
           Doucet, Alfred JR         126544                    East, John Craig                  253552
           Doucet, Buck P            110774                    East, Michal G                    168920
           Doucet, Jeffrey D         126546                    Easton , James H                  126696
           Doucett, Clarence R Jr    154912                    Eaves , Edward W (Will)           229752
           Dowers, Michael W         126563                    Ebberts, KentS
                                                                        Kent S                   234595
           Downing , John W          106533                    Eddy, Craig A                     181337
           Downs , James E           110781                    Eddy, Floyd                       106547
           Drake, James L            126579                           M0
                                                               Eddy , MD                         126710
           Dronet, Darnell A         105924                    Edgmont, Chelsea A                257965
           Dronet, Michael P         126593                    Edman , John T                    101371




                                              Page A-7 of 22




                                                                                                          PPG103076
                                                A-135
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 136 of 212 PageID #:
                                     2003




                       Full Name        PPGID                                 Full Name       PPGID
           Edwards, Andrei L           179842                    Ferrell , Roger C           101514
           Edwards,
           Edwards , Nathaniel J       126736                    Ferrington , Nathan K       143340
           Efaw, Anna M                126741                    Fetty, Beryl S              109459
           Efaw, Michael A             101376                    Fetty, Justin S             252504
           Elkins, Kenneth D           176116                    Filey,
                                                                 Filey, Justin P             101533
           Ellender, Derrick J         154335                    Finn , David E              126977
           Ellender, Thomas E          126758                    Fiorilli , David J          106578
           Elliott, Bennie L           106551                    Fisher, John R              101553
           Elliott, Donovan L          101399                    Fleeger, Claire R           257858
           Elnikar, Lindsey E          235868                    Flowers, Susan D            106583
           Emch , Scott E              126789                    Floyd , John H              101582
           Emery, RD
                  RD                   106556                    Fobbs , Allison M           176872
           Emigh , Aaron E             176180                    Fokuo, Gloria A             101587
           Ernst, Eric S               101419                    Folse , Nathan P Jr         155059
           Ernst, Gregory A            126819                    Fontenot, Brian S           127065
           Espinosa , Christopher J    257542                    Fontenot, Daniel I II       252431
           Estel , Jonathan W          106558                    Fontenot, Dennis J          127069
           Estep, Suzanne M            105938                    Fontenot, Easton            127070
           Estep, Timothy S            126840                    Fontenot, Eugenia L         127071
           Etienne , Raymond J         126848                    Fontenot, Jamie D           230533
           Evans, A Randall            126849                    Fontenot, John S            127073
           Everritt, Joseph M (Mark)   101451                    Fontenot, Joseph B (Joey)   197760
           Ewing , Douglas L           168066                    Fontenot, Joseph R          127074
           Ewing , Frank D (Don)       101454                    Fontenot, Joshua E          199479
           Fabry, Jamie L              126878                    Fontenot, Joshua T          253109
           Fajerski , Mark A           101461                    Fontenot, Marc J            101593
           Falcon , Calvin A           126887                    Fontenot, Michael A         253807
           Falk, Christine R           234591                    Fontenot, Thomas R          145169
           Farbarik, Janet             109441                    Fontenot, Todd A
                                                                                A            199314
           Fast, Aaron S               197339                    Foote , Albert Jr           160452
           Fast, Aaron W               235419                    Foote, Patricia A           127079
           Fast, Bobby A               126909                    Ford , Theodore P           106590
           Faulk, Scott J              101485                    Foreman , Ralph W           232900
           Feldmeier, Robert M JR      101498                    Forrester, Donald E JR      127105
           Ferguson , Dale R           106573                    Foster, Carrie K            198360
           Ferguson , Phillip S        107703                    Foster, George R            107717
           Ferguson , Richard H        101507                    Foster, Joseph S            127122
           Ferrell , James R           126941                    Fountain
                                                                 Fountain,, Tiffany L        142344
           Ferrell , Keith A           126943                    Fountaine,, Nicholas A
                                                                 Fountaine                   255553




                                                Page A-8 of 22




                                                                                                      PPG103077
                                                  A-136
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 137 of 212 PageID #:
                                     2004




                      Full Name       PPGID                               Full Name     PPGID
           Fowler, Anthony E         127127                    Gasior, Wayne R         101732
           Fox, Charles G (Chuck)    127131                    Gaspard , Raley N       261046
           Fox, Charles M            127132                    Gaspard , Ricky A       106613
           France, James N           101624                    Gaspard , Thomas J JR   127406
           Francis, Darrel J         127152                    Gaston , Alton A        234614
           Frank, Wilbert            110863                    Gatian,, Robert L
                                                               Gatian                  127414
           Franklin
           Franklin,, Rhonda K       107283                    Gaudet, Stephen M       101739
           Franklin , Samuel D       127171                    Gauding , Rudy J        127417
           Franks , Kevin C          201381                    Gautreaux, Hubert T     197338
           Franks , Michael D        252610                    Gawith, Connie A        127423
           Franks , Rondal V         127173                    Gaydos, Natalie A       170935
           Frazier, Alicia S         197671                    Gayle, Paul E Jr        253556
           Frazier, Clint W          185880                    Gerami , Timothy J      101769
                           III
           Freeman , Rufus Ill       233826                    Gibbs, Richard J        234615
           Frey, Nicholas E          235421                    Gibson , Mark D         127482
           Friesner, Oland           127217                    Giggar, Chris D         127496
           Friesner, Richard Craig   127218                    Giggar, Ryan S          153247
           Fruge,
           Fruge , Chad A            180504                    Gil
                                                               Gil,, Denise Y          105957
           Fruge , Dean A            127234                    Gil , Gary R            101786
           Fruge , Jeremy C          230530                    Gilbert, Danny G        127500
           Fruge , Phillip A Jr      256681                    Gilbert, Douglas J      201105
           Frye, Bruce E             106600                    Gilchrist, Kate Y       197340
           Frye , Ronald F           127237                    Gill , Shannon Scott    107748
           Fuchs , Michael J
           Fuchs,                    176063                    Gillespie,
                                                               Gillespie, M J          127518
           Fuller, Matthew L         259240                    Gillihan , Terrance M
                                                               Gillihan,               234633
           Fuselier, Albert J JR     127263                    Gilmore , Jesse W       182529
           Fuselier, Darrell W       127264                    Glover, Joel D          110918
           Fussell , Jonathan D      236667                    Glover, Linda K         101818
           Gabbard, Danny L
           Gabbard.                  127270                    Glover, RA
                                                                       RA              127568
           Gafford, Robert J         127282                    Glover, Robert G        127570
           Galley, David L.          235373                    Glover, William D       101819
           Gallow, Valinda A         127310                    Glow,
                                                               Glow, Michael J         143705
           Galloway, Harry L         106608                    Goddard, Pamela J       127581
           Galloway, Perry R JR      106609                    Goddard, Rebecca B      225806
           Garcia
           Garcia,, Alberto A        230721                    Goetz, Lisa A           106630
           Garcia,, Richard R
           Garcia                    176230                    Goff, Danny L           106631
           Garner, Corey             110896                    Golleher, George A      167062
           Gary, Christopher J       201221                    Gomes, Lyndon E         127604
           Garza , Mark A            107737                    Gomez Pardo , Amy J     100751




                                              Page A-9 of 22




                                                                                                PPG103078
                                                A-137
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 138 of 212 PageID #:
                                     2005




                       Full Name       PPGID                                 Full Name       PPGID
           Gongola,, Anthony S
           Gongola                    227736                      Guerra , David            234617
           Gonzalez, Christopher      185877                                       III
                                                                  Guidry, Amadia J Ill      167535
           Gonzalez, Jose L           107761                      Guidry, Christine M       106661
           Good , Bernard R           127631                      Guidry, Dustin M.
                                                                                 M.         236067
           Goodfriend , Cody P        176246                      Guidry, James L           127849
           Goodman , Isiah            259813                      Guidry, Jamie N           127850
           Gore , Michael Keith       260418                      Guidry, Kenneth J (Ken)   127851
           Gore , Thomas K            257635                      Guidry, Michael I         101955
           Goss, Stacy M              256553                      Guidry, Nicholas J        256062
           Gotcher, Jason W
           Gotcher,                   234616                      Guidry, Tracie K          158803
           Goudy, Bryan M             101864                      Gu illory,, Abram P
                                                                  Guillory                  195339
           Gouldsberry, Douglas E     127673                      Guillory , David P Jr     198681
           Goulet, William L (Bill)   106638                      Gu illory, Dwayne
                                                                  Guillory,                 127859
           Graham , George A          232903                      Guillory, Edward S        199762
           Grampa , Bruno J           106642                      Guillory, Glen J          127861
           Grantham, Terrance E       106643                      Guillory,
                                                                  Guillory , Joseph T       127865
           Gray, Rebecca M
           Gray,                      101890                      Guillory , Karen J
                                                                  Guillory,                 152443
           Gray, Thomas
           Gray,                      261081                      Guillory , Landon B
                                                                  Guillory,                 182189
           Graybill , Clark S         101891                      Guillory, Louis M         107779
           Green , Brandon            185802                      Guillory, Matthew T       176317
           Green , Josie F            197847                      Guillory, Ronald K        127869
           Green , Pertnan            127720                      Guillory, Russell J       230407
           Green , Russell E          159816                      Guillory, Stephen R       101957
           Griffen, Timothy J         127764                      Gunderson , Christian E   234605
           Griffin,, Janita R
           Griffin                    252070                      Gunto, Carl M             127884
           Griffin,, Jimmie R
           Griffin                    127774                      Gunto,, Glen A
                                                                  Gunto                     106666
           Griffin,
           Griffin, John D            127776                      Gustin, Christopher       145172
           Griffin
           Griffin,, Kenneth          144247                      Haas, John A              256932
           Griffin,, Patrick B
           Griffin                    127779                      Habetz, Keith J           127911
           Griggers
           Griggers,, Jonathan L      106649                      Habig , Danyel K          127912
           Griggers, Pamela Kay       181020                      Hagar, Janice N           101979
           Grilli
           Grilli,, Frank R           106650                      Hahn, Thomas M            234618
           Grimes, Jeffrey M          101929                      Haines, Don L             101989
           Grogan
           Grogan,, Ronald E          228755                      Haines, Scott L           197687
           Groholski , Michelle A     101934                      Hall, Brandon S           182593
           Groller,
           Grolier, James E           257959                      Hall, Randall M           101998
           Grubb, Larry D             101943                      Hammers, Joshua G         228573
           Gruspier, Jeffrey M        127828                      Hanks, Gregory J          128049
           Guajardo, Delia L          253194                      Hanney, Charles N         128061




                                               Page A-1
                                                    A-100 of 22




                                                                                                     PPG103079
                                                  A-138
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 139 of 212 PageID #:
                                     2006




                      Full Name         PPGID                                Full Name           PPGID
           Hans, Sonja L               106684                     Heard,
                                                                  Heard , Horace N JR           128257
           Hantz, Anthony L            128067                     Hearod, Tommie D              182594
           Haraminac, Rebecca          102029                     Heasley, Lance E              106709
           Hardesty, Justin B          200288                     Heasley, Ronald V             102108
           Hardman , Randall M         106688                     Hebert, Archie                128263
           Harmon , Brandy N           196670                     Hebert, Belinda C (Bea)       106710
           Harmon, Leonard C           128095                     Hebert, Derrick A             128264
           Harmon, Linda S             106689                     Hebert, Everett J             102111
           Harrell, John M (Mahlon )   107796                     Hebert, Karl D                128266
           Harris, George Jr           256931                     Hebert, Kenneth P             128267
           Harris, Ray                 253758                     Hebert, Larry J               106711
           Harris, Roy II              184296                     Hebert, Marcus K              106712
           Harris, Shannon D           183578                     Hedrick, Steven D             128292
           Harris, Thomas M            128142                     Heintzman , Chad R            106716
           Harris, Vivian E            195341                     Heintzman , Curtis D.         154275
                        III
           Hart, John A Ill            102055                     Henderson, John D JR          102138
           Hartsfield , Douglas E      152835                     Henning,
                                                                  Henning , Stephen B           128347
           Harvey, Kimberly A          101065                     Henning, Timothy              141769
           Harvey, Richard E           102070                     Henry, Dalton J JR            128350
           Harvill, Jason C            234619                     Henry, Michael S JR           128355
           Harwell, Scotty N           192435                     Henthorn, James F JR          128371
           Hash, Aaron                 234620                     Henthorn, Jason L             256763
           Hatfield, Thomas B          102080                     Henthorn, N A                 127100
           Hathaway, Michael R         128188                     Henthorn, William R
                                                                  Henthorn,                     106721
           Haught, Beverly A           106699                     Herpin, Adlas L               128401
           Haught, Larry L             128202                     Herrick, J A                  128402
           Haught, Larry L JR          128201                     Herrick, Nathaniel J          128403
           Haught, Steven B            102081                     Hester, Thomas E              102164
           Hawes, Mina Hantz           107805                     Hewitt, David K               102167
           Hawkins, Gerald B           106702                     Hicks, Christopher R (Ryan)   257312
           Hawkins, Gregory P          152447                     Hicks, Gary J                 128441
           Hawkins, John A             102088                     Hicks, Kelly R                140473
           Hawkins, Keri S             170495                     Hicks, Ricci W                128446
           Hay, Fayla I                106703                     Higginbotham, Troy K          102176
           Hayes, Bernard M            128225                     Higgins, Donald K             128452
           Hayes,
           Hayes, Charles M            102093                     Highley, Brian K              128454
           Hayes, Mark K               111027                     Hildebrand , Donald L         102181
           Hayes, William B            106706                     Hill, C Douglas               156315
           Hazell, Terry W             128249                     Hill, David E                 106732




                                                Page A-11 of 22




                                                                                                         PPG103080
                                                   A-139
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 140 of 212 PageID #:
                                     2007




                         Full Name      PPGID                                Full Name             PPGID
           Himel, Randall S (Shane)    142346                     Irwin , Bruce E
                                                                  Irwin,                          234624
           Hines, Mark A               128507                     Istre, Burton W                 182363
           Hirsch, Nikolaus 0          234621                     Iwanski,, Donald P
                                                                  Iwanski                         102355
           Hissam
           Hissam,, Alan E             128524                                         III
                                                                  Jackson , Avanalist Ill         181220
           Hitt, Richard E             106740                     Jackson,, Charles D
                                                                  Jackson                         128904
           Hizer, Timothy B            106741                     Jackson, David J                106773
           Hoff, Larry                 234622                     Jackson, Mia T                  182543
           Hoffpauir, Ronald W         106744                     Jackson, Shannon                154333
           Hoggatt, Bradley C JR       234583                     Jackson, Terry A                128925
           Hollier, Billy Joe          128583                     Jackson, Timothy L              128926
           Holmes, Patrick W           128604                     Jacobs, George Robin            128931
           Holmes, Willie JR           128608                     James, William L II"            102375
           Holstine, Donald W          128612                     Jamison, William B              128958
           Holt-Cherrington,, Codi L
           Holt-Cherrington            261017                     January, Donald R Jr            228118
           Honeycutt, Todd M           102246                     Jeanise, Charles J              128974
           Honore', Terence R
           Honore',                    128621                     Jiang , Bangwu                  197499
           Hood, Jason E               259639                     Johnson, Donald G               142305
           Hooks, Richard J            139503                     Johnson, Donald R               129039
           Hoops, Michael A            102250                     Johnson, Douglas H              102415
           Horan , J Thomas            102262                     Johnson, Gregory B (Blake)      260915
           Horner, Joseph L            128663                     Johnson, Jacob P                253555
           Hoskinson
           Hoskinson,, David A         106754                     Johnson, Jason E                129050
           Howard,, Christopher M
           Howard                      105993                     Johnson, John A                 129059
           Howard, Joseph S            102285                     Johnson , Michael T             255741
           Howard , Kelly A            235424                     Johnson, Nancy M                161060
           Howell, Sandra K            197441                     Johnson, Roland J JR (Johnny)   107883
           Hrovatich, Kathryn A        128708                     Johnson, Stephen W              140645
           Hubbard, Neely G Jr         258022                     Johnson, Steven M               234575
           Huber, Michael K            102298                     Johnson . Therese               106794
           Hubert, Daniel J            102299                     Johnson, Tyler Z                259641
           Hudson
           Hudson,, John S             128727                     Johnston, Douglas E             129107
           Huesers, Chad S             176179                     Jones, Adam H                   236187
           Huggins, Randy C            128752                     Jones, Amberly N                255666
           Hughes, Rene M              128763                     Jones, Clabe P.
                                                                               P.                 252175
           Hunt, Joseph R              128801                     Jones, Duane I                  102446
           Hunt, Shannon L             128808                     Jones, Gregory Lance            253756
           Ice, Christopher M          259640                     Jones, Judd E                   234602
                             III
           Ingram , Robert H Ill
           Ingram,                     106771                     Jones, Lisa J                   234584
           Irwin, Anthony A            229453                     Jones, Robert L                 102458




                                                Page A-12 of 22




                                                                                                           PPG103081
                                                   A-140
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 141 of 212 PageID #:
                                     2008




                      Full Name          PPGID                                 Full Name        PPGID
           Jordan, John E               102464                     Kowalski , Paul M           144361
           Jordan , Melone L            142578                     Kramer, Elizabeth A         106852
           Joseph, Jason                129223                     Krejci , Richard P          129613
           Jozwiak, Louise A            102472                     Krieger, Carl E             234625
           Juhala, John J               250748                     Kroger, Henry V             109714
           Kadlubar, Daniel C           102484                     Krull,
                                                                   Krull , Cheryl L            128349
           Kain , Edwin L               172878                     Kuca , Nicholas R           261082
           Katekovich , Raymond         102525                     Kuhn , Ana Martinez         102762
           Kayhart, Laura L             100594                     Kurtz, Joshua I             227897
           Kehrer, Robert A             109679                     Kwisnek, Vincent F          142319
           Keigley , Richard L          129316                     Labby, Melvin G             180503
           Keim , Donald L              102535                     LaBoa , Tyna R
                                                                   LaSoa                       234587
           Keller, Gerry L              129328                     LaBove , James M            111198
           Kelley, Craig A              106823                     Labove , John E             129655
           Kelley, Joshua P             198238                     LaCour,
                                                                   Lacour, James W Jr          143646
           Kendall , Jamey J            129363                     Ladner, Brittany L          197767
           Kennard , Steven G           143270                     Lafanette, Mark A           159592
           Khoury, Mark A               129397                     Lafleur,
                                                                   LaFleur, Andrew JR          186049
           Kibodeaux, DeAnn M           201220                     Lafosse
                                                                   Lafosse,, Pat Q             129666
           Kiger, Jesse M               102589                     Lagrange , Gary C           129669
           King , Lord C                129452                     Lallathin , Corey S         256926
           Kingham , Kerry A            129458                     LaMotte , Field             178023
           Kingrey, Billy R             230409                     Landels,, Tami L
                                                                   Landels                     234580
           Kirk, William A              102619                     Landry, Clarence            129724
           Klahn , Patricia A           106839                     Landry, Justin M            233802
           Kleineke, Henry T            129500                     Landry, Justin P            228496
           Kleinschmidt, Kristopher L   145173                     Landry, Kenneth W           107932
           Knighten
           Knighten., Larry E           129540                             La'Techa J
                                                                   Landry, LaTecha             129065
           Knowlton , S J               129551                     Landry, Marty P             102821
           Knox, David R                102665                     Landry, Robert D (Dwayne)   102822
           Kober, Gerald W              129557                     Landry, Russell W           129726
           Kober, Reginald A            129558                     Langenfeld , John N         144256
           Koch , David W               129561                     Langsdorf, Michael L        109733
           Kocher, Stephen W            129564                     Lanier, Steve T             129762
           Kociban , Jason A.           145129                     Lanthier, Michael S         230786
           Koerber, Jerald L            129566                     Lartigue, Marvin A          230535
           Kokowsky, David J            102681                     Lashley, Heather J          169385
           Koonce , Michael W           129580                     Lavergne , Elvis L          129807
           Kovacs, Joseph P             102703                     Lavergne, Joseph H          129808



                                                 Page A-13 of 22




                                                                                                        PPG103082
                                                    A-141
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 142 of 212 PageID #:
                                     2009




                       Full Name          PPGID                                Full Name        PPGID
           Lavergne, Kevin R.            154336                     Lemonia , Glenn M          129931
           Lavergne, Rose M              107940                     Lenhart, Robert P          178541
           Lawrence, Christopher J       261083                     Leonard , Arnold Kirby     129940
           Leach , Norman D              129835                     Leonards, Andre' F         129960
           Leary, Patrick J Jr           129840                     Lerch , Gretchen D         102921
           LeBert, Brett R               102879                     Lester, Stephen R          102924
           LeBlanc, Anthony J            142119                     Leveque , John J           129972
           LeBlanc, Chance M             129848                     Lewis, Alvin L             102932
           Leblanc, Daniel A
           Leblanc,                      129849                     Lewis, Celeste S           102934
           LeBlanc, Diana L              106870                     Lewis, Lorren K            256759
           LeBlanc, Dustin P             129850                     Lewis, Mary Kaitlyn        229213
           LeBlanc, Joshua L             196669                     Lewis, Michael D           106031
           LeBlanc, Laresa S             171030                     Lewis , Novella J          176183
           LeBlanc, Ricky S              102880                     Lewis , Wendy C            106881
           Leblanc, Toby W               257543                     Libby , Joshua G           234626
           Leblanc, Warren J JR          129854                     Liggio
                                                                    Liggio,, Esther S          102950
           LeBleu , Martin 0 (Marty)     144850                     Linder, Paul E             102960
           LeBleu , Natalie C            129857                     Lippincott, James D JR     102979
           LeBleu , Timothy G Jr         185803                     Lloyd , Cody M             231343
           LeBrun , Daniel P             230719                     Lockhart, Brian R          111271
           Lecompte, Joycelyn M.
           LeCompte,                     250964                     Logan , Richard D JR       130085
           Leddy, David C                106872                     Logston , Joanne C         103004
           Ledet, Brandon P              181218                     Logston , Thomas A         103005
           Ledoux, Clint W               129879                     Long , Denise A            106900
           Lee , Michael F               255554                     Long , Robert F            158798
           Leffler, Lori L               102892                     Long , Tyson N             200793
           LeFrere , Bryant G            229207                     Looper, Austin E           103018
           Leger, Dustin M               229542                     Lough , Clifton C          176006
           Leger, Jimmy D                176313                     Louviere , Melissa A       152444
           Leger, John E                 129904                     Louviere, Ted J            130143
           Leger, Megan A                107680                     Louviere, William P        130144
           Leggett, Michael Burton       141119                     Love, Michael L            130151
           Lehner, Jordan E              234599                     Lovingfoss , Mickel        234606
           LeJeune , Daniel T
           LeJeune,                      176022                     Lowery,
                                                                    Lowery , Arthur L          199761
           Lejeune,
           Lejeune, Leonard D            102904                     Lowery, James M            130180
           LeJeune , Patrick C (Craig)   102905                     Lowry, Earl C              130187
           Lemaire,        B.
           Lema ire, Aaron B.            235374                     Lucas , James F            252510
           Lemasters,, David J
           Lemasters                     156312                     Luces-Phillip, Candace A   236666
           Lemasters, Jerry M            129922                     Ludolph , Randall J        106911




                                                  Page A-14 of 22




                                                                                                        PPG103083
                                                     A-142
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 143 of 212 PageID #:
                                     2010




                       Full Name        PPGID                               Full Name         PPGID
           Ly, Anh V                   103058                     Mathews, Bart
                                                                  Mathews,                   130459
           Lyles, Andrew J             230720                     Mathews, Joseph B          168545
                        III
           Mack, Joseph Ill            161017                     Mathews, Steven H          106940
           Magee, Randy (Randy)        103094                     Mattes, James D            103216
           Magurany, Ashley K          235423                     Matthews,
                                                                  Matthews, Bradford         130468
           Maine, Richard L JR         130297                     Matthews, Ernesto W        256761
           Majors, Joseph T            109810                     Maxwell, Daniel A          259642
                          M.
           Mallett, Brent M.           236678                     Maxwell, David E           106944
           Malone, Timothy S           259111                     Maxwell,
                                                                  Maxwell , Robert W         130482
           Malveaux, Adam L JR         109813                     Mazza , Shayne             234634
           Malveaux, Nolton M          103122                     McBride, Rene              130528
           Malveaux, Raymond           103123                     McCain, Austin A           236317
           Manard
           Manard,, Patrick J          130316                     McCain , Paula D           258354
           Maniscalco, Christopher W   178891                     McCain
                                                                  McCain,, Robert A          107998
           Mannion,, Lisa M
           Mannion                     103132                     McCann,, Edwin J (E.J.)
                                                                  Mccann                     103248
           Manns, Jonathan P           103133                     McCartney, Kevin B         234635
           Manuel, Brennan A           252355                     McCaslin, Nichole
                                                                  Mccaslin,                  234582
           Manuel, Casey A             261244                     McClain,
                                                                  McClain, Mitchell          106952
           Manuel, David A             229452                     McClure, Ronnie J          130573
           Manuel, Dennis              130334                     McCune, Brian S            154620
           Manuel, Jeremy T            158801                     McCune, David M            130603
           Manuel, Larry A             160449                     McDaniel, Chris L          130610
           Manuel, Steven W            130341                     McDonald, Jason N          253261
           Maranowski, Joseph J        257880                     McDowell, Catherine C      130631
           Marcantel, Harold J         130347                     McEachern, Christopher S   103288
           Marceaux, Allen R           109820                     McEachern , Gretchen M     103289
           Marinacci, Dominic R        130355                     McFatter, Suzanne I        106962
           Markan , Denis              179976                     McGee, Charlie M           230785
           Marshall, Mark A            106930                     McGinnis, Robert L         103300
           Marshall, Nicole Y          232649                     McGovern , Michael J       130658
           Martin, Byron S             130398                     McGuire, Kenneth A         106964
           Martin , David A            234891                     McKenzie, Joel C           232123
           Martin, David L             145003                     McKinney, Isaac L          130689
           Martin, James               130407                     Mclaughlin,
                                                                  McLaughlin, Edward T       155138
           Martin, Michael J           103185                     McLaughlin, Robert J JR
                                                                  Mclaughlin,                130702
           Martin , Thomas C           130425                     McMeekin, Elizabeth H      103335
           Martis, Joseph W JR         106932                     McMullen, Jamie L          230088
           Mascarenas, Eduardo R       197614                     McMullen, Joseph M         103342
           Mason,
           Mason , Larry A             103203                     McNabb, Rex K              261446




                                                Page A-15 of 22




                                                                                                      PPG103084
                                                   A-143
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 144 of 212 PageID #:
                                     2011




                      Full Name    PPGID                                   Full Name       PPGID
           McNeal , Cedric J      176041                      Miller, Robert A            182942
           McPeek, Allen E        184148                      Miller, Ronald L Sr         176318
           McPherson, Thomas W    103348                      Miller, Stephen L           106987
           (Wayne)
           (Wavne)
                                                              Miller, Timothy B           130951
           McPherson, William     130744
                                                              Mire, Jody                  230599
           McRae, Artis W         177658
                                                              Mitchell, Clayton K         184190
           Meadows, Derick R      103356
                                                              Mitchell, Mark L            182947
           Means, James B II      261084
                                                              Mitchell, Michael A         131005
           Meaux, Kenneth J       130768
                                                              Mitchell
                                                              Mitchell,, Peter D          167533
           Meche, Andrew C        233945
                                                              Mizwa, Joshua E             226724
           Meche, Jeffrey K       130769
                                                              Mobley, Airee V             168701
           Meek, Barry J          130782
                                                              Moerbe, Brian K             182526
           Meeker, Drew E         106975
                                                              Monk, Joshua L              257787
           Meeks, George W JR     130785
                                                              Montgomery, Brent L         106995
           Mercer, Justin M       180012
                                                              Montgomery, Ella Mae        131055
           Meredith, Andrew T     230439
                                                              Montgomery, Finley D        131056
           Meredith, Todd D       183517
                                                              Montgomery, Tamara M        107402
           Mertes, Shawn R        234604
           Messenger, Terry W     103393
                                                              Moore, Anthony P            131073
                                                              Moore, David E              131084
           Mestayer, Shannon T    130845
           Meyer, Charles A III
                            Ill   184142                      Moore, Dina M               217326

           Meyers, Daniel N       143974                      Moreno, Marc A              107001

           Meyers, Diane C        103408                      Morgan, Ashley K.           235372
                    Carl 0
           Michael, CarlO         111391                      Moring,, Jaclyn P
                                                              Moring                      256554
           Mickens, Susan R       228976
                                                              Morris, Duane D             131157
           Mickey, Stephen S      130856                      Morris, Harold S (Scott)    143027
           Midcap, Deborah S      126135                      Morris, Howard P            131159
           Mier, Chris W          130860                      Morris, Joshua A            234598
           Mier, Trisha L         100230                      Morris, Theresa L           107007
           Miles, Carmilite M                                 Moses, Russell T            103573
                                  130867
                                  13 0867
           Miller, Amanda L       257063                      Moses, Shannon L            182621
           Miller, Beery W
           Miller,                106068                      Mosley, Richard L           252451
           Miller, Ezria B        259643                      Moss, Thomas P              185801
           Miller, Frank                                      Mrvos, Patricia G           103597
                                  103440
           Miller, Herbert L                                  Mueller, Beth L             107012
                                  103444
           Miller, John G                                     Mullett, Steven S           103610
                                  103447
           Miller, Mark D                                     Mullins, Traci A            131236
                                  103453
           Miller, Michael J                                  Munoz, Leonardo             108046
                                  130931
                                                              Murdoch, Michael H (Mike)   250865
           Miller, Michael P      130932
           Miller, Peter A                                    Murdock, Michael W
                                                              Murdock,                    107013
                                  106985



                                            Page A-16 of 22




                                                                                                   PPG103085
                                               A-144
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 145 of 212 PageID #:
                                     2012




                      Full Name           PPGID                                 Full Name            PPGID
           Musgrove, Michael Van         103632                     Nunez, Thaddeus M               168255
           Myers, Charles W              103637                     Oakman , Andrew L               131472
           Myers, Clifton M (Cliff)      142342                     Oathes , Ronald J JR            234600
           Myers, Donald Cliff (Cliff)   167843                     O'Blanc, Jerod W                153252
           Myers, Holly G                168922                     O'Brien , Kelly S               131483
           Myers, Mary E                 131282                     Oden,
                                                                    Oden , Jeremy M                 228569
           Myers, Reni M                 140428                     Ogle , Crystal G                229322
           Myers, Russell L              107017                     Okarma , Janet L                107043
           Narbit, Thomas S JR           103653                     Oligher, Timothy P              201704
           Nash, Rodney A                107023                     Oliver, Joey J                  131520
           Nassar, Barry L.
                         L.              236595                     Olivier, Gregory                109974
           Nassar, Larry J               131315                     Olivier, Rosemary D             256750
           Natale, James F Ill
                           III (Jim)     182099                     Olson , Jeffrey L               131529
           Nelson, Bruce H               103667                     Oney, David K                   106092
           Nelson, Mary F                103671                     Onken , Richard G               131543
           Nelson, Richard K             131357                     O'Quinn , Cory J                103777
           Nero, Kathleen C              256168                     Orebeaux,
                                                                    Orebeaux, Jerry J               230531
           Nething, Shirley A            107026                     Orsot, Rico L                   103788
           Nething, Wayne L              107027                     Orsot, Stacie C                 103789
           Newby, Frank                  131367                     Ortego, Keith W                 131563
           Newman, Bryan A
           Newman,                       103686                     Ottenweller, Daniel J           103800
           Newman, Kelly                 161037                     Overstreet, Robert C            131586
           Newman, Ronald A              107030                     Overstreet, Ruth A              103807
           Newsome, Brian                236228                     Owens , David N                 103811
           Nguyen, Nathan D              258144                     Owens , Rodney S                228866
           Nice, Benjamin D              107031                     Ozment, Jennifer L              160259
           Nice, Jacob W                 131393                     Pagan Rodriguez, Lettice M      107055
           Nichols, Terry Lee            107033                     Page, Jason P                   131618
           Nicki,
           Nickl, Jeffrey                255861                     Palombi , Anthony T Jr          261085
           Niven , Robert M
           Niven,                        107034                     Pancake, Daniel K               109998
           Nonette, George               257313                     Pankiewicz, David P             103849
           Nope, James R                 131434                     Papillion , Burnell J           131648
           Northcraft, Carla K           131447                     Papillion,
                                                                    Papillion , Craig J             131649
           Northcraft, Ralph E           131448                     Pappillion , Morris W (Wayne)   131651
           Norwood, Travis C             131455                     Pappion , Berchman J            131652
           Novel, Anthony F              131459                     Parker, Bryan A                 103860
           Nugent,
           Nugent, Donna Mott            126638                     Parker, Jason T (Todd)          142118
           Nunez, Benjamin D (David)     153584                     Parker, Julie A                 131661
           Nunez, Eric D                 257783                     Parker, Robert N                131674




                                                  Page A-17 of 22




                                                                                                             PPG103086
                                                     A-145
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 146 of 212 PageID #:
                                     2013




                      Full Name          PPGID                                Full Name          PPGID
           Parker, Vickie L             142376                     Pinson , Joseph J (Jude)     131958
           Parks , Brent                111495                     Pisarchuk, Timothy L         234628
           Parks,
           Parks , Melanie C            140202                     Pittman , David Lee          104012
           Parks , Nola J               131691                     Plaisance
                                                                   Plaisance,, Chancey W        142988
           Parr,
           Parr, Travis Lee             255478                     Plauche,
                                                                   Plauche , Andy P             104020
           Parra , Ricardo              155504                     Plauche, Bryan J             155806
           Parrott, Dawn M              234627                     Pleskonko, W Scott           104024
           Parson , Cynthia L           107064                     Plumbar, Ronald P            131984
           Patterson , Marlene V        103888                     Poepping , Julia M           104033
           Patterson , Ramona K         132359                     Pollet, Brandon M            236390
           Patton , Colby E             131741                     Polus , Joseph M             104049
           Patton , Jeffrey 0           201378                     Porter, Gail K               106485
           Pavone,
           Pavone , Anna Marie          257016                     Porter, Timothy W            201219
           Payne
           Payne,, Robert B             160308                     Potter, Jonathan L           185946
           Pearson , Donald B (Bruce)   199310                     Potts , Jonathan             261086
           Pearson , Donald K           103905                     Pouch ie, Tonia D
                                                                   Pouchie,                     132039
           Peet, Michelle D             103916                     Pousson , Brandon L          141250
           Pelican , Toby J             141767                     Powell , Pamela S            104070
           Pellish,
           Pellish , Terrence L         107072                     Powers, Allen R              104072
           Pennell , Tamera D           110019                     Presseisen , Scott           234603
           Pennell , Timothy R          103928                     Price , Alex L SR            132073
           Perez, Nelson E              106109                     Price , Thomas A
                                                                   Price,                       132080
           Perkins , Keith D            131833                     Proctor, Julie H             234589
           Perkins , Toby F             103941                     Prosser,
                                                                   Prosser, Joel A              180775
           Perrodin , Nicholas B        231764                     Pryor, Terri L               111559
           Perry,
           Perry , Gerald L             103947                     Pundt, Daniel C              132117
           Perry, Jeffrey C             131841                     Pyles
                                                                   Pyles,, Calvin L             177953
           Persinger, Kimberly A        132430                     Pyles , Matthew H            259644
           Persinger,
           Persinger, Samuel L          131853                     Pyles , Robert J             132134
           Petross , Chad P             230408                     Pylypchuk,
                                                                   Pylypchuk, Katherine L       132135
           Pharr, Mary Margaret (Meg)   103975                     Query, Kenneth               104123
           Pharris , John Q             155779                     Quinerly-Yuricha , Darla J   107103
           Phelps, Helene A             107078                     Quinn , Aaron J              132147
           Piatt, Scott M               131926                     Quinn , Frances C            107104
           Piciacchio , Sharon G        103989                     Ramirez, Abran J             107110
           Pickens , James Z            131927                     Ramirez, Jeff                261137
           Pickens , Stanley R          103990                     Ramos , Mario L              132195
           Pierce, Stephen G            131943                     Randle , LaDonna M           197763
           Pinchok, Diana L             107082                     Randolph , Steven D JR       234629




                                                 Page A-18 of 22




                                                                                                         PPG103087
                                                    A-146
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 147 of 212 PageID #:
                                     2014




                      Full Name         PPGID                                 Full Name       PPGID
                                                                                              PPG ID
           Rannekleiv, Branden E        181023                     Richard, Todd W           230717
           Ranpariya,
           Ranpariya , Nikunj D
                              0         197690                     Richards, Brian W         178174
           Raper, TB
                  TB                    107116                     Richardson , James P      180443
           Ravander, David R            234573                     Richardson , Jerome J     132387
           Rearic, Melanie M            139505                     Richardson , Kathy J      132388
           Reber, Vernon L              132262                     Rideau , Derek James      132402
           Reddin , Patrick J JR        104194                     Rideaux, Steve A          132404
           Reed , Dayna
                  Oayna L               106620                     Rideaux, Steve A II       197335
           Reed , Diana L               104201                     Riggs
                                                                   Riggs,, Hubert            132423
           Reed , Russell K (Kyle)      104203                     Rimlinger, Joel J         104286
           Reed , William K (Keith)     132291                     Rine,, Lane P
                                                                   Rine                      104287
           Reeves, Brian B              111586                     Rine, Michael J           132431
           Reeves, Jr, Ronald K         181219                     Rine , Robert D
                                                                                 0           107143
           Rega,
           Rega , Robert K              104206                     Rion , Kelvin R           132434
           Reinecke, William E (Bill)   104218                     Ritter, Charles L         132446
           Rene, Joseph H               132322                     Ritter, Michelle I        104301
           Reneau , Kenneth C           259595                     Ritz, Larry G             107146
           Rentfrow, Jeffrey W          230141                     Roach , Elmer L           104306
           Rentrop, Emily               104227                     Robart, Jennifer          155505
           Reppond , Ryan Y             255958                     Robbins, Jeffrey W        142228
           Rewerts, Larry J             104235                     Robbins, Jeremy J.        235814
           Reynolds , Benjamin D
                               0 JR     104240                     Roberts , Brian A         189890
           Reynolds , Luke E            111599                     Roberts, David E          132484
           Reynolds , Terry R           104246                     Roberts, Douglas E        107148
           Rhodes, PaulD
                   Paul 0               258152                     Robertson , Roland L      104322
           Rice,
           Rice , Richard L JR          104255                     Robicheaux, Cedric J JR   132506
           Richard , Blanche            161462                     Robinson , Gilbert L      107152
           Richard , Clint Gene         253757                     Robinson , Joseph W       201380
           Richard , Daryl W            168257                     Robinson,
                                                                   Robinson , Larry G
                                                                                    G        104332
           Richard , David C Jr         158806                     Robinson , Mary M         132532
           Richard , Heather A          167220                     Rock, James D
                                                                               0             104338
           Richard , Jason D
                           0            230532                     Rodriguez, Alberto JR     104344
           Richard , Joseph W (JW)      104259                     Rodriguez, Sherell M      234894
           Richard,
           Richard , Michael            176265                     Rogers
                                                                   Rogers,, Amber D
                                                                                  0          257962
           Richard , Michael W SR       132370                     Rogers, Michael L         189891
           Richard , Mitchel D
                             0          132371                     Rogers , Vincent K        132595
           Richard , Robert J           200161                     Romero, Lena M            132618
           Richard , Sandra Y           107135                     Root, Timothy M           234574
           Richard , Timothy W          132373                     Rose,
                                                                   Rose , Scott H            132640




                                                 Page A-19 of 22




                                                                                                       PPG103088
                                                    A-147
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 148 of 212 PageID #:
                                     2015




                      Full Name         PPGID                                Full Name              PPGID
           Rosenberger, Leland W       198936                     Scharff, Angie S                 143881
           Ross, Lyle A                104385                     Scherf, Thomas E                 107198
           Ross,
           Ross , Russell C            132668                     Schessler, Julianne K            200608
           Rougeau , Crystal G         195336                     Schexnayder, Lawrence E          257636
           Rousell,
           Rousell , Donovan B         195337                     Schexnider, Scott M              234388
           Routh , John E              176513                     Schiffman , Frank E              104543
           Rozas, Frank D (Danny)      104404                     Schindler, Tony F                107201
           Ruble,
           Ruble , Elizabeth R         110114                     Schmidt, Michael G               104554
           Ruckman,
           Ruckman , Barbara E         132709                     Schmitt,
                                                                  Schmitt, Andrew E                104556
           Ruffin
           Ruffin,, Eunice M           104413                     Schoenman,
                                                                  Schoenman , Erik A               104567
           Ruiz,
           Ruiz, Pablo JR              107174                     Schroll , Anna F                 155777
           Rumery, Mark W              132723                     Schumacher,
                                                                  Schumacher, Shirley J            171164
           Rush,
           Rush , Allen L              132731                     Schussler, Henry W               104585
           Rush , Douglas L            258528                     Schwenk, Robert E                178539
           Rush , PaulE                107176                     Schwenneker, Charles G           107213
           Rusnak, James E (Jim)       104431                     Scollick, David A                132947
           Russell,
           Russell , Richard R         132747                     Scott, E Marie                   106301
           Rutherford , Brent A        107177                     Scott, Wilson G                  132970
           Sakowicz, Walter M JR       104462                     Scroggins , Johnathan W (John)   104614
           Saldana , Hugo E            236245                     Seaford , Stan                   110155
           Salter, William F (Billy)   104470                     Sealund , Donald R               259008
           Samms , Lawrence D          132797                     Seamons, Shanin C                132982
           Sanchez, Stephen E          104477                     Sears, Perry L                   132983
           Sands, Mark W               132827                     Sederburg , Erin T               234630
           Sandvik,
           Sandvik , Jodi L            107186                     Sedgmer, Susan L                 108188
           Santonas, David M           104487                     Self,
                                                                  Self, John G                     201106
           Sapp, Charles S             132848                     Semien,
                                                                  Semien , David W                 133012
           Sapp, Karen J               107190                     Semien,
                                                                  Semien , Ivan C                  160744
           Sapp, Richard L             104491                     Semien
                                                                  Semien,, Nolan                   133015
           Saulnier, Gregory J         108162                     Semien , Steven J
                                                                  Semien,                          133016
           Savell, Michael W Jr        201377                     Sensat, Allen W                  133018
           Savoie,
           Savoie, Anthony R           258785                     Sevebeck, Eric W                 104655
           Savoie , John E             132866                     Shamburger, John P               104668
           Scaief, Nicholas            234581                     Shanley, Kevin F                 198233
           Scalia , Dennis A           132876                     Sharp, Carolyn E                 107223
           Scallan , Guy B             132878                     Sharpton,
                                                                  Sharpton , Robert E              133070
           Schafer, Jerry A Sr         141771                     Shaw, Scott L                    133080
           Schafer,
           Schafer, William J          104518                     Shaw, William A                  133083
           Schaller, Melodee L         107197                     Shearer, Mark P                  141751




                                                Page A-20 of 22




                                                                                                            PPG103089
                                                   A-148
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 149 of 212 PageID #:
                                     2016




                      Full Name       PPGID                                 Full Name         PPGID
           Shelton , Dennis R
           Shelton,                  107227                     Smith , Dana M               134825
           Shepardson , Eric W       155022                     Smith , David C              133362
           Shepherd , Anthony P      133104                     Smith , David L              145060
           Shepherd , Jerry D        133106                     Smith , Jackie R             228495
           Shepherd , Timothy B      133107                     Smith , James C              133392
           Sherwood , Scott          104713                     Smith , James S
                                                                Smith,                       133398
           Shives , Robert A         108200                     Smith , Jamie G              133400
           Shook, Ricky V            107231                     Smith , Joshua E             234632
           Shrieve, Tracy L
           Shrieve,                  107233                     Smith , Laddie D             133423
           Shuff, Frederick Neal     133175                     Smith , Larry S              108230
           Shumate, Douglas C        133192                     Smith , Leslie K             133429
           Sias , Tarsha P           133198                     Smith , Mark V               167241
           Sias , Walter R SR        133199                     Smith , Ronica L             107264
           Sibley, Waymon B          133200                     Smith , Shari R              111770
           Sigmund,, John A
           Sigmund                   104742                     Smith , Terry P              104867
           Siler, Andrew F           104744                     Smith , Tracey L             133480
           Simien , Michael G        133214                     Smith , William Mark         133483
           Simmons, Michael P        182842                     Smithart, James (Mike)       231761
           Simmons, Rory B           231233                     Sobota , Gary R              136408
           Simon , Bradford J        195338                     Soileau , Janice M           133522
           Simon , Ryan M            145168                     Solomon , Jeffrey D          104894
           Simon , Thomas JR         133233                     Sonnier, Ernest JR (Ernie)   133534
           Simons, Judy C            133234                     Sonnier, John E              133536
           Sims, Narvey D            145174                     Sonnier, Ronald B            180927
           Sims, Nicole E (Nikki)    133257                     Sossamon,, Terry L
                                                                Sossamon                     133541
           Sinclair, Mark J          104769                     Speaks , Keith E             104912
           Singleton , Ronald J Jr   257074                     Specht, Scott L              253262
           Singleton,, Ronald J SR
           Singleton                 133268                     Spencer, David M             107278
           Sivek, Brandon B          253195                     Spencer, Robert D            260914
           Skrypek, Linda G          107242                     Spier, Todd A                104919
           Slaughter, Kiana L        139791                     St Romain , Louis J II       235955
           Slaydon , William M       133304                     Stackpole , Calvin R JR      107279
           Slie , Charles S          133306                     Stafford , Terrell J         133628
           Small , Barbara T         104805                     Stamper, Larry J             104940
           Smetana , Michael A       234579                     Standiford , William R II    133647
           Smith , Alex J            234631                     Stantz, Donald E             107282
           Smith , Alton M           133330                     Starkey, Daniel L            133665
           Smith , Bonita J          133341                     Starkey,, James M
                                                                Starkey                      133669
           Smith , Chris D           104819                     Starkey, William S           104951




                                              Page A-21 of 22




                                                                                                      PPG103090
                                                 A-149
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 150 of 212 PageID #:
                                     2017




                       Full Name          PPGID                                 Full Name        PPGID
           Starling , Kenneth II         261138                     Suydam , Jeremy S.          258566
           Stephen , D Rebecca           110235                     Swallow, William M          133897
           Stephenson , John W JR        104976                     Swartz, Jason E             200162
           Stermole , David A            104982                     Swartzmiller, Robert W      153319
           Stevens, Baby Anne T          234596                     Swofford , Marty A          234636
           Stevens, Byron J              133720                     Taha , Khalid S             259439
           Stevens , Herbert G II        230601                     Talbert, Kontahlee          176311
           Stewart, Charles F (Chuck)    104992                     Tallent, Don S              108270
           Stewart, David G              133735                     Tallman , Troy D            107315
           Stewart, James B              104993                     Tam , Steven W              110269
           Stewart, James L              133739                     Tanner, Roosevelt JR        111824
           Stewart,
           Stewart, Jeffrey S            107287                     Targosky, Richard S         177662
           Stewart,
           Stewart, Richard E            133745                     Tatum , Katie E             236186
           Stitt, David K                108252                             III , Melvin F
                                                                    Taylor, Ill                 185878
           Stockman , Kevin              133760                     Taylor, James T             105118
           Stokes, Michael J
           Stokes,                       133762                     Taylor, Kenneth M           133977
           Straub , Gary A               156310                     Taylor, Michele T           105122
           Strauss , Seumas J            234697                     Taylor, Ricky L             176244
           Street,
           Street, Chad K                107297                     Taylor, Russell L           178622
           Street, Craig K               107298                     Teague , Donald E
                                                                    Teague,                     186468
           Striker, John D               230575                     Tedesco, Mark S             134002
           Stroderd,, James D (Donnie)
           Stroderd                      142117                     Temple, Harold L Jr (Len)   166757
           Strother, Charles S           177659                     Tepe,
                                                                    Tepe , Dennis S             183513
           Strothers, Ronald S JR        107299                     Terry, Paul D               105140
           Stuchell , Bethany M          261281                     Tester, Ramona L            234638
           Stump,
           Stump , Don 0                 158407                     Thevenot, Robert J          105147
           Stutes,
           Stutes , Sheldon G            111812                     Thibodeaux, Brian K         134041
           Suarez, Christopher J
           Suarez,                       133846                     Thibodeaux, Craig           134042
           Suarez, David R (Robert)      133847                     Thibodeaux,
                                                                    Thibodeau x, Darryl K       134043
           Suarez, Marlin K (Kim)        133849                     Thibodeaux, Gregory M       134044
           Suarez, Pamela J              107304                     Thibodeaux, Joseph L        134045
           Sulinski , Lori L             105057                     Thibodeaux, Lynn A
                                                                    Thibodeaux,                 134046
           Sullivan , Bruce A            105059                     Thibodeaux, Wyman L         134048
           Sullivan, Collin J            133857                     Thigpen , Donald R          134050
           Sullivan , Pat Fred Jr        252866                     Thomas , Carl               108278
           Sullivan , Ricky L            133859                     Thomas
                                                                    Thomas,, Christopher A      260554
           Sumpter, Rodger A             160451                     Thomas, Christopher M       184147
           Sumrall , Benjamin M.         252514                     Thomas , Deidrick T         250962
           Surface, James M              133870                     Thomas
                                                                    Thomas,, Eddie J            134061




                                                  Page A-22 of 22




                                                                                                         PPG103091
                                                     A-150
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 151 of 212 PageID #:
                                     2018




                       Full Name        PPGID                                 Full Name           PPGID
           Thomas , Lonnie R           134072                     Ueltschy, Bryan W              107363
           Thomas , Lynn A             134073                     Urdiales, David G              161370
           Thomas , Michael W          134077                     Valentine, Bradley S           134368
           Thompson , Beverly J        134094                     Valentine, Walter P            134371
           Thorn , Eric M              252506                     Vallette , Christopher M       141247
           Thorngate, Eric W           261087                     Vallette, Jonathan T           134374
           Thrasher, Bill D            134149                     Van Winkle , Julie C           134403
           Throckmorton , Robert C     107332                     Vance , Mark D                 231708
           Thumma , William            236436                     Vanderlick, Brian D            233906
           Tibbits , Douglas A         105189                     VanDyke , Psyche F             144851
           Tiefenbach , William S      256762                     Veillon , Tim W                134427
           Toerner, John P             229049                     Verret, David B                105357
           Tollett, Dennis L           105205                     Vezina , Joseph P              134441
           Toman , John W              134192                     Vidrine,, Cody A
                                                                  Vidrine                        182527
           Tomblin,
           Tomblin , Stephen S         143704                     Vidrine , Gregory J            134449
           Tomlinson , Johnny M        134195                     Vidrine , Hans M               159929
           Tooke , David H             229756                     Vidrine , Warren               105364
           Tooke, Dennis A             231403                     Vige , Carl B                  134454
           Tooke
           Tooke,, Lisa S              105216                     Vincent, Barry L               134469
           Topping , Gary W            105221                     Vincent, David A               134470
           Torres , Martin C           134214                     Vincent, David W               107376
           Touchstone , John T         196358                     Vincent, Heath B.              155125
           Tracy , Joseph D            105237                     Vincent, Michael S             107377
           Trahan , Don G              134233                     Vincent, Terry L               105370
           Trahan , Donald B           134234                     Vincent, William B (Bill)      134479
           Trahan , Gregory D          105241                     Vinson , John W                134483
           Trahan , Jessica L          159214                     Virden , Donald E JR           134488
           Trahan , Patrick W          134235                     Vital , Earl 0 Sr              134489
           Trahan , Susan T            107343                     Vitale, Gregory A
                                                                  Vitale,         A              105374
           Trahan , Virgil D           134236                     Voge , John A                  199309
           Travis , Thomas B           134242                     Waak, David                    110349
           Trevino, Jorge A            222759                     Waggoner, Eric L               107381
           Trevino , Susan R
           Trevino,                    234586                     Wagner, Reginald E             107383
           Trevino, Troy R             234637                     Waldon , James E               107385
           Trouard
           Trouard,, Benton D (Ben)
                              (Ben )   105256                     Walker, Adam P                 257784
           Trouth , Paul E II
           Trauth                      134278                     Walker, Damon L                134541
           Tucek, Trey A               158802                     Walker, Marlene M              105416
           Tucker, Ronnie G            105265                     Walker, Terry L                134569
           Turano, Michael A           134309                     Wallace , James E JR (Jimmy)
                                                                  Wallace,                       105428




                                                Page A-23 of 22




                                                                                                          PPG103092
                                                   A-151
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 152 of 212 PageID #:
                                     2019




                      Full Name          PPGID
                                         PPG ID                                   Full Name        PPGID
           Walton , Daniel A JR         107391                      White , Sheila G              167642
           Wa lton , Fred A
           Walton                       105450                      White, Stuart Lamar (Lamar)   105568
           Warmus, John                 105466                      White,, Thomas E
                                                                    White                         134884
           Warner, Clifton C            167701                      Wh itehead , Brennan
                                                                    Whitehead                     260514
           Wash ington , Larry J
           Washington                   134659                      Whitehead , Vicki L           134897
           Washington , Micheal A       134660                      Whitehurst, Peggy C           105572
           Wash ington , Shamika T
           Washington                   140931                      Wh ittaker, Linda M           134911
           Wasson , Paul P              134666                      Whittington , Raymond         154821
           Watkins , Christopher J Sr   106226                      Whorton , John D              134916
           Watkins , Marcus James       230604                      Widener, Jennifer L           111942
           Watson , Andrew W            198673                      Wiedl , Douglas J             134924
           Watson , Charles A           168213                      Wilburn , Mark A              105594
           Watson , John M              107395                      Williams, Atrondra R          231181
           Watson , Nathaniel W         107396                      Williams, Catherine E         101093
           Weaver, Leah A               127915                      Williams, Gerard D            155805
           Webb , Robert D              234607                      Williams, Harvey L Jr         230722
           Weekley, Pamela S            134763                      Williams, Jason C             257781
           Weekley, Rodney D            134764                      Williams, John D              226273
           Weeks , Scott D              134767                      Williams, Kevin B             251911
           Weeks , Shawn M              180312                      Williams , Michael G          135012
           Weizenegger, Zachary S       257311                      Williams
                                                                    W illiams , Nelson II         176396
           Welch , Bobby G              252759                      Williams , Rose M             135026
           Welch , Clayton M            253557                      Williams,, Samantha A
                                                                    Williams                      257574
           Welch , Marie F              234588                      Williams, Walter F (Wally)    105623
           Wells , Ricky L              107401                      Williamson , Ronnie L         135040
           Wells , Robert A             134799                      Willis , Keith D              135053
           Wesley, Keith L              107404                      Wills , Rocky W               175796
           West, Gregory R              105544                      Wilson , Andrew R             236499
           Westbrook, Cloyde J          107405                      Wilson
                                                                    Wil son , J e ffre
                                                                                  ffreyy M        105644
           Wetzel , Rhett R.            145128                      Wilson , Joseph M             135086
           Wetzel, W
                   WRR JR               134826                      Wilson , Mark A               105650
           Whatley, Terry B (Brent)     142115                      Wilson , Michael G            105651
           Wheeler, David A
           Wheeler,                     107408                      Wilt, Matthew C               233827
           Whipple , Patricia           105556                      Wingo, Jacob                  259724
           White, Charles J (Chuck)     105559                      Winters , Michael H           140200
           White , Ebin A               107410                      Winters, Steven L             258353
           White, Joseph S              259645                      Wolkoff, Carol P              105691
           White, Marvin D              177797                      Wood , John D (Danny)         135187
           White , Roger D Jr           156311                      Woods , Gary S
                                                                    Woods,                        105710




                                                  Page A-24 of 22




                                                                                                           PPG103093
                                                     A-152
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 153 of 212 PageID #:
                                     2020




                      Full Name    PPGID                                Full Name        PPGID
           Woodyear, Mark E       105715                     Yoho
                                                             Yoho,, Vicki L              107443
           Worthy, Richard J      111983                             Dan iel
                                                             Young , Daniel              107444
           Wright, Brian L II     235422                     Young , Marie T             105769
           Wright, Charles W      105726                     Young , Ruby J              135376
           Wright, William H      105731                     Zahm , Chris                108387
           Yeater, Kevin A        135314                     Zahnow, Thomas P            135391
           Yellott, Edward S      135316                     Zajdel-Letzelter,
                                                             Zajdel-Letzelter, Alana R   105794
           Yetsko-Krol , Mary F   256830                     Zeigler, Charles C          116787
           Yoho , David B         135337




                                           Page A-25 of 22




                                                                                                  PPG103094
                                              A-153
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 154 of 212 PageID #:
                                     2021




                                               Canada


                     Full Name     PPGID                           Full Name       PPGID
         Banoub,, Georges
         Banoub                    108408               Daoust, Andre              118959
         Beaupre, Luc-Alain        230807               DeRepentigny, Eric         168676
         Black, Sylvie             108432               Faubert, Suzanne           109445
         Boisvert, Christian       186001               Feeny, Rachel              109451
         Bourgie , Mario           144402               Fortier, Serge             139588
         Campbell , Alexandre      230929               Gagner, Jeannine           109488
         Desilets, Rolland         108516               Gagne,, Marie-Claude
                                                        Gagne                      159743
         Dionne, Michel            108521               Gauvin , Mathieu           230948
         Drainville , Denis        141946               Gingras , Denis            141603
         Fredette , Steve          160022               Giroux, Benoit             234157
         Gagnon,, Nicole
         Gagnon                    258729               Godin , Maxime
                                                        Godin,                     141602
         Girard , Louis            110914               Grenier, Franyois
                                                                 Frani;:ois        232713
         Girard , Stephane         116735               Grondin, Jocelyne          110966
         Guay, Louise              172742               Guay, Daniel               109538
         Hall, Michael             108582               Guillemette, Gilles        109542
         Isabel, Marie-Eve         225626               Haineault, Denis           109559
         Jette, Andre              155767               Houde, Sylvain             159796
         Labrie , Guillaume        177803                        Jean-Franyois
                                                        Lafleur, Jean-Frani;:ois   154627
         Lupien , Patrick          228808               Lafleur, Jean-Georges      119380
         Leger, Daniel             111248               Landry, Hubert             111217
         Leveille , Benoit         153071               Laniel , Lyse              109734
         Quinn , James J.          108770                        Franyois
                                                        Laurin , Fran9ois          109743
         Rioux, Carol              111616               Lavoie , Claude            109746
         Roy, Martin               108795               Lavoie , Richard           166840
         Santerre , Jacques        108799               Lebel , France             109753
         Sicard , Jean-Sebastien   110187               Leduc, Claude              111243
         Spenard , Gilles          110217               Leduc. Martin              111244
         Therrien , Andre          178651               Lefebvre,, Luc
                                                        Lefebvre                   229672
         Beaudoin , Richard
         Beaudoin,                 110499               Levac, Thomas              109763
         Belisle,, Serge
         Belisle                   109134               Levasseur, Jacques         109764
         Bergeron , Claude         110514               Lussier, Marc              109795
         Bonhomme , Michel         109174               Leger, Yannick             180192
         Bouchha , Hassan          158850               Maheu, Guy                 109808
         Boulet, Luc               109182               McSween , Jean-Claude
                                                        Mcsween                    109873
         Boyer, Erick              167920               Mendez, Roger              226459
         Brunet, Marco             181050               Messier, Christian         168448
         Charlebois, Yannick       141604               Montpetit, Pierre          119605
         Chen , Bo                 180193               MoYse, Pierre Luc
                                                        Morse,                     234347



                                            Page A-26 of 22




                                                                                            PPG103095
                                               A-154
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 155 of 212 PageID #:
                                     2022




                    Full Name    PPGID                           Full Name    PPGID
         Mo"ise, Rejean
         MoIse,                 119604               Reid , Guylaine         111588
         Nadeau , Michel        111449               Rodrigue,, Alexandre
                                                     Rodrigue                200650
         Nadeau, Sebastien      168038               Routhier, Ginette       110111
         Nadon
         Nadon,, Serge          109936               Santerre , Thomas       197662
         Picard , Kevin         236563               St-Jacques, Richard     180189
         Picard , Michel        111534               St-Onge , Robert        110241
         Piche,
         Piche, Patrick         119709               Theriault, Michel       119939
         Piette, Alain
         Piette,                110033               Theriault, Roger        119940
         Poirier, Real          119726               Trahan , Armand         167911
         Poissant, Ronald       110043               Turgeon , Yves          110314
         Poupart, Yves          110050               Vargas, Leonardo        233027
         Quevillon , Andre      110057               Viau , Alexis           234348
         Raymond , Eric         144530               Viau , Mario            110340
         Reid , Donald          119754




                                         Page A-21 of 22




                                                                                      PPG103096
                                            A-155
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 156 of 212 PageID #:
                                     2023




                                               Non-USCA

                       Full Name      PPGID                       LOCATION
             Oscos , Gustavo Adolfo   109984     PPG IND de MEXICO SA
                                                                   S.A. de C.V. (CHE)
             Uthurriague, Daniel      113989     PPG IND. SALES
                                                          SALES,, INC.- PARIS BRANCH (CHE)
             Yen , Chien-Cheng Art    112093     PPG IND. INT'L. INC. - TAIWAN BRANCH (CH




                                          Page A-22 of 22




                                                                                             PPG103097
                                                A-156
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 157 of 212 PageID #:
                                     2024



                                                                                            Exhibit B


                                                Spinco
                                         Former Spin co Employees

                                              United States

                    Full Name         PPGID                            Full Name         PPGID
            Abbott, Charles W        123834                     Ankenbruck,
                                                                Ankenbruck , JoelC
                                                                             Joel C     107471
            Abel , Dianne S          140726                     Antoine, Clifford       236963
            Abraham , Fred           100008                     Antoine,
                                                                Antoine , Lawrence      217432
            Abshire, Curl iss J
                     Curliss         120677                     Anzalone, James W       152589
            Abshire, Harvey R        123856                     Arabie , ML
                                                                         ML             152582
            Adams , George C         217118                     Archer,
                                                                Archer, Cynthia L       124095
            Aguilar, Rodolfo         106253                     Archer, NA
                                                                        NA              124097
            Alberssen , Mark A       214337                     Ardoin , Debra S        158391
            Alcock, James R          123934                     Ardoin , John C         141166
            Alexander, Joyce A       217037                     Ardoin , John W         124102
            Alexander, Patricia P    140467                     Ardoin , Wesley J JR    152597
            Alexander, Robert N      143166                     Armentor, Sidney J      152593
            Alfred , Peter           143338                     Armstrong , John B JR   140193
            Alleman , Joseph B       100047                     Arnaud , Iry
                                                                         lry J          152576
            Allen , Daniel R         143239                     Arnold , Paul R         217253
            Allen , Frances I        106258                     Arnold , Ronald J       124133
            Allen , James H          140436                     Ash , Donald R          237035
            Allen , John I           107459                     Ash , G Brent           124145
            Allen , Kathie L         106261                     Ash , Jordan D          259715
            Allen , Randy D          110431                     Ash , KE
                                                                      KE                152607
            Allen , Victoria Jane    162709                     Ashby, Kevin W          217081
            Allison , Virgil
                      Virg il 0      163350                     Aston , Linda K         124157
            Almany, Donald M         140258                     Athey, William R        100148
            Amos, Edward V           236881                     Atkinson , Raymond L    152609
            Amos, Finley D           152602                     Augustine , Junius      164521
            Amos
            Amos,, Patricia L        124022                     Avery, George 0         140451
            Anderson , Dale G        140570                     Axtell , Lowell J       106279
            Anderson , Glenn J       207714                     Axile,
                                                                Axtle , Richard A       109104
            Anderson, Mary Frances   236905                     Babaz, Carlos           109106
            Anderson , Nickerson J   139900                     Babe,
                                                                Babe, Glenn H           162453
            Anderson , Shirley Ann   236912                     Bachman,
                                                                Bachman , Mae Imogene   237116
                                                                                        237 116
            Andreas , William        152570                     Bacon , Betty J         237121
            Andrews, Charles M       152573                     Bacque, Larry L         140578
            Andrus, Justine          217061                     Bailey, Larry G SR      124216
            Andry', Rebecca L
            Andry',                  149729                     Bailey, Thomas A        221953
            Angus , William H        140287                     Baker, Bernice M        110469



                                                                                                  Exhibit
                                                                                                               exhibitsticker.com




                                               Page B-1
                                                    8-1 of 31

                                                                                            Rathburn 30b6- 3
                                                                                                  EC 8-11-20


                                                                                                          PPG103098
                                                 A-157
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 158 of 212 PageID #:
                                     2025



                                                                                               Exhibit B


                    Full Name             PPGID                            Full Name        PPGID
            Baker, Carl E                106286                    Beegle, Burl J          142945
            Baker, Dian A                100184                    Beegle,
                                                                   Beegle, Michael D       124489
            Baker, Judy L                106288                    Beeler, Ramon N         100294
            Baker, Karen D               124237                    Begnaud , Marla Kae     111656
            Baker, Michael J             124242                    Belcher, Ronald E       217263
            Baker, Ronald M              124248                    Belken , Sharon J       174326
            Baldwin,
            Baldwin , John B             141081                    Bell, Bonnie M          207653
            Balser, Glowel G             141935                    Bell , Jerry W          110507
            Barber, Forrest H            100212                    Bell , Michael L        124512
            Barbre , Jeffery             124314                    Belli , Angelina M      143616
            Bares, Michael R             100220                    Bellon , Charles W      100312
            Barker, John E JR            100224                    Bellow, Dorothy         237534
            Barnes, Richard J JR         107494                    Bellow, Hilton          124524
            Barrax, Jud ith A
                    Judith               237309                    Benesh , Bob A          143451
            Barrilleaux, Clay            124376                    Bennett, George H JR    143438
            Barrios, Gillis W            124377                    Benoit, Curt A          107512
            Barrow, Harvey L             124380                    Benoit, Edward          237580
            Barrow, Justine N            217488                    Benoit, Eva L           180555
            Barry
            Barry,, Veda L               224526                    Benoit, Gable           143784
            Barth , Raymond K            100247                    Benoit, Jules A         217003
            Barton , Johnie W            100251                    Benoit, Norma Jean      237581
            Bass, Howard C               142078                    Benoit, Ruston L        124549
            Bates
            Bates,, Paul A               202701                    Benoit, Wilson L        143593
            Batson , James L             142223                    Bergeron , Joseph D     143690
            Batton , Bonnie L            207597                    Bergeron , Judy A       237603
            Batton , Charles M           124414                    Berisford , Joshua D    109140
            Baudoin , Daniel K (Danny)   141249                    Berry, Charles R        100350
            Baumberger, Nancy L          237390                    Berry, Luther W         124581
            Baxter, George R             165992                    Berry, Ronald C         143843
            Baxter, Helena T             237395                    Berryman , Clement C    143845
            Bayle , Lawrence E SR        100268                    Bertrand , Clarence J   217463
            Baynard , Roger E            107500                    Bertrand , Donald R     143859
            Beale, Raymond L JR          207403                    Bertrand , Garland R    143860
            Bean, Charles L              141304                    Best, Lester E          124597
            Beatrice , Anthony J         142611                    Biagas , James R        144061
            Beavers, Robert J            109127                                     III
                                                                   Biggs, William A Ill    217892
            Beck, Carolyn C              217486                    Bigley, Daniel R        144148
            Beckman , Ervin W JR         143107                    Billeaud , Paul D       124628
            Bedenbaugh , Garnett F       217095                    Bills , George E        100376




                                                  Page B-2 of 31




                                                                                                           PPG103099
                                                    A-158
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 159 of 212 PageID #:
                                     2026



                                                                                             Exhibit B

                      Full Name         PPGID                            Full Name        PPGID
            Binford , Dennis H         124633                    Boutte, Howard J        124843
            Bingham
            Bingham,, Ruby A           237681                    Boutte , Ralph J JR     106363
            Bishop, Floyd L            144323                    Bowen, William H        124856
            Bishop , James W           106342                    Bowers , David L JR     145298
            Bishop, Mary A             124646                    Bowers , Mary E         160068
            Black, John M              110524                    Boyd , Nathan           178870
            Black, Patsy Gail
            Black,                     180336                    Boyd , Virginia A       238019
            Blatt, Ernest L            165069                    Boyette
                                                                 Boyette,, James H       100508
            Blythe,
            Blythe, Robbin E           210268                    Boykin , Joan A         238029
            Bockhorn , Ricky E         217970                    Boyles, Jerry L         100513
            Bodden , Nix 0             218434                    Bradley, Jimmie A       107531
            Bogdan , John R JR         216050                    Bragg , Larry E         145333
            Boggs, Jack L              145231                    Brahm , Janelle B       124925
            Bohrer, Michael R          100443                    Brant, Robert E JR      206962
            Bonner, Steven M
            Bonner,                    145254                    Brantley, Johnny L      124933
            Bonvillain , Robert H      124794                    Breaux, Austin J        162321
            Booher, Danny R            124795                    Breaux, Charles E       145352
            Book, B H                  124797                    Breaux, Manuel R        145354
            Book, Hester G             159108                    Breaux, Maureen M       124947
            Boone, Dottie H            237907                    Breaux, Melvin T
                                                                 Breaux,                 107535
            Booth , Genevieve          237915                    Breaux, Patricia R      222730
            Booth , Madlyn J           145261                    Breaux, Ronald T        124948
            Borda , Edwardo R          124812                    Breaux, Wallace J       124951
            Borel , Joann E            237926                    Bresley, Allen G        219110
            Borel , Larry J            145266                    Briley, Richard L       100560
            Borman,, Jay 0
            Borman                     237928                    Briscoe, Tina P
                                                                 Briscoe,                107544
            Boshell , Nancy P          106360                    Brookover, Jackie C.    145393
            Boston , L Eugene          164194                    Brookover, Melvin L     145394
            Boston , Neville A         145277                    Brooks , Charles L      145396
            Bosworth , James B         145280                    Brooks, Connie L        145398
            Boucher, Louis A           161679                    Brooks, Huey R          145400
            Boudreaux, Otis W          106361                    Brooks,
                                                                 Brooks , Julia
                                                                          JUlia R        207629
            Bouillon , Gloria D        145285                    Brooks , Patricia A     106380
            Boullard,
            Boullard , Wickley J       145286                    Broughman , P N         125051
            Bourdier, Eva C            145288                    Broussard,
                                                                 Broussard , B A         125055
            Bourgeois, Christene       237969                    Broussard , Daniel R
                                                                 Broussard,              106381
            Bourgeois , Richard M JR   217182                    Broussard , Joseph L    100582
            Bourque, R L JR            124841                    Broussard , Katherine   217441
            Boutet, Sabine M           155704                    Broussard , L Gene      145404




                                                Page B-3
                                                     8-3 of 31




                                                                                                         PPG103100
                                                   A-159
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 160 of 212 PageID #:
                                     2027



                                                                                           Exhibit B

                   Full Name         PPGID                           Full Name          PPGID
            Broussard , Lillian M   238172                    Bushnell , Paul
                                                                         PaulOD        125277
            Broussard , Paul G      125058                    Butler, Gordon F JR      145530
            Broussard , Ronald G    145406                    Butler, James H          158358
            Broussard , Russell J   125059                    Butler, Marie G          145533
            Broussard , Terrell J   125060                    Buttikofer, Edward       145536
            Brown , Alvin M         145410                    Butts,, Bryan K
                                                              Butts                    158384
            Brown , Barbara C       238176                    Byars , April S          100686
            Brown , Irene J         145421                    Byars, Carole            177853
            Brown , Kenneth S       216996                    Byars , Robert P         100687
            Brown , Linda           160099                    Byers, Sherilyn M
                                                              Byers,                   217403
            Brown , Roy L           106389                    Byrne , Paula B          217053
            Brown , Tommy G         145438                    Cady, Ronald L           217100
            Brown , Vernon M        163078                    Cagle
                                                              Cagle,, Marion C         145554
            Browning , Frank C      100603                    Caillouet, E Winston     100697
            Bruce , Mitchell V      100606                    Cain , Paul E            145558
            Bryeans , Tommy G       125145                    Cains , Joseph J         125337
            Buck, Grace L           145466                    Caldwell , RC
                                                                         R C JR        125349
            Buck, James D
                        0           125155                    Caldwell , Robert C SR   100704
                  Paul S
            Buck, PaulS             164883                    Caldwell , Sherry L      125929
            Budge , Ray J JR        100625                    Calhoun
                                                              Calhoun,, James S        145565
            Budwine , Jimmy L       145474                    Callahan , John T JR     125363
            Buller, Ennis W         145476                    Campbell , Leon J        125405
            Bunderson , Doyle N     109220                    Campbell , Linda B       125406
            Burgess,, Linda
            Burgess                 238345                    Campbell
                                                              Campbell,, Pamela A      125408
            Burgey , DR
                     0 R            106395                    Cannon
                                                              Cannon,, Marshall C      145603
            Burkart, Raymond V JR   217494                    Carlin , George T        145620
            Burke , Judy Gay        145500                    Carlquist, Sharon K      106418
            Burke , R Greg          125210                    Carmichael , David P
                                                              Carmichael,              145624
            Burkhart, Patricia B
            Burkhart,               207618                    Carney, Patricia A       145628
            Burks,
            Burks , Samuel V JR     163279                    Carpenter, Benita K      106422
            Burleigh , Carlyn L     238365                    Carpenter, John R II     100758
            Burleson , Jessie C     220163                    Carrier, Linda A         106425
                     Dan iel E
            Burnett, Daniel         106398                    Carrier, Peter C         125486
            Burns , Steven W        125240                    Carrier, Vivian Q        145640
            Burress, Carol A        157813                    Carroll , Larry G        125492
            Burton , Mary J         145516                    Carroll , Marilyn R      238622
            Burton , Mary Jo        238400                    Carroll , Ruth R         238624
            Burton , Rae R JR
            Burton,                 145517                    Carson , Elton E         145650
            Bush , Cecil J          145521                    Carter, Earnest L        125502




                                             Page B-4 of 31




                                                                                                       PPG103101
                                               A-160
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 161 of 212 PageID #:
                                     2028



                                                                                              Exhibit B


                    Full Name         PPGID                              Full Name         PPGID
            Carter, Floyd E           175056                    Clegg , Charles E         106445
            Carter, L Wayne
            Carter,                   217493                    Clemens , Glenwood A
                                                                Clemens,                  158617
            Casanova , Leonard M      145659                    Clement, Sidney           145796
            Cascio, Selina C          106428                    Clements , William L      100880
            Casey, Lorraine T         214951                    Clifford , Kathleen E     204117
            Casto , James R II        125545                    Clifton
                                                                Clifton,, Dennis W        125756
            Caston , Alvin R          125546                    Clifton , Wayne S         125757
            Cavender, Virginia M      238706                    Cloutman , Evelyn D       178549
            Ceasar, Curtis J          145683                    Cobb, Elijah R            145807
            Ceasar, Orez              125568                    Cobb, John H              163351
            Chaisson , Claude A       110634                    Cochran , Lloyd A         125783
            Chaisson , Don E          125586                    Cochran , Vernon D        145815
            Chamberlain,, Gwendolyn
            Chamberlain               184198                    Coker, Jay F              145820
            Chambers, J Darryl        159268                    Coker, Robbie             110238
            Chambers , Jerry D        125591                    Cole, Freddy A            125804
            Champagne , Byron P       106433                    Cole, James 0             238994
            Chance, Donna L           238753                    Coleman , Bradley W       161538
            Chapman , Clarence        145708                    Coleman , Jessie          145828
            Chapman , Jason A         125619                    Collins
                                                                Collins,, Christopher G   100921
            Chapman , William H       217329                    Collins , Cliff           145835
            Chargois, Marvin J
            Chargois,                 125625                    Collins
                                                                Collins,, Dewanda M       158376
            Chase,
            Chase, Cynthia M          106435                    Collins , Herbert L II    125830
            Chase,
            Chase, Wayne P            125634                    Collins , Lorenzo M       125832
            Chavis , Joseph 0         125646                    Collins , Roger D         125837
            Cheatham , Carson De-     107591                    Collins , Theodore JR     145841
            wayne
            wavne
            Chenier, Benjamin A       125655                    Comeaux, Clinton J        175076
                      LB
            Chesson , LB              145725                    Comeaux, James E          125854
            Ch iasson , Robert M
            Chiasson,                 100824                    Comeaux, Leo C            145845
            Christen
            Christen,, Walter Roy     145740                    Conner, Shelley E JR      145864
            Church , David B
            Church,                   100839                    Conrad , Dennis G         125880
            Cimini, Joseph R          100844                    Cook, James B             100956
            Citizen,, Orelian J JR
            Citizen                   145764                    Cookson , Lois J          145893
            Clapperton , Jo J         155851                    Cookson , William K JR    163025
            Clark, Betty J            238886                    Cooley, Buford Vernon     125909
            Clark, Dennis H JR
            Clark,                    145772                    Cooley, Charlotte M       239136
                                                                Cooley, Pat A             125910
            Clark, Iva V              238900
            Clark, Joseph R           161862                           Hearne, Linda R
                                                                Cooper Hearne,            100971
            Clark, Linda J            100866                    Cooper, Curtis R          145898
            Clegg , Alberta L         238931                    Cooper, Marjorie A        149707




                                               Page B-5
                                                    8-5 of 31




                                                                                                          PPG103102
                                                 A-161
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 162 of 212 PageID #:
                                     2029



                                                                                              Exhibit B

                   Full Name          PPGID                           Full Name            PPGID
                    Manna K
            Cooper, Monna            125926                    Crow, Patricia L           239368
            Copeland , Johnny L      125939                    Cryar, James C             146024
            Corbello , Thomas R      125949                    Cryar, Thomas E            126128
            Cormier, Alvin R
            Cormier,                 125955                    Culley, J L
                                                               Culley,                    126132
            Cormier,
            Cormier, Chester J       145915                    Culley, Leonard F          139721
            Cormier, Jeffrey D
            Cormier,                 106469                    Culp,, Jimmie L
                                                               Culp                       146035
            Cormier, Lois L          239179                    Cumblidge, Joseph P        126136
            Cormier, Ronald L        145916                    Cumblidge, Paul R          146038
            Cormier,
            Cormier, Theresa         239181                    Cummings, Mike J           126137
            Cormier, Travis J        239182                    Cunningham , Hilda         239422
            Cormier, Walter J        145917                    Cunningham,
                                                               Cunningham , James B       126141
            Cornelius, Roland R      100982                    Cunningham , James H       146041
            Cornett, Bobby T         125965                    Cunningham , Thomas E      126143
                                                               JR
            Cornett, Christine J     239186
                                                               Curtis, Daniel L           204636
            Corry,
            Corry, Levell            145925                    Cyr, Michael J             136609
            Coulter, Carol A
            Coulter,                 145940
                                                               Daigle , Bajuana L         144848
            Coulter, Gerald L        217027
                                                               Daigle , Eugene JR         126179
            Courmier, Artey
                      Arley 0        126001
                                                               Daigle , Hilary            146072
            Courtney, James D JR
            Courtney,                145944
                                                               Daigle , James P           126180
            Courville,
            Courville , Dinah H      217155
                                                               Daigle, Joseph A JR        126181
            Courville, Joyce M       239222
                                                               Dailey, Ronald M           143271
            Cowart, Mark A           101001
                                                               Dailey, Roxann G
                                                               Dailey,                    239501
            Cox, Jerry W             218610
                                                               Dalessandro,
                                                               Dalessandro , Robert N     156774
            Cox, T F                 106472
                                                               Dalrymple, Emma J          239509
            Cozart, French V         145955
                                                               Daniel,
                                                               Daniel , Ouida H           239524
            Cozart, June B
            Cozart,                  106473
                                                               Darbone , Camille C
                                                               Darbone,                   217153
            Cozart, Terrell D        106474
                                                               Darbone , Davidson J       217129
            Crader, Ernest L
            Crader,                  126037
                                                               Darbonne, Deus L (Lenny)   160285
            Craven,
            Craven , Jimmy J Jr      224555
                                                               Darbonne, Kenneth J        126214
            Crawford , Charles J
            Crawford,                145972
                                                               Dartez, Duane A
                                                               Dartez,                    126226
            Creer, John W
            Creer,                   126071
                                                               Darwin , Eugene            126227
            Croasmun , Henry Louis   145991
                                                               Dasch , Lionel JR
                                                               Dasch,                     126228
            Crochet, Jasper C
            Crochet,                 107633
                                                               David , Chester L          165663
            Crochet, Jessie JR       126075
                                                               David , Ivan L             146111
            Crochet, Sarah G
            Crochet,                 239340
                                                               David,
                                                               David , James P            126239
            Crompton,, Charles E
            Crompton                 162824
                                                               Davis, Arthur C            126250
            Cromwell , Margaret B    146462
                                                               Davis , Carol L            126253
            Cross
            Cross,, James C          146000
                                                               Davis,, J Murry
                                                               Davis                      146135
            Crow, Charlotte V        160912
                                                               Davis , Jerry M            146137



                                              Page B-6
                                                   8-6 of 31




                                                                                                          PPG103103
                                                 A-162
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 163 of 212 PageID #:
                                     2030



                                                                                          Exhibit B

                    Full Name         PPGID                          Full Name         PPGID
            Davis, Karl V            110735                    Devones,, Sammie L
                                                               Devones                146240
            Davis , Kenneth L        146138                    Devore , Elden R JR    146242
            Davis , Ricky B          217436                    Diaz, Leonardo         106515
            Davis, Rodney J          126291                    Dickens , James D      239823
            Davis, Wilbur W JR       211063                    Dickerson , Claude W   143644
            Dawson
            Dawson,, Martha L        146161                    Dickerson,, Donita A
                                                               Dickerson              166079
            Day,, Marcus M
            Day                      239653                    Dicrease , Barbara A   126452
            Dean,
            Dean , Randall M         126333                    Diehl , Paula R        106516
            Dean , Warren E          146169                                    III
                                                               Dixson , Jessie Ill    126489
            Deason-Owens, Sabrina    217322                    Doak , Robert L
                                                               Doak,                  146280
            Deaville, John J         126338                    Dobbs , Charles W
                                                               Dobbs,                 146283
            Deaville, Laura B
            Deaville,                239676                    Dobbs, John K          146284
            Debolt, J H              106505                    Dobbs, Rose M          239882
            Debolt, Nell
            Debolt,                  146177                    Dodson,, John R
                                                               Dodson                 110770
            Declouet, Thaddeus JR    146181                    Doland , Tom S         126505
            Deering , William G      157947                    Dolen , Robert Glen    126507
            Dees, Martha E           126351                    Dominguez, Hector L    221821
            Degenova,, Paul C Jr
            Degenova                 106506                    Dorsett, Charles M     146312
            Deitch , Tammy L         239711                    Dorsey, Shirley M      223612
            Delancey , Paul P        146193                    Doty, Jeffrey M        106531
            Delano,, Raymond C
            Delano                   126366                    Doucet, A J
                                                               Doucet,                126543
            Delosey , Gene
            Delosey,                 146198                    Doucet, Carlton L
                                                               Doucet,                126545
            DeLuna , Richard F
            Deluna                   107659                    Doucet, Douglas E      106532
            Dempewolf, David A       126386                    Doucet, Gerald P       101288
            Denison , John M         146211                    Doucet, Joan F
                                                               Doucet,                239955
            Dennis, Clyde H          101202                    Doucet, Robert W
                                                               Doucet,                146317
            Dennis, Scott A          126394                    Doucette, Mary L       217274
            Denton, Peggy            126401                    Douget, A J            126547
            Denton,, Walter V JR
            Denton                   239756                    Downey, Elmer L        146328
            Derouen,, John C
            Derouen                  126405                    Downing , Charles R    216908
            Des Ormeaux, Otis J JR   146226                    Doyen , Catherine C    156824
            Deshotel , Elmer         101220                    Doyen , Grady D
                                                               Doyen,                 146331
            Deshotel , William P     101222                    Doyle , Carl V         146332
            Detwiler, Leonard E      126420                    Doyle, Estelle
                                                               Doyle,                 106534
            Detwiler, Mary Judy      146235                    Doyle,, John E
                                                               Doyle                  217497
            Devilbiss,, Thurlene
            Devilbiss                126425                    Doyle , Lynn M         217821
            Deville, C
            Deville, CWW             126426                    Dragon , Carolyn J     213807
            Deville, Emma S          239796                    Drayton , William J    101303
            Devine , Christina A     182401                    Drews, Leonard C       239990




                                              Page 8-7 of 31




                                                                                                      PPG103104
                                                 A-163
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 164 of 212 PageID #:
                                     2031



                                                                                           Exhibit B


                      Full Name       PPGID                            Full Name        PPGID
            Driskell , Christa M     107674                    Eckler, Gordon R        146421
            Driskill
            Driskill,, John D        101304                    Eddy, David G           106546
            Droddy, Lloyd W          126592                    Eddy, Gilbert F         146424
            Droll , Ronald R         101305                    Eddy, Margaret M        146425
            Dubois, Don W            101311                    Edigo , Kenneth J       146429
            Dubois, John D JR        126603                    Edwards , James JR      146435
            Dubroc, Jerry SR         126605                    Edwards , Thomas W      126739
            Dubus, Faye B            217103                    Edwards,, Victor K
                                                               Edwards                 216297
            Duffy, John E            240023                    Elee, Hubert A          146451
            Dugar, Raymond           163330                    Ellender, Elray T       126757
            Dugar, Ruby R            240029                    Ellender, Jackie P      146452
            Dugas,
            Dugas, Michael J         160438                    Eller, Robert B         146454
            Duhon , Carol J          146357                    Elliott, Kathy A        218631
            Duhon , Darrel G         126615                    Elliott, Kelli A        109540
            Duhon , Elizabeth A      147966                    Elliott,
                                                               Elliott, Larry T        240241
            Duhon , Glenn D          178638                    Ellis , Franklin M      106552
            Duhon , Herman           110789                    Ellzey , Dana A         126783
            Duhon , Howard R         101330                    Emch,, Thomas W
                                                               Emch                    146468
            Duhon , Joseph L         217491                    Erlewine, R L           126815
            Duhon,, Sandra E
            Duhon                    146358                    Erlewine, Samuel A      146491
            Duminski , Daniel S      101334                    Erwin , Jo E
                                                               Erwin,                  126825
            Dumphy, Jack K           218688                    Estel , William H       146506
            Dunn,, Katherine L
            Dunn                     180684                    Estep, A John           146507
            Duplichan , Alias J      126640                    Estep, Edward H         126839
            Dupre , Shirley A        240079                    Estep , Paul E          106559
            Dupree , Jefferson D     106540                    Ethridge, Celestine L
                                                               Ethridge,               126847
            Dupuis , Luther R        240080                    Evans, Lane C           146529
            Durbin , David R.        146374                    Evans , Ronald G        146530
            Durio, Emery             146383                    Every,
                                                               Every. Duane A          101453
            Durio , Michael L        106541                    Ewa lt, Stacey L
                                                               Ewalt,                  154292
            Duriseau , Helen         240089                    Ewing , Anetta J        146546
            Dutton , Lillian O
                             0       167209                    Fabian , Hilton E       218125
            Dyle , Curtis E          223095                    Fagnant, Matthew L      158800
            Eads , B Wayne (Wayne)   101357                    Falcon , Duane P        101463
            Eakin , Robert E         146400                    Farber, Glyn V          126897
            Earls, John D            158651                    Farhatt, David I        146564
            Eastham , Charles R      146409                    Farhatt, Michael J      126898
            Eastham , James K        146410                    Farley, Marilyn K       240416
            Eastman, Elizabeth C     146411                    Farley, Wilford P       163313




                                              Page B-8
                                                   8-8 of 31




                                                                                                       PPG103105
                                                 A-164
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 165 of 212 PageID #:
                                     2032



                                                                                              Exhibit B

                   Full Name          PPGID                           Full Name            PPGID
            Farmer, Flora            259157                    Fontenot, Charles G        127068
            Farque,
            Farque, Elizabeth I      146566                    Fontenot, Claude J         106586
            Fast, Adam S (Shane)     101482                    Fontenot, Darrell J        146687
            Faul , Claiborne L       224540                    Fontenot, Floyd V          146689
            Faulk, Donald J          146572                    Fontenot, Herbert J        146690
            Feathers , Robert E      146576                    Fontenot, J H              127072
            Fereday, Ernest W        204678                    Fontenot, J Mckinley       146691
            Ferguson , Donald R      146594                    Fontenot, Rayford J SR     127076
            Ferrari , Linda J        106575                    Fontenot, Richard J        217018
            Ferrell,
            Ferrell , Dorothy M      240483                    Fontenot, Richard W        146693
            Ferrell , Janice         160347                    Fontenot, Robert W         146694
            Ferrell , W F            126944                    Fontenot, Roland S         240654
            Ferrer, Ralph F          158381                    Fontenot, Shirley M        149732
            Fetty, Marlene E         240496                    Fontenot, Spencer D        106587
            Fiber, Wilma             157812                    Fontenot,
                                                               Fontenot, Troy J           127077
            Field , Sharon M         149683                    Foote , Robert Henry       240659
            Fike , John E JR         146620                    Ford,
                                                               Ford , Francis M           127089
            Filipski , Mary N
            Filipski,                240514                    Ford , T Gilbert           146700
            Findley, Raymond K       101535                    Foreman , Bradley E        127095
            Finocchio, Raymond L     101543                    Foreman , Eude B (Benny)   127097
            Fisher, Alton R          126990                    Forester, Howell E JR      213345
            Fitzsimmons, James Lee   146651                    Forni , Charles E          211864
            Flaker, David P          127018                    Forrester, Barry L         222985
            Fletcher, Kenneth D      217490                    Forrester, Donald E        146704
            Fletcher, Mona Bell      165491                    Forrester, Kristine L      127107
            Fletcher, WW
                      WW             127031                    Forrester, Nancy L         240688
            Flower, Arnold A         127040                    Forrester, Robert M        127108
            Floyd , Charles D        161681                    Forrester, Robert R        146706
            Fluharty,
            Fluharty, Gregory D      101583                    Forrester.
                                                               Forrester, Wayne E         213034
            Fogle , Clifford R       127057                    Foster, Jesse D            127120
            Foley, Roxie             127059                    Fox, Janice Lee            160348
            Folger, Norman C         146680                    Fox, Marvin A              127137
            Folger, Norman C JR      207579                    Fox, Othel V JR            101615
            Folley, John D           180780                    Fox, Stephen L             101620
            Fonner, Frederick A      146684                    Fraker, Joseph E JR        146724
            Fontenot, Alphonse M     127064                    Francis , Robert C
                                                               Francis,                   146726
            Fontenot, Arthur         146685                    Francis , Roger W.         146727
            Fontenot, Austin R       146686                    Frank, John                127161
            Fontenot, Carolyn K      217350                    Frank, Willie Lee          146735




                                              Page B-9
                                                   8-9 of 31




                                                                                                          PPG103106
                                                 A-165
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 166 of 212 PageID #:
                                     2033



                                                                                             Exhibit B

                     Full Name        PPGID                            Full Name          PPGID
            Franklin, D L            127164                     Gaspard, Bonnie T        240999
            Franks, Joey D           101629                     Gatts, Hilda E           255605
            Franks, Stephen W        127174                     Gauthier, Pascal M       112849
            Frasnelli , Rosemary A   106594                     Gautreaux, David         146863
            Frazier, Dennis          127179                     Genna, Philip J          146880
            Freeland , Brennan L     127188                     Gentry, Dale A           106616
            Freeman , Arlene V       146749                     George, Paul D           127454
            French , Eugene R        127204                     Gerdes
                                                                Gerdes,, Robert K        101772
            Friedline , George E
            Friedline,               101657                     Geuder, Dorothea         172438
            Frilot, Paul A           127220                     Giffin, Jimmy B          127495
            Friske , Kenneth H       101659                     Giggar, Allie H          241111
            Fruge , John A           107725                     Gilbert, Carolyn K
                                                                Gilbert,                 106623
            Fruge , Kenneth 0        146769                     Gill , Jimmy D           127511
            Fruge , Leonard R JR     127235                     Gillard , John E         127513
            Fruge
            Fruge,, Robert J         146770                     Gilligan , James M       101799
            Fruge, Ruth C            240824                     Gilmore , Frank E        101802
            Frum , Kimberly A        106599                     Girlinghouse, Earl L     217498
            Fuentes, Roland A
            Fuentes,                 107726                     Gladden , James D        218516
            Fuller, Dustin W         127249                     Glass, Jason C           106625
            Fuller, G Camp           166274                     Glenn , Kay P            127554
            Fuselier, Elwilda B      160952                     Glenn , Mildred E        181677
            Fuselier, Elwin H        110877                     Glenn
                                                                Glenn,, Palmer S         146935
            Fuselier, Glen J         146796                     Glod,, Doris L
                                                                Glod                     153344
            Fuselier,
            Fuselier, M              127265                     Glover, Darren E         110917
            Gaillard , Hubert J      146805                     Glover, Irene N          241182
            Galanie, Charles E       146809                     Gobert, Clarence         161646
            Gallien , Melvin J       146817                             DJ
                                                                Gobert, DJ               127579
            Gallow, Bud              146820                     Gobert, George Chester   146942
            Gamber, Mary Rose        206446                     Gobert, Norris           146943
            Ganter, Brenda D         240938                     Goddard, Linda K         106629
            Garber, Glenn D          146832                     Goddard, Randy E         127582
            Gardner, James D         146835                     Goddard , Reatha M       241190
            Garrard , Berry G JR.    101721                     Goddard,
                                                                Goddard , Rose C         160401
            Garrett, Garland L       217102                     Goddard, Thurman Dean    146947
            Garrett,
            Garrett, Jack W          146845                     Godeaux, Hubert          146948
            Garrison , J R           127382                     Godeaux, Sheila C        241192
            Gary, Terry L SR         127390                     Goetz, Geoffrey J        101825
            Garza , Jorge A          106612                     Goff, Richard JR         127594
            Gaskin , Joyce M         146853                     Goins
                                                                Goins,, Kenneth W        107757




                                                   8-10 of 31
                                              Page B-10




                                                                                                         PPG103107
                                                 A-166
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 167 of 212 PageID #:
                                     2034



                                                                                              Exhibit B

                     Full Name          PPGID                              Full Name       PPGID
            Goins,, Sherwood
            Goins                      162330                     Gros,
                                                                  Gros , Richard 0        127812
            Golla , Damian F           146961                     Gros, Wayne A           127813
            Gomez, Jill A              247707                     Gu idry, Ames A
                                                                  Guidry,                 147111
            Gonzales, Antonio          217769                     Guidry,, Andrew
                                                                  Guidry                  101953
            Goode, Lanna A             127633                     Guidry
                                                                  Guidry,, Carroll R      106660
            Goodfellow, Mark A         127635                     Guidry,
                                                                  Gu idry, David R        127847
            Goodfellow,
            Goodfellow, William J      146974                     Guidry,
                                                                  Gu idry, James J        106662
            Goodnight, Franklin L      146979                     Guidry, Michael B       101954
            Goodwin, James T           127641                     Guidry, Rayford W       147112
                   JI
            Gorby, JI                  127646                     Guidry, Roger G         127852
            Gorby, Jeffrey A           106637                     Guidry, Wilfred         110970
            Gordon
            Gordon,, Tedward R         127651                     Guilbeau , Claude E     127853
            Gorrell,, Garnet M
            Gorrell                    241295                     Guilbeau , Michael      127854
            Gorrell
            Gorrell,, Ruth A           149541                     Guillet, James M        106663
            Gorton , Helen Elizabeth   241300                     Guillory , Alphonse     147114
            Goudy, Robert M            146999                     Guillory , Clifford J   147115
            Gould , Robert L           127666                     Guillory , Curtis B     127857
            Grabert, Alvin F           147006                     Guillory,
                                                                  Guillory , Davis        147117
            Grandstaff, William H      101880                     Guillory, Dennis K      110971
            Granger, Elnora            241342                     Guillory, Deola M       241515
            Granger, Lindsay T         147017                     Guillory, Donald W      127858
            Granger, Paulett V         241344                     Guillory, Doris         147118
            (LeBrun)
            Granger, Raymond E JR      127687                     Guillory, Eddie J       127860
            Grass, Lottie W            160137                     Guillory,, Emery J
                                                                  Guillory                147119
                                                                  Guillory, Emmanuel B    224524
            Grax, Claudia Jean
            Grax.                      241366
            Gray, James R              147029                     Guillory, Georgie L     149726
            Gray, Jon H                147031                     Guillory, Gervis        147120
            Gray, Joshia E             147032                     Guillory, Gilbert JR    106665
            Gray, Julia K              127306                     Guillory , John F       127862
            Green , Barbara H          217507                     Guillory, John I        147121
                                                                  Guillory,
                                                                  Guillory, Laura R       241518
            Green , Bobby J            101895
            Green
            Green,, Mark S             212050                     Guillory, Marzetta D    111218
            Greenlee, Steven W         107769                     Guillory, Pridy Ray     147122
            Gremillion , Greg G        127752                     Guillory, Rico P        127867
            Griffin, Freddie R         127773                     Guillory, Roland        217032
            Grimes,, Mary Catherine
            Grimes                                                Guillory, Ronald E      127868
                                       241452
            Grimm
            Grimm,, HE
                    HE                 127798                     Guillory, Simon         147123
            Grimmett,
            Grimmett, Carl R           127800                     Guillotte, Curtis W     147125
            Grindol,
            Grindel, Stephen G         127802                     Gump , Shirley Jean     241531




                                                Page 8-11 of 31




                                                                                                          PPG103108
                                                   A-167
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 168 of 212 PageID #:
                                     2035



                                                                                          Exhibit B

                    Full Name       PPGID                            Full Name         PPGID
            Gunto, Cynthia L       241537                     Hare, Sandra G          216756
            Gunto, Michael J       147132                     Harmon, Timothy P       140762
            Gustin, Jerry D        101964                     Harrell
                                                              Harrell,, William M     217323
            Gutierrez, Richard F   106667                     Harrington , Diann W    102045
            Guy , Alfred L JR      127899                     Harrington, Donald      128111
            Guzman , Kenneth P     217091                     Harrington, Michael F   158361
            Haden, Robert C        101975                     Harrington,
                                                              Harrington, William C   147261
            Hafer, Jack W          147149                     Harris, David L         147264
            Hafer, Larry R         127921                     Harris, Ernest T        136808
            Hafer,
            Hafer, Roxana          149526                     Harris, Frank C         128122
            Hafer, Susan L         106669                     Harris, Jerry R         241799
            Hager, Ray
            Hager.                 147152                     Harris, Phyllis L       149540
            Haggman, Eric K        234578                     Harris, Teresa L        241805
            Hall, Dale E           127951                     Harrison, Carl D        102053
            Hall,
            Hall, Don Arthur F     127952                     Harry, Roselyn B        178850
            Hall, Lawrence         241622                     Hartley, Matthew P      128168
            Hall, MG               127963                     Hartnett, David L       161463
            Hamburg , Raymond D    217223                     Hartnett, Larry J       107801
            Hamilton, Benjamin N   102009                     Hartzell, CW
                                                                        CW            128178
            Hammel, Betty E        160361                     Haught, Carl B          147311
            Hammel, Charles L      164190                     Haught, Carl S          128197
            Hammit, Larry L        147191                     Haught, D L             128198
            Hammitt, Garry L       106679                     Haught, Keith E         128200
            Hammond, Charles E     147193                     Haught, Nina J          200038
            Hampton,
            Hampton, Thomas E      102018                     Haught, Rosemary        106700
            Hanchett, Irma         147204                     Hayes, Bobbie L         241924
            Handy, Donald R        102019                     Hayes, Frank J          147327
            Handy, John L          147207                     Hayes, Henry C JR       128227
            Hank, Harry C          147212                     Hayes, Jerry R          147330
            Hankins, James G II    128048                     Hayes, Judy E           221630
            Hankinson, Robert      147216                     Hayes, Rodney L         147333
            Hanks, Roland L        128050                     Hayles, Bobbie S        149702
            Hanna, Donald C        147218                     Haynes, Sarah L         102097
            Hanna, Russell E       162780                     Hazi, Michael D
                                                              Hazi,                   105983
            Hanney, Olivia G       147222                     Hazlewood, Percy L JR   102103
            Hanood, Albert J       147223                     Hebert, Bobby D         217090
            Hanson , D Brent       217355                     Hebert, Dixie Sue       241957
            Hardy,
            Hardy, Kirby           147233                     Hebert, Edward J        147349
            Hardy, Patricia A      147234                     Hebert, Grady G         147350




                                            Page B-12
                                                 8-12 of 31




                                                                                                      PPG103109
                                               A-168
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 169 of 212 PageID #:
                                     2036



                                                                                             Exhibit B

                    Full Name         PPGID                              Full Name       PPGID
            Hebert, Jack M           147351                     Hill, Jimmy H
                                                                Hill,                   147434
            Hebert, Jerry L
            Hebert,                  128265                     Hill, John M            128472
            Hebert, John A           102112                     Hill, Rosellen K        255607
            Hebert, John C
            Hebert,                  147352                     Himel,
                                                                Himel, Frederick W SR   147447
            Hebert, Joseph B JR      102113                     Hindman, FD
                                                                         FD             106736
            Hebert, Leo Anthony      217016                     Hines, Rickey           106737
            Hebert, Lynn N           107813                     Hirsch, B Paul          213778
            Hebert, Mary L           241962                     Hissam, BK
                                                                Hissam, BK              128525
            Hebert, Olin R           147353                     Hissam, Emel B          147456
            Hebert, Randy A          106713                     Hissom, ND
                                                                        ND              147457
            Hebert, Wayne P          106714                     Hitefield, Billy L      242223
            Heffer, Donald L         102119                     Hixson,, Donald D
                                                                Hixson                  147461
            Heig , Thomas E
            Heig,                    158469                     Hizer, Veronica D       147463
            Heisler, Richard G       176127                     Hodge, Pauls
                                                                       PaulS            147472
            Henderson, Billy G       102136                     Hodges, Samuel I        128548
            Hendricks, Charles W     242036                     Hoelscher, Charles H    147475
            Hennigan, Micah D        128346                     Hoelzer, Harold H       242250
            Henry, Frederick A       223549                     Hoenes, Henry J JR      147476
            Henry, John C            147387                     Hoffpauir, Arville J    102219
            Henry, Roy L             128358                     Hoffpauir, Kenneth
                                                                Hoffpauir,              147484
            Henslee, Lewis W         161417                                    III
                                                                Hoffpauir, L P Ill      147485
            Henthorn, Eva L
            Henthorn,                252819                     Hoffpauir, Terrance L   102221
            Henthorn, James F        102148                     Hogan , Michael P       102223
            Henthorn, Janet Onalee   258320                     Hohensee, Alan J        107833
            Henthorn, Rodney D       128372                     Holdinsky, Roger A      147497
            Hernandez, Dennis L      128389                     Holley, James M         217210
            Herrell, Robert M        102158                     Holliday, Richard L     102238
            Herrington, Danny L      128408                     Hollier,
                                                                Hollier, James T        147508
            Hess, James W            128417                               Lu id J JR
                                                                Holloway, Luid          128593
            Heurtevant, Betty        178688                     Holman, Joan E          106748
            Hewitt, Charolette D     106724                     Holman, Norman F        106749
            Hicks, Richard L         102173                     Holmes, Deland S        2076211
                                                                                        20762
            Hider, Emily S
            Hider,                   106727                     Holmes, Monica G        128603
            Higginbotham, Robert     157810                     Honore,
                                                                Honore, Gregory M       128620
            Higginbotham, Steve      163305                     Hooper, Cynthia K       147134
            Higgins,
            Higg            III
                 ins, Louis Ill      157704                     Hopes, June S           102256
            Higgins, Marilyn D       106729                     Hornbeck, Joseph A      147540
            Hightower, Gary B
            Hightower,               203054                     Hornsby, Rodgers B      102268
            Hill, Charles S          102183                     Hosea, Jack R           147547




                                                   8-13 of 31
                                              Page B-13




                                                                                                         PPG103110
                                                 A-169
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 170 of 212 PageID #:
                                     2037



                                                                                                  Exhibit B

                   Full Name              PPGID
                                          PPG ID                            Full Name          PPGID
            Hoskins, Jo Ann              242393                      Jackson , Dempsey G      147691
            Hotard , Stephen D           102272                      Jackson , Dempsey G JR   217071
            Hou , Shengyi                102274                      Jackson, Henry H         147693
            Hovan, Judith I
            Hovan,                       106756                      Jackson, James 0         147694
            Howard,, Sandra K
            Howard                       128691                      Jackson, Karen N         178548
            Howell, Peter P              220785                      Jackson,
                                                                     Jackson , Sheila C       106775
            Hubbs, Jerry R               102296                      Jackson , Temple M       147698
            Hudkins, B James             102301                      Jacobi, Robert E         102365
            Hudson , Linda K             147600                      Jacobs, Ralph            147701
            Huffman, Sharon L            102305                      Jarvis, Steven M         128970
            Huffman, Zelma M             242497                      Jean, Helen M            242752
            Huggins, Deborah L           128750                      Jean, Jerome T           128973
            Huggins, Evelyn F            242500                      Jean, Robert             147723
            Huggins, Nancy L             242504                      Jeffers, Sue C           242760
            Huggins, Wayne               147611                      Jeffers, Violet          160025
            Hughes, Sammy S              216863                      Jeffery, Thomas C JR     147726
            Hulin , Hubert J             128771                      Jenkins, Allen S         147731
            Hull, Carol R.               242523                      Jessen , Melissa R       158367
            Hummel, D W                  128777                      Jimenez, Ann M           102399
            Humphery, Sherry M           107850                      Jimenez, Ricardo L       102400
            Hungerford, Albert Richard   147628                      Jimoh, Kamoru A          217239
            Hunt, Braxie L               258633                      Jinks, Hadley M          102401
            Hunt, Harold M
            Hunt,                        147634                      Jinks, Keith A           129017
            Hunter, Charles D            128813                      Job, Karl H              220282
            Hunter, Dennis W             102321                      Jobes, C R               129018
            Hunter, Jerry L              102322                      John, Thomas J           106784
            Hutchins, Joseph W           102334                      Johns, Clarence L        147750
            Hutchinson, Randy G          102335                      Johnson, Cecil A         218498
            Hutchison, James S           147660                      Johnson , Charles V      147755
            Huth , Sandra R              147662                      Johnson , Daryl L        242820
            Hutto, Clinton H             128852                      Johnson, Davey L         147758
            Ingold , Janet C
            Ingold,                      198101                      Johnson, Harvey A        147767
            Ingram, Louis S JR           218470                      Johnson, Huey P          147768
            Irvin, Samuel J JR           128875                      Johnson , Hugh F         147769
            Isaac, Ronald R              128880                      Johnson
                                                                     Johnson,, Jeanette
                                                                               JeanetteRR     242839
            Isaacs, Iris R               106772                      Johnson, Jeremy T        107880
            Istre, Gladys P              160872                      Johnson, Jerry D         147771
            Istre, James H Sr            128891                      Johnson , John R
                                                                     Johnson,                 242842
                  CD
            Ivey, CD                     128893                      Johnson , Kenward L      129062




                                                        8-14 of 31
                                                   Page B-14




                                                                                                              PPG103111
                                                      A-170
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 171 of 212 PageID #:
                                     2038



                                                                                              Exhibit B


                   Full Name         PPGID                              Full Name          PPGID
            Johnson, Nola J         242861                     Kelley, Larry D            129338
            Johnson, RD
                     RD             129078                     Kelley, Shirley B          147939
            Johnson , Rhonda E      129082                     Kelly, Clifford J          147942
            Johnson, Terri L        257710                     Kelly, Frank A Ill
                                                                              III         102553
            Johnston, Wade G        217020                     Kendall , Frank D          147949
            Joiner, Lawrence C      102438                     Kendle , Earl P            243167
            Jolivette, Anthony      152445                     Kennerson , Dennis JR      129372
            Jones, Eva E            242917                     Kerwin , James C           217946
            Jones, Harold M         147814                     Keys, Sam A                147974
            Jones, James E          147815                     Khoury, Albert W           163164
            Jones, Keith H          147818                     Kickel , Clarence G        147976
            Jones, Louis            147820                     Kienholz, Paul J           147984
            Jones, R W              129183                     Kiger, Jesse M             164009
            Jones, TE
                   TE               106798                     Kimble, L H                129422
            Jones, WW               106799                     Kimble,
                                                               Kimble , Sarah A           129425
            Jordan, John H          102465                     King , Genevieve R         178356
            Joseph, Anthony         106804                     King , Stephanie Dunston   216454
            Joubert, Aaron L        242999                     King , Terri J             129457
            Joy, Ruth Ann           243005                     Kinney, Jerry N            148021
            Juarez, Larry W         107889                     Kinney, Sharon H           102609
            Judge, Ray E            147849                     Kinsey, R Wayne            102610
            Justice , Larry M       102480                     Kirkhart, Thomas B         129472
            Kachtik, Marie          129248                     Kirkland , Reche C         211206
            Kalinowski , Esther M   106811                     Klem , Anne C              260775
            Kappel , Herbert G      166292                     Kleyle , Peggy E           106842
            Kasanicky, Nancy
            Kasanicky,              160104                     Klis , Walter W JR         157434
            Kaspar, Ronald F        147899                     Klosterman , Leo R         129518
            Katchur, David M        217433                     Klug , Catherine R         148061
            Kaub
            Kaub,, Kim V            158334                     Klug , Martin L            129519
            Kaufman , William E     147904                     Klug , William B           129520
            Keel , ED
                   ED               129299                     Knight, Jerry A            243386
            Keenan , Ruth M         149536                     Knoop , John F             148073
            Keenan , Sherman S      147925                     Knowlton , Burton L        148076
            Keiser, William D       147932                     Knowlton , Jeffery C       102662
            Keller, H W             129329                     Koerber, Katy Mae          148083
            Kelley, A William       147937                     Komoroski , Kenneth S      205119
            Kelley, David M         129334                     Konstanzer, David J        102688
            Kelley, John Edwin      147938                     Konstanzer, Dineta F       223094
            Kelley , Kevin B        106824                     Kordick, Jennifer M        174352




                                                  8-15 of 31
                                             Page B-15




                                                                                                          PPG103112
                                                A-171
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 172 of 212 PageID #:
                                     2039



                                                                                               Exhibit B

                     Full Name         PPGID                             Full Name          PPGID
            Kordick
            Kordick,, Thomas E        175184                     Lanier, Morris W JR       148263
            Krauhs, Stanley W JR      158106                     Lanthier, James           148268
            Kriss, Allan B            148148                     Lapearous, Jerry R        129770
            Krueger,
            Krueger, Alan L           102741                     Lapoint, Gary P           129772
            Kubicek, Adolph J         180260                     Laporte, Edward L         216482
            Kuhn , Larry W            129638                     Larsen , Kenneth M        102836
            Kuhn , Vickie B           106847                     Latham , Phillip M
                                                                 Latham,                   217176
            Kurywchak , Michael J
            Kurywchak,                102777                     Latour, Claude F          129793
            Kwiatkowski , Barbara F
            Kwiatkowski,              243634                     Laughlin , Janet S        178432
            Kyle , Geraldine V        148197                     Laukonen , EugeneG        102852
            La Rocque, Gwendolyn T    217328                     Laurence , Frankie I      148287
            Labrie,
            Labrie , Israel J         109724                     Lavergne , Alan W         129806
            Lafargue,, Dana L
            Lafargue                  217241                     Lavergne , E L
                                                                 Lavergne,                 148288
            Lafargue , Douglas P      129661                     Lavergne , Garland A      243812
            Lafleur, David J
            Lafleur,                  148216                     Lavergne , William D JR
                                                                 Lavergne,                 148290
            Lafleur, James C          148218                     Laviolet, Roy             129809
            Lafleur, John B           129663                     Laviolette,, Melissa
                                                                 Laviolette                102857
            Lafleur, Lawrence         148219                     Lawrence, James B         129812
            Laizure , Lee I
            Laizure,                  129684                     Lawrence, William E       102864
            Lakes, Danny E            207071                     Lawson , Charles E        157811
            Lamberson , D F JR        129699                     Lawson , Donna J          259783
            Lambert, Danny B          129702                     Le Blanc, William M       217506
            Lambert, Sharon Kay       243702                     Leach , Norman D          148317
            Lancaster, G L            129712                     Leach , Robin G           106869
            Lancaster, Ruby L         148239                     Leasure , Stephen E       129842
            Lancaster, William E      205747                     Leblanc, Glenda R         243869
            Land , Richard Jr         129716                     Leblanc, Hilda G          148327
            Landers , George F        129718                     LeBlanc, James K (Kemp)   143820
            Landry
            Landry,, Annie May        149725                     Leblanc, Leroy J          129851
            Landry, Arnold D          129723                     LeBlanc, Mary F           148328
            Landry, David A JR        102818                     LeBlanc, Ronald W         102881
            Landry, Doris J           102820                     Leblanc, Timothy S        129853
            Landry, Lloyd J           217197                     Lebleu , Carl J           129855
            Landry,, Nancy L
            Landry                    106865                     Lebleu , Daniel H SR      129856
            Landry, Paul L            148246                     LeBleu , Ervin JR         148330
            Landry, William S         148247                     LeBoeuf, Robert J         224531
            Lane, Carla S             102823                     Ledet, Wilmer J           148339
            Langley, Mary E           107935                     Ledoux, Alton J           148341
            Langley , Richard W       148260                     LeDoux, Carol L           243843




                                                    8-16 of 31
                                               Page B-16




                                                                                                           PPG103113
                                                  A-172
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 173 of 212 PageID #:
                                     2040



                                                                                               Exhibit B

                    Full Name         PPGID
                                      PPG ID                              Full Name         PPGID
                                                                                            PPG ID
            Ledoux, Erica G
            Ledoux,                  217050                      Lewis , William E         106882
            Ledoux, Herbert W        129880                      Lindner, Curtis A         257479
            Ledoux, James R          102884                      Liptak, Edward J          148434
            Ledoux, John I           163302                      Listenbee,, Melvin D Jr
                                                                 Listenbee                 109779
            Lee, Michael L           106873                      Litman , Allen J          163639
            Lee , R Kenneth          148345                      Lively, J A               106892
            Leek, Michael L          148347                      Livengood , Loran R       244064
            Lefrere , Carl P
            Lefrere,                 129899                      Livingston , G C          106893
            Leger, Auriel            148354                      Lockhart, Ross E          130070
            Leger,
            Leger, Darlene G         243900                      Loehr, Clifford E         148444
            Leger, James A JR
            Leger,                   129901                      Loftin , Bernard W        148445
            Leger, James D           148355                      Lognion , Louisa M        163309
            Leger, Jerome J          129902                                GE
                                                                 Logsdon , GE              130087
            Leger, Jimmy L           129903                      Logston , Lorna G         207710
            Leger, Lydia V           243901                      Logston , William R       130088
            Leger, Mark C            168069                      Lohr, Shirley A           148452
            Leger, Silton J          129905                      Lohri , Louise Marie      244102
            Legg,, Jay L
            Legg                     111249                      London , Joseph           164929
            Lejeune, Ervin J         148365                      Long , Alicia E           130093
            Lejeune , Glenn J
            Lejeune,                 129920                      Long , Craig R            103009
            LeJeune,, Russell R
            LeJeune                  148366                      Long , Urdell             148458
            LeJeune, Shirley A       148367                      Lopez, Frederick          148466
            Lejune, Charles M        148369                      Lormand , Felix A         148472
            Lemasters , D W          129921                      Louden , Bernard G        148473
            Lemasters, H E           106876                      Louviere, Gerane H
                                                                 Louviere,                 217485
            Lemasters, Kenneth L     148374                      Lovejoy, Estelle W
                                                                 Lovejoy,                  149777
            Lemasters, S I           129924                      Lovesky, James E
                                                                 Lovesky,                  103031
            Lemelle, Thomas J        129926                      Lowery,
                                                                 Lowery, Evanna M          130178
            Leming , Paul W          148375                      Loy, Carol S              244192
            Lemley , Michael R       129927                      Loy , Ronald L
                                                                 Loy,                      130190
                               III
            Lenhart, William E Ill   148378                      Ludwig , Patricia A       205197
            Lepretre , Floyd         129961                      Luent, Patricia L         244214
            Levens , Rolfe K JR      218313                      Lusk, DB
                                                                       DB                  106913
            Levy
            Levy,, William A         148402                      Lyles , Kenneth           106914
            Lewis , Ivan
            Lewis,                   129986                      Lynch , Robert P          221337
            Lewis, Leon              129993                      Lynch, Terri F            103066
            Lewis , Linda A          148408                      Lyons , Frank M           130246
            Lewis , Malbert J        164519                      Lytton , Sally E          252039
            Lewis, Noah              163307                      MacEwan, Brenda L
                                                                 MacEwan,                  106916




                                               Page B-17
                                                    8-17 of 31




                                                                                                           PPG103114
                                                  A-173
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 174 of 212 PageID #:
                                     2041



                                                                                                   Exhibit B

                   Full Name             PPGID                               Full Name          PPGID
            Mack, Delores               244275                     Martin , Thomas L           148654
            Mack, Robert                148538                     Martin , Tommy L            130428
            Mackey, Elbert R            103081                     Mask, Jerry D               218725
            Madden, James A
            Madden,                     107975                     Mason, Anita M              199279
            Maddox, Adrian R            148548                     Mason, Evelyn G             106935
            Maddox, Melvin V JR         103090                     Mason , George E            148667
            Maidens, James JR           148569                     Mason , James E             207622
            Makris, Bonnie H            160300                     Mason, Leeman W             106937
            Malbrew, Moses              130305                     Mason, Melvin L
                                                                   Mason,                      218097
            Malcolm, David W            216601                     Mason, Richard L            148669
            Maldonado, Martin E         103110                     Massie, Howard T JR         148674
            Maloney,
            Maloney, B Allen            148590                     Masters, DM
                                                                   Masters, 0                  106939
            Malveaux, Merid D           244362                     Mateo, Carlos A             203931
            Malva,
            Malvo, Joyce L              148594                     Mathew, Joseph              166077
            Mammen, Irene M             172387                     Matte, John A               109834
            Managan, William V          103127                     Matthews, Arthulus JR       130467
            Mansell, J Douglas (Doug-   103136                     Matthews, Henry J JR        217342
            las)
            Manuel, Alton J             148601
                                                                   Matthews, Robert J          130474
                                                                   Mattiza, Dick S             158448
            Manuel, Curtis J JR         176469
            Manuel,
            Manuel, H W                 130335                     Mattox, Michael W           207669

            Manuel, Jeffrey L           130336
                                                                   Matz, Lewis W Jr            140201

            Manuel, RS
                    RS                  130338                     Mayfield, Bruce W           130494

            Manuel, Richard M           130340                     Mayfield, Darrell G         106948
            Manuel, Theresa F           149733                     Mayo, Ronald L              217288

            Maple, Donald L             148604                     Mc Entire , Virginia Jo     149719
            Marcantel, Carroll          148606                     Mc Kimmie, Mary Jo          207652
            Marcantel, Gerald W         244401                     Mc Laughlin , Charlotte R   199237
            Marcantel, Julius B
            Marcantel,                  148608                     McAdams, Michael D          103238
            Marcantel, Philip Tonas     130348                     McCain, Lloyd R             103245
            Marino, Teresa L            155405                     McCaleb, Steve W            107999
            Marlow,
            Marlow, Marvin J JR         106928                     McCardle, Dennis D
                                                                   Mccardle,                   130542
            Marsch , Darren L           103163                     Mccardle,
                                                                   McCardle, Patti J           207662
            Martin , Charles W          130400                     McCauley, Dan J             111352
            Martin, Joe E               218576                     McClendon , Billie H        148741
            Martin, Marilyn L           130413                     McComb, Percy J             148747
            Martin , Mary R             217404                     McCorquodale,
                                                                   McCorquodale, Robert J      148755
            Martin,
            Martin, Michael D           130416                     McCracken , Shirley J       244745
            Martin , Mitchell T         130417                     McDaniel, Alton             148764
                                                                   McDaniel, James R           144537
            Martin,
            Martin, Sandra E            244497




                                                      8-18 of 31
                                                 Page B-18




                                                                                                               PPG103115
                                                    A-174
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 175 of 212 PageID #:
                                     2042



                                                                                                Exhibit B

                   Full Name          PPGID                            Full Name             PPGID
            McDaniel, Thomas D       130619                     Meeks, Howard 0 II          103367
            McDermitt, J Gregory     206622                     Melendy, Lynn A             109879
            Mcdiffitt, Mary F        244937                     Mellard,
                                                                Mellard , Kirk M            103372
            McDonald , Grover T      130621                     Melott, Melvina M           244982
            McDonald , John Cory     136386                     Melott, Norma K             258634
            McDonough , William N    148775                     Menard, Willard J           148881
            McElwee, Jo Ann Evans    106960                     Menge, Betty L              148883
            McFarlain , Gwendolyn    244797                     Mercer, John D              144051
            McFrederick, Greta Lou   148783                     Merchant, Kenneth J (Jer-   103383
                                                                ry)
            McGavock, Bert W         109860
                                                                Meredith , William A        148888
            McGee, Brian P           130648
                                                                Mesloh , Karl R             157466
            McGee, Harlan E          130649
                                                                Mestayer, Lionel J JR       111389
            McGee, Janice G          148284
                                                                Meyers, Deloris             245036
            McGee, Tim R             148788
                                                                Milam, J Edwin              148927
            McGinnis, Thelma J       244813
                                                                Miles, Robert E             130870
            McGu ire , Brian M
            McGuire,                 103308
                                                                Miller, Drucilla S          245112
            McGu ire, Kenneth R      148797
                                                                Miller, Ezora D             245119
            Mcinnis,
            Mcinnis, E Earl          148802
                                                                Miller, Glenda J            245124
            Mcinnis, Gerald B        148803
                                                                Miller, John G              130917
            McKee, Delia M           157482
                                                                Miller, John J              106070
            McKeough
            McKeough,, David T       103323
                                                                Miller, Joseph R            148955
            McKowen, James A         103327
                                                                Miller, Lloyd W             148958
            McLaughlin
            Mclaughlin , Robert J    148825
                                                                Miller, Luther J            103451
            McLendon, Ervin
            Mclendon,                130705
                                                                Miller, Maurice C           130928
            McManus, Earl J SR       148830
                                                                Miller, Nathan L            130934
            McMasters, Fred J        148831
                                                                Miller, Peter D             130937
            McMichael, James E       103336
                                                                Miller, Reed 0              148964
            McNabb, Bonnie K         244897
                                                                Miller, Richard D JR        106986
            McNabb, William F        130725
                                                                Mille r, Richard
                                                                Miller,  Ric hard H         218493
            McNew, Charles           211270
                                                                Miller, Stephen D           103458
            McPherson, George E      148845
                                                                Miller, Tally J             148971
            Meadows, James E JR      103357
                                                                Miller, Terry S             148972
            Means, Dawn M            130767
                                                                Milligan, Peggy R           103464
            Means, James B           103358
                                                                Mills, Gerald L             224135
            Meche, Rose M            244949
                                                                Mills, Kenneth E            217991
            Meek, Donald K           103366
                                                                Miner, David W              217261
            Meeker, David E          148861
                                                                Minter, Charles R           149001
            Meeks, Anthony J SR      130783
                                                                Mire, Viola T               245206
            Meeks, George W          148863
                                                                Mitchell, Betty A           149012



                                              Page 8-19 of 31




                                                                                                            PPG103116
                                                 A-175
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 176 of 212 PageID #:
                                     2043



                                                                                              Exhibit B

                     Full Name          PPGID                            Full Name         PPGID
            Mitchell, Boyd B           130997                     Moss, Robert L
                                                                  Moss,                   149109
            Mitchell, Robert F         149016                     Mossor, Ruby V          245457
            Mobley, Dale R             131019                     Mott,
                                                                  Mott, Murray L          131205
            Monic, Eldon M
            Monie,                     103509                     Mounts, William E Jr    131206
            Monteith,, Will H
            Monteith                   228975                     Mouser, Betty J         245469
            Montes, Melvin D           131051                     Mouton, Larry E         103591
            Montgomery, Marshall P     149037                     Mueller, Ronald W       103601
            Montie, John W             149041                     Muery, Charles A        103603
            Moody,
            Moody, Horace A            149042                     Mullett, David E        103609
            Moon, James C JR           131069                     Mullett, Elizabeth E    245501
            Moore, Beverly J           245313                     Mullins, Jimmy I        131233
            Moore, Bill G              106997                     Mumm, Douglas           149138
            Moore, Billie D            216512                     Munds, Shelby B         158382
            Moore, Gerald E            103522                     Munoz, Martin           221828
            Moore, Lemuel H JR         131101                     Murdock, Raymond E SR   149144
            Moore, Morgan C
            Moore,                     230534                     Murdock, Ruth K         160326
            Moore, Thomas N            131117                     Murray, Robert D        149157
            Mora, Balbina A            109920                     Murrell, George N       149159
            Moran , Donald R Jr        141768                     Muzzy, Carol L          149544
            Moran , Margaret A         149062                     Myers, Barbara A        149164
            Moreau , Eric W            131127                     Myers, Louis C          149176
            Moreau , Wayne R           103533                     Myers, Robert D         131287
            Morgan , Ada V
            Morgan,                    245386                     Myslinsky, Martha M
                                                                  Myslinsky,              149420
            Morgan , John A JR         217212                     Nash, John F            142345
            Morgan, John D             103542                     Natalini, Marlene D     149196
            Morgan,
            Morgan , Juanita S         103544                     Navarre, Juanita G      149197
            Morgan, Michael J (Mike)   131143                     Navas, Luis R
                                                                  Navas,                  149198
            Morgan, Richard I          103545                     Neal, Linda N           198424
            Morgan, Vernon J           103547                     Neal, Milton R          103660
            Morris, Billie M           149084                     Ned, Benjamin E         149208
            Morris, Brett A            145004                     Ned , Jerry L           108051
            Morris,
            Morris, Charles R          103554                     Neeley, Harold C JR     204735
            Morris, Denny R            131155                     Neely, James E          149209
            Morris, Joseph S           149088                     Neff, Laverna R         149212
            Morris,
            Morris, Paul J             103560                     Neikirk, Gerald R       149215
            Morris, Walter Melvin      149091                     Nelms, Joseph A         131347
            Morrison, Allen D          131174                     Nelson, Henry J         131354
            Mose, Mary A               245435                     Nelson , Jack A
                                                                  Nelson,                 149218
            Moser, Jerry J             103569                     Nelson, James K         215187




                                                     8-20 of 31
                                                Page B-20




                                                                                                          PPG103117
                                                   A-176
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 177 of 212 PageID #:
                                     2044



                                                                                          Exhibit B


                     Full Name      PPGID                             Full Name        PPGID
            Nething , George W     149222                     Pabon , Clifford        150139-
                                                                                      2
            Neugent, Angela S      131362                     Paden , James R         107054
            Newman, William T      149228                     Paden , Terrell L       131609
            Nichols,
            Nichols, David W       216709                     Paden , Wilda M         149535
            Nichols,
            Nichols, Louise B      107032                     Pair, Doc Carlton
                                                              Pair,                   103827
            Nickodem , Jacob J
            Nickodem,              207699                     Panunto, Anthony P      103851
            Nida, Wallace J        149243                     Papillion , BP
                                                                          BP          131647
            Nipper, Martin P       103711                     Papillion , Walman E    150205
            Nippert, Alfred C      245707                     Parham , Carroll H      164327
            Nixon , David E        158370                     Parish , Allan D        103858
            Nixon, Haskell L       149252                     Parish , Joseph C       150208
            Nolan, Eathel I        245724                     Park,
                                                              Park, Johnny S          158431
            Noland , Linda S       149258                     Parker, Adam E.         154822
            Nope, James R          103723                     Parker, Betty W         217042
            Ogea , John R          149293                     Parker,
                                                              Parker, John W          103863
            Ogea,
            Ogea , Mary L          245817                     Parker, Kathryn S       107063
            Oglesby, Walter L JR   103753                     Parker, William R       131683
            Oldfield , Charles D   149300                     Parks, Kenneth K        150225
            Olinger, Ronald D      103762
                                                              Parks, William H        150226
            Oliver, James M        131521
                                                              Parnell , Charles R     103866
            Oliver, Wilgus A       131525
                                                              Parr, Boyd M            150230
            Olivier, James A       103764
                                                              Parsons,
                                                              Parsons , Bonnie Jo     107065
            Olmsted , Roland       217122
                                                              Parsons, Ernest F       103872
            Olson , Richard F      136860
                                                              Parsons, Robert W       207487
            Olson , Robert E       103767
                                                              Parsons, TH
                                                                       TH             131705
            Omear, Paul E          207555
                                                              Patel , Ramesh          143925
            O'Neal,
            O'Neal , Kenneth L     131540
                                                              Paulk, Shadye L         150271
            Oneil , Bryan W JR     149322
                                                              Peacock, Richard A      206732
            Onken , Arnold C JR    131542                     Pearce,
                                                              P e arce , James M      150290
            Opal , Joseph J JR     131547
                                                              Peard , William J       150291
            O'Quain , Bobby W      131548
                                                              Peavy, Leroy            150294
            O'Quain , Rodney       131549
                                                              Peck, Ronald E          103911
            Orloski , William G    103782
                                                              Pecorino,
                                                              Pecorino, Elizabeth M   107070
            Orourke, Brian P       103785
                                                              Peek, Dale A            131786
            Otto, Jack M           150164
                                                              Pellerin , James C      150307
            Otto,
            Otto, Vicki L          103801
                                                              Pellett, Gerald F       150309
            Owen , Robert C        217023
                                                              Penisch
                                                              Penisch,, Mary L        150315
            Owens , Raymond R      131598
                                                              Penn , Melinda S        217354
            Pabon , Clifford       150139
                                                              Penn , Richard W        131810



                                            Page 8-21 of 31




                                                                                                      PPG103118
                                               A-177
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 178 of 212 PageID #:
                                     2045



                                                                                              Exhibit B


                    Full Name          PPGID
                                       PPG ID                              Full Name       PPGID
            Penn , Trudy F            246175                      Pitman , John M         217426
            Penny,
            Penny, Amy B              102797                      Pittman , Joseph D      104013
            Perez,
            Perez, Beatrice           181135                      Poche',
                                                                  Poche' , Scott R        131987
            Perez, Ismael
            Perez,                    103934                      Polen,, Iris J
                                                                  Polen                   149533
            Perigo , Gary G
            Perigo,                   103936                      Pond
                                                                  Pond,, Sidney P         132004
            Perkins, David G          150326                      Pooser, James W         150443
            Perkins, Eugene G         163161                      Popillion , Dora Mae    246443
            Perron,, S Paul
            Perron                    150331                      Porche , John W         150451
            Perry , Rodney G          217397                      Portie , Grady A        217173
            Perry,, Sandra
            Perry                     246219                      Posego,, John J
                                                                  Posego                  150454
            Perry,
            Perry, Sandra             246219                      Poszywak, Leonard J
                                                                  Poszywak,               212967
            Perry, Sheila D
            Perry,                    131847                      Potts, Jeffrey G
                                                                  Potts,                  132035
            Persinger, Lionel L       150342                      Potts, Jimmy D JR       214243
            Pertuit, Robert K         103951                      Pouchie, Robert B       132038
            Peshoff, Robert L         131854                      Poullard , James A      150471
            Pete , Lawrence SR        150347                      Pounds, Janet           104063
            Peterson,, Christopher
            Peterson                  103956                      Pousson , Harris L      150474
            Peterson
            Peterson,, Hanson A       163168                      Pratt, Lewis J
                                                                  Pratt,                  104082
            Pethtel , Betty L         246239                      Prejean , Gary P        107095
            Petrie-Bird
            Petrie-Bird,, Shirley A   160164                      Prejean
                                                                  Prejean,, Herbert J     132064
            Petruccelli , Michael E   150360                      President, Emmanual C   142227
            Pettit, Georgia Ann       246262                      Procko , Andrew         157520
            Peveto, Gerald W          131876                      Pruett, Johnie J
                                                                  Pruett,                 150522
            Phillips,, Charles 0
            Phillips                  150379                      Prunty , Darrell W
                                                                  Prunty,                 132111
            Phillips, Harold L
            Phillips,                 157834                      Pryor, Philip E
                                                                  Pryor,                  132112
            Phillips,, Jack
            Phillips                  212516                      Pugh , Brian E          107100
            Phillips,
            Phillips, Jerry JR        246300                      Pulse,, Kathleen
                                                                  Pulse                   160005
            Phillips , Robert A       103982                      Pulver, Philip W        150536
            Phillips, Robert D        150390                      Qualls, Gregory J
                                                                  Qualls,                 217337
            Phillips , Thomas R Jr    131920                      Quebedeaux,
                                                                  Quebedeau x, Fay L      246640
            Picard,, Ralph F
            Picard                    150394                      Quirk, Edward M
                                                                  Quirk,                  132151
            Pickett,
            Pickett, Bartholomew      131929                      Quiroz, Cynthia A       107105
            Pierpoint, Mabel V        160882                      Racca , Joseph H JR     132156
            Pierpoint, Michael D      131947                      Racer, Patricia A       149530
            Pierrottie , Jeffrey B    108103                      Racer, Stephen P        107106
            Pigott, Clifton M
            Pigott,                   224562                      Raimer, Jocelyn H       178433
            Pinkston , Donald C       104005                      Rainwater, Loy K        150566
            Pinson,
            Pinson , Roger D          131959                      Ralston , Samuel L JR   150571
            Pitcher, Erin Buckley     100624                      Ramos, Mauro            108119




                                                     8-22 of 31
                                                Page B-22




                                                                                                          PPG103119
                                                   A-178
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 179 of 212 PageID #:
                                     2046



                                                                                                Exhibit B

                  Full Name            PPGID
                                       PPG ID                            Full Name           PPGID
            Ramsey, Howard A          246717                      Richards,, Judson R
                                                                  Richards                  150666
            Ramsey , William H        217747                      Richardson , Frank A II   218338
            Randall, James C          104158                      Richardson , Steve T      104267
            Rao , Dave L              104167                      Richey , Steven C         132392
            Rao,
            Rao , Stephanie S         111537                      Richman , Glenda M        104270
            Raper, Fred M             150579                      Rideau , Linda F          107140
            Rau , Donald R            110065                      Rider, Larry L            247002
            Reado, Junus V JR         132259                      Ridge , Gretchen A        150688
            Rechlicz, Thomas A        104191                      Riel , Edna F             166303
            Reddoch , Cyril Thomas    132268                      Ries , Mary E             160403
                          III
            Redou , Eddie Ill         110077                      Riggenbach , Earl W       132422
            Redou , Ethel Lena        257748                      Rilee,, Mary Lou
                                                                  Rilee                     105592
            Reed , Cary D             132279                      Riley , Calvin S SR       150706
            Reed , Johnnie JR         150597                      Rine , Gary E             132428
            Reed , R L
            Reed,                     132286                      Rine
                                                                  Rine,, Jay L              132429
            Reese , Thomas C          136870                      Rine, Robert E            150712
            Reeves, Charlie F         150606                      Ring , Duane L            150716
            Reeves , Wilda D          149736                      Ringuet, Christi T        142990
            Reich , Joan L            149656                      Rion , Barbara L
                                                                  Rion,                     217031
            Reid , Robert D           216558                      Ripley, Betty Jane        107145
                                III
            Reinhardt, Arthur E Ill   104219                            KL
                                                                  Ritz, KL                  132449
            Reinhardt, Linda P        104220                      Rivera , Celestino        111619
            Rempert, Norma C
            Rempert,                  150626                      Robbins, Arthur L JR      150742
            Rene , Orelia             246885                      Robbins, Brenda S         132467
            Rene , William            150629                      Robert, Gregory P         104313
            Renfroe, Curtis           246890                      Roberts,
                                                                  Roberts , David A         132483
            Rentas , Orlando          221818                               LL
                                                                  Roberts, LL               132491
            Reon , Joseph H           165964                      Roberts,
                                                                  Roberts , Lee Roy         150750
            Reynolds,
            Reynolds, T E             132343                                PaulL
                                                                  Roberts , Paull           164868
            Rhodes,, James A
            Rhodes                    217450                      Roberts, Steven R         104317
            Rhodes, James R           111602                      Roberts
                                                                  Roberts,, TE
                                                                            TE              150753
            Riccobon , Bruna A        150652                      Robertson , Calvin D      150755
            Richard , A Robin JR      150659                      Robertson , Wayne C       104324
            Richard,, Debra F
            Richard                   132366                      Robicheaux, Cedric J      150761
            Richard , Larry J         150660                      Robinson , Albert H       150766
            Richard
            Richard,, Maria Ellina    246962                      Robinson , Donald L       132518
            Richard , Patricia        246963                      Robinson , Gilbert R      150773
            Richard , Raymond T       150662                      Robison , Larry J         107154
            Richard , W Patrick
            Richard,                  217000                      Robison , Micheal R       107457




                                                Page B-23
                                                     8-23 of 31




                                                                                                            PPG103120
                                                   A-179
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 180 of 212 PageID #:
                                     2047



                                                                                                   Exhibit B

                    Full Name           PPGID                              Full Name            PPGID
            Rockich , Samuel W         150783                     Sargert,
                                                                  Sargert, Laurice F           150942
            Rockwell , Paul E          150784                     Sathe, Avinash T             158174
            Rogers,
            Rogers , Jesse P           258879                     Saunders,
                                                                  Saunders , Lois L            107192
            Rogers , Thomas A JR       150806                     Savant, Kenneth W
                                                                  Savant,                      107193
            Roman-Rivera , Eusebio     175422                     Savoy, Donald E              104506
            Romero, Carroll            132615                     Sawyers , Marilyn S          247560
            Ronayne , Kenneth C        132623                     Schalon , Beverly S          104522
            Rosamore , Roy A
            Rosamore,                  150820                     Scharf, Edward A JR          104529
            Rose, Brenda K             247245                     Scharrier, Hershal E
                                                                  Scharrier,                   150968
            Rose , Charles D           104374                     Scherich , R E
                                                                  Scherich,                    150975
            Rose , George M            132636                     Schexnayder, Lynell          150978
            Rose , H V                 132637                     Schexnayder, Sylvia A        247608
            Rosie , George W
            Rosie,                     132653                     Schilling , Wilbur N         150983
            Ross , Harvey L            150836                     Schmidt, Robert L            150993
            Rothermund , Robert N JR   205606                     Schneider, Albert A          104559
            Rougeau , Curtis A         132682                     Schofield,
                                                                  Schofield , Sally Ann        247651
            Royal , Calvin R           132701                     Schrimsher, Brent L          132921
            Rozas , Christopher L      132706                                            III
                                                                  Schwarzauer, William A Ill   104594
            Ruble, K Lyn               107171                     Scott, BA
                                                                  Scott, BA                    132949
                      ME
            Ruckman , ME               106141                     Scott, Nellie A              158114
            Rush , Doretta R           160958                     Scott, Sandra L              108184
            Rush , Linda F
            Rush,                      160312                     Seckman , Donald L           132990
            Rush , Nancy S
            Rush,                      247383                     Seiter, John J               104632
            Russell , Jack E
            Russell,                   104438                     Self, Donald C               151063
            Russell , Richard R Jr     153317                     Sell , George D              133002
            Rutter, Alan D             104445                     Semien , Antoine             161744
            Rutter, William            247410                     Semien , Donald              133011
            Ryan , Selidia             247421                     Semien , Jesse J
                                                                  Semien,                      133013
            Ryder, Deres
            Ryder, Dores A JR          104452                     Semien , Lyonel P            133014
            Sallier, Julian C.         150915                     Sensat, Mary Jane
                                                                  Sensat,                      106695
            Salvo , Chris 0            150923                     Sensat, Russell L
                                                                  Sensat,                      133019
            Sammis, Mark R             132796                     Serice,, Donna H
                                                                  Serice                       108194
            Sanders, Eddie A           132818                     Shaffer, Patricia A          153986
            Sanders , Jack R
            Sanders,                   132819                     Shankle, Guyler              162647
            Sanders, Roy E             104481                     Shannon, Robert J            104669
            Sands, John F              150933                     Shao, Dakang                 141323
            Santee,
            Santee , Larry D           132834                     Sharp , Andrew W
                                                                  Sharp,                       223063
            Sapp , Charles B
            Sapp,                      107189                     Shaw, Marcia M               212220
            Sapp, William Eric         108157                     Sheets , Elaine M
                                                                  Sheets,                      104692




                                                     8-24 of 31
                                                Page B-24




                                                                                                               PPG103121
                                                   A-180
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 181 of 212 PageID #:
                                     2048



                                                                                                Exhibit B


                     Full Name       PPGID                              Full Name            PPGID
            Shelton , William R     151114                     Smith , Amie T               111749
            Shenefiel , Donald E    151118                     Smith , Bonnie W             248226
            Shepherd , Armenta      247925                     Smith , Charles W            133351
            Shepherd, Debora L      207569                     Smith , Clay A               133357
            Shepherd , Jon C        104705                     Smith , Dale R               104824
            Shepherd , Vaughn L     160379                     Smith , David E              133364
            Sherman , Lee A         247936                     Smith, Della G               133368
            Shoemake,
            Shoemake, Kelly N       133153                     Smith , Donna J              248243
            Shreve, J 0             133171                     Smith , Douglas E            211774
            Shuff, Donald J         133174                     Smith , Douglas M JR         151268
            Shuff, Jacob J          151154                     Smith , Elaine A             163166
            Shuff, Joe A            151155                     Smith,, Estella
                                                               Smith                        248249
            Shuff, Rufus L          133176                     Smith , James                107257
            Shutler, James H        151161                     Smith , Jason K              141693
            Siler, Natalie Julian   106166                     Smith , Jason S              111758
            Simmons
            Simmons,, Elbert W      133220                     Smith , John D               133408
            Simmons , Harry Gill
            Simmons,        G Ill   104754                     Smith , Joseph H             151282
            Simmons , Penelope      198353                     Smith , Kenneth R            133421
            Simmons , Robert B      151178                     Smith , Larry D              133425
            Simmons,, Roger L
            Simmons                 107237                     Smith , Loretta M            108231
            Simon , Betty Jean      248088                     Smith,
                                                               Smith , Mary C               248306
            Simon , Brigitte C      133230                     Smith , Melvin J             151290
            Simon , Henry
            Simon,                  133231                     Smith , Patricia A           104853
            Simon , Roger           151180                     Smith , Patricia D (Diane)   117208
            Sims , J L Jr           248108                     Smith , R L                  133455
            Singleton , John E      151201                     Smith , Ralph M              217362
            Sirman , Janice M       149782                     Smith
                                                               Smith,, S
                                                                       SDD                  151302
            Siso
            Siso,, Angel L          104782                     Smith , Sonny L              133468
            Sistrunk, Donald M      133287                     Smith , Thomas R             133478
            Sittig , Joyce          149745                     Smith , Timothy J            154075
            Siverand , Marion       151215                     Smith , Tracy S              107266
            Skinner, Felman         151227                     Smith
                                                               Smith,, William D            151311
            Skipper, Susan L        106170                     Smithhart, Charles B         104871
            Slawinski , Tresa M     149587                     Smittle , Eileen C           248365
            Slaydon,, Ronald H
            Slaydon                 151237                     Snead , William K            176669
            Slider, Donald D        151239                     Snodgrass, John K            174371
            Slie , Sandra K         248171                     Snodgrass
                                                               Snodgrass,, John 0           151325
            Siokan , Albert R
            Slokan                  133315                     Snow, Dessie W               160559
            Smalley,, Edward C
            Smalley                 104807                     Soileau , Earl J             151346




                                                  8-25 of 31
                                             Page B-25




                                                                                                            PPG103122
                                                A-181
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 182 of 212 PageID #:
                                     2049



                                                                                                Exhibit B

                     Full Name           PPGID                            Full Name          PPGID
                                                                                             PPG ID
            Soileau , Kenneth W         133523                     Stephenson , James D     163342
            Soileau , Patrick E         151347                     Stevens , Joseph T JR    133725
            Soileau , Paul A            133524                     Stewart, Greta S         255644
            Some rick, Richard J
            Somerick,                   133528                     Stewart, Michael R       104997
            Sonnier, Chester L          133532                     Stocker, Robert P        105011
            Sonnier, Gary K             107272                     Stone, John T JR         111808
            Sonnier, Joseph G           151354                     Stone,, Ronald D
                                                                   Stone                    105021
            Sonnier, M J
            Sonnier,                    133537                     Stout, Bernard           133785
            Sonnier, Percy J            151355                     Stradwick, Fredrick R
                                                                   Stradwick,               133799
            South , Tina D              133544                     Stratton , James V       111809
            Spears , Raymond L          151370                     Strawderman , Ruth D     167500
            Spencer, A
                     ACC                107277                     Street, Coleman K        105037
            Spencer, Alfred G           104915                     Strickland , Ivy J       156817
            Spencer, D N                133568                     Strickland , Johnny D    163895
            Spencer,
            Spencer, Justus G           151380                     Stutes , Elie JR         151533
            Spier, Wayne L              104920                     Stutes , Joseph A (AI)
                                                                                     (Al)   161403
            Spivey ., Linda D           217439                     Sullivan , Kevin F       105061
            Splettstoesser, Bradley M   224705                     Sullivan,
                                                                   Sullivan , Mack P        111814
            St.Romain, Preston J III
                                 Ill    133620                     Summers , Darrel W       133863
            Stackpole
            Stackpole,, Edith M         151409                     Suttle, William L        133886
            Stacy, Clifford R           163311                     Suydam,, RC
                                                                   Suydam   RC              133889
            Stagg , Walter JR           151411                     Sweeney, Joe             207643
            Stalnaker, Christina D      141120                     Sweeney , Luther B JR    151572
            Standiford , Lora L         104942                     Sweet, Lawrence E        217255
            Standiford , William R      104943                     Talbot, Robert J         151595
            Starkey, Darrell V          151428                     Talbott, David F         133931
            Starkey , E Bradley         133667                     Tallman , Annie Mae      248975
            Starkey , JC
                      JC                133668                     Tallman , Joretta J      256772
            Starkey, William L          151429                     Tank, Helen              248980
            Stawecki , Lisa M           104961                     Tarver, Billy E          151600
            Stear, Ronald B             104962                     Tarver, DC               133944
            Steele, Cheryll L           180768                     Tatala , Mary Lee        133946
            Steele, D L                 133683                     Taylor, Edward P         217315
            Stegall , Truman R          104968                     Taylor, Gwendolyn L      149740
            Stehney, Darlene M          160098                     Taylor, Johnny R         151614
            Stehney, William F
            Stehney,                    104971                     Taylor,
                                                                   Taylor, Rhonda           249023
            Stein , Hiram J JR          133699                     Taylor, Terry A          107319
            Stemple, David C            207594                     Tedesco, Nancy M         134003
            Stemple, Linda L            252042                     Templeton , AL
                                                                               AL           134009




                                                      8-26 of 31
                                                 Page B-26




                                                                                                            PPG103123
                                                    A-182
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 183 of 212 PageID #:
                                     2050



                                                                                              Exhibit B

                    Full Name          PPGID                             Full Name         PPGID
            Teng , Huijia             144798                     Tofflemire
                                                                 Toffiemire , David F     249244
            Tennant, Forrest L        249050                     Tollenger, Frances D     178754
            Tenney,
            Tenney , Jan C            105131                     Tolzda , David G         134191
            Terry, Cornelia R         249062                     Tommasi, Jeremy P        134197
            Tessmer, Richard P        151640                     Toro, Carlos A           105223
            Tezeno , Marcella T       151644                     Torres , Gerry E         101343
            Theriot, Christopher      110283                     Torres , Julio A         151746
            Thibodaux, Milton J JR
            Thibodaux,                134039                     Torres , Migdalia R      197557
            Thibodeaux,
            Thibodeaux, Amy E         105148                     Torres , Neftali         105227
            Thibodeaux, Beulah L      249083                     Tousaint, Elizabeth C    151749
            Thibodeaux,
            Thibodeaux, Brady A       134040                     Tracy, Darrell W         134230
            Thibodeaux,
            Thibodeaux, Dean J        151650                     Trader, Eldora G         249301
            Thibodeaux, Earl
            Thibodeaux,               105149                                        III
                                                                 Trafford , Allan T Ill   134231
            Thibodeaux, Lorena P      249084                     Trafford , Paul W        134232
            Thibodeaux, Phillip L
            Thibodeaux,               151651                     Trahan , BR
                                                                          BR              144547
            Thibodeaux, Sylvia L      151652                     Trahan , Deborah W       158371
                     CR
            Thiele , CR               134049                     Trahan , Katherine B     107342
            Thiele , Robert L         218199                     Trail , Madeline L       249306
            Thierry, Mary E           107323                     Trammel , Ted A          151762
            Thistrup, Wilton          151658                     Tramonte, Joseph V       134241
            Thomas, Alton JR          134052                     Tran , Gia V             221907
            Thomas, Amos M            151659                     Travis , Frances E       250914
            Thomas, Andrew J          252505                     Treme, Darrell L         134247
            Thomas, Archie N          165352                     Tripp,
                                                                 Tripp, Richard P         158252
            Thomas,, James V Jr
            Thomas                    151673                     Trouard , Denise H       134276
            Thomas, John M
            Thomas,                   151675                     Trouille , Glenn D       134277
            Thomas, Lawrence E        151679                     Trouth , Richard R
                                                                 Trauth                   151775
            Thomas, Paul E            151681                     Truitt, Loretha M        249354
            Thomas, Ronald W          151684                     Tugwell,, Nancy B
                                                                 Tugwell                  217517
            Thomas,
            Thomas , Sheldon Brooks   151685                     Tullier, Elliott J JR    151792
            Thomas, Steven L          107328                     Tunick, Barry            151794
            Thomas , W H              134088                     Tunks,, Leland E JR
                                                                 Tunks                    134307
            Thompson , Bradley D      134095                     Tuomala, Roger W         105271
            Thompson , Green T JR     151698                     Turano, Garland A        151795
            Thompson , Karen S        134114                     Turek, Judith M          134311
            Thompson , Osie W         134121                     Turner, Barbara J        105276
            Thorn , Harold N          151708                     Turner, Roy D            218737
            Thornley, William E
            Thornley,                 105183                     Tuttle, Phillip D        151814
            Tillman , Lois D          151722                     Tyler, Scot A
                                                                 Tyler,                   175062




                                                    8-27 of 31
                                               Page B-27




                                                                                                          PPG103124
                                                  A-183
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 184 of 212 PageID #:
                                     2051



                                                                                                 Exhibit B


                    Full Name            PPGID                             Full Name          PPGID
            Tyson , Ellen A             151820                     Vincent, Voorhies J       134478
            Tyson , Willard B           151821                     Vizena , Tommy R          151909
            Uppercue, Brooke A          105305                     Volin , David R           202719
            Valek, Christopher A        207030                     Wade , David W            134508
            Valentine, Lionel S         134370                     Wade , Eva B.             249661
            Valentine , Wallace L       151849                     Wade , Jerome E           151929
            Valere
            Valere,, Ernesteen B        249488                     Wade , Ronnie E           154366
            Valerie , Gerald J          151850                     Wagner Blair, Glenna      160322
            Valmont,
            Valmont, Laura Lee          160917                     Walborn , Kenneth S JR    151941
            Van Hoozer, Katie J         176792                     Waldmiller, Paul A        105406
            Vancamp, James D            151856                     Walker, Barbara 0         151945
            Vancamp , Joseph W          164886                     Walker, Terry L           107386
            Vance,, Larry W
            Vance                       105329                     Wallace , James R         111911
            Vance, Owen C               151858                     Wallace , William E
                                                                   Wallace,                  111912
            Vancleef, Donald E          151860                     Wallace, William N        219428
            Vander, Elton D             134389                     Wallace, Wilton G         151961
            Vanduzen , B D              163684                     Walsh , Daniel M          105436
            Vanwinkle,
            Vanwinkle, Kyle D           134404                     Walsh , James A SR        107387
            Vaughan , John A            249556                     Walter, Aubrey C          249771
            Veal , Charles R            214067                     Walters, James R          142751
            Veillon , Harry A           105349                     Walton , David E          151979
            Veillon , Margaret M        151877                     Ward , Terry W            217202
            Velasquez, Ruben JR
            Velasquez,                  107369                     Warden , Jerry P          151990
            Venable, Johnny R           105352                     Ware, Leland V            217181
            Veronesi,, James V
            Veronesi                    105356                     Ware, Reginald A          111919
            Veshio
            Veshio,, Leslie N           205817                     Wareham , David A         134636
            Vest, Stanley A             134439                     Warner, Sarah A           217416
            Viator, Patrick             107373                     Warren , Cedric D         217097
            Vice , Thomas G             134444                     Washington , Artie C Sr   152002
            Victorian , Philip J        151892                     Washington , Joseph A     152003
            Vidrine , Delbert J         107375                     Washington , Paul         111922
            Villanueva , Rey            108315                     Washington , Smitty A     134663
            Vincent, Auburn K (Butch)   105369                              TR
                                                                   Wassum , TR               134667
            Vincent, Cecil              151897                     Watkins , Carol J         249860
            Vincent, Elwood J           134471                     Watley, Jackie            134682
            Vincent, lone M             158372                     Watson , David            152012
            Vincent, James H            151898                     Watson , Helen K          249878
            Vincent, Larry J SR         151899                     Watson , John A           203969
            Vincent, Russell J          134476                     Wayman , John F           152020




                                                      8-28 of 31
                                                 Page B-28




                                                                                                             PPG103125
                                                    A-184
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 185 of 212 PageID #:
                                     2052



                                                                                                 Exhibit B


                   Full Name           PPGID                            Full Name             PPGID
            Weatherly, Pam S          211887                     Whorton , Bert E            250110
            Weaver, David L           105496                     Whorton , Elaine T          107413
            Webb , Joseph A           134732                     Whorton , John E            250111
            Weber, Beverly J          105502                     Whorton , Kenneth W         152136
            Weber,
            Weber, D Mark             152038                     Widcamp , Linda             250120
            Weekley, Faye E           249930                     Wieczorkowski , Richard J
                                                                 Wieczorkowski,              207572
            Weekley , Sadie T         249933                     Wiethe, Jeffrey J           110376
            Weidner, Joseph D         134775                     Wiggins, Charles M          108350
            Weidner, Robert C         134776                     Wilcox, Carl J              152145
            Weigl , Hermina R         249948                     Wildberger, Dassell R       152148
            Weihrich , John A         152045                     Wildblood , Lloyd II        134935
            Weir, James               105516                     Wiley,, PW
                                                                 Wiley                       134943
            Weiss , Scott R           108339                     Wilk, Edward J              105602
            Welch , Amos J            249958                     Wilkins , Timothy A         152162
            Welch , James M           152053                     Willer, Patrick G           108355
            Wells , DO
                    D0                134792                     Williams , Alta M           250165
            Wells , David A           134791                     Williams , Barbara W        250167
            Wells , Jeanette R        152058                     Williams , CR
                                                                            CR               134969
            Wentzell, Charles H       110370                     Williams , David E          152530
            Werkheiser, Maryellen E
            Werkheiser,               153815                     Williams , Frank W          217093
            Westman , Thomas H        105547                     Williams , Hazel            180752
            Weston , Floyd            152088                     Williams , Jeremiah C       107418
            Wettemann , Ronald E      108344                     Williams , Joyce B
                                                                 Williams,                   217142
            Wheeler, Amy P            250031                     Williams, Julia M           152188
            Whitaker, Gary L          219263                     Williams, Richard A         143550
            Whitaker, Robert J        152108                     Williams, Richard E         216126
            White, Carlton Jr         152110                     Williams , Robert E         152196
            White, David L            152111                     Williams,
                                                                 Williams , Ronald H         158110
            White, Frances J          216859                     Williams , Tommy L          152200
            White , Nelma H           250072                     Williams , Walter K         152201
            White , Richard E         134874                     Williams, Wanda J           250234
            White, Roger D            134875                     Williamson , James D        105626
            White , Waylon L          216337                     Williamson , Jeffrey G      135036
            Whitehair, Opal B         134894                     Williamson , Larry K        135037
            Whitehead , Randy K       134896                     Willis,, Anthony G
                                                                 Willis                      135045
            Whitfield , Scott J       134901                     Willis, Francis G JR        152202
            Whitley, Patricia S       158373                     Willoughby , Harold E       152208
            Wh itney , Erwin C
            Whitney,                  218950                     Wilson , Bobby J            216593
            Whittington , Matthew D   145167                     Wilson , Dennis M           174369




                                                    8-29 of 31
                                               Page B-29




                                                                                                             PPG103126
                                                  A-185
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 186 of 212 PageID #:
                                     2053



                                                                                         Exhibit B

                     Full Name     PPGID                              Full Name      PPGID
            Wilson , Gary L        105641                     Young,, Kenneth D
                                                              Young                  135359
            Wilson , Hiram R       216514                     Young,, Lennis E JR
                                                              Young                  135363
            Wilson , Jason         108363                     Young , Mark A         105770
            Wilson , Leroy         135090                     Yuravage , Robert T    105781
            Wilson , Robert G      152231                     Zamora , Melanie G     175133
            Wilson , Stephen G     135100                     Zellner, Mary M        176086
            Wilson , Virginia D    152234                     Zeringue
                                                              Zeringue,, Leon J JR   105808
            Winey, Larry M         135112
            Winn , Mitchell S      135119
            Winstead , Charles W
            Winstead,              105666
            Winzor, Anna L         250347
            Witt, Jonathan C       105677
            Witt, Terry E          107426
            Wolfe, Gaylen J        135157
            Wood , James H         105702
            Wood , M Lynne         105704
            Wood, Mark W           105705
            Wood , Mary Ann        223093
            Wood , Robert L        216588
            Woods , James M
            Woods,                 105711
            Woods, Jerry A         135212
            Woofter, George W      107433
            Woolfolk, Dolores S    149723
            Woolsey, William E     163831
            Woolwine , C W JR      135231
            Wren , Jon R           107435
            Wright, Shirley N      250489
            Wyatt, Lois H          152321
                            III
            Wyche , James E Ill    152323
            Yates , Rose E         135309
            Yeater, Gail L         107441
            Yellott, Robert H      152345
            Yerkey, Robbie Lynn    178389
            Yoho, Howard E         207501
            Yoho , Lawrence W      135338
            Yost, Rudy G           105762
            Young , Buell J        216781
            Young , Elgin E JR     135354
            Young , Irwin 0        217185




                                            Page B-30
                                                 8-30 of 31




                                                                                                     PPG103127
                                               A-186
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 187 of 212 PageID #:
                                     2054




                                             Canada
                                             Canada
                                             Full Name
                                             Full Name

                                Amy,, Jessie
                                Amy   Jessie
                                Arciero, Conrad
                                Arciero, Conrad
                                Beauchesne, Robert
                                Beauchesne, Robert
                                Bouffard,, Ronald
                                Bouffard   Ronald
                                Bozonat, Jean
                                Bozonat, Jean
                                Brault, Lise
                                Brault, Lise
                                Cayouette , Gaetan
                                Cayouette,  Gaelan
                                Charron,, Alain
                                Charron   Alain
                                Cote, Robert
                                Cote, Robert
                                Daneau Tardiff,
                                Daneau Tardiff, Muguette
                                                Muguette
                                Dube,, Gaetan
                                Dube   Gaelan
                                Dubuc, Robert
                                Dubuc, Jacques
                                Durocher, Claire
                                            Margaret
                                Falardeau , Marl1aret
                                Faucher, Denis
                                Gaudreau
                                Gaudreau,, Jean-Maurice
                                Graham,, Reginald
                                Graham
                                Grenier, Marcel
                                Jolin
                                Jolin,, Pierre
                                Jones, Barrington
                                Kevser,
                                Keyser, Eileen
                                King , Sydney
                                Lazure,
                                Lazure , Diane
                                Leduc,
                                Leduc, Denis
                                Leaault,
                                Legault, Pierre
                                Lemay, Jean-Marc
                                Marchand, Marcel
                                Marleau, Helen
                                Morissette,
                                Morissette, Raymond
                                Ouellet,
                                Ouellet, Roger
                                         Roger
                                Pilate
                                Pilote,, Marcel
                                         Marcel
                                Ramadan
                                Ramadan,, Mahmoud
                                          Mahmoud
                                Rav,
                                Roy, Helene
                                     Helene
                               Smith
                               Smith,, Pat
                                       Pat
                               St-Denis
                               St-Denis,, Claude
                                          Claude
                               Strunga
                               Strunga,, Deborah
                                         Deborah
                               Talbot,
                               Talbot, Cecil
                                       Cecil
                               Theveneau-Trudel
                               Theveneau-Trudel,,Anne
                                                 Anne
                               Turbide,
                               Turbide, Michel
                                        Michel
                               Wolanyk,
                               Wolanyk, Michael
                                        Michael
                               Wyndham    , Norman
                               lJIvIyndham, Norman


                                       Page
                                       Page B-31
                                            8-31 of
                                                 of 31
                                                     31




                                                                           PPG103128
                                               A-187
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 188 of 212 PageID #:
                                     2055




                            EXHIBIT H




                                      A-188
   Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 189 of 212 PageID #:
                                        2056

   From:             Michael Smith (Atlanta) [Michael.Smith@axiall.com]
   Sent:             8/14/2013 10:28:35 AM
   To:               Harper, James [jharper@ppg.com]
   CC:               Gette, Joseph [jgette@ppg.com]; Robinson, Rachel (Atlanta) (rachel.robinson@towerswatson.com)
                     [rachel.robinson@towerswatson.com]; Travis DeHaven (tdehaven@JonesDay.com) [tdehaven@JonesDay.com];
                     Rathburn, Karen [rathburn@ppg.com]; Dean Adelman [Dean.Adelman@axiall.com]
   Subject:          RE: Response to Employee Matters Agreement Errors_attachment No_v3.xlsx


   Jim,

   Thanks for you note. We will draft an amendment to finalize Schedule B of the Employee Matters Agreement

   Regarding transferring pension balances between PPG and Northern Trust, we believe this would be cleanest and would
   ensure that the participants would only receive one 1099. We have spoken to Northern Trust and they have indicated
   that the benefit payments can be reversed, and they did not indicate that it would be cumbersome for them to handle in
   this manner. To facilitate this process, it would be best if you could work with Melinda DeArman and Dina Jones from
   the TW pension administration team.

   Please let me know if we need to discuss anything further.

   Mike



   Michael L Smith
   Director - Compensation, Benefits & HR Systems
   Axial! Corporation
   115 Perimeter Center Place, Suite 460
   Atlanta, Georgia 30346
   (T70) 395-4567 Office
   (770) 395-4509 Fax


   From: Harper, James [rn~_i_[tQ_;j_b~_rng;r_@_ppg_,_(;_Q_m]
   Sent: Friday, August 09, 2013 3:39 PM
   To: Michael Smith (Atlanta)
   Cc: Gette, Joseph; Robinson, Rachel (Atlanta) (rachel.robinson@towerswatson.com); Travis DeHaven
   (td_e_b_Q.y_e_o__@JQ_o_e_s_Q_Q.y_,_CQ_m); Rathburn, Karen
   Subject: RE: Response to Employee Matters Agreement Errors_attachment No_v3.xlsx

   Mike
      1.)       PPG acknowledges participants not included on Exhibit B, including the Deferred surviving spouses referenced
               below (Item #2) will remain the responsibility of PPG.
          2)   I will reach out to Melinda Dearman next week to insure she receives data required to support Axial! payments
               to Patterson & Crow, beginning 01-September-2013.

   The Exhibits should then be "final", and we can now complete the reconciliation of health care coverage and pension
   costs between Axial! and PPG for the period 01.-February-2013 to present I know that Melinda's team has been working
   on this task as well, so we should be able to present the reconciliation to you and Karen for approvaL
   Can you advise if we want to transfer YTD balances between Northern and PPG for individuals we've exchanged since
   01-February-2013 so they receive a single 1099 this year? If so, please advise name/number of the appropriate Northern
   contact. If the data exchange process proves to be cumbersome, we can simply communicate to participants why they
   will receive two 1099's. l..et me know how you'd like to proceed on this item.

   Jim                                                                            Exhibit
                                                                                                exhibitsticker.com




                                                                             Rathburn 30b6- 4
                                                                                   EC 8-11-20
Confidential Information                                                                                             PPG005248
                                                                 A-189
   Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 190 of 212 PageID #:
                                        2057




   From: Rathburn, Karen
   Sent: Monday, August 05,2013 11:21 AM
   To: Michael Smith (Atlanta)
   Cc: Gette, Joseph; Harper, James; Robinson, Rachel (Atlanta) ([~_(;_b_eL[QbjnSQIL@tQWeIsw~JSQDA;;Qm); Travis DeHaven
   (tdehaven@JonesDay.com)
   Subject: RE: Response to Employee Matters Agreement Errors_attachment No_v3.xlsx

   Mike,

   jim is going to respond to your questions below.

   Karen


   From: Michael Smith (Atlanta) [mailto:MichaeI.Smith@axiall.com]
   Sent: Monday, August 05,2013 11:19 AM
   To: Rathburn, Karen
   Cc: Gette, Joseph; Harper, James; Robinson, Rachel (Atlanta) (rachel.robinson@towerswatson.com); Travis DeHaven
   (tdehaven@JonesDay.com)
   Subject: RE: Response to Employee Matters Agreement Errors_attachment No_v3.xlsx

   Karen,

   We accept your response below and the EMA list as final but please respond to the following two items that was on my
   email to you last Thursday 8/1/13:


   2) Deferred surviving spouses who were not listed on Exhibit B are remaining with PPG, even if there is support that their
                                                                                                                          th
   spouse had worked at a location that is now part of Axial!. See confirmation from our phone call with PPG on June 18
                                          th
   (phone notes sent by email on June 18 ). For instance, Janice Murphy was supposed to commence benefit payments on
   July 1, and PPG needs to place this participant into payment status. (Additional email sent to Jim yesterday regarding
   Janice Murphy.)

   3) We have not received information from PPG on two of the individuals who were added to the EMA listing by February
   20 th - Marilyn Patterson, Ruth Ann Crow. Note that we did receive information for Rita Bellard. (Email from Karen on
                 th
   February 20 )


   Thank you.
   Mike




   Michael L Smith
   Director - Compensation, Benefits & HR Systems
   Axiall Corporation
   115 Perimeter Center Place, Suite 460
   Atlanta, Georgia 30346
   (770) 395-4567 Office
   (770) 395-4509 Fax


   From: Rathburn, Karen [mailto:rathburn@ppg.com]
   Sent: Friday, August 02,2013 6:00 PM
   To: Michael Smith (Atlanta)




Confidential Information                                                                                             PPG005249
                                                            A-190
   Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 191 of 212 PageID #:
                                        2058

   Cc: Gette, Joseph; Harper, James; Robinson, Rachel (Atlanta) (rachel.robinson@towerswatson.com)
   Subject: Response to Employee Matters Agreement Errors_attachment N033.xlsx

   Mike,

   Sorry for the delay in our response back to you. We used the chart provided to us by your collective team and added our
   information to it.

   Upon further research and analysis, we do agree that the following people should remain with PPG as they were indeed
   Silicas employees:

   238182 Cormier
   147222 Haney
   102268 Hornsby
   147755 Johnson
   244497 Martin

   We do know a few things based upon our experience with Lake Charles. We know that Location 82 on the
   documentation that you provided to us is a reference to CA&D and that Location 71 is Silicas. Further, we also know that
   the information that you provided is often very dated and we have more recent documentation indicating that the
   person was with CA&D at the time of retirement/termination. As such, we continue to maintain that the 16 employees
   should have been transferred to Axial!.

   Please let us know if there are further questions - we have researched all that you asked and have been cooperative in
   this process. At this point, we feel that it should be concluded.

   Regards,

   Karen




Confidential Information                                                                                           PPG005250
                                                           A-191
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 192 of 212 PageID #:
                                     2059




                            EXHIBIT I




                                      A-192
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 193 of 212 PageID #:
                                     2060




                                                          EXECUTION COPY




                          EMPLOYEE MATTERS AGREEMENT

                              DATED AS OF JULY 18,2012
                                               18, 2012

                                  BY AND AMONG

                               PPG INDUSTRIES, INC.,

                                 EAGLE SPINCO INC.

                                         and

                            GEORGIA GULF CORPORATION




                                                                Exhibit
                                                                             exhibitsticker.com




                                                            Rathburn 30b6- 5
                                                                EC 8-11-20




                                                              Bellon-AX000181


                                        A-193
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 194 of 212 PageID #:
                                     2061




                                    EMPLOYEE MATTERS AGREEMENT

         This Employee Matters Agreement (this "Agreement"), dated as of July 18,2012,
                                                                              18, 2012, is entered into
         by and among PPG Industries, Inc. a Pennsylvania corporation ("Burgundy"), Eagle Spinco Inc.,
         a Delaware corporation ("Spineo"),
                                   ("Spinco"), and Georgia Gulf Corporation, a Delaware corporation
         ("Grizzly," and together with Burgundy and Spinco, the "Parties").

         WHEREAS, pursuant to the Separation Agreement, dated as of July 18, 2012, by and between
         Burgundy and Spinco (such agreement, as amended, restated or modified from time to time, the
         "Separation Agreemenf'),
                      Agreement'), Burgundy and Spin Spinco
                                                         co have set out the terms on which, and the
         conditions subject to which, they wish to implement the Spinco Reorganization (as defined in the
         Separation Agreement) and the Distribution (as defined in the Separation Agreement).

         WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of July 18,   18,2012,
                                                                                           2012, by and
         among Burgundy, Spinco, Grizzly and Grizzly Acquisition Sub, Inc. (such agreement, as
         amended, restated or modified from time to time, the "Merger Agreement"), immediately
         following the Distribution, a Subsidiary of Grizzly will merge with and into Spinco, subject to
         Schedule 8.3(e) to the Merger Agreement (the "Merger") and Spinco Common Stock will be
         converted into Grizzly Common Stock on the terms and subject to the conditions of the Merger
         Agreement.

         WHEREAS, in connection with the foregoing, the Parties have agreed to enter into this
         Agreement to allocate, among Burgundy, Spinco and Grizzly, Assets, Liabilities and
         responsibilities with respect to certain employee compensation, pension and benefit plans,
         programs and arrangements and certain employment matters.

         NOW THEREFORE, in consideration of the mutual agreements, covenants and other
         provisions set forth in this Agreement, the Parties hereby agree as follows:

                                                   ARTICLE I
                                                  DEFINITIONS

         Unless otherwise defined in this Agreement, capitalized words and expressions and variations
         thereof used in this Agreement or in its Exhibits have the meanings set forth below.

                   1.1   "Affiliate" has the meaning given to it in the Separation Agreement.

                   1.2   "Agreement" means this Employee Matters Agreement, including all the Exhibits
         hereto.

                   1.3   "Assets" has the meaning given to it in the Separation Agreement.

                   1.4   "Burgundy Benefit Plan" has the meaning given to it in the Merger Agreement.

               1.5     "Burgundy Flex Plan" means Burgundy's health care flexible spending,
         dependent care spending and commuter transportation plans.

                   1.6   "Burgundy Group" has the meaning given to it in the Separation Agreement.




                                                                                                Bellon-AX000182


                                                       A-194
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 195 of 212 PageID #:
                                     2062




                1.7    "Burgundy US DB Plan" means, collectively and separately, the Burgundy
         Retirement Income Plan and the Burgundy Retirement Pension Plan.

                 1.8   "Burgundy US DC Plan" means, collectively and separately, the Burgundy
         Employee Savings Plan; the Burgundy Defined Contribution Retirement Plan; the Burgundy
         Defined Contribution Retirement Plan for Employees Covered by the Collective Bargaining
         Agreement between Burgundy and the International Association of Machinists and Aerospace
         Workers, Local Lodge 4470
                                70 of District 161; and the Burgundy Defined Contribution Retirement
         Plan for Employees Covered by Collective Bargaining Agreements.

               1.9      "Business Transfer Time" has the meaning given to it in the Separation
         Agreement.

                1.10    "Closing Date" has the meaning given to it in the Merger Agreement.

                 1.11 "Code" means the Internal Revenue Code of 1986, as amended, or any successor
         federal income tax Law. Reference to a specific Code provision also includes any temporary or
         final regulation in force under that provision.

                1.12 "Covered Retirees" means Former Spinco Employees who were represented by a
         union during their employment in the United States with Burgundy or its Subsidiaries.

                 1.13 "Current Spinco Employee" means any individual listed on Exhibit A to this
         Agreement, which Exhibit A may be updated by Burgundy on the Closing Date to reflect new
         hires and terminations in the ordinary course of business consistent with past practice.

                1.14    "Effective Time" has the meaning given to it in the Merger Agreement.

                 1.15 "ERISA" means the Employee Retirement Income Security Act of 1974, as
         amended. Reference to a specific provision of ERISA
                                                       BRISA also includes any temporary or final
         regulation in force under that provision.

                  1.16 "Excluded Benefits Liabilities" means (a) any additional Liabilities (i.e.,
         Liabilities that are additional to the Liabilities to provide to Covered Retirees retiree medical
         benefits based on Burgundy's retiree medical plans in effect on the date of this Agreement,
         including, for the avoidance of doubt, any cost increases associated with such Liabilities)
         resulting from any past, current or future actions, lawsuits, grievances, complaints, or other legal
         proceedings challenging modifications to and/or terminations of retiree medical benefits for
         Covered Retirees made by Burgundy or its Subsidiaries prior to the Effective Time; and (b) any
         Liabilities with respect to the employment or termination of employment by Burgundy of any
         current or former employee of Burgundy who is not a Current Spinco Employee or a Former
         Spinco Employee. For the avoidance of doubt, Excluded Benefits Liabilities shall not include (i)
         the Liabilities to provide to Covered Retirees or any other Spinco Employees retiree medical
         benefits based on the retiree medical plans of Burgundy and its Subsidiaries in effect on the date
         of this Agreement (including, for the avoidance of doubt, any cost increases associated with such
         Liabilities), (ii) any Liabilities with respect to Covered Retirees or any other Spin co Employees
                                                                                          Spinco
         resulting from modifications and/or terminations of retiree medical benefits on or after the
         Effective Time or (iii) any Liabilities resulting from any current or future actions, lawsuits,


                                                          2




                                                                                              Bellon-AX000183


                                                       A-195
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 196 of 212 PageID #:
                                     2063




         grievances, complaints, or other legal proceedings with respect to the items described in clauses
         (i) and (ii), all of which Liabilities Spinco assumes pursuant to Section 2.2(a) of this Agreement.

                  1.17 "Former Spineo
                                   Spinco Employee" means any individual listed on Exhibit B to this
         Agreement, which Exhibit B may be updated by Burgundy on the Closing Date to reflect (a) any
          individual who is listed on Exhibit A as a Current Spinco Employee and who ceases to be
          employed by Burgundy or one of its Subsidiaries prior to the Effective Time, (b) any individual
         who, after December 31, 2010, (i) became an inactive employee and was engaged in the Eagle
         Business prior to becoming an inactive employee or (ii) became a surviving spouse of an inactive
         employee who was engaged in the Eagle Business prior to becoming an inactive employee, and
         ((c)
           c) any other individual that Burgundy reasonably determines in its good faith judgment is an
          inactive employee or surviving spouse of an inactive employee who was engaged in the Eagle
         Business prior to becoming an inactive employee; provided, however, that Burgundy may only
         add an individual to Exhibit B to this Agreement pursuant to clause ((c)  c) of this Section 1.17 if
         Burgundy removes an individual from Exhibit B to this Agreement; and provided, further, that
          Grizzly shall have the right, prior to the Effective Time, to confirm that each of the individuals
         proposed to be listed on the final Exhibit B to this Agreement was engaged in the Eagle Business
          (or the surviving spouse of such an individual) and if Grizzly reasonably demonstrates to
         Burgundy, in Burgundy's reasonable, good faith judgment, that such individual was not engaged
          in the Eagle Business (or the surviving spouse of such an individual), such individual shall not be
          included on the final version of Exhibit B to this Agreement. Subject to applicable Law,
         Burgundy shall provide to Grizzly all information reasonably available to Burgundy that is
         reasonably requested by Grizzly in order for Grizzly to conduct the confirmation described in the
         proviso to the immediately preceding sentence.

                1.18    "Grizzly Benefit Plan" has the meaning given to it in the Merger Agreement.

                 1.19   "Grizzly Common Stock" means the common stock, par value $0.01 per share, of
         Grizzly.

                1.20    "Law" has the meaning given to it in the Separation Agreement.

                1.21    "Liabilities" has the meaning given to it in the Separation Agreement.

                 1.22 "Participating Company" means (a) Burgundy and (b) any other Person (other
         than an individual) that is a participating employer in a Burgundy Benefit Plan.

                1.23    "Person" has the meaning given to it in the Separation Agreement.

                1.24    "Spinco
                        "Spineo Benefit Plan" has the meaning given to it in the Merger Agreement.

               1.25     "Spinco
                        "Spineo Common Stock" has the meaning given to it in the Separation
         Agreement.

               1.26 "Spinco
                      "Spineo Employee Flex Plan Accounts" means the accounts of the Spinco
         Employees under the Burgundy Flex Plan.

                1.27 "Spinco
                      "Spineo Employees" means the Current Spinco Employees and the Former
         Spinco Employees.


                                                          3




                                                                                             Bellon-AX000184


                                                       A-196
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 197 of 212 PageID #:
                                     2064




                    1.28       "Spineo Entities" has the meaning given to it in the Separation Agreement.
                               "Spinco

                    1.29       "Spinco
                               "Spineo Group" has the meaning given to it in the Separation Agreement.

                    1.30       "Spineo Financing" has the meaning given to it in the Merger Agreement.
                               "Spinco

                    1.31       "Subsidiary" has the meaning given to it in the Separation Agreement.

                    1.32       "TC/ Interests" has the meaning given to it in the Separation Agreement.
                               "Tel

                    1.33       "Transaction Agreements" has the meaning given to it in the Merger Agreement.

                 1.34 "Transfer Interest" means interest calculated based on the actual rate of return on
         Burgundy US DB Trust Assets between the Effective Time and the applicable date of transfer;
         provided that the Parties shall jointly select and engage an independent investment consultant
         with whom none of the Parties has had a material relationship in the last two years to verify the
         rate of return determined by Burgundy. Each of Grizzly and Burgundy shall bear SO%    50% of the
         costs of the investment consultant referred to in the immediately preceding sentence.

                                               TERMS DEFINED IN THIS AGREEMENT

         Defined Term                                                                                                                          Section

         2012 Spinco Employee Bonuses .................................................................................... Section 4.1
         2013 Spinco Employee Bonuses .................................................................................... Section 4.2
         Actuary ..................................................................................................................... Section 6.2(b)
         Adjusted CN DB Transfer Amount ......................................................................... Section 6.3(c)
         Aggregate Flex Plan Balance ..................................................................................... Section 3.4(b)
         Burgundy ........................................................................................................................... Preamble
         Burgundy CN DB Plan .............................................................................................. Section 6.3(a)
         Burgundy CN DC Plans ............................................................................................. Section 6.1(b)        6.l(b)
         Burgundy CN SERP .................................................................................................. Section 6.S(d)       6.5(d)
         Burgundy DCP I ........................................................................................................ Section 6.S(b)   6.5(b)
         Burgundy DCP II ....................................................................................................... Section 6.5(c)   6.S(c)
         Burgundy US DB Trust ............................................................................................. Section 6.2(b)
         Burgundy US SERP ................................................................................................... Section 6.5(a)      6.S(a)
         CBAs .............................................................................................................................. Section 77.3
         CBAs                                                                                                                                          .3
         CN DB Asset Transfer Report ................................................................................... Section 6.3(b)
         CN DB Transitional Period ........................................................................................ Section 6.3(c)
         COBRA .......................................................................................................................... Section S.15.1
         Determination Date .................................................................................................... Section 6.2(d)
         Estimated CN DB Transfer Amount..       Amount...........................................................................
                                                                 ....................................................................... Section 6.3(b)
         Estimated US DB Transfer Value .............................................................................. Section 6.2(b)
         Exhibit E CBAs .............................................................................................................. Section 77.1    .1
         Final Adjusted CN DB Transfer Amount .................................................................. Section 6.3( c)
         Final Estimated CN DB Transfer Amount ................................................................. Section 6.3(b)
         Final Transferred US DBL APV ................................................................................ Section 6.2(e)
         Final US DB Transfer Value ...................................................................................... Section 6.2(e)
         Foreign CBAs ................................................................................................................ Section 7.3

                                                                                4




                                                                                                                                    Bellon-AX000185


                                                                            A-197
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 198 of 212 PageID #:
                                     2065




         Grizzly ............................................................................................................................... Preamble
         Grizzly True Up Amount ........................................................................................... Section 6.2(d)
         Initial US DB Transfer ............................................................................................... Section 6.2(b)
         Initial US DB Transfer Amount ................................................................................. Section 6.2(b)
         LC CBA ......................................................................................................................... Section 7.2   7.2
         Merger ................................................................................................................................. Recitals
         Merger Agreement .............................................................................................................. Recitals
         New Plans ...................................................................................................................... Section 3.3
         Overfunding Amount ................................................................................................. Section 6.2(d)
         Parties ................................................................................................................................ Preamble
         Section 6.2(e) Notice of Objection ............................................................................ Section 6.2(e)
         Section 6.2(e) Resolution Period ............................................................................... Section 6.2(e)
         Section 6.3(b) Notice of Objection ........................................................................... Section 6.3(b)
         Section 6.3(b) Resolution Period ............................................................................... Section 6.3(b)
         Section 6.3(c) Notice of Objection ............................................................................ Section 6.3(c)
         Section 6.3 (c) Resolution Period .............................................................................. Seciton 6.3(c)
         Separation Agreement ......................................................................................................... Recitals
         Spinco ............................................................................................................................... Preamble
         Spinco CN DB Plan ................................................................................................... Section 6.3(a)
         Spinco CN DC Plans .................................................................................................. Section 6.I(b)        6.l(b)
         Spinco CN SERP ....................................................................................................... Section 6.5(d)
         Spinco DCP I ............................................................................................................. Section 6.5(b)
         Spinco DCP 11     II ............................................................................................................ Section 6.5(c)
         Spinco Flex Plan ........................................................................................................ Section 3.4(a)
         Spinco US DB Plan .................................................................................................... Section 6.2(a)
         Spinco US DB Trust .................................................................................................. Section 6.2(b)
         Spinco US SERP ........................................................................................................ Section 6.5(a)
         TCI ................................................................................................................................. Section 2.1
         Transferred CN DB Liabilities ................................................................................... Section 6.3(a)
         Transferred US DB Liabilities ................................................................................... Section 6.2(a)
         Transferred US DBL APV ......................................................................................... Section 6.2(d)
         TW DB Plan ................................................................................................................... Section 6.4
         TW DC Plan ................................................................................................................... Section 6.4
         Underfunding Amount ............................................................................................... Section 6.2(d)
         US DB Transfer Value ............................................................................................... Section 6.2(b)
         WARN ........................................................................................................................... Section 55.2   .2
         Welfare Benefits ............................................................................................................ Section 55.3      .3
         Year 1Payment
                1 Payment .......................................................................................................... Section6.2(d)
                                                                                                                                           Section 6.2(d)
         Year 2 Payment .......................................................................................................... Section 6.2(d)
         Year 3 Payment .......................................................................................................... Section 6.2(d)

                                              ARTICLE II
                             EMPLOYMENT OF CURRENT SPINCO EMPLOYEES;
                         ASSUMPTION AND RETENTION OF LIABILITIES GENERALLY;
                           SPINCO
                           SPIN CO PARTICIPATION IN BURGUNDY BENEFIT PLANS

                2.1  Employment of Current Spinco Employees. Burgundy shall cause all Current
         Spinco Employees to be employees of Spinco, a Spinco Entity or, if the transfer of the TCI

                                                                                 5




                                                                                                                                      Bellon-AX000186


                                                                             A-198
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 199 of 212 PageID #:
                                     2066




         Interests occurs at or prior to the Business Transfer Time, Taiwan Chlorine Industries, Ltd.
         ("TCr'), as applicable, no later than the Business Transfer Time. A Spinco Employee shall not
         ("TCI'),
         be deemed to have terminated employment for purposes of determining eligibility for severance
         benefits under a Burgundy Benefit Plan or a Spinco Benefit Plan solely as a result of the
         consummation of the transactions contemplated by the Transaction Agreements.

                2.2     Assumption and Retention of Liabilities Generally.

                         (a)      From and after the Business Transfer Time, except as otherwise expressly
         provided in this Agreement, Spinco shall assume or retain, as applicable, and Spinco on behalf of
         the Spinco Group hereby agrees to, or to cause the applicable member of the Spinco Group to,
         pay, perform, fulfill and discharge in due course in full, and to indemnify and hold harmless the
         Burgundy Group for, (i) all Spinco Benefit Plans and all Liabilities with respect to all Spinco
         Benefit Plans, (ii) all Liabilities with respect to the employment or termination of employment of
         all Spinco Employees, (iii) all Liabilities with respect to the provision of, or claims for, retiree
         health and/or life insurance benefits to Spinco Employees, (iv) all Liabilities with respect to any
         past, current or future actions, lawsuits, grievances, complaints, or other legal proceedings by
         any Spinco Employee with respect to the employment or termination of employment by the
         Burgundy Group or the Spinco Group, including with respect to any Burgundy Benefit Plan and
         the Liabilities described in clause (iii) of this Section 2.2(a), and (v) any other Liabilities
         expressly assumed or retained by, or assigned or allocated to, any member of the Spinco Group
         under this Agreement. Notwithstanding the preceding sentence and anything in this Agreement
         to the contrary, the Spinco Group shall not assume, and Burgundy shall retain, indemnify and
         hold Grizzly and its Subsidiaries harmless against, the Excluded Benefits Liabilities.

                        (b)     The Parties agree that to the extent provided under the applicable Laws of
         any foreign jurisdictions, (i) any employment agreements between Burgundy and its Affiliates,
         on the one hand, and any non-U.S. Spinco Employee, on the other hand, and (ii) any collective
         bargaining agreements applicable to any non-U.S. Spinco Employees in such jurisdictions, will
         in each case have effect at and after the Business Transfer Time as if originally made between
         Spinco, or the applicable Spinco Entity employing such individual, and the other parties to such
         employment agreement or collective bargaining agreement.

                 2.3     Spinco Participation in Burgundy Benefit Plans. Effective as of the Business
         Transfer Time, (a) Spinco and each Spinco Entity shall cease to be a Participating Company in
         any Burgundy Benefit Plan, other than any Spinco Benefit Plan, (b) the Spin     co Employees shall
                                                                                    Spinco
         cease to accrue further benefits and shall cease to be active participants in the Burgundy Benefit
         Plans (other than any Spinco Benefit Plan), and (c) the Parties shall take all necessary action to
         effectuate the foregoing.

                                        ARTICLE III
                         TERMS OF EMPLOYMENT FOR SPINCO EMPLOYEES

                 3.1    Levels of Compensation and Benefits for Bargained Spinco Employees. Spinco
         shall provide, or shall cause to be provided, to each Current Spinco Employee covered by a
         CBA, compensation, benefits and terms of employment in accordance with applicable Law and
         the terms of the applicable CBA, and, with respect to any Current Spinco Employee covered by a



                                                          6




                                                                                             Bellon-AX000187


                                                       A-199
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 200 of 212 PageID #:
                                     2067




         CBA, the tenns and conditions of the applicable CBA shall supersede any tenns
                                                                                 terms and conditions
         of this Agreement that are inconsistent therewith.

                 3.2     Levels of Compensation and Benefits for Non-Bargained Spinco Employees. For
         a period of one year following the Effective Time, Spinco shall provide, or shall cause to be
         provided by the applicable member of the Spinco Group, to each Current Spinco Employee who
         is not covered by a CBA (a) base compensation and bonus opportunities that, in each case, are no
         less favorable in the aggregate than were provided to the Current Spinco Employee immediately
         before the Effective Time; provided, however, that during such one year period the base
         compensation of each Current Spinco Employee shall be at least equal to such Current Spinco
         Employee's base compensation immediately prior to the Effective Time; and (b) all other
         compensation and benefits that are no less favorable in the aggregate than the other
         compensation and benefits provided to such Current Spinco Employee immediately prior to the
         Effective Time; provided, however, that Spinco's obligations under this Section 3.2 with respect
         to health, dental, prescription drug, life insurance, disability, flexible spending, accident and
         sickness benefits shall apply until December 31, 2013. For the one year period following the
         Effective Time, Spinco shall provide, or shall cause to be provided to each Current Spinco
         Employee who is not covered by a CBA severance benefits that are no less favorable than the
         severance benefits provided to the Current Spinco Employee immediately before the Effective
         Time (giving effect, for the avoidance of doubt, to the service credit provisions set forth in
         Section 3.3). In addition to the foregoing, Spinco shall, and shall cause the Spinco Group to,
         comply with applicable Law regarding compensation and benefits of the Spinco Employees who
         are not covered by a CBA.

                 3.3     Service Credit and Welfare Plans. For all purposes (including vesting, eligibility
         to participate and level of benefits) under the employee benefit plans of Grizzly and its
         Subsidiaries (including Spinco and its Subsidiaries) providing benefits to any Current Spinco
         Employees after the Effective Time (the "New Plans"), following the Effective Time, Grizzly
         and Spinco shall cause each Current Spinco Employee to be credited with his or her years of
         service with Burgundy, Spinco and their Subsidiaries and their respective predecessors before
         the Effective Time, to the same extent as such Current Spinco Employee was entitled, before the
         Effective Time, to credit for such service under any corresponding Burgundy Benefit Plan in
         which such Current Spinco Employee participated or was eligible to participate immediately
         prior to the Effective Time; provided that the foregoing (a) shall not make a Spinco Employee
         eligible for any Grizzly Benefit Plan that was unavailable for eligibility purposes to new
         participants as of
                         ofthe
                            the Effective Time, and (b) shall not apply with respect to any New Plan that is
         a frozen defined benefits plan or to the extent that its application would result in a duplication of
         benefits with respect to the same period of service. In addition, and without limiting the
         generality of the foregoing, following the Effective Time, (x) Grizzly and Spinco shall cause
         each Current Spinco Employee to be immediately eligible to participate, without any waiting
         time, in any and all corresponding New Plans to the extent coverage under any such New Plan is
         comparable to a Burgundy Benefit Plan in which such Current Spinco Employee participated
         immediately before the Effective Time, and (y) for purposes of each New Plan providing
                          phannaceutical and/or vision benefits to any Current Spinco Employee, Grizzly
         medical, dental, pharmaceutical
         and Spinco shall use commercially reasonable efforts to cause (i) all pre-existing condition
         exclusions and actively-at-work requirements of such New Plan to be waived for such employee
         and his or her covered dependents, unless and to the extent the individual, immediately prior to
         entry in any such New Plan, was subject to such conditions under the corresponding Burgundy

                                                          7



                                                                                              Bellon-AX000188


                                                       A-200
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 201 of 212 PageID #:
                                     2068




         Benefit Plan, and (ii) any eligible expenses incurred by such employee and his or her covered
         dependents during the portion of the plan year of the Burgundy Benefit Plan ending on the date
         such employee's participation in the corresponding New Plan begins to be taken into account
         under such New Plan for purposes of satisfying all deductible, coinsurance and maximum out-of-
         pocket requirements applicable to such employee and his or her covered dependents for the
         applicable plan year as if such amounts had been paid in accordance with such New Plan. For the
         avoidance of doubt, neither this Section 3.3 nor any other provision in this Agreement shall be
         construed to provide for service credit or eligibility to an employee or former employee of
         Grizzly (other than a Spinco Employee) in any Spinco Benefit Plan or any other plan or
         arrangement maintained by the Spinco Group or an applicable member thereof.

                3.4     Flexible Spending Accounts.

                         (a)    Immediately following the Effective Time, Spinco shall adopt one or more
         plans providing for health care flexible spending, dependent care spending and commuter
         transportation spending accounts for the benefit of the Spinco Employees (collectively, the
         "Spinco
         "Spineo Flex Plan"), which plans shall be effective immediately following the Effective Time.
         The Parties shall take all actions necessary or appropriate so that, effective as of the Effective
         Time, (i) the account balances under the Spinco Employee Flex Plan Accounts shall be
         transferred to the Spinco Flex Plan; (ii) the elections, contribution levels and coverage levels of
         the Spinco Employees shall apply under the Spinco Flex Plan in the same manner as under the
         Burgundy Flex Plan; and (iii) from and after the Effective Time, the Spinco Employees shall be
         reimbursed from the Spinco Flex Plan in a comparable manner based on the same terms as the
         Burgundy Flex Plan for claims incurred at any time during the plan year in which the Effective
         Time occurs.

                        (b)     As soon as reasonably practicable after the Effective Time, Burgundy
         shall determine the Aggregate Flex Plan Balance and notify Grizzly of the amount of such
                                                                                  .4, the term "Aggregate
         Aggregate Flex Plan Balance in writing. For purposes of this Section 33.4,
         Flex Plan Balance" shall mean, as of the Effective Time, the aggregate amount of contributions
         that have been made to the Spinco Employee Flex Plan Accounts for the plan year in which the
         Effective Time occurs minus the aggregate amount of reimbursements that have been made from
         the Spinco Employee Flex Plan Accounts for the plan year in which the Effective Time occurs. If
         the Aggregate Flex Plan Balance is a negative amount, Grizzly shall cause Spinco to pay the
                                                                                        Grizzly'S receipt of
         absolute value of such amount to Burgundy as soon as practicable following Grizzly's
         the written notice thereof. If the Aggregate Flex Plan Balance is a positive amount, Burgundy
         shall pay such positive amount to Spinco as soon as practicable following Burgundy's delivery to
         Grizzly of the written notice thereof.

                 3.5     Earned Vacation. Following the Effective Time, for each Current Spinco     Spin co
         Employee who is not covered by a CBA, Spinco shall, or shall cause the applicable member of
         the Spinco Group to, honor all unused vacation, personal days and sick days of each such
         Current Spinco Employee during the calendar year in which the Effective Time occurs, and
         thereafter, Spinco shall, or shall cause the applicable member of the Spinco Group to, cause the
         Current Spinco Employees who are not covered by a CBA to be subject to, and commence to
         accrue benefits under, the vacation, sick leave and other personal time off policies of Grizzly or
         its Subsidiaries applicable to the respective Current Spinco Employee (giving effect, for the
         avoidance of doubt, to the service credit provisions set forth in Section 3.3).


                                                         8




                                                                                             Bellon-AX000189


                                                       A-201
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 202 of 212 PageID #:
                                     2069




                3 .6
                3.6    HRA Accounts. Spinco shall assume all Liabilities with respect to health
         reimbursement accounts held by Spinco Employees covered by a CBA and Spinco shall
         indemnify and hold harmless the Burgundy Group for any such Liabilities.

                                        ARTICLE IV
                         ANNUAL BONUS AWARDS FOR SPINCO EMPLOYEES

                  4.1   2012. If the Effective Time occurs prior to the payment of bonuses to eligible
         Spinco Employees in respect of the 2012 calendar year ("2012 Spinco Employee Bonuses"),
         (a) Burgundy shall calculate the 2012 Spinco Employee Bonuses in accordance with the terms of
         the applicable Burgundy bonus plans and shall provide Grizzly with such calculations, (b) no
         later than March 15, 2013, Spinco or the applicable member of the Spinco Group shall pay to the
         eligible Spinco Employees the 2012 Spinco Employee Bonuses as calculated by Burgundy, and
         (c) Burgundy shall reimburse Spinco or the applicable member of the Spinco Group for the
         portion of the 2012 Spinco Employee Bonuses equal to the product obtained by multiplying
         (i) the aggregate amount of the 2012 Spinco Employee Bonuses by (ii) the quotient obtained by
         dividing (A) the number of days from and including January 1, 2012 through and including the
         earlier of December 31, 2012 and the date on which the Effective Time occurs by (B) 366, such
         reimbursement to be made within ten calendar days following receipt by Burgundy of written
         confirmation from Grizzly of the payment of the 2012 Spinco Employee Bonuses.

                 4.2     2013. Subject to Section 3.2 of this Agreement, Spinco or the applicable member
         of the Spinco Group shall be responsible for determining and paying to eligible Spinco
         Employees the annual bonus awards in respect of the 2013 calendar year ("2013 Spinco
         Employee Bonuses"); provided, however, that Burgundy shall reimburse Spinco or the
         applicable member of the Spinco Group for the portion of the 2013 Spinco Employee Bonuses
         equal to the product obtained by multiplying (a) the aggregate amount of the 2013 Spinco
         Employee Bonuses by (b) the quotient obtained by dividing (i) the number of days from and
         including January 1, 2013 through and including the date on which the Effective Time occurs by
         (ii) 365, such reimbursement to be made within ten calendar days following receipt by Burgundy
         of written confirmation from Grizzly of the payment of the 2013 Spinco Employee Bonuses.
         Prior to the Effective Time, Grizzly shall establish performance targets and payout levels for
         purposes of determining the 2013 Spin co Employee Bonuses consistent with the requirements of
         Section 3.2 of this Agreement, which performance targets and payout levels shall be comparable
         (in terms of degree of difficulty and expected payouts) to those used to determine the 2012
         Spinco Employee Bonuses, taking into account the Merger; provided, however, that if the
         Effective Time occurs after February 28,2013,
                                               28, 2013, Grizzly shall consult in good faith with Burgundy
         regarding the performance targets and payout levels for purposes of determining the 2013 Spinco
         Employee Bonuses.

                                         ARTICLEV
                                         ARTICLE V
                       COBRA AND HIPAA; WARN ACT; WELFARE BENEFITS;
                        WORKERS COMPENSATION; DISABILITY BENEFITS

                  5.1    COBRA and HIPAA. Spinco shall assume all Liabilities resulting from any
         events occurring on or after the Business Transfer Time with respect to Spinco Employees and
         their eligible dependents, in respect of health insurance under the Consolidated Omnibus Budget
         Reconciliation Act of 1985, as amended ("COBRA"), and the Health Insurance Portability and


                                                        9




                                                                                           Bellon-AX000190


                                                      A-202
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 203 of 212 PageID #:
                                     2070




         Accountability Act of 1996, Sections 601, et seq. and Sections 701, et seq. of ERIS    A, Section
                                                                                           ERISA,
         4980B and Sections 9801, et seq. of the Code and applicable state or similar Laws and Spinco
         shall indemnify and hold harmless the Burgundy Group for any such Liabilities. Burgundy shall
         retain all Liabilities resulting from any events occurring before the Business Transfer Time with
         respect to Spinco Employees and their eligible dependents, in respect of health insurance under
         COBRA, and the Health Insurance Portability and Accountability Act of 1996, Sections 601, et
         seq. and Sections 701, et seq. of ERISA, Section 4980B and Sections 9801, et seq. of the Code
         and applicable state or similar Laws and Burgundy shall indemnify and hold harmless Spinco
         and Grizzly for any such Liabilities.

                  5.2   WARN Act. Spinco shall assume all Liabilities incurred by Burgundy and its
         Subsidiaries pursuant to the Worker Adjustment and Retraining Notification Act ("WARN') and
         any similar statute in connection with any Spinco Employee, to the extent any such Liabilities
         arise from actions of Grizzly or its Subsidiaries (including Spinco and its Subsidiaries) following
         the Effective Time and Spinco shall, and shall cause the Spinco Group to, indemnify and hold
         harmless the Burgundy Group for any such Liabilities. Burgundy shall otherwise be solely
         responsible for compliance with all obligations under WARN and any similar statute in
         connection with any Spinco Employee prior to the Effective Time.

                 5.3    Welfare Benefits. Burgundy shall be solely responsible (and shall indemnify
         Grizzly) for claims for health, life insurance, accidental death and disability, severance, dental
                                         (" Welfare Benefits") that are incurred by or with respect to any
         and prescription drug benefits ("Welfare
         Spinco Employee before the Business Transfer Time and during such Spinco Employee's
         employment with Burgundy or any of its Subsidiaries. Spinco shall be solely responsible (and
         shall indemnify Burgundy) for claims for Welfare Benefits that are incurred by or with respect to
         any Spinco Employee on or after the Business Transfer Time. For purposes of this Section 5.3,
         any claim for a benefit under a Welfare Benefit plan shall be considered incurred when the
         services are rendered, the supplies are provided or medication is prescribed, and not when the
         condition arose; provided that claims relating to a hospital confinement that begins on or before
         the Business Transfer Time but continues thereafter shall be treated as incurred on or before the
         Business Transfer Time. This Section 5.3 shall not apply to (a) Liabilities with respect to the
         provision of, or claims for, retiree health and/or life insurance benefits, if any, to Spinco
         Employees, which are covered by Section 2.2(a)(iii) of this Agreement or any actions, suits or
         proceedings with respect to such matters, which are covered by Section 2.2(a)(iv) of this
         Agreement, or (b) claims by Spinco Employees for short-term and/or long-term disability
         benefits, which are covered by Section 5.4 of this Agreement.

                 55.4
                   .4   Spinco Employee Disability Benefits. Spinco shall assume all Liabilities resulting
         from claims by Spinco Employees for short-term and/or long-term disability benefits and Spinco
         shall indemnify and hold harmless the Burgundy Group for any such Liabilities.

                                         ARTICLE VI
                      PENSION PLANS AND DEFERRED COMPENSATION PLANS

                6.1     Burgundy Defined Contribution Plans.

                      (a)   Burgundy U.S. DC Plan. No Spinco Employee shall accrue any benefit
         under the Burgundy US DC Plan after the Effective Time. No Assets or Liabilities of the


                                                         10



                                                                                            Bellon-AX000191


                                                       A-203
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 204 of 212 PageID #:
                                     2071




         Burgundy US DC Plan shall be transferred to a retirement plan maintained by Grizzly or any of
         its Subsidiaries (including Spinco and its Subsidiaries), other than in connection with a rollover
         of a Spinco Employee's account balance under the Burgundy US DC Plan. Following the
         Effective Time, Grizzly shall cause a defined contribution plan sponsored by a member of the
         Spinco Group that is qualified under Section 401(a) of the Code to accept a rollover of (i) the
         cash portion of any "eligible rollover distribution" (within the meaning of Section 402(c)(
                                                                                                   c)(4) of
         the Code) to a Spin
                         Spinco
                             co Employee from any Burgundy US DC Plan and (ii) the portion of any such
         eligible rollover distribution that consists of a promissory note applicable to a loan from such
         Burgundy US DC Plan to such Spinco Employee.

                         (b)    Burgundy CN DC Plans. No Spinco Employee shall accrue any benefit
         under the Burgundy defined contribution pension plans or retirement savings arrangements
         covering Canadian employees ("Burgundy CN DC Plans") after the Effective Time. No Assets
         or Liabilities of the Burgundy CN DC Plans shall be transferred to pension plans or retirement
         savings plans maintained by Grizzly or any of its Subsidiaries (including Spinco and its
         Subsidiaries), other than in connection with an individual transfer of a Spinco Employee's
         account balance under the Burgundy CN DC Plans. As soon as practicable following the Closing
         Date, but effective as of the Effective Time, Spinco shall establish or shall cause a member of the
         Spinco Group to establish defined contribution pension plans or retirement savings arrangements
         designed, where applicable, to be registered under applicable Canadian Laws or designate
         existing defined contribution pension plans or retirement savings arrangements that are so
         qualified (such plans or arrangements in either case, the "Spinco
                                                                      "Spineo CN DC Plans") to provide
         benefits to Spinco Employees employed in Canada. After the Closing Date, Burgundy and
         Spinco will allow Spinco Employees who so elect to transfer their account balances in the
         Burgundy CN DC Plans to the Spinco CN DC Plans.

                6.2     U.S. DB Plan Spinoff.

                         (a)     As soon as practicable following the Effective Time, Spinco shall, or shall
         cause a member of the Spinco Group to, establish one or more defined benefit pension plans
         designed to be a qualified plan under Section 401(a) of the Code (such plans collectively and
         separately, the "Spineo
                         "Spinco US DB Plan"), to provide benefits to Spinco Employees, and to accept
         the transfer of Assets and Liabilities provided for in this Section 6.2. Effective as of the
         completion of the Initial US DB Transfer (as defined below), Burgundy shall direct the trustee of
         the Burgundy US DB Plan to transfer to the Spinco US DB Plan, and Grizzly shall cause the
         Spinco US DB Plan to assume and be responsible for (and Grizzly and Spinco shall indemnify
         Burgundy for), all Liabilities of the Burgundy US DB Plan for benefits accrued through the
         Effective Time by the Spinco Employees who were participants in the Burgundy US DB Plan
         before the Effective Time (the "Transferred US DB Liabilities"), and Burgundy and the
         Burgundy US DB Plan shall have no further responsibility for the Transferred US DB Liabilities.
         In the event a Spinco Employee with respect to whom Liability has been transferred from the
         Burgundy US DB Plan to the Spinco US DB Plan pursuant to this Section 6.2 has a qualified
         domestic relations order pending or approved in the Burgundy US DB Plan as of the transfer
         date, all documentation concerning such qualified domestic relations order shall be assigned to
         the Spinco US DB Plan. In all events, the Burgundy US DB Plan shall be responsible for paying
         to Spinco Employees who have elected to commence payments all monthly benefit payments
         that are required to be paid prior to the date of the Initial US DB Transfer and the Spinco US DB



                                                         11



                                                                                            Bellon-AX000192


                                                      A-204
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 205 of 212 PageID #:
                                     2072




         Plan shall be responsible for paying to Spinco Employees all monthly benefit payments that are
         required to be paid on or after the date of the Initial US DB Transfer.

                          (b)    After the Effective Time, the Parties shall cause the transfer from the trust
         funding the Burgundy US DB Plan (the "Burgundy US DB Trust") to the trust designated to
         fund the Spinco US DB Plan (the "Spinco US DB Trust") a portion of the Assets of the
         Burgundy US DB Trust, having a value, as of the Effective Time, equal to the amount required
         to be transferred under Section 414(1) of  the Code (the "US DB Transfer Value") in the manner
                                                  ofthe
         set forth in this Section 6.2(b). Mercer LLC (the "Actuary") shall deliver to the Parties an initial
         estimate of the US DB Transfer Value (the "Estimated US DB Transfer Value") on the first
         business day following the date on which the Effective Time occurs, and the Parties shall cause
         the transfer of Assets from the Burgundy US DB Trust to the Spinco US DB Trust equal to 90
         percent of the Estimated US DB Transfer Value plus Transfer Interest thereon in respect of the
         period commencing on the Effective Time and ending on the date of such transfer (such sum, the
         "Initial US DB Transfer Amount')
                                      Amounf') as promptly as practicable (and in no event more than 5
         days) after the date on which the Actuary has delivered to the Parties the Estimated US DB
         Transfer Value (such transfer, the "Initial US DB Transfer"). The Parties shall determine the
         Final US DB Transfer Value (as defined in Section 6.2(e)) in accordance with the procedural
         provisions set forth in Section 6.2(e). In the event the Final US DB Transfer Value exceeds the
         Initial US DB Transfer Amount, the Parties shall promptly (and in any event within 5 days after
         the determination of the Final US DB Transfer Value) cause the transfer of Assets from the
         Burgundy US DB Trust to the Spinco US DB Trust equal to the amount by which the Final US
         DB Transfer Value exceeds the Initial US DB Transfer Amount plus Transfer Interest thereon in
         respect of the period commencing on the Effective Time and ending on the date of such transfer.
         In the event the Initial US DB Transfer Amount exceeds the Final US DB Transfer Value, the
         Parties shall promptly (and in any event within 5 days after the determination of the Final US DB
         Transfer Value) cause the transfer of Assets from the Spinco US DB Trust to the Burgundy US
         DB Trust equal to the amount by which the Initial US DB Transfer Amount exceeds the Final
         US DB Transfer Value plus Transfer Interest thereon in respect of the period commencing on the
         Effective Time and ending on the date of such transfer back to the Burgundy US DB Trust. The
         determination of the US DB Transfer Value and the Final US DB Transfer Value shall be made
         using the assumptions and methodologies set forth on, and otherwise in accordance with, Exhibit
         C to this Agreement.

                         (c)
                         (c)    The Assets transferred from the Burgundy US DB Trust pursuant to this
         Section 6.2 shall be in the form of cash. The Assets transferred from the Spinco US DB Trust
         pursuant to this Section 6.2, if any, shall be in the form of cash.

                         (d)    The Parties shall determine the Final Transferred US DBL APV (as
         defined in Section 6.2(e)) in accordance with the procedural provisions set forth in Section
         6.2(e). If the Final Transferred US DBL APV exceeds the Final US DB Transfer Value (such
         excess, the "Underfunding Amount"), Burgundy shall, on the later of (i) the one year
         anniversary of the Effective Time, and (ii) five days following the first date that both the Final
         Transferred US DBL APV and the Final US DB Transfer Value have been determined (the
         "Determination Date"), pay to Grizzly (or to a member of the Spinco Group as directed by
         Grizzly) an amount equal to the Underfunding Amount and Grizzly (or such member of the
         Spinco Group as directed by Grizzly) shall deposit such Underfunding Amount in the Spinco US
         DB Trust immediately following receipt of such Underfunding Amount from Burgundy. If the


                                                          12




                                                                                               Bellon-AX000193


                                                        A-205
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 206 of 212 PageID #:
                                     2073




         Final US DB Transfer Value exceeds the Final Transferred US DBL APV (the amount of such
         excess, the "Overfunding Amount'), Grizzly shall pay, or cause to be paid, to Burgundy an
         amount equal to the lesser of (x) $50 million and (y) the Overfunding Amount (the lesser of
         clauses (x) and (y), the "Grizzly True Up Amount') in accordance with the following schedule:

              Payment Date                                    Payment Amount

         The later of the first    If no portion of the Spinco Financing is repaid prior to the first
         anniversary of the        anniversary of the Effective Time, the lesser of (x) $5 million and (y)
         Effective Time and        the Grizzly True Up Amount.
         five days following
                                   If any portion of the Spinco Financing is repaid prior to the first
         the Determination Date
                                   anniversary of the Effective Time, the lesser of (x) $10 million and (y)
                                   the Grizzly True Up Amount.
                                   The amount of the payment required to be made by this item, the
                                   "Year 1 Payment").

         Second anniversary        If no portion of the Spinco Financing is repaid prior to the first
         of the Effective Time     anniversary of the Effective Time, the lesser of (x) $15 million and (y)
                                   an amount equal to the Grizzly True Up Amount minus the Year 1
                                   Payment.
                                   If any portion of the Spinco
                                                         Spin co Financing is repaid prior to the first
                                   anniversary of the Effective Time, the lesser of (x) $10 million and (y)
                                   an amount equal to the Grizzly True Up Amount minus the Year 1
                                   Payment.
                                   The amount of the payment required to be made by this item, the
                                   "Year 2 Payment").

         Third anniversary         The lesser of (x) $15 million and (y) an amount equal to the Grizzly
         of the Effective Time     True Up Amount minus the Year 1 Payment minus the Year 2
                                   Payment.
                                   The amount of the payment required to be made by this item, the
                                   "Year 3 Payment").

         Fourth anniversary        The lesser of (x) $15 million and (y) an amount equal to the Grizzly
         of the Effective Time     True Up Amount minus the Year 1 Payment minus the Year 2
                                   Payment minus the Year 3 Payment.


         For purposes of this Agreement, "Transferred US DBL APV'' APV" shall mean the present value of
         the Transferred US DB Liabilities determined as of the Effective Time (where applicable, based
         on the ultimate benefit multiplier under the applicable Exhibit E CBAs or the LC CBA) in
         accordance with the actuarial assumptions used by Burgundy with respect to the Burgundy US
         DB Plan for the 2012 plan year for purposes of Section 430 ofthe
                                                                       of the Code except that (i) the
         interest rate and mortality assumptions shall be adjusted to the Effective Time in accordance with
         Sections 430(h)(2) and 430(h)(3) of the Code, and (ii) the calculation shall be made in
         accordance with the provisions of Section 430(h)(2)(C)(iv)(II) of the Code (as enacted by


                                                         13




                                                                                            Bellon-AX000194


                                                      A-206
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 207 of 212 PageID #:
                                     2074




                                                                  21 st Century Act) applicable to the 2013
         Section 40211 of the Moving Ahead for Progress in the 21st
         calendar year regardless of when the Effective Time occurs. For the avoidance of doubt, the
         interest rate assumption referred to in the immediately preceding sentence shall be based on the
         24-month average segment rates ending on the last day of the month that is five months prior to
         the month in which the Effective Time occurs and the IRS-mandated mortality static table
         assumption for the plan year containing the Effective Time.

                         (e)
                         (e)    As soon as administratively practicable following the Effective Time, the
         Actuary shall provide Grizzly'S
                                Grizzly' s actuary with its determination of the US DB Transfer Value and
         the Transferred US DBL APV, together with a complete computer file containing the employee
         data for the Spinco Employees who participated in the Burgundy US DB Plan immediately prior
         to the Effective Time and all other relevant information used by the Actuary or otherwise
         reasonably requested by Grizzly's actuary as needed to calculate the US DB Transfer Value and
         the Transferred US DBL APV; provided, however, that the Actuary shall not provide any
         information with respect to an employee who is not a Spinco Employee that would identify such
         individual. The US DB Transfer Value and the Transferred US DBL APV provided by the
         Actuary pursuant to the immediately preceding sentence shall be the "Final US DB Transfer
         Value" and the "Final Transferred US DBL APJ!"     APV'' and shall be final and binding upon the
                                                                    th
         Parties unless prior to the close of business on the 30 30th  day following Grizzly'S
                                                                                     Grizzly's receipt of the
         information described in the first sentence of this Section 6.2(e), Grizzly delivers to Burgundy a
         written notice (a "Section 6.2(e) Notice of Objection") stating that Grizzly believes that the
         Actuary's calculation of the US DB Transfer Value and the Transferred US DBL APV contains
         factual or mathematical errors, fails to comply with ERISA, or otherwise fails to comply, in the
         case of the US DB Transfer Value, with the actuarial assumptions expressly set forth in Exhibit
         C and states in reasonable detail the basis for such belief. Should Grizzly timely provide a 6.2(e)
         Notice of Objection, the Parties shall use their reasonable best efforts to resolve promptly (but in
         any event within 15 days following such Section 6.2(e) Notice of Objection (such period, the
         "Section 6.2(e) Resolution Period"»
                                      Period'')) any disagreements regarding the US DB Transfer Value
         and the Transferred US DBL APV and if they so resolve the disagreements, the agreed US DB
         Transfer Value and the agreed Transferred US DBL APV shall be the "Final US DB Transfer
         Value" and the "Final Transferred US DBL APJ!"     APV'' and shall be final and binding upon the
         Parties. In the event that the Parties cannot resolve such disagreements during the 6.2(e)
         Resolution Period, the Parties shall, within 15 days following the 6.2(e) Resolution Period,
         jointly select and engage an independent third actuary with whom none of the Parties have had a
         material relationship in the last two years, who shall render its determination promptly (and in
         any event within 30 days following its engagement) in accordance with the requirements of this
         Section 6.2 and whose determination shall be the "Final US DB Transfer Value" and the "Final
         Transferred US DBL APJ!"
                                APV'' and shall be final and binding upon the Parties. In no event (except
         for inaccuracy of the data provided) shall (i) the US DB Transfer Value determined by the third
         actuary be more than the US DB Transfer Value claimed by Grizzly or less than the US DB
         Transfer Value determined by the Actuary, or (ii) the US DBL APV determined by the third
         actuary be more than the US DBL APV claimed by Grizzly or less than the US DBL APV
         determined by the Actuary. Each of the Parties shall bear the fees, costs and expenses of their
         respective actuaries, and the fees, costs and expenses of the third actuary shall be borne one half
         by Burgundy and one half by Grizzly. Any decision by the third actuary shall be treated as
         confidential information by the Parties, except as may be required to obtain judgment on the
         award or enforce performance thereof or except as disclosure may be required by Law.


                                                         14



                                                                                             Bellon-AX000195


                                                       A-207
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 208 of 212 PageID #:
                                     2075




                         (f)    For each Spinco US DB Plan that is newly created, Grizzly shall cause to
         be provided to Burgundy written evidence of (i) the adoption of the Spinco US DB Plan by the
         applicable member of the Spinco Group, (ii) the creation of the trust thereunder, and (iii) the
         submission by the Spinco Group of the Spinco US DB Plan to the Internal Revenue Service for a
         favorable determination letter. Grizzly and Burgundy shall cooperate in the filing of any Internal
         Revenue Service Forms 53   5310A
                                       lOA required by the transfer of Assets and Liabilities described
         herein, and anything contained herein to the contrary notwithstanding, the transfer of Assets and
                                                                      31 st day following the filing of all
         Liabilities described herein shall not take place until the 31st
         required Forms 53 5310A.
                             IOA. In addition, Grizzly and Burgundy shall cooperate in (A) making all
         other filings required or appropriate under the Code or ERISA
                                                                     BRISA and any applicable securities
         Laws, (B) implementing all required or appropriate communications with participants,
         (C) transferring required or appropriate records, and (D) taking all such other actions as may be
         necessary and appropriate to implement the provisions of this Section 6.2 in a timely manner.

                6.3     Canadian DB Plan Spinoff.

                        (a)     As soon as practicable following the Closing Date but effective as of the
         Effective Time, Spinco shall, or shall cause a member of the Spinco Group to, establish a defined
         benefit pension plan designed to be a registered pension plan under applicable Canadian Laws,
         or designate an existing defined benefit pension plan that is so qualified (such plan, in either
                   "Spineo CN
         case, the "Spinco  eN DB Plan"), to provide benefits to Spinco Employees employed in Canada,
         and to accept the transfer of Assets and assumption of Liabilities relating to the benefits accrued
         by the Spinco Employees under the Burgundy Canada Non-Contributory Retirement Plan for
         Salaried Employees (the "Burgundy CN       eN DB Plan") up to the Effective Time. Upon the
         completion of the transfer of the Final Adjusted Transfer Amount (as defined below), Spinco (or
         the applicable member of the Spinco Group) and the Spinco CN DB Plan shall assume and be
         responsible for (and Grizzly and Spinco shall indemnify Burgundy for) all Liabilities of
         Burgundy and the Burgundy CN DB Plan for the benefits accrued through the Effective Time by
         the Spinco Employees who were participants in the Burgundy CN DB Plan before the Effective
         Time (the "Transferred CN eN DB Liabilities"), and Burgundy and the Burgundy CN DB Plan
         shall have no further responsibility for the Transferred CN DB Liabilities.

                         (b)    Except as otherwise required by the relevant regulatory authorities, the
         Estimated CN DB Transfer Amount (as defined below) shall be calculated as of the Effective
         Time in accordance with Exhibit D to this Agreement. As soon as administratively practicable
         following the Effective Time, the Actuary shall provide Grizzly'S
                                                                  Grizzly's actuary with its determination
         of the amount of Assets corresponding to the Transferred CN DB Liabilities in the Burgundy CN
         DB Plan (the "Estimated CN eN DB Transfer Amount"), together with a complete computer file
         containing the employee data for the Spinco Employees who participated in the Burgundy CN
         DB Plan immediately prior to the Effective Time and all other relevant information used by the
         Actuary or otherwise reasonably requested by Grizzly's actuary as needed to calculate the
         Estimated CN DB Transfer Amount; provided, however, that the Actuary shall not provide any
         information with respect to an employee who is not a Spinco Employee that would identify such
         individual. The Estimated CN DB Transfer Amount provided by the Actuary pursuant to the
         immediately preceding sentence shall be the "Final Estimated CN  eN DB Transfer Amount" and
                                                                                                     th
         shall be final and binding upon the Parties unless prior to the close of business on the 30
                                                                                                  30th  day
                    Grizzly'S receipt of the information described in the second sentence of this Section
         following Grizzly's
         6.3(b), Grizzly delivers to Burgundy a written notice (a "Section 6.3(b) Notice of Objection")


                                                         15




                                                                                             Bellon-AX000196


                                                       A-208
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 209 of 212 PageID #:
                                     2076




         stating that Grizzly believes that the Actuary's calculation of the Estimated eN   CN DB Transfer
         Amount contains factual or mathematical errors, fails to comply with applicable Law, or
         otherwise fails to comply with the assumptions expressly set forth in Exhibit D and states in
         reasonable detail the basis for such belief. Should Grizzly timely provide a Section 6.3(b) Notice
         of Objection, the Parties shall use their reasonable best efforts to resolve promptly (but in any
         event within 10 days following such Section 6.3(b) Notice of Objection (such period, the
         "Section 6.3(b) Resolution Period")) any disagreements regarding the Estimated eN           CN DB
         Transfer Amount and if they so resolve the disagreements, the agreed Estimated eN   CN DB Transfer
         Amount shall be the "Final Estimated CN   eN DB Transfer Amount" and shall be final and binding
         upon the Parties. In the event that the Parties cannot resolve such disagreements during the
         Section 6.3(b) Resolution Period, the Parties shall, within 10 days following the Section 6.3(b)
         Resolution Period, jointly select and engage an independent third actuary with whom none of the
         Parties have had a material relationship in the last two years, who shall render its determination
         promptly (and in any event within 20 days following its engagement) in accordance with the
         requirements of this Section 6.3 and whose determination shall be the "Final Estimated CN    eN DB
         Transfer Amount" and shall be final and binding upon the Parties. In no event (except for
         inaccuracy of the data provided) shall (i) the Estimated eN
                                                                   CN DB Transfer Amount determined by
         the third actuary be more than the Estimated eNCN DB Transfer Amount claimed by Grizzly or less
         than the Estimated eN
                             CN DB Transfer Amount determined by the Actuary. Each of the Parties shall
         bear the fees, costs and expenses of their respective actuaries, and the fees, costs and expenses of
         the third actuary shall be borne one half by Burgundy and one half by Grizzly. Any decision by
         the third actuary shall be treated as confidential information by the Parties, except as may be
                            jUdgment on the award or enforce performance thereof or except as disclosure
         required to obtain judgment
         may be required by Law. As soon as practicable following the determination of the Final
         Estimated eNCN DB Transfer Amount, the Parties shall prepare and file with the relevant
                                                              "CN DB Asset Transfer Report").
         regulatory authorities an asset transfer report (the "eN

                        (c)     The Final Estimated eN CN DB Transfer Amount shall bear interest at the
         rate of return of the Burgundy eNCN DB Plan between the Effective Time and the actual date of
                       "CN DB Transitional PeriOff') and shall be further adjusted for benefit payments
         transfer (the "eN
         and plan expenses during the eN CN DB Transitional Period (the Final Estimated eN CN DB Transfer
         Amount as so adjusted, the "Adjusted CN  eN DB Transfer Amount"). As soon as practicable after
         the approval of the Asset Transfer Report by the relevant regulatory authorities, and in any event,
         within 15 days following such time, the Actuary shall provide Grizzly's actuary with its
         calculation of the Adjusted eNCN DB Transfer Amount, together with the relevant information
         used by the Actuary or otherwise reasonably requested by Grizzly's actuary as needed to
         calculate the Adjusted eN
                                 CN DB Transfer Amount; provided, however, that the Actuary shall not
         provide any information with respect to an employee who is not a Spinco Employee that would
         identify such individual. The Adjusted eN   CN DB Transfer Amount provided by the Actuary
         pursuant to the immediately preceding sentence shall be the "Final Adjusted CN   eN DB Transfer
         Amount" and shall be final and binding upon the Parties unless prior to the close of business on
             30th day following Grizzly's receipt of the information described in the second sentence of
         the 30th
         this Section 6.3(c), Grizzly delivers to Burgundy a written notice (a "Section 6.3(c) Notice of
         Objection") stating that Grizzly believes that the Actuary's calculation of the Adjusted eNCN DB
         Transfer Amount contains factual or mathematical errors, fails to comply with applicable Law,
         or otherwise fails to comply with the assumptions expressly set forth in Exhibit D and states in
         reasonable detail the basis for such belief. Should Grizzly timely provide a Section 6.3(c) Notice
         of Objection, the Parties shall use their reasonable best efforts to resolve promptly (but in any

                                                         16




                                                                                              Bellon-AX000197


                                                       A-209
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 210 of 212 PageID #:
                                     2077




         event within 10 days following such Section 6.3(c) Notice of Objection (such period, the
         "Section 6.3(c) Resolution Periotf')) any disagreements regarding the Adjusted CN DB Transfer
         Amount and if they so resolve the disagreements, the agreed Adjusted CN DB Transfer Amount
         shall be the "Final Adjusted CN DB Transfer Amount" and shall be final and binding upon the
         Parties. In the event that the Parties cannot resolve such disagreements during the Section 6.3(c)
         Resolution Period, the Parties shall, within 10 days following the Section 6.3(    6.3(c)
                                                                                                c) Resolution
         Period, jointly select and engage an independent third actuary with whom none of the Parties
         have had a material relationship in the last two years, who shall render its determination
         promptly (and in any event within 20 days following its engagement) in accordance with the
         requirements of this Section 6.3 and whose determination shall be the "Final Adjusted CN DB
         Transfer Amount" and shall be final and binding upon the Parties. In no event (except for
         inaccuracy of the data provided) shall (i) the Adjusted CN DB Transfer Amount determined by
         the third actuary be more than the Adjusted CN DB Transfer Amount claimed by Grizzly or less
         than the Adjusted CN DB Transfer Amount determined by the Actuary. Each of the Parties shall
         bear the fees, costs and expenses of their respective actuaries, and the fees, costs and expenses of
         the third actuary shall be borne one half
                                               halfby
                                                   by Burgundy and one half by Grizzly.

                         (d)    As soon as practicable after the determination of the Final Adjusted CN
         DB Transfer Amount, the Parties shall cause the funding agent of the Burgundy CN DB Plan to
         transfer the Final Adjusted CN DB Transfer Amount to the funding agent of the Spinco CN DB
         Plan. The Assets transferred pursuant to this Section 6.3 shall be in the form of cash.

                          (e)
                          (e)      Grizzly and Burgundy shall cooperate in (i) making all filings required
         under applicable Canadian Law, (ii) implementing all appropriate communications with
         participants, (iii) transferring appropriate records, and (iv) taking all such other actions as may be
         necessary and appropriate to implement the provisions of this Section 6.3 in a timely manner.

                        (f)     Notwithstanding anything to the contrary contained in this Section 6.3, if
         any regulatory authority requires that the Final Estimated CN DB Transfer Amount or the Final
         Adjusted CN DB Transfer Amount be calculated in a different manner than described above, the
         Parties agree that the Final Estimated CN DB Transfer Amount or the Final Adjusted CN DB
         Transfer Amount, as applicable, will be calculated in accordance with the requirements of such
         regulatory authority.

                 6.4     Taiwanese Pension Plan. This Section 6.4 shall have effect only if the TCI
         Interests are transferred to Spinco at or prior to the Business Effective Time. From and after the
         Business Effective Time, Spinco shall cause TCI (a) to retain, pay, perform, fulfill and discharge,
         in due course in full (and Spinco shall indemnify Burgundy for), all Liabilities under the old
         pension plan governed by the Labor Standards Law of Taiwan (the "TW DB Plan") and its new
         pension plan governed by the Labor Pension Act of Taiwan (the "TW DC Plan"), and (b) to
         retain the Assets of
                           ofthe
                              the TW DB Plan.

                 6.5    Nongualified Deferred Compensation.

                        (a)    As of the Effective Time, Spinco shall establish a U.S.
                                                                                    u.S. nonqualified
                                         SERF') which is substantially identical to the corresponding
         retirement plan (the "Spinco US SERP')
                                                                                   SERF'). From and
         U.S. Burgundy Nonqualified Retirement Plan then in effect ("Burgundy US SERP').
         after the Effective Time, (i) Spinco shall assume the Liabilities for all benefits under the


                                                          17




                                                                                               Bellon-AX000198


                                                        A-210
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 211 of 212 PageID #:
                                     2078




         Burgundy US SERP with respect to Spinco Employees who were participants in the Burgundy
         US SERP as of immediately prior to the Effective Time, (ii) Spinco shall pay all such benefits
         under the Spinco US SERP in accordance with its terms and (iii) Spinco shall indemnify
         Burgundy for all such Liabilities described in the immediately preceding clauses (i) and (ii).
         Notwithstanding anything to the contrary contained in this Section 6.5(a),
                                                                            6.S(a), following the one-year
         anniversary of the Effective Time, Spinco shall have no obligation to provide additional benefits
         pursuant to the Spinco US SERP.

                         (b)     As of the Effective Time, Spinco shall establish a deferred compensation
         plan (the "Spineo
                     "Spinco DCP I') which is substantially identical to the corresponding Burgundy
         Deferred Compensation Plan, as amended July 14, 2004 then in effect ("Burgundy DCP I').
         Notwithstanding the foregoing, the deemed investment opportunities provided under the Spinco
         DCP I will be the same as offered by Grizzly in its corresponding plan. From and after the
         Effective Time, (i) Spinco shall assume the Liabilities for all benefits under the Burgundy DCP I
         with respect to Spinco Employees who were participants in the Burgundy DCP I as of
         immediately prior to the Effective Time, (ii) Spinco
                                                        Spin co shall pay all such benefits under the Spinco
         DCP I in accordance with its terms and (iii) Spinco shall indemnify Burgundy for all such
         Liabilities described in the immediately preceding clauses (i) and (ii). Notwithstanding anything
         to the contrary contained in this Section 6.5(b    ), following the one-year anniversary of the
                                                       6.S(b),
         Effective Time, Spinco shall have no obligation to provide for additional deferrals of
         compensation pursuant to the Spinco DCP I.

                         (c)     As of the Effective Time, Spinco shall establish a deferred compensation
         plan (the "Spinco
                    "Spineo DCP II') which is substantially identical to the corresponding Burgundy
         Deferred Compensation Plan, as amended September 24, 2008 then in effect ("Burgundy DCP
         II'). Notwithstanding the foregoing, the deemed investment opportunities provided under the
         Spinco DCP II will be the same as offered by Grizzly in its corresponding plan. From and after
         the Effective Time, (i) Spinco shall assume the Liabilities for all benefits under the Burgundy
         DCP II with respect to Spinco Employees who were participants in the Burgundy DCP II as of
         immediately prior to the Effective Time, (ii) Spinco shall pay all such benefits under the Spinco
         DCP II in accordance with its terms and (iii) Spinco shall indemnify Burgundy for all such
         Liabilities described in the immediately preceding clauses (i) and (ii). Notwithstanding anything
         to the contrary contained in this Section 6.5(c),
                                                       6.S(c), following the one-year anniversary of the
         Effective Time, Spinco shall have no obligation to provide for additional deferrals of
         compensation pursuant to the Spinco DCP II.

                        ((d)
                          d)   As of the Effective Time, Spinco shall establish a Canadian nonqualified
         retirement plan (the "Spinco
                              "Spineo CN SERP') which is substantially identical to the corresponding
         Burgundy Non-Registered Retirement Plan then in effect ("Burgundy CN SERP'). From and
         after the Effective Time, (i) Spinco shall assume the Liabilities for all benefits under the
         Burgundy CN SERP with respect to Spinco Employees who were participants in the Burgundy
         CN SERP as of immediately prior to the Effective Time, (ii) Spinco shall pay all such benefits
         under the Spinco CN SERP in accordance with its terms and (iii) Spinco shall indemnify
         Burgundy for all such Liabilities described in the immediately preceding clauses (i) and (ii).
         Notwithstanding anything to the contrary contained in this Section 6.5(d),
                                                                            6.S(d), following the one-year
         anniversary of the Effective Time, Spinco shall have no obligation to provide for additional
         deferrals of compensation pursuant to the Spinco CN SERP.



                                                         18



                                                                                            Bellon-AX000199


                                                      A-211
Case 5:18-cv-00114-GMG-RWT Document 171-2 Filed 09/29/20 Page 212 of 212 PageID #:
                                     2079




                                            ARTICLE VII
                                COLLECTIVE BARGAINING AGREEMENTS

                 7.1
                 7.1     Exhibit E CBAs. Effective immediately after the Business Transfer Time,
         (a) Spinco shall, or shall cause the applicable member of the Spinco Group to, assume the
         collective bargaining agreements (collectively, the "Exhibit E CBAs") identified on Exhibit E to
         this Agreement (including the obligation to honor the terms and conditions thereof and any
         obligations thereunder requiring a successor to recognize a particular labor union as authorized
         representative and bargaining agent of an employee group or for any other purpose), (b) Spinco
         (or the applicable Subsidiary of Spinco) shall be the "Employer" for purposes of each such
         Exhibit E CBA, (c) (c) the Spinco Group shall have sole responsibility for all Liabilities arising
         under the Exhibit E CBAs, and (d) Spinco shall indemnify and hold harmless Burgundy and its
         Affiliates with respect to the Liabilities described in the immediately preceding clause (c).  (c).
         Following the Effective Time, Grizzly and Spinco shall, or shall cause the Spinco Group to,
         provide any employee benefit required to be provided to any Spinco Employee covered by an
         Exhibit E CBA pursuant to an employee benefit plan maintained by Burgundy or any of its
         Affiliates to instead be provided pursuant to an employee benefit plan maintained by Grizzly or
         one of its Subsidiaries (including Spinco and its Subsidiaries). For the avoidance of doubt,
         notwithstanding the preceding sentence and anything in this Agreement to the contrary, the
         Spinco Group shall not assume, and Burgundy shall retain, indemnify and hold Grizzly and its
         Subsidiaries harmless against, the Excluded Benefits Liabilities.

                  7.2      LC CBA. Effective immediately after the Business Transfer Time, (a) Spinco
          shall, or shall cause the applicable member of the Spinco Group to, assume all obligations under
         the Agreement between PPG Industries, Inc. Chemicals Lake Charles Complex and Local Lodge
           70 of District 161 International Association of Machinists and Aerospace Workers dated
         4470
          August 29, 2009 (Lake Charles, Louisiana) (such agreement or any successor to such agreement,
         the "LC CBA") insofar as such obligations relate to Spinco Employees (including the obligation
         to honor the terms and conditions thereof and any obligations thereunder requiring a successor to
         recognize a particular labor union as authorized representative and bargaining agent of an
         employee group or for any other purpose), (b) Spinco (or the applicable Subsidiary of Spinco)
          shall be the "Employer" of any Spinco Employees covered by the LC CBA, (c) the Spinco
         Group shall have sole responsibility for all Liabilities relating to Spinco Employees arising under
         the LC CBA, and (d)  (d) Spinco shall indemnify and hold harmless Burgundy and its Affiliates with
          respect to the Liabilities described in the immediately preceding clause ((c).  c ). Following the
          Effective Time, Grizzly and Spinco shall, or shall cause the Spinco Group to, provide any
         employee benefit required to be provided to any Spinco Employee covered by the LC CBA
         pursuant to an employee benefit plan maintained by Burgundy or any of its Affiliates to instead
         be provided pursuant to an employee benefit plan maintained by Grizzly or one of its
          Subsidiaries (including Spinco and its Subsidiaries). For the avoidance of doubt, notwithstanding
         the preceding sentence and anything in this Agreement to the contrary, the Spinco Group shall
         not assume, and Burgundy shall retain, indemnify and hold Grizzly and its Subsidiaries harmless
         against, the Excluded Benefits Liabilities.

                 7.3    Foreign CBAs. As of the Business Transfer Time, the unions representing Spinco
         Employees located in jurisdictions outside of the United States will continue to represent those
         employees for purposes of collective bargaining with their respective employers, and the
         collective bargaining agreements identified on Exhibit F to this Agreement (the "Foreign


                                                         19




                                                                                             Bellon-AX000200


                                                       A-212
